


Exhibit 10.16
Winston Salem Linden Center
Winston Salem Linden Center Parking Lot
WBBD : 3365A
3365B
PID: 506014
506279
LEASE
between
FIRST STATES INVESTORS 3300, LLC
and
WACHOVIA BANK, NATIONAL ASSOCIATION
Dated as of September 22, 2004
Property Address:
Winston Salem Linden Center
401 Linden Street
Winston Salem, NC
Winston Salem Linden Center Parking Lot
4th & Linden Street N.E. Parking
Winston Salem, NC


________________________________________________________________________________________________________________________






--------------------------------------------------------------------------------




 
 
 
 
Table of Contents
Page


 
 
ARTICLE I BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE
1


1.1
Basic Lease Information; Definitions
1


1.2
Leased Premises
23


1.3
Term
24


1.4
Options to Renew
24


1.5
Use
27


1.6
Survival
28


1.7
Release Premises
28


 
 
ARTICLE II RENTAL, OPERATING EXPENSES AND REAL ESTATE TAXES
32


2.1
Rental Payments
32


2.2
Operating Expenses
34


2.3
Real Estate Taxes
41


2.4
Budget
45


2.5
Audit Rights
47


 
 
ARTICLE III BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT
49


3.1
Building Standard and Above Standard Services
49


3.2
Separate Charge Parking Areas
56


3.3
Graphics and Building Directory
57


3.4
Building Signage; Exclusivity
57


3.5
Tenant’s Exterior Equipment
60


3.6
Building Management
62


 
 
ARTICLE IV CARE OF PREMISES; LAWS, RULES AND REGULATIONS
64


4.1
Surrender of Leased Premises
64


4.2
Access of Landlord to Leased Premises
65


4.3
Nuisance
66


4.4
Legal Compliance
66


4.5
Rules of Building
67


4.6
Use and Violations of Insurance Coverage
67


4.7
Environmental Laws
68


4.8
Prohibited Uses
69


 
 
ARTICLE V LEASEHOLD IMPROVEMENTS AND REPAIRS
70


5.1
Leasehold Improvements
70


5.2
Alterations
70


5.3
Leasehold Improvements; Tenant Property
71


5.4
Mechanics Liens
71


5.5
Repairs by Landlord
72


5.6
Repairs by Tenant
72


5.7
Demising Work
73


5.8
Payment of Refund Amount Per Section 26 of Purchase Agreement
76


 
 
ARTICLE VI CONDEMNATION, CASUALTY AND INSURANCE
76


6.1
Condemnation
76



 




--------------------------------------------------------------------------------




-i-


________________________________________________________________________________________________________________________


 
 
 
 
Table of Contents
Page


 
 
 
6.2
Damages from Certain Causes
78


6.3
Casualty Clause
78


6.4
Property Insurance
80


6.5
Liability Insurance
80


6.6
Hold Harmless
81


6.7
WAIVER OF RECOVERY
81


 
 
ARTICLE VII DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION
82


7.1
Default and Remedies
82


7.2
Insolvency or Bankruptcy
84


7.3
Negation of Lien for Rent
84


7.4
Attorney’s Fees
85


7.5
No Waiver of Rights
85


7.6
Holding Over
85


7.7
Subordination
86


7.8
Estoppel Certificate
87


7.9
Subsequent Documents
87


7.10
Interest Holder Privileges
87


 
 
ARTICLE VIII ASSIGNMENT AND SUBLETTING
88


8.1
General
88


8.2
Landlord’s General Offer Rights
89


8.3
Landlord’s Offer Rights For Retail Conversion Transactions
91


8.4
Profit Payments Re: Certain Assignments and Subleases
93


8.5
Transactions Exempt From Section 8.2, 8.3 and 8.4
94


8.6
Miscellaneous
94


8.7
Sublease SNDAs
95


 
 
ARTICLE IX TRANSFERS OF LANDLORD’S ESTATE
96


9.1
General
96


9.2
Tenant’s Right of First Refusal
98


 
 
ARTICLE X EXPANSION RIGHTS
100


10.1
Tenant Expansion Notices
100


10.2
Landlord Expansion Response
100


10.3
Expansion Space Leases
100


10.4
Subordination of Expansion Space Rights
103


10.5
Duration
104


10.6
Disputes
104


 
 
ARTICLE XI TERMINATION RIGHTS
104


11.1
Wachovia’s Termination Right
104


11.2
Effect of Termination
105







--------------------------------------------------------------------------------




 
 
ARTICLE XII DISPUTE RESOLUTION
106


12.1
Approvals and Consents
106


12.2
Dispute Resolution
107



 
-ii-


________________________________________________________________________________________________________________________


 
 
 
 
Table of Contents
Page


 
 
 
12.3
Conduct of the Arbitration
108


12.4
Alternative Means of Arbitration with AAA
109


 
 
ARTICLE XIII TENANT REMEDIES
109


13.1
Generally
109


13.2
Offset Rights
110


 
 
ARTICLE XIV MISCELLANEOUS
110


14.1
Notices
110


14.2
Brokers
110


14.3
Binding on Successors
111


14.4
Rights and Remedies Cumulative
111


14.5
Governing Law
111


14.6
Rules of Construction
111


14.7
Authority and Qualification
111


14.8
Severability
112


14.9
Quiet Enjoyment
112


14.10
Limitation of Personal Liability
112


14.11
Memorandum of Lease
112


14.12
Master Agreement
112


14.13
Amendments
113


14.14
Entirety
113


14.15
References
113


14.16
Counterpart Execution
113


14.17
No Partnership
113


14.18
Captions
113


14.19
Required Radon Notice
113


14.20
Changes by Landlord
113


14.21
Waiver of Jury Trial
114


14.22
Termination of Lease
114


 
 
ARTICLE XV ADDITIONAL PROVISIONS
115


15.1
Existing Mortgage(s)
115


15.2
Existing Overlease(s)
115


15.3
Agreements Benefiting the Property
115



 
-iii-


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------






EXHIBITS
 
 
 
 
Exhibit A
  
Description of the Land
Exhibit A-l
  
Site Plan
Exhibit B
  
Leased Premises
Exhibit B-l
  
Release Premises
Exhibit C
  
Property Specific Information
Exhibit D-l
  
Form of Mortgage Subordination, Non-Disturbance and Attornment Agreement
Exhibit D-2
  
Form of Ground Lease Subordination, Non-Disturbance and Attornment Agreement
Exhibit D-3
  
Form of Subtenant Subordination, Non-Disturbance and Attornment Agreement
Exhibit E
  
Forms of Estoppel Certificates

 
-iv-


________________________________________________________________________________________________________________________


LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of September 22,
2004, by and between FIRST STATES INVESTORS 3300, LLC, a Delaware limited
liability company (hereinafter called “Landlord”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (hereinafter called “Tenant”). Terms
with initial capital letters used in this Lease shall have the meanings assigned
for such terms in Section 1.1(b).
BACKGROUND
A.        Tenant, as seller, and Landlord, as purchaser, are parties to the
Purchase Agreement, pursuant to which Tenant agreed to sell and convey to
Landlord, and Landlord agreed to purchase from Tenant, the Property as well
certain other properties not covered by this Lease.
B.        The closing of the Purchase Agreement as to the Property has occurred
as of the date hereof, and this Lease is being executed and delivered thereat
pursuant to the Purchase Agreement.
C.        Wachovia Corporation, a North Carolina corporation, has agreed to
guaranty and act as surety for the performance of Tenant’s obligations hereunder
pursuant to that certain Lease Guaranty dated of even date herewith.
D.        Tenant and Landlord are parties to the Master Agreement (i) which
contains certain additional covenants with respect to the subject matter of this
Lease and certain other leases as more particularly provided therein, and
(ii) which, during the Integration Period, shall be deemed integrated with, and
constitute a part of, this Lease (and if, during the Integration Period, there
shall be a conflict between the terms and provisions of the Master Agreement and
those of this Lease, the terms and provisions of the Master Agreement control
and govern).
ARTICLE I
BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE
 
1.1
Basic Lease Information; Definitions

(a)        The following Basic Lease Information is hereby incorporated into and
made a part of this Lease. Each reference in this Lease to any information and
definitions contained in the Basic Lease Information shall mean and refer to the
information and definitions hereinbelow set forth.
 




--------------------------------------------------------------------------------




 
 
 
Commencement Date:
 
September 22, 2004.
 
 
Expiration Date:
 
September 30, 2024
 
 
Initial Term:
 
Commencing on the Commencement Date, and, unless extended or sooner terminated
as herein provided, ending on Expiration Date.

 
-1-


________________________________________________________________________________________________________________________


 
 
 
Leased Premises:
  
The Original Leased Premises, subject to additions to, and/or deletions from,
the Leased Premises as herein provided. The “Original Leased Premises” shall be
and consist of the areas of the Property identified on Exhibit B hereto as being
demised and leased to Tenant hereunder, including the areas of the Building so
identified and, if applicable, any Drive-Through Banking Facilities so
identified. Each time there is an addition to, or deletion from, the Leased
Premises as provided herein, including pursuant to Section 1.7 (Release
Premises), Section 6.1 (Condemnation), Article X (Expansion Rights) and Article
XI (Termination Rights), Landlord and Tenant, within thirty (30) days
thereafter, shall execute and deliver a written instrument confirming the same,
which instrument shall (x) set forth the then Net Rentable Area of the Leased
Premises, the Annual Basic Rent and Tenant’s Occupancy Percentage, and (y) be
accompanied by a revised Exhibit B hereto showing the then location and
configuration of the Leased Premises. References herein to the Leased Premises
shall not include any Release Premises, except to the extent that former Release
Premises are, at Tenant’s election, added to the Leased Premises as expressly
provided in Section 1.7 hereof.
 
 
Release Premises:
  
All those certain portions of the Building identified on Exhibit B-l hereto as
being “Release Premises”, subject to deletions from the Release Premises
pursuant to Section 1.7 (by virtue of either Tenant electing to add all or any
portion of the Release Premises to the Leased Premises pursuant to Section
1.7(c) or Tenant electing to surrender any portion of the Release Premises prior
to the end of the Preliminary Period pursuant to Section 1.7(d)(1) hereof). Each
time there is a deletion from the Release Premises as herein provided, Landlord
and Tenant, within thirty (30) days thereafter, shall execute and deliver a
written instrument confirming the same, which instrument shall (x) set forth the
then Net Rentable Area of the Release Premises and Tenant’s Occupancy
Percentage, and (y) be accompanied by a revised Exhibit B-1 hereto showing the
then location and configuration of the Release Premises.
 
 
Landlord’s Address for
Notices:
  
 
First States Investors 3300, LLC
c/o American Financial Realty Trust
680 Old York Road, Suite 200
Jenkintown, Pennsylvania 19046
Attention: Operations
Fax: (215) 887-9856
 
 
with a copy to:
  
American Financial Realty Trust
680 Old York Road, Suite 200
Jenkintown, Pennsylvania 19046

 
-2-


________________________________________________________________________________________________________________________






--------------------------------------------------------------------------------




 
 
 
 
  
Attention: General Counsel
Fax: (215) 887-9856
 
 
Tenant’s Address for
Notices:
  
 
Wachovia Bank, N.A.
Corporate Real Estate
401 S. Tryon Street, 18th Floor, NC0340
Charlotte, NC 28202
Attention: Cindy Burns, AVP
Fax:(704) 374-6832
 
 
with a copy to:
  
Wachovia Bank, N.A.
Corporate Real Estate
225 Water Street, Suite 850
Jacksonville, FL 32202
Attention: Neil C. King, SVP
Fax: (904)489-3544
 
 
and to:
  
Wachovia Bank, N.A.
Corporate Real Estate
401 S. Tryon Street, 18th Floor
Charlotte, NC 28202
Attention: Sarah Muenow, AVP
Fax: (704)374-6832
 
 
and to:
  
Wachovia Bank, N.A.
Corporate Legal Division
301 S. College Street, 30th Floor, NC0630
Charlotte, NC 28288-0630
Attention: Rebecca Olliff (PID #506014 and 506279)
Fax: (704)715-4498
 
 
and to:
  
Wachovia Corporate Real Estate
201 N. Tryon St., 21st FI, NC0114
Charlotte, NC 28288-0114
Attn: Lease Administration (PID #506014 and 506279)
 
 
Interest Holder’s Address
for Notices:
  
 
Lehman Brothers Holdings, Inc.
Commercial Mortgage Surveillance Group
399 Park Avenue, 8th floor
New York, New York 10022
Attention: Charles Manna
Fax: (646) 758-5366
 
 
with a copy to:
  
Dechert LLP
4000 Bell Atlantic Tower

 
-3-


________________________________________________________________________________________________________________________


 
 
 
 
 
1717 Arch Street
Philadelphia, Pennsylvania 19103
Attention: David W. Forti, Esq.
Fax: (215)994-5106

(b)        As used in this Lease, the following terms shall have the respective
meanings indicated below, and such




--------------------------------------------------------------------------------




meanings are incorporated in each such provision where used as if fully set
forth therein:
“AAA” shall mean the American Arbitration Association.
“Above Standard Services” shall have the meaning assigned to such term in
Section 3.1 (c).
“Above Standard Services Rent” shall mean any and all charges required to be
paid by Tenant for Above Standard Services as expressed in Section 3.1(c).
“Actual Delivery Date” shall have the meaning assigned to such term in
Section 10.3.
“Additional Rent” means Tenant’s Operating Expense Share, Tenant’s Tax Share,
Above Standard Services Rent and all other sums (other than Annual Basic Rent)
that Tenant is obligated to pay to or reimburse Landlord for by the terms of
this Lease.
“Affiliate” of any party, shall mean any other person controlling, controlled
by, or under common control with such party; the term “control”, as used herein,
shall mean both (i) the possession, direct or indirect, of the power to direct
or cause the direction, of the management and policies of such controlled party
or other person, and (ii) the ownership, directly or indirectly, of more than
fifty percent (50%) of the equity (i.e., the voting stock, general or other
partnership interests, membership interests and/or other equity or beneficial
interests) of such party or other person.
“Alterations” shall have the meaning assigned to such term in Section 5.2.
“Annual Basic Rent” shall mean the annual basic rent payable by Tenant under
this Lease for the Leased Premises, which Annual Basic Rent shall, from time to
time, be equal to the sum of (I) the product of (i) the Annual Basic Rent
Factor, multiplied by (ii) the Net Rentable Area of the Base Leased Premises,
plus (II) if any Short-Term Additional Space is then part of the Leased
Premises, then, as to each thereof, the product of (i) the STAS Basic Rental
Factor for such Short-Term Additional Space, multiplied by (ii) the Net Rentable
Area of such Short-Term Additional Space. The Annual Basic Rent due under this
Lease shall be re-calculated each time there is a change in (x) the Net Rentable
Area of the Leased Premises (due to additions to, or deletions from, the Leased
Premises), (y) the Annual Basic Rent Factor (including a change in the Initial
ABR Factor pursuant to the proviso in the definition thereof), or (z) the STAS
Basic Rental Factor for any Short-Term Additional Space; with any such
re-calculation being effective as of the date of such change. Upon any such
re-calculation, Landlord and Tenant shall execute and deliver a written
instrument confirming the same, and incorporating the same into this Lease.
 
-4-


________________________________________________________________________________________________________________________


“Annual Basic Rent Factor” (i) for the Initial Term, shall mean a rate, per RSF,
per annum, equal to the Initial ABR Factor, except, that (x) effective as of the
first day of the sixth (6th) Lease Year, the Annual Basic Rent Factor shall be
increased to be 101.5% of the Initial ABR Factor, (y) effective as of the first
date of the eleventh (11th) Lease Year, the Annual Basic Rent Factor shall be
increased to be 101.5% of the Annual Basic Rent Factor immediately prior to the
eleventh (11th) Lease Year, and (z) effective as of the first date of the
sixteenth (16th) Lease Year, the Annual Basic Rent Factor shall be increased to
be 101.5% of the Annual Basic Rent Factor immediately prior to the sixteenth
(16th) Lease Year, and (ii) for each Renewal Term, shall mean the rate, per
square foot of Net Rentable Area, for such Renewal Term that is described and
determined pursuant to Section 1.4(c)(1) hereof.
“Applicable Rate” shall mean an annual rate of interest equal to the lesser of
(i) the greater of (a) the Prime Rate plus three percent (3%) and (b) thirteen
(13%) percent, and (ii) the maximum contract interest rate per annum allowed by
law.
“Appraiser” shall mean an independent licensed real estate broker, or
independent licensed appraiser, having at least ten (10) years’ experience in
brokering commercial leasing transactions, or appraising commercial income
properties, as the case may be, in the Market Area involving properties similar
to the Property, and who shall be associated with a nationally or regionally
recognized real estate brokerage or appraisal firm, with local offices within,
or in the vicinity of, the Market Area, which firm is not under contract with or
otherwise so associated with either Landlord or Tenant as to reasonably impair
its or their ability to render impartial judgments.
“Arbitration Notice” shall have the meaning assigned to such term in
Section 12.2(a).
“Assignment” shall have the meaning assigned to such term in Section 8.1.1.
“ATM” shall mean automated teller machine.




--------------------------------------------------------------------------------




“Audit Notice” shall have the meaning assigned to such term in Section 2.5.
“Availability Date” shall have the meaning assigned to such term in
Section 10.2.
“Available Leasable Areas” shall have the meaning assigned to such term in
Section 10.1.
“Bank Divestiture Transaction” shall have the meaning assigned to such term in
Section 8.5.1.
“Base Building” shall mean, collectively, (i) the Building’s foundations and
footings, and its structural slabs, beams, columns, girders, members and
supports, (ii) the Building’s roof(s) and roof terraces, exterior walls
(including facade), exterior windows and exterior entrances (including entrance
doors), and (iii) Building Systems.
“Base Leased Premises” shall mean, collectively, (i) the Original Leased
Premises (for so long thereafter as the same shall remain demised hereunder),
(ii) any Coterminous Former Release Premises (if, as and when the same are added
to the Leased Premises pursuant to
 
-5-


________________________________________________________________________________________________________________________


Section 1.7(e), and for so long thereafter as the same shall remain demised
hereunder), and (iii) any Coterminous Expansion Space (if, as and when the same
are added to the Leased Premises pursuant to Section 10.4, and for so long
thereafter as the same shall remain demised hereunder).
“BOMA” shall mean the Building Owners and Managers Association.
“Budget” shall have the meaning assigned to such term in Section 2.4(a).
“Budget Year” shall have the meaning assigned to such term in Section 2.4(a).
“Building” shall mean the building (or building complex) located upon the Land
and identified on Exhibit A-l.
“Building Identification Signage” shall have the meaning assigned to such term
in Section 3.4(a).
“Building Operating Hours” shall be the hours, designated as such, on Exhibit C
hereto.
“Building Rules” shall have the meaning assigned to such term in Section 4.5.
“Building Signage” shall have the meaning assigned to such term in
Section 3.4(a).
“Building Standard Services” shall have the meaning assigned to such term in
Section 3.1(a).
“Building Standards” shall mean materials of the type, quality and quantity
generally used throughout the Building and in Comparable Buildings.
“Building System HVAC Service” shall have the meaning assigned to such term in
Section 3.1(a).
“Building Systems” shall mean the utility and service systems (including
electrical, gas, plumbing, condenser water, elevator, HVAC, communication, life
safety and other mechanical systems) of the Building, but only up to, and not
beyond, the point of distribution to any Leasable Areas and/or the point of
connection to the separate facilities of a particular tenant or other occupant.
“Building’s CW System” shall have the meaning assigned to such term in
Section 3.1(b).
“Building’s Loading & Delivery Facilities” shall have the meaning assigned to
such term in Section 3.1(a).
“Bureau of Labor Statistics” shall mean the U.S. Department of Labor, Bureau of
Labor Statistics.
“Business Days” shall mean all days except Saturdays, Sundays and Holidays.
“Casualty” shall have the meaning assigned to such term in Section 6.3(a).
 
-6-


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------






“Change in Control Transaction” shall have the meaning assigned to such term in
Section 8.1.1.
“Closing” shall mean the closing and transfer of title to the Property to
Landlord pursuant to the Purchase Agreement.
“Commencement Date” shall have the meaning assigned to such term in
Section 1.1(a).
“Common Areas” shall mean (i) the Building’s lobbies and corridors (located
outside of Leasable Areas), including the Building’s elevators, escalators,
stairways and other Building Systems providing ingress and egress thereto and
therefrom, (ii) the Building’s loading and freight delivery areas (located
outside of Leasable Areas), including any freight elevators located therein,
(iii) the Building’s lavatories (located outside of Leasable Areas), (iv) the
Building’s electrical, telephone and other utility or service rooms, closets and
shafts (located outside of Leasable Areas), (v) the Parking Areas, (vi) the
sidewalks, curb areas, plazas, walkways, driveways and other passageways upon
the Land, together with any other landscaped areas of the Land (other than any
Drive-Through Banking Facilities which, as herein-above provided, comprise part
of the Leased Premises), and (vii) any other areas of the Property available,
from time to time, for the common use of tenants and other occupants of the
Property (and their customers, guests and invitees).
“Communications Equipment” shall have the meaning assigned to such term in
Section 3.5(a).
“Comparable Buildings” shall mean buildings within the Market Area that have a
use, quality, age, configuration and construction that is comparable to that of
the Building.
“Contemplated OE Includable Capital Item” shall have the meaning assigned to
such term in Section 2.4(a).
“Contemplated Sublease Area” shall have the meaning assigned to such term in
Section 8.2.1.
“Contract of Sale” shall have the meaning assigned to such term in
Section 9.1.1.
“Coterminous Expansion Space” shall have the meaning assigned to such term in
Section 10.3.
“Coterminous Former Release Premises” shall have the meaning assigned to such
term in Section 1.7(e).
“Damaged Property” shall have the meaning assigned to such term in
Section 6.3(a).
“Damages Period” shall have the meaning assigned to such term in Section 7.1(b).
“Demising Work” shall have the meaning assigned to such term in Section 5.7(a).
“Demising Work Costs” shall have the meaning assigned to such term in
Section 5.7(a).
 
-7-


________________________________________________________________________________________________________________________


“Drive-Through Banking Facility” shall mean the portion of the Leased Premises,
if any, identified as a Drive-Through Banking Facility on Exhibit B hereto.
“Early Termination Date” shall have the meaning assigned to such term in
Section 11.1.
“Electric Utility Company” shall have the meaning assigned to such term in
Section 3.1(a).
“Eligible Sublease” shall have the meaning assigned to such term in
Section 8.7.1.
“Environmental Information” shall have the meaning assigned to such term in
Section 4.7(a).
“Environmental Matters” shall have the meaning assigned to such term in
Section 4.7(a).
“Exempt LL Transfer” shall have the meaning assigned to such term in
Section 9.1.1.
“Expansion Rights” shall have the meaning assigned to such term in Section 10.3.
“Expansion Space” shall have the meaning assigned to such term in Section 10.3.
“Expansion Space Acceptance” shall have the meaning assigned to such term in
Section 10.3.




--------------------------------------------------------------------------------




“Expiration Date” shall have the meaning assigned to such term in
Section 1.1(a).
“Event of Default” shall have the meaning assigned to such term in
Section 7.1(a).
“Existing Mortgage” shall have the meaning assigned to such term in
Section 15.1.
“Existing Overlease” shall have the meaning assigned to such term in
Section 15.2.
“Fair Market Rental Value Per RSF”, for any Leasable Area at any time, shall
mean the fixed rent, per RSF, per annum, that (at the time in question) would be
offered and accepted under an arm’s-length net lease (i.e., a lease under which
the tenant separately pays its proportionate share of all operating expenses,
real estate taxes, utilities and other pass-throughs, without any “base year” or
“stop”) between an informed and willing tenant (that is not then a tenant of any
Leasable Area) and an informed and willing landlord, neither of whom is under
any compulsion to enter into such transaction, demising such Leasable Area
(determined with reference to market for space in Comparable Buildings that is
comparable in size, location and quality to such Leasable Area), assuming
(i) such arm’s length net lease will demise the Leasable Area in its then “AS
IS” condition (except that if such Leasable Area is already a part of the Leased
Premises, then assuming a condition and state of repair consistent with the
requirements of this Lease), and (ii) such arm’s length net lease will be for a
term equal to the then typical initial term of such a lease in the
aforementioned market, and further assuming the following factors (and, based
thereon, making any appropriate adjustments to the fixed rent which would
otherwise be offered and accepted for such an arm’s length net lease pursuant to
the foregoing provisions of this definition): (I) that the tenant will not
receive, and the landlord will not provide
 
-8-


________________________________________________________________________________________________________________________


or pay, (w) any workletter, (x) any improvement, relocation, moving or other
allowance or contribution, (y) any rent abatement or other reduced or free rent
period, or (z) any other allowance or concession, in connection with the
tenant’s leasing of the Leasable Area (except that if such Leasable Area is
Short-Term Expansion Space, then assuming that the tenant is entitled to a free
rent period equal in length to the free rent period that Tenant is entitled to,
pursuant to Section 10.4(g), with respect to such Short-Term Expansion Space);
(II) that the landlord will not pay any brokers’ fee or commission in connection
with the tenant’s leasing of the Leasable Area; (III) that such arm’s length net
lease provides for the landlord’s inclusion, and the tenant’s payment, of
amortized capital expenditures in operating expenses to the same extent as
provided in this Lease; and (IV) that the creditworthiness of the tenant is the
same as that of Tenant.
“Final Budget” shall have the meaning assigned to such term in Section 2.4(d).
“Final Contract of Sale” shall have the meaning assigned to such term in
Section 9.1.1.
“Final SLC Plans & Specifications” shall have the meaning assigned to such term
in Section 5.7(b).
“Final SLC Space Plan” shall have the meaning assigned to such term in
Section 5.7(b).
“Fiscal Period” shall have the meaning assigned to such term in Section 2.3(a).
“Force Majeure Events” means events beyond Landlord’s or Tenant’s (as the case
may be) control, which shall include, without limitation, all labor disputes,
governmental regulations or controls, war, fire or other casualty, inability to
obtain any material or services, acts of God, or any other cause not within the
reasonable control of Landlord or Tenant (as the case may be).
“FSG” shall mean (i) FIRST STATES GROUP, L.P., a Delaware limited partnership,
or (ii) a person constituting an immediate or remote successor to FIRST STATES
GROUP, L.P. by virtue of one or more mergers, consolidations and/or transfers of
all, or substantially all, the assets of FIRST STATES GROUP, L.P. (or another
person described in this clause (ii)).
“GAAP” shall mean generally accepted accounting principles, consistently
applied.
“Governmental Authority” means the United States, the state, county, city and
political subdivision in which the Property is located or that exercises
jurisdiction over the Property, Landlord or Tenant, and any agency, department,
commission, board, bureau or instrumentality of any of the foregoing that
exercises jurisdiction over the Property, Landlord or Tenant.
“Gross Revenue” shall mean all gross rental income of Landlord generated from
the operation of the Property,




--------------------------------------------------------------------------------




including basic rents, additional rents and other charges collected from Tenant
and other tenants or occupants of the Property, but excluding (a) any such rents
and other charges which represent payment or reimbursement for any utilities or
services provided to tenants or other occupants of the Property which are not
provided to Tenant under this Lease without a separate charge, (b) revenue
received by Landlord for parking (whether from Tenant, other tenants or
occupants of the Property or otherwise), or from vending areas, cafeterias,
fitness centers, etc., and (c) any revenue received by Landlord from any further
development or
 
-9-


________________________________________________________________________________________________________________________


leasing of the Property. In no event shall the term “gross rental income”, as
used in this definition, ever be deemed to include (i) security deposits, unless
and until such deposits are applied as rental income, (ii) interest on bank
accounts for the operation of the Property, (iii) proceeds from the sale or
refinancing of the Property (or any portion thereof), (iv) insurance proceeds or
dividends received from any insurance policies pertaining to physical loss or
damage to the Property, (v) condemnation awards or payments received in lieu of
condemnation of the Property and (vi) any trade discounts and rebates received
in connection with the purchase of personal property or services in connection
with the operation of the Property.
“Hazardous Materials” means any flammable materials, explosive materials,
radioactive materials, asbestos-containing materials, the group of organic
compounds known as polychlorinated biphenyls and any other hazardous, toxic or
dangerous waste, substance or materials defined as such in (or for purposes of)
the federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §§ 9601 to 9675, the federal Hazardous Materials
Transportation Act, 42 U.S.C. §§ 5101 to 5127, the federal Solid Waste Disposal
Act as amended by the Resources Conservation and Recovery Act of 1976, 42 U.S.C.
§§ 6901 to 6992k, the federal Toxic Substance Control Act, 15 U.S.C. §§ 2601 to
2692 or any other Legal Requirement from time to time in effect regulating,
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material.
“Holidays” shall mean New Year’s Day, Martin Luther King Day, Presidents’ Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving Day,
Christmas Day and any and all other dates observed as bank holidays by national
banks. If, in the case of any holiday described above, a different day shall be
observed than the respective day described above, then that day that constitutes
the day observed by national banks in the State on account of such holiday shall
constitute the Holiday under this Lease.
“HVAC” shall mean heating, ventilating and air conditioning.
“Initial ABR Factor” shall mean $5.95 per RSF, per annum; provided, however,
that if the provisions of Section 8 of the Master Agreement are applicable,
then, effective as of the first (1st) day of the third Lease Year, the Initial
ABR Factor shall be re-calculated in accordance therewith. Upon any such
re-calculation, Landlord and Tenant shall execute and deliver a written
instrument confirming the same, and incorporating the same into this Lease.
“Initial Term” shall have the meaning assigned to such term in Section 1.1(a).
“Interest Holder” shall mean each of (i) any Overlessor with which Tenant has
entered into an Overlease SNDA, and (ii) any Mortgagee with which Tenant has
entered into a Mortgage SNDA.
“Integrated Properties” shall mean all the Portfolio Properties, in which, at
the time in question, space is demised under a lease which, at the time in
question, is defined as an “Integrated Lease” pursuant to the provisions of the
Master Agreement.
“Integration Period” shall mean all periods within the Term during which this
Lease is defined as an “Integrated Lease” pursuant to the provisions of the
Master Agreement.
 
-10-


________________________________________________________________________________________________________________________


“JAMS” shall mean Judicial Arbitration & Mediation Services, Inc.
“KWHs” shall have the meaning assigned to such term in Section 3.1(a).
“Land” shall mean the parcel(s) of land identified on Exhibit A hereto.




--------------------------------------------------------------------------------




“Landlord” shall mean only the owner of Landlord’s Estate, at the time in
question; it being agreed that: (I) during the Integration Period, the foregoing
provisions of this definition shall not be construed to relieve Landlord Named
Herein, or any subsequent Landlord, from the obligations of Landlord under this
Lease accruing during the period that it is Landlord hereunder or thereafter;
(II) upon any transfer of Landlord’s Estate that complies with the provisions of
Article IX hereof, but results in the end of the Integration Period (and upon
each subsequent transfer of Landlord’s Estate that complies with the provisions
of Article IX hereof), the transferor shall thereby be relieved and freed of all
obligations of Landlord under this Lease accruing after such transfer; and (III)
upon any transfer of Landlord’s Estate, the transferee shall thereby be deemed
to have assumed all obligations of Landlord under this Lease accruing after such
transfer (and, during the Integration Period, such transferee shall also be
deemed to have assumed all the obligations of Landlord under the Master
Agreement).
“Landlord Appointed Property Manager” shall have the meaning assigned to such
term in Section 3.6(a).
“Landlord Budget Objection” shall have the meaning assigned to such term in
Section 2.4(f).
“Landlord Default Notice” shall have the meaning assigned to such term in
Section 7.10.
“Landlord Electrical Invoice” shall have the meaning assigned to such term in
Section 3.1(a).
“Landlord Event of Default” shall have the meaning assigned to such term in
Section 13.1(a).
“Landlord Expansion Response” shall have the meaning assigned to such term in
Section 10.2.
“Landlord Initiated Contest” shall have the meaning assigned to such term in
Section 2.3(c).
“Landlord Management Period” shall have the meaning assigned to such term in
Section 3.6(a).
“Landlord Named Herein” shall mean FIRST STATES INVESTORS 3300, LLC.
“Landlord Party” shall mean any principal (which shall include any shareholder,
partner, member or other owner, direct or indirect, disclosed or undisclosed) of
Landlord, or any director, officer, employee, agent or contractor of Landlord
(or of any principal of Landlord).
 
-11-


________________________________________________________________________________________________________________________


“Landlord Repairs” shall have the meaning assigned to such term in
Section 5.5(a).
“Landlord’s Average Cost Per KWH” shall have the meaning assigned to such term
in Section 3.1(a).
“Landlord’s Estate” shall mean the estate and interest of Landlord in the
Property, including fee title to the Property and/or the lessee’s interest in an
Overlease affecting the Property.
“Landlord’s Liens” shall have the meaning assigned to such term in
Section 7.3(a).
“Landlord’s Offer Notice” shall have the meaning assigned to such term in
Section 9.2.1.
“Landlord’s Preliminary Notice” shall have the meaning assigned to such term in
Section 9.3.1.
“Landlord’s RCT Period” shall have the meaning assigned to such term in
Section 8.3.2.
“Landlord’s RCT Termination Notice” shall have the meaning assigned to such term
in Section 8.3.2.
“Landlord’s RCT Termination Option” shall have the meaning assigned to such term
in Section 8.3.2.
“Landlord’s Recapture Notice” shall have the meaning assigned to such term in
Section 8.2.2.
“Landlord’s Recapture Option” shall have the meaning assigned to such term in
Section 8.2.2.
“Landlord’s Recapture Period” shall have the meaning assigned to such term in
Section 8.2.2.
“Landlord’s Restoration Work” shall have the meaning assigned to such term in
Section 6.3(a).
“Landlord’s RFR Notice” shall have the meaning assigned to such term in
Section 9.3.2.




--------------------------------------------------------------------------------




“Landlord’s Transfer Notice” shall have the meaning assigned to such term in
Section 9.2.4.
“Leased Premises” shall have the meaning assigned to such term in
Section 1.1(a). For purposes of this Lease, the Leased Premises, at any time,
shall be deemed to consist only of the space within the inside surfaces of all
the demising walls, exterior windows and entrances, and structural ceilings and
floors, bounding the areas comprising the Leased Premises, at such time.
“Leasable Area Submeters” shall have the meaning assigned to such term in
Section 3.1(a).
 
-12-


________________________________________________________________________________________________________________________


“Leasable Areas” shall, at any time, mean all areas of the Building that are
then leased (or occupied), available for lease (or occupancy), or otherwise
susceptible of being leased (or occupied), by tenants (or other occupants);
whether or not the same are then being marketed or are then capable of being
legally or physically occupied.
“Lease Year” means (i) the period commencing on the Commencement Date and ending
on the last day of the calendar month in which the first (1st) anniversary of
the Commencement Date occurs (sometimes herein referred to as the first Lease
Year), and (ii) each period of twelve (12) consecutive calendar months
thereafter occurring within the Term (i.e., the second Lease Year commences upon
the expiration of first Lease Year and ends one (1) year later, and all
subsequent Lease Years commence upon the expiration of the prior Lease Year),
except, that the last Lease Year during the Term ends on the last day of the
Term.
“Leasehold Improvements” shall mean all improvements, betterments and/or
equipment installed within, and affixed or attached to, the Leased Premises, so
as to become a part thereof, by, or on behalf of, Tenant (or any Tenant Party)
(including (x) such improvements, betterments and/or equipment constructed or
installed by Tenant prior to the date hereof, or such improvements, betterments
and/or equipment constructed or installed by Tenant pursuant to Section 5.2
hereof). Without limiting the foregoing, the term Leasehold Improvements shall
be deemed to include (i) permanent interior walls, permanent floor coverings
(e.g., wall-to-wall carpeting, but not area rugs or other un-affixed carpeting),
permanent wall coverings (e.g., wall paper, wood paneling) and drop ceilings,
(ii) basic light fixtures (but not chandeliers or other lighting fixtures above
the quality of Building Standard), (iii) doors, door hardware, (iv) window
blinds, (v) to the extent that any portion of the Leased Premises is,
immediately prior to the end of the Term, being used as a retail banking branch,
the vaults, vault doors, teller counters and under-counter steel located in such
portion of the Leased Premises, and, with respect to the Drive-Through Banking
Facilities (if any), the pneumatic tubing and kiosks thereat, and (vi) Tenant’s
line, riser and other connections to the Building Systems. Notwithstanding the
foregoing provisions of this definition, in no event shall the term “Leasehold
Improvements” be deemed to include any property included within the definitions
of “Base Building” or “Tenant Property” hereunder.
“Legal Requirements” means any law, statute, ordinance, order, rule, regulation
or requirement of a Governmental Authority.
“LL Rent Schedule” shall have the meaning assigned to such term in
Section 9.2.1.
“LL Transfer” shall have the meaning assigned to such term in Section 9.1.1.
“LL Transfer Permitted Encumbrances” shall have the meaning assigned to such
term in Section 9.2.1.
“LRW Estimate” shall have the meaning assigned to such term in Section 6.3(a).
“Management Designation Notice” shall have the meaning assigned to such term in
Section 3.6(c).
 
-13-


________________________________________________________________________________________________________________________


“Market Area” shall mean the metropolitan area within which the Property is
located, which area may be more particularly identified on Exhibit C hereto.
“Master Agreement” shall mean that certain Master Agreement Regarding Leases by
and between Landlord Named Herein and Wachovia, dated as of the date hereof.




--------------------------------------------------------------------------------




“Measurement Standard” shall mean the Standard Method for Measuring Floor Area
in Office Buildings, ANSI/BOMA Z65.1-1989, as promulgated by BOMA.
“Monthly Estimated OE Payments” shall have the meaning assigned to such term in
Section 2.2(b).
“Mortgage” shall mean any mortgage or deed of trust which may now or hereafter
affect the Property (and/or an Overlease).
“Mortgagee” shall mean any holder of any Mortgage.
“Mortgage SNDA” shall mean a subordination, non-disturbance and attornment
agreement between a Mortgagee and Tenant in the form annexed as Exhibit D-l
hereto, and in proper form for recording, together with such changes thereto
that are both proposed by a Mortgagee and approved by Tenant; it being agreed
that Tenant shall not unreasonably withhold its approval of any such proposed
change so long as (i) such proposed change is customary (at the time in
question), and (ii) such proposed change does not (to more than a de minimis
extent) decrease Tenant’s rights, or increase Tenant’s obligations, from those
contained in the form of Mortgage SNDA annexed as Exhibit D-l hereto.
“Net Rentable Area”, of any Leasable Area, shall mean the number of RSF
comprising the same determined in conformity with the Measurement Standard.
References herein to the Net Rentable Area “of the Building” shall be deemed to
mean the aggregate Net Rentable Area of all the Leasable Areas of the Building,
as so determined. The final, and conclusively binding, determinations of the Net
Rentable Areas of the Leased Premises (as the same exist on the Commencement
Date), the Release Premises (as the same exist on the Commencement Date) and the
Building (as the same exists on the Commencement Date) are as specified in
Exhibit C hereto.
“Net Sublease Consideration” shall have the meaning assigned to such term in
Section 8.4.2.
“Non-Consent Alterations” shall have the meaning assigned to such term in
Section 5.2(c).
“Non-Dedicated Parking Areas” shall mean all portions of the Parking Areas other
than Tenant Dedicated Parking Areas.
“Notice Parties” shall mean (i) in case of Landlord, the parties identified,
with addresses, in Section 1.1(a) under the heading “Landlord’s Address for
Notices” (as the same may be modified consistent with the provisions of
Section 14.1 hereof), and (ii) in the case of Tenant, the
 
-14-


________________________________________________________________________________________________________________________


parties identified, with addresses, in Section 1.1(a) under the heading
“Tenant’s Address for Notices” (as the same may be modified consistent with the
provisions of Section 14.1 hereof).
“NPV Profit Amount” shall have the meaning assigned to such term in
Section 8.2.3.
“OE Overpayment” shall have the meaning assigned to such term in Section 2.2(f).
“OE Includable Capital Item” shall have the meaning assigned to such term in
Section 2.2(c)(3).
“OE Underpayment” shall have the meaning assigned to such term in
Section 2.2(f).
“Operating Expenses” shall have the meaning assigned to such term in
Section 2.2(b).
“Operating Expense Statement” shall have the meaning assigned to such term in
Section 2.2(f).
“Original Leased Premises” shall have the meaning assigned to such term in
Section 1.1(a).
“OT Building System HVAC Service” shall have the meaning assigned to such term
in Section 3.1(c).
“Other Building Signage” shall have the meaning assigned to such term in
Section 3.4(a).
“Other Demising Work” shall have the meaning assigned to such term in
Section 5.7(a).
“Other Demising Work Costs” shall have the meaning assigned to such term in
Section 5.7(a).




--------------------------------------------------------------------------------




“Other Leasable Area Submeters” shall have the meaning assigned to such term in
Section 3.1(a).
“Other Permitted Leases” shall have the meaning assigned to such term in
Section 9.2.1.
“Other Qualified Rooftop Equipment” shall have the meaning assigned to such term
in Section 3.5(d).
“Outside Completion Date” shall have the meaning assigned to such term in
Section 6.3(d).
“Outside Expiration Date” shall mean September 22, 2054.
“Overlease” shall mean any ground lease, or other overlease, of the Property or
any part thereof, now or hereafter existing.
“Overlessor” shall mean any lessor under an Overlease.
 
-15-


________________________________________________________________________________________________________________________


“Overlease SNDA” shall mean a subordination, non-disturbance and attornment
agreement between an Overlessor and Tenant in the form annexed as Exhibit D-2
hereto, and in proper form for recording, together with such changes thereto
that are both proposed by an Overlessor and approved by Tenant; it being agreed
that Tenant shall not unreasonably withhold its approval of any such proposed
change so long as (i) such proposed change is customary (at the time in
question), and (ii) such proposed change does not (to more than a de minimis
extent) decrease Tenant’s rights, or increase Tenant’s obligations, from those
contained in the form of Overlease SNDA annexed as Exhibit D-2 hereto.
“Parking Areas” shall mean the parking areas and facilities for the Property as
indicated on Exhibit A-1 hereto, together with (i) any walkways, driveways and
other passageways upon the Land providing ingress and egress between such areas
and facilities and the Building and/or between such areas and facilities and the
Building, and (ii) any additional improvements now or hereafter located on the
Land related to the foregoing areas and facilities.
“Personnel Costs” shall have the meaning assigned to such term in
Section 2.2(c).
“Portfolio Properties” shall mean all properties acquired by Landlord pursuant
to the Purchase Agreement.
“Preliminary Period” shall mean the first two Lease Years (i.e., the period
commencing on the Commencement Date and expiring on the last date of the second
(2nd) Lease Year).
“Premises Submeter” shall have the meaning assigned to such term in
Section 3.1(a).
“Primary Demising Work” shall have the meaning assigned to such term in
Section 5.7(a).
“Primary Demising Work Costs” shall have the meaning assigned to such term in
Section 5.7(a).
“Prime Rate” shall mean the “prime rate” announced by Wachovia Bank, National
Association, or its successor, from time to time (or if the “prime rate” is
discontinued, the rate announced as that being charged to said bank’s most
credit-worthy commercial borrowers).
“Prohibited Uses” shall have the meaning assigned to such term in
Section 4.8(b).
“Property” means, collectively, (i) the Land, and (ii) all improvements now or
hereafter located on the Land, including (x) the Building (inclusive of all
improvements, betterments and/or equipment that, from time to time, are affixed
or attached thereto, or otherwise constitute a part thereof), (y) the Common
Areas (within or outside of the Building), including all sidewalks, curbs,
plazas, paved walkways, driveways and other passageways upon the Land (as well
as any other landscaping upon the Land), and (z) any Drive-Through Banking
Facilities which comprise part of the Leased Premises, and (iii) any personal
property belonging to Landlord which is located within or upon the Land and/or
Building, and used in connection with the operation thereof.
“Property Manager” shall have the meaning assigned to such term in
Section 3.6(a).
 
-16-


________________________________________________________________________________________________________________________






--------------------------------------------------------------------------------




“Purchase Agreement” shall mean that certain Agreement of Sale and Purchase by
and between Wachovia, as seller, and Landlord Named Herein, as purchaser, dated
as of May 10, 2004.
“Qualified Damage” shall have the meaning assigned to such term in
Section 6.3(b).
“RCT Termination Date” shall have the meaning assigned to such term in
Section 8.3.3.
“RE Tax Contest” shall have the meaning assigned to such term in Section 2.3(c).
“Real Estate Taxes” shall have the meaning assigned to such term in
Section 2.3(b).
“Recapture Effective Date” shall have the meaning assigned to such term in
Section 8.2.3.
“Release Premises” shall have the meaning assigned to such term in
Section 1.1(a).
“Release Premises Election Date” shall mean the last day of the sixth (6th) full
calendar month of the second (2nd) Lease Year.
“Release Space Expiration Date” shall have the meaning assigned to such term in
Section 1.7(d).
“Relevant Books and Records” shall have the meaning assigned to such term in
Section 2.5(a).
“Remedial Work”, as to any portion of the Property (including the Leasable Areas
or the Common Areas), means the removal, relocation, elimination, remediation or
encapsulation of Hazardous Materials from such portion(s) of the Property and,
to the extent thereby required, the reconstruction and rehabilitation of such
portion(s) of the Property pursuant to, and in compliance with, the provisions
of this Lease.
“Renewal Appraisal Notice” shall have the meaning assigned to such terms in
Section 1.4(e).
“Renewal Option” and “Renewal Options” shall have the meanings assigned to such
terms in Section 1.4(a).
“Renewal Option Notice Date” shall mean, with respect to any Renewal Option, the
date on which Tenant sends Tenant’s Renewal Notice to Landlord as provided in
Section 1.4.
“Renewal Term” and “Renewal Terms” shall have the meanings assigned to such
terms in Section 1.4(a).
“Rent” means Annual Basic Rent and Additional Rent.
“Requesting Party” shall have the meaning assigned to such term in
Section 12.1(a)(i).
 
-17-


________________________________________________________________________________________________________________________


“Required Above Standard Services” shall have the meaning assigned to such term
in Section 3.1(c).
“Responding Party” shall have the meaning assigned to such term in
Section 12.1(a)(i).
“Retail Conversion Transaction” shall have the meaning assigned to such term in
Section 8.1.1.
“RFR Contract” shall have the meaning assigned to such term in Section 9.2.5.
“RFR Exercise Period” shall have the meaning assigned to such term in
Section 9.2.4.
“RFR Period” shall have the meaning assigned to such term in Section 9.1.1.
“RSF” shall mean rentable square feet.
“Scheduled Delivery Date” shall have the meaning assigned to such term in
Section 10.3.
“SEC” means the Securities and Exchange Commission.
“Section 8.5 Transaction” shall have the meaning assigned to such term in
Section 8.5.1.
“Security Areas” shall have the meaning assigned to such term in Section 4.2.




--------------------------------------------------------------------------------




“Self-Insurance Net Worth Test” shall mean, as of any date, that (i) Tenant has
a net worth of at least $1,000,000,000, and (ii) Tenant’s long-term senior
unsecured debt obligations are rated at least BBB (or its equivalent) by
Standard & Poor’s and Baa2 (or its equivalent) by Moody’s as of that date;
provided that if Tenant is rated by only one of Standard & Poor’s or Moody’s,
such obligations shall have such rating from Standard & Poor’s or Moody’s, as
the case may be, and a comparable rating from another nationally-recognized
rating agency.
“Separate Charge Parking Areas” shall mean the portions of the Parking Areas
that are designated as “Separate Charge Parking Areas” on Exhibit A-l hereto.
“Separately Leasable Condition”, when used with respect to any space in the
Building, shall mean that such space (subject to the construction within such
space of leasehold improvements of the type and nature normally found within
legally occupied Leasable Areas) is legally capable of being separately leased
to a tenant for general office purposes (or, in the case of ground floor space,
general office, retail or banking purposes), including (i) being separately
demised from any other Leasable Area (i.e., bounded by demising walls),
(ii) having an independent means of ingress and egress (i.e., independent of any
other Leasable Area) to, and from, the outside of the Building or to and from
the Common Areas that serve such space, and (iii) being otherwise served by such
Common Areas, whether general or limited, that, assuming the construction within
such space of leasehold improvements of the type and nature normally found
within legally occupied Leasable Areas, shall be legally sufficient to permit
such space to separately leased as herein-above provided in this definition. The
term “leasehold improvements”, as used herein, shall mean improvements and
betterments to, and within the
 
-18-


________________________________________________________________________________________________________________________


confines of, a demised Leasable Area, over and above the components of the Base
Building therein.
“Service Failure” shall have the meaning assigned to such term in
Section 3.1(f).
“Short-Term Additional Space” shall mean each of (i) the Short-Term Former
Release Space (if, as and when the same are added to the Leased Premises
pursuant to Section 1.7(f), and for so long thereafter as the same shall remain
demised hereunder), or (ii) any Short-Term Expansion Space (if, as and when the
same are added to the Leased Premises pursuant to Section 10.3, and for so long
thereafter as the same shall remain demised hereunder).
“Short-Term Former Release Space” shall have the meaning assigned to such term
in Section 1.7(f).
“Short-Term Expansion Space” shall have the meaning assigned to such term in
Section 10.3.
“SLC Plans & Specifications” shall have the meaning assigned to such term in
Section 5.7(b).
“SLC Space Plan” shall have the meaning assigned to such term in Section 5.7(b).
“SNDA” shall mean any of a Mortgage SNDA, an Overlease SNDA and a Sublease SNDA.
“STAS Basic Rental Factor”, for any Short-Term Additional Space, shall, at any
time, mean the rate, per square foot of Net Rentable Area, then applicable to
such Short-Term Additional Space, as set forth (i) in the case of Short-Term
Former Release Space, (x) in Section 1.7(f)(2), for all periods prior to the end
of the Initial Term, and (y) in Section 1.4(c)(2), for any Renewal Terms, and
(ii) in the case of any Short-Term Expansion Space, (xx) in Section 10.4(e)(2),
for all periods prior to the end of the Initial Term (as well any Renewal Term
during which such Short-Term Expansion Space is first added to the Leased
Premises), and (yy) in Section 1.4(c)(2), for any Renewal Terms (other than the
Renewal Term during which such Short-Term Expansion Space is first added to the
Leased Premises).
“State” shall mean the State in which the Property is located.
“Sublease” shall mean any sublease demising the whole or any portion(s) of the
Leased Premises.
“Subtenant” shall mean the subtenant under a Sublease.
“Sublease SNDA” shall mean a subordination, non-disturbance and attornment
agreement between Landlord and a Subtenant in the form annexed as Exhibit D-3
hereto, and in proper form for recording, together with such changes thereto
that are both proposed by a Subtenant and approved by Landlord; it being agreed
that Landlord shall not unreasonably withhold its approval of any such proposed
change so long as (i) such proposed change is customary (at the time in
question), and (ii) such proposed change does not (to more than a de
 




--------------------------------------------------------------------------------




-19-


________________________________________________________________________________________________________________________


minimis extent) decrease Landlord’s rights, or increase Landlord’s obligations,
from those contained in the form of Sublease SNDA annexed as Exhibit D-3 hereto.
“Surrender Release Space” shall have the meaning assigned to such term in
Section 1.7(d).
“Tax Statement” shall have the meaning assigned to such term in Section 2.3(a).
“Tenant” shall mean only the owner of Tenant’s estate and interest under this
Lease, at the time in question; but the foregoing provisions of this definition
shall not be construed to relieve Tenant Named Herein, or any subsequent Tenant,
from the obligations of Tenant accruing during the period that it is Tenant
hereunder or thereafter.
“Tenant Budget Objection” shall have the meaning assigned to such term in
Section 2.4(b).
“Tenant Business Group” shall have the meaning assigned to such term in
Section 8.5.1.
“Tenant Controlled Contest” shall have the meaning assigned to such term in
Section 2.3(c).
“Tenant Created Lien” shall have the meaning assigned to such term in
Section 5.4(b).
“Tenant-Dedicated Parking Areas” shall mean the portions of the Parking Areas
that are designated as “Tenant Dedicated Parking Areas” on Exhibit A-l hereto.
“Tenant Expansion Notice” shall have the meaning assigned to such term in
Section 10.1.
“Tenant Lien Cure Period” shall have the meaning assigned to such term in
Section 5.4(b).
“Tenant Management Agreement” shall have the meaning assigned to such term in
Section 3.6(c).
“Tenant Managed Property” shall have the meaning assigned to such term in
Section 3.6(c).
“Tenant Management Period” shall have the meaning assigned to such term in
Section 3.6(c).
“Tenant Management Services” shall have the meaning assigned to such term in
Section 3.6(c).
“Tenant Named Herein” shall mean WACHOVIA BANK, NATIONAL ASSOCIATION.
“Tenant Party” shall mean (i) any principal (which shall include any
shareholder, partner, member or other owner, direct or indirect, disclosed or
undisclosed) of Tenant, or any director, officer, employee, agent or contractor
of Tenant (or of any principal of Tenant), or (ii) any
 
-20-


________________________________________________________________________________________________________________________


Subtenant or other person claiming by, through or under Tenant (directly or
indirectly), or any principal, director, officer, employee, agent or contractor
of such Subtenant or such other person.
“Tenant Prominence Period” shall have the meaning assigned to such term in
Section 3.4(b).
“Tenant Property” shall mean all movable personal property or trade fixtures
(including any cabling or wiring installed within ceilings, ducts or chases of
the Building but not permanently embedded within the walls of the Building)
installed or maintained by, or at the instance of, Tenant (or any Tenant Party)
within the Leased Premises (or, as expressly permitted hereunder, any areas
outside of the Leased Premises).Without limiting the foregoing, the term Tenant
Property shall be deemed to include the following: (i) any furniture,
furnishings and equipment; (ii) moveable partitions and systems furniture;
(iii) business, telecommunications and audio-visual equipment; (iv) computers,
computer equipment, software and peripherals; (v) security systems and
equipment; (vi) paintings and/or other works of art or decoration; (vii) all of
Tenant’s signage (whether exterior or interior), including Building
Identification Signage and Tenant’s Exterior Signage (but excluding Tenant’s
Monuments); (viii) ATMs connected to or located within the Building, or situated
as freestanding structures on the Property, and any ATM related equipment;
(ix) safes; (x) safe deposit boxes (including the nests or frames thereof);
(xi) any equipment within the Leased Premises relating to Tenant’s separate
service systems (including, if within the Leased Premises,




--------------------------------------------------------------------------------




Tenant’s Supplemental HVAC Equipment); (xii) Tenant’s Exterior Equipment
(including Tenant’s Rooftop Equipment and, if outside the Leased Premises,
Tenant’s Supplemental HVAC Equipment); and (xiii) specialty fixtures, such as
chandeliers or other lighting fixtures above the quality of Building Standard.
“Tenant Required Contest” shall have the meaning assigned to such term in
Section 2.3(c).
“Tenant Sub-Manager” shall have the meaning assigned to such term in
Section 3.6(c).
“Tenant’s Allotted CW Capacity” shall have the meaning assigned to such term in
Section 3.1(b).
“Tenant’s Building Signage” shall have the meaning assigned to such term in
Section 3.4(a).
“Tenant’s Dedicated Electrical Capacity” shall have the meaning assigned to such
term in Section 3.1(a).
“Tenant’s Exclusive Period” shall have the meaning assigned to such term in
Section 10.3.
“Tenant’s Existing Exterior Equipment” shall have the meaning assigned to such
term in Section 3.5(a).
“Tenant’s Exterior Equipment” shall have the meaning assigned to such term in
Section 3.5(c).
 
-21-


________________________________________________________________________________________________________________________


“Tenant’s Occupancy Percentage” shall mean a fraction, expressed as a
percentage, (i) the numerator of which is the Net Rentable Area of the Leased
Premises (and, during the Preliminary Period to the extent provided in
Section 1.7 hereof, the Net Rentable Area of the Release Premises) at the time
the determination is made, and (ii) the denominator of which is Net Rentable
Area of the Building. Tenant’s Occupancy Percentage shall be re-calculated each
time there is a change in the Net Rentable Area of the Leased Premises (due to
additions to, or deletions from, the Leased Premises) (or, as applicable
pursuant to Section 1.7 hereof, the Release Premises, due to additions thereto,
or deletions therefrom); with any such re-calculation (and Tenant’s obligations
in respect of Additional Rent payable on the basis of Tenant’s Occupancy
Percentage) being effective as of the date of such change. Upon any such
recalculation, Landlord and Tenant shall execute and deliver a written
instrument confirming the same, and incorporating the same into this Lease.
“Tenant’s Offer Notice” shall have the meaning assigned to such term in
Section 8.2.1.
“Tenant’s Operating Expense Share” shall have the meaning assigned to such term
in Section 2.2 (a).
“Tenant’s Renewal Notice” shall have the meaning assigned to such term in
Section 1.4(b).
“Tenant Repairs” shall have the meaning assigned to such term in Section 5.6(a).
“Tenant’s RCT Notice” shall have the meaning assigned to such term in
Section 8.3.1.
“Tenant’s RFR Exercise Notice” shall have the meaning assigned to such term in
Section 9.3.3.
“Tenant’s RFR Option” shall have the meaning assigned to such term in
Section 9.3.3.
“Tenant’s ROFO Option” shall have the meaning assigned to such term in
Section 9.2.2.
“Tenant’s ROFO Exercise Notice” shall have the meaning assigned to such term in
Section 9.2.2.
“Tenant’s Rooftop Equipment” shall have the meaning assigned to such term in
Section 3.5(d).
“Tenant’s Supplemental HVAC Equipment” shall have the meaning assigned to such
term in Section 3.1(b).
“Tenant’s Tax Share” shall have the meaning assigned to such term in
Section 2.3(a).
“Tenant’s Title Insurer” shall have the meaning assigned to such term in
Section 9.2.3.
“Tenant’s Transfer Period” shall have the meaning assigned to such term in
Section 8.2.4.
 
-22-


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------






“Tenant’s Transfer Notice” shall have the meaning assigned to such term in
Section 8.2.4.
“Tenant’s Reimbursement Amount” shall have the meaning assigned to such term in
Section 5.7(b).
“Term” shall have the meaning assigned to such term in Section 1.3.
“Termination Rights Exercise Notice” shall have the meaning assigned to such
term in Section 11.1.
“Third Party Leasing Rights” shall have the meaning assigned to such term in
Section 10.4.
“Threshold Alteration Amount” shall have the meaning assigned to such term in
Section 5.2(c).
“Vacate Space” shall have the meaning assigned to such term in Section 11.1.
“Wachovia” shall mean (i) Tenant Named Herein, or (ii) a person constituting an
immediate or remote successor to Tenant Named Herein by virtue of one or more
mergers, consolidations and/or transfers of all, or substantially all, the
assets of Tenant Named Herein (or another person described in this clause (ii)).
“Wachovia Party” shall mean Wachovia or any Affiliate of Wachovia.
“Wachovia’s Termination Right” shall have the meaning assigned to such term in
Section 11.1.
As used in this Lease, (i) the phrase “and/or” when applied to one or more
matters or things shall be construed to apply to any one or more or all thereof
as the circumstances warrant at the time in question, (ii) the terms “herein”
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Lease as a whole, and not to any particular Article or Section,
unless expressly so stated, (iii) the term “including”, whenever used herein,
shall mean “including without limitation”, except in those instances where it is
expressly provided otherwise, (iv) the term “person” shall mean a natural
person, a partnership, a corporation, a limited liability company, and/or any
other form of business or legal association or entity, (v) the term
“alterations” shall mean any alterations, additions, removals and/or any other
changes, and (vii) the term “contractor” shall include any construction manager,
general contractor, subcontractor or other trade contractor.
 
1.2
Leased Premises

Subject to and upon the terms hereinafter set forth, Landlord does hereby lease
and demise to Tenant, and Tenant does hereby lease and take from Landlord, the
Leased Premises. Tenant shall be entitled to the following as appurtenances to
the Leased Premises: (I) the right to use, and permit Tenant Parties and/or the
customers, invitees and guests of Tenant or any Tenant Parties, to use, (a) on
an exclusive basis, the Tenant-Dedicated Parking Areas and (b) on a non-
 
-23-


________________________________________________________________________________________________________________________


exclusive basis (in common with Landlord and other tenants or occupants of the
Property, their customers, invitees and guests), the Non-Dedicated Parking Areas
and all the other Common Areas; (II) all rights and benefits appurtenant to, or
necessary or incidental to, the use and enjoyment of the Leased Premises by
Tenant for the purposes permitted by Section 1.5, hereof, including the right of
Tenant, its employees and invitees, in common with Landlord and other persons,
to use any non-exclusive easements and/or licenses in, about or appurtenant to
the Property, including the non-exclusive right to use any walkways, tunnels,
and skywalks connected to the Property; and (III) all other rights and benefits
provided to Tenant with respect to the Property pursuant to this Lease
(including the rights granted to Tenant to use the roof of the Building, and
other portions of the Property located outside of the Premises, pursuant to
Section 3.5 hereof).
 
1.3
Term

The Initial Term of this Lease shall be as defined in Section 1.1(a), which
Initial Term may be renewed and extended as provided in Section 1.4 hereof (the
Initial Term and, to the extent renewed and extended, the Renewal Terms, are
hereinafter collectively called the “Term”). Tenant is in possession of the
Leased Premises as of the date of this Lease and shall accept the Leased
Premises in its “AS-IS” condition, as of the Commencement Date, subject to all
applicable Legal Requirements and matters of title heretofore affecting the
same. Landlord has made no representation or warranty (express or implied)
regarding the suitability of the Leased Premises or the Building for the conduct
of Tenant’s business, and Tenant waives any warranty




--------------------------------------------------------------------------------




(express or implied) that (a) the Leased Premises, the Common Areas or the
Building generally are suitable for Tenant’s intended purposes, or (b) the
Leased Premises, the Common Areas or the Building generally are now in
compliance with Legal Requirements in effect on the Commencement Date. Except as
otherwise expressly set forth in this Lease, in no event shall Landlord have any
obligation for any defects existing on the Commencement Date in the Leased
Premises, the Common Areas or the Building generally, or any legal limitation on
the use thereof.
 
1.4
Options to Renew

(a)        Subject to the conditions hereinafter set forth, Tenant is hereby
granted options (individually, a “Renewal Option” and, collectively, the
“Renewal Options”) to renew the Term with respect to all, or any portion of, the
Leased Premises as then demised hereunder for six (6) successive periods of five
(5) years each (individually, a “Renewal Term” and collectively the “Renewal
Terms”); provided that the Term shall not extend, for any portion of the Leased
Premises, beyond the Outside Expiration Date.
(b)        The first Renewal Term (if the first Renewal Option is exercised)
shall commence at the expiration of the Initial Term, and each subsequent
Renewal Term (if the pertinent Renewal Option is exercised) shall commence at
the expiration of the immediately preceding Renewal Term. Tenant shall exercise
each of its Renewal Options, if at all, by delivering notice of such exercise to
Landlord (each, a “Tenant’s Renewal Notice”) not later than twelve (12) months
prior to the then current expiration of the Term. In any case that Tenant
exercises a Renewal Option with respect to less than all of the Leased Premises
as then demised hereunder, Tenant shall identify the portion(s) of the Leased
Premises with respect to which the Renewal
 
-24-


________________________________________________________________________________________________________________________


Option is being exercised. IN ORDER TO PREVENT TENANT’S INADVERTENT FORFEITURE
OF ANY THEN REMAINING RENEWAL OPTION, IF TENANT SHALL FAIL TO TIMELY EXERCISE
ANY AVAILABLE RENEWAL OPTION, TENANT’S RIGHT TO EXERCISE SUCH RENEWAL OPTION
SHALL NOT LAPSE UNTIL LANDLORD SHALL DELIVER TO TENANT WRITTEN NOTICE THAT SUCH
NOTICE OF EXERCISE HAS NOT BEEN DELIVERED AND TENANT SHALL THEREAFTER FAIL TO
EXERCISE SUCH RENEWAL OPTION WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE
DELIVERY OF SUCH NOTICE.
(c)        Tenant’s leasing of the Leased Premises during any Renewal Term shall
be upon all the then executory terms and conditions of this Lease (as applicable
prior to such Renewal Term), except as follows:
(1)        The Annual Basic Rent Factor for each Renewal Term shall be equal to
the Fair Market Rental Value Per RSF of the Base Leased Premises for the Renewal
Term (as determined by the parties or, in the absence of their agreement,
determined by appraisal, all as herein-after provided); provided, however, that:
(A)        if, as of the commencement of such Renewal Term, both (i) Tenant
hereunder is a Wachovia Party, and (ii) the Integration Period has not ended,
then the Annual Basic Rent Factor for such Renewal Term shall be adjusted as
provided in Section 2 of the Master Agreement, as applicable;
(B)        if, as of the commencement of such Renewal Term, the Tenant hereunder
is not a Wachovia Party (whether or not the Integration Period has ended), then
the Annual Basic Rent Factor for such Renewal Term shall not exceed a rate equal
to 110% of the Annual Basic Rent Factor on the last day of the Initial Term or
immediately preceding Renewal Term, as applicable; and
(C)        if, as of the commencement of such Renewal Term, (i) the Tenant
hereunder is a Wachovia Party, and (ii) the Integration Period has ended, then
the Annual Basic Rent Factor for such Renewal Term shall not exceed the
following: (x) in the case of the first Renewal Term, a rate equal to 110% of
the Annual Basic Rent Factor on the last day of the Initial Term; and (y) in the
case of each subsequent Renewal Term, a rate equal to 105% of the Annual Basic
Rent Factor for the immediately preceding Renewal Term.
(2)        The STAS Basic Rental Factor for each Short-Term Additional Space for
each Renewal Term shall be equal to the Fair Market Rental Value Per RSF of such
Short-Term Additional Space for such Renewal Term (as determined by the parties
or, in the absence of their agreement, determined by appraisal, all as
herein-after provided).
(d)        Within thirty (30) days following the Renewal Option Notice Date with
respect to any Renewal Option,




--------------------------------------------------------------------------------




Landlord shall deliver to Tenant, a proposal setting forth Landlord’s
determination of the Fair Market Rental Value Per RSF for the Leased Premises
for the pertinent Renewal Term (which, if the Leased Premises as to which such
Renewal Option is exercised includes any Short-Term Additional Space, then such
determination shall include separate components for the Fair Market Rental Value
Per RSF for the Base Leased Premises, and the
 
-25-


________________________________________________________________________________________________________________________


Fair Market Rental Value Per RSF of the Short-Term Additional Space).
Thereafter, and until the delivery of a Renewal Appraisal Notice, Landlord and
Tenant shall endeavor to reach agreement as to the Fair Market Rental Value Per
RSF of the Leased Premises for the pertinent Renewal Term (and, as applicable,
each component thereof).
(e)        If Landlord and Tenant are unable to reach a definitive agreement as
to the Fair Market Rental Value Per RSF for Leased Premises for any Renewal Term
within sixty (60) days following the Renewal Option Notice Date, then either
Landlord or Tenant, by written notice thereof to the other party (herein called
a “Renewal Appraisal Notice”), may cause such Fair Market Rental Value Per RSF
to be submitted for resolution in accordance with the following provisions of
this Section 1.4(e):
(1)        Within thirty (30) days after delivery of the Renewal Appraisal
Notice, Landlord and Tenant shall each select and engage an Appraiser to
determine such Fair Market Rental Value Per RSF. If either party fails to select
and engage an Appraiser within such time, and if such failure continues for more
than five (5) Business Days following such party’s receipt of written notice
that states in all capital letters (or other prominent display) that such party
has failed to select an Appraiser as required under the Lease and will be deemed
to have waived certain rights granted to it under the Lease unless it selects an
Appraiser within five (5) Business Days, then the Appraiser engaged by the other
party shall select the second Appraiser.
(2)        Within thirty (30) days following the date on which the second
Appraiser is selected, (i) each Appraiser shall prepare a sealed determination
of the such Fair Market Rental Value Per RSF, (ii) the Appraisers, together with
Landlord and Tenant, shall arrange a meeting at the Property during Building
Operating Hours (or at such other place and time as is reasonably acceptable to
both Appraisers, Landlord and Tenant) for the purpose of distributing such
sealed determinations, and (iii) at such meeting, the Appraisers shall each
simultaneously present their determinations of such Fair Market Rental Value Per
RSF, to the other Appraiser and to Landlord and Tenant. If the higher of the two
determinations of such Fair Market Rental Value Per RSF does not exceed one
hundred five percent (105%) of the lower of the two determinations of such Fair
Market Rental Value Per RSF, then the average of the two (2) determinations
shall be such Fair Market Rental Value Per RSF (and the same shall constitute
the final determination thereof). If the higher of the two determinations of
such Fair Market Rental Value Per RSF exceeds 105% of the lower of the two
determinations of such Fair Market Rental Value Per RSF, then within five
(5) Business Day after receipt by Landlord and Tenant of both appraisal reports,
the Appraisers selected by Landlord and Tenant shall agree on a third Appraiser
(the “Third Appraiser”) to make a determination of such Fair Market Rental Value
Per RSF. The Third Appraiser shall not make an independent determination, but
shall, within ten (10) Business Days after his or her designation, select one
(1) of the two (2) determinations already made, whichever of the two
determinations the Third Appraiser determines to be closest to such Fair Market
Rental Value Per RSF, as the controlling determination with respect to such Fair
Market Rental Value Per RSF. The decision of the Third Appraiser shall be
conclusive and binding; and such Fair Market Rental Value Per RSF shall be as
set forth in such controlling determination (which shall constitute the final
determination thereof). Each party shall pay the costs of its Appraiser and
one-half (1/2) of the cost of the Third Appraiser.
 
-26-


________________________________________________________________________________________________________________________


(3)        The instructions to the Appraisers with respect to the determination
of such Fair Market Rental Value Per RSF will be to determine the same solely in
accordance with the definition Fair Market Rental Value Per RSF as set forth in
this Lease (including the criteria and assumptions set forth therein). The
Appraisers shall have no authority to alter any provisions of such definition,
or any other provisions of this Lease.
(4)        Within thirty (30) days following the final determination of such
Fair Market Rental Value Per RSF, Tenant shall elect one (1) of the following
options by written notice to Landlord: (A) to revoke the exercise of the
pertinent Renewal Option, in which event, the Term shall automatically, and
without further action of Landlord or Tenant, expire on the later of (1) the
expiration of the Initial Term (or, if applicable, the expiration of the Renewal
Term with respect to the




--------------------------------------------------------------------------------




immediately preceding Renewal Option) or (2) the last day of the calendar month
that is six (6) months following the month in which Tenant’s notice of
revocation was given to Landlord; or (B) to ratify its exercise of the pertinent
Renewal Option. If Tenant fails to exercise either of the foregoing options
within such thirty (30) day period, then Tenant shall be deemed to have elected
option (B). If Tenant elects (or is deemed to have elected) option (B), then
Tenant thereby shall have irrevocably exercised the pertinent Renewal Option and
Tenant may not thereafter withdraw the exercise of the Renewal Option.
(5)        If the Fair Market Rental Value Per RSF of the Leased Premises for
any Renewal Term shall not have been final determined prior to the commencement
of the Renewal Term (and, accordingly, the actual Annual Basic Rent therefor is
not finally known as of the commencement of such Renewal Term), then (i) for the
period commencing on such first day of such Renewal Term and ending on the date
that such Fair Market Rental Value Per RSF is finally determined, Tenant shall
make payments, on account of the Annual Basic Rent for such Renewal Term (as and
when Annual Basic Rent is payable under this Lease) based upon the Annual Basic
Rent Factor in effect immediately prior to such Renewal Term, and, for any
Short- Term Additional Space, the STAS Basic Rental Factor in effect immediately
prior to such Renewal Term, and (ii) upon such Fair Market Rental Value Per RSF
being finally determined, such payments on account of Annual Basic Rent shall be
reconciled with the actual Annual Basic Rent, and, within thirty (30) days after
such final determination, (x) if such payments on account of Annual Basic Rent
made by Tenant during such period were less than the actual Annual Basic Rent
for such period, then Tenant shall pay to Landlord the amount of such
deficiency, together with interest thereon at the Prime Rate, and (y) if such
payments on account of Annual Basic Rent made by Tenant during such period were
in excess of the actual Annual Basic Rent for such period, then Landlord shall
refund to Tenant the amount of such excess, together with interest thereon at
the Prime Rate.
 
1.5.
Use

The Leased Premises may be used and occupied only for (i) banking purposes, and
uses incidental thereto, (ii) general office purposes, and uses incidental
thereto, (iii) any other lawful purposes for which the Property is used on the
Commencement Date, and/or (iv) any other lawful purposes as are consistent with
the character of the Building. Without limiting the generality of the foregoing,
the permitted uses of the Leased Premises shall include (without limitation):
(a) conference, training and/or meeting facilities, (b) libraries, (c) coffee
bars, (d) support staff facilities (including word processing and copy
facilities), (e) lunchrooms, cafeterias
 
-27-


________________________________________________________________________________________________________________________


and kitchen facilities for use by Tenant and its employees and invitees,
including vending machines and microwave ovens for use by Tenant and its
employees and invitees, subject, however, to Legal Requirements, (f) storage
space incidental to banking and general business office purposes only, (g) bank
and storage vaults, (h) cash vaults, (i) telephone call centers, (j) retail
banking and sales facilities, (k) child care facilities, (1) fitness centers,
and (k) data and service center operations. Tenant is not obligated to maintain
occupancy or conduct operations in all or any portion of the Leased Premises.
For purposes of this Section 1.5, the term “banking” shall be deemed to include,
without limitation, all traditional banking activities as well as the sale of
insurance and annuities of all types, trust services, investment and financial
advice, the sale of securities, credit card operations and sales, mortgage
lending and servicing, and data and service center functions. In addition, and
without limiting the generality of any of the foregoing provisions, the Leased
Premises may be used for any operations or activities required to support or
otherwise provide services in support of Tenant’s business operations,
regardless of whether or not those business operations are conducted within the
Leased Premises. If Tenant receives notice of any material directive, order,
citation or of any violation of any Legal Requirement or any insurance
requirement, Tenant shall endeavor to promptly notify Landlord in writing of
such alleged violation and furnish Landlord with a copy of such notice.
 
1.6
Survival

Any claim, cause of action, liability or obligation arising during the Term of
this Lease in favor of a party hereto and against or obligating the other party
hereto shall (to the extent not theretofore fully performed) survive the
expiration or any earlier termination of this Lease.
 
1.7
Release Premises

(a)        The rights and obligations of the parties with respect to the Release
Premises shall be as set forth in this




--------------------------------------------------------------------------------




Section 1.7. The Release Premises shall not constitute part of the Leased
Premises (unless and until, and only to the extent that, the same are added to
the Leased Premises pursuant to the provisions of Section 1.7(e) or (f) below),
but the same shall be deemed demised by this Lease, and the provisions of this
Lease (other than this Section 1.7) shall apply to the Release Premises to the
extent expressly provided in this Section 1.7.
(b)        During the Preliminary Period, Tenant may use and occupy the Release
Premises subject to, and in accordance with, the following:
(1)        Tenant shall not pay any Annual Basic Rent with respect to the
Release Premises.
(2)        Tenant shall pay only Additional Rent with respect to the Release
Premises, and shall do so on the same terms and conditions as it pays Additional
Rent with respect to the Leased Premises, but not, with respect to any portion
of the Release Premises, after the date (even if such date is prior to the end
of the Preliminary Period) that Tenant shall have surrendered the same with
reasonable notice to Landlord and otherwise consistent with the provisions of
Section 1.7(d)(3) hereof (and, accordingly, solely for purposes of calculating
Tenant’s Occupancy Percentage during the Preliminary Period, the numerator
thereof shall include, in addition to the Net Rentable Area of
 
-28-


________________________________________________________________________________________________________________________


the Release Premises to the extent the same has not yet been surrendered by
Tenant consistent with the foregoing).
(3)        Tenant’s use of the Release Premises shall be subject to the
provisions of Section 1.5 hereof, and, except for the provisions of this Lease
requiring the payment of Rent, all the other provisions of this Lease shall
apply to the Release Premises as fully as the same to the Leased Premises.
(c)        On or prior to the Release Premises Election Date, Tenant shall
advise Landlord of Tenant’s election to (i) surrender any portion of the Release
Premises as of a date not later than the expiration of the Preliminary Period,
(ii) add any portion of the Release Premises to the Leased Premises on a
coterminous basis pursuant to Section 1.7(e) effective as of the first day
immediately following the Preliminary Period, or (iii) add any portion of the
Release Premises to the Leased Premises on a short term basis pursuant to
Section 1.7(f) effective as of the first day immediately following the
Preliminary Period. Tenant shall be permitted to make different elections with
respect to different portions of the Release Premises. If Tenant fails to notify
Landlord of its election with respect to any portion of the Release Premises
prior to the expiration of the Release Premises Election Date, then Tenant shall
be deemed to have elected to surrender such portion of the Release Premises not
later than the expiration of the Preliminary Period.
(d)        With respect to any portion of the Release Premises that Tenant shall
have elected (or is deemed to have elected) to surrender as herein-above
provided (any such portion of the Release Premises being herein called
“Surrender Release Space”), the following provisions shall apply:
(1)        Tenant shall surrender all Surrender Release Space on or prior to the
expiration of the Preliminary Period (the earlier of (x) the date upon which
Tenant actually surrenders any Surrender Release Space, and (y) the last day of
the Preliminary Period, is herein called the “Release Space Expiration Date”
with respect to such Surrender Release Space).
(2)        If Tenant shall fail to surrender any Surrender Release Space on or
prior to the expiration of the Preliminary Period, then, for the period
commencing on the date immediately following the Preliminary Period and ending
on the date that such Surrender Release Space shall be surrendered, Tenant
(i) shall pay Annual Basic Rent with respect to such Release Premises at the
Fair Market Rental Value Per RSF thereof, and (ii) shall continue to pay
Additional Rent on the same basis as during the Preliminary Period.
Notwithstanding the foregoing, either Landlord or Tenant may terminate Tenant’s
right to possess and occupy such Surrender Release Space at any time following
the expiration of the Preliminary Period upon thirty (30) days’ prior written
notice to the other party.
(3)        Tenant shall surrender all Surrender Release Space consistent with
the provisions of Section 4.1 hereof (as applied to Surrender Release Space as
if the same were part of the Leased Premises), subject, however, to the
provisions of Section 1.7(d)(4) below.
(4)        If any Surrender Release Space is not in Separately Leasable
Condition on the Release Space Expiration Date with respect thereto, then
Landlord, promptly following the
 
-29-






--------------------------------------------------------------------------------




________________________________________________________________________________________________________________________


Release Space Expiration Date, shall proceed to cause the Demising Work with
respect to such Surrender Release Space to be performed in accordance with the
provisions of Section 5.7 hereof; provided, however, that (i) any Demising Work
performed by Landlord while Tenant is still in occupancy of the Surrender
Release Space shall be performed subject to, and in a manner that is consistent
with Tenant’s continued occupancy, and (ii) Landlord shall not have the right or
obligation under this Lease to perform any Demising Work with respect to any
Surrender Release Space if, as of the Release Space Expiration Date with respect
thereto, either (x) no Leased Premises or Release Premises is remaining within
the Building, or (y) no Leased Premises exists in the Building, and Tenant’s
right to convert any remaining Release Premises to Leased Premises pursuant to
in Sections 1.7(e) and (f) has either lapsed by its terms or been irrevocably
waived by Tenant, in writing.
(e)        Any Release Premises that Tenant shall have elected to add to the
Leased Premises on a coterminous basis pursuant to this Section 1.7(e)
(“Coterminous Former Release Premises”), as herein-above provided, shall be
added to the Leased Premises, effective upon the date immediately following the
Preliminary Period upon, subject to, and in accordance with, the provisions:
(1)        (A) the initial term of this Lease with respect to the Coterminous
Former Release Premises shall be the balance of the Initial Term (i.e., the
period commencing on the date immediately following the Preliminary Period and
ending on the Expiration Date), and (B) the provisions of Section 1.4 hereof
shall apply to the Coterminous Former Release Premises as fully and completely
as the same apply to the balance of the Leased Premises;
(2)        the Annual Basic Rent for the Coterminous Former Release Premises
shall be payable at the same rate as that applicable to the balance of the Base
Leased Premises (i.e., at a rate, per RSF, equal to the Annual Basic Rent Factor
from time to time in effect), and, accordingly, upon the date that the
Coterminous Former Release Premises is added to the Leased Premises, the Annual
Basic Rent hereunder shall be recalculated based on the addition of the Net
Rentable Area of the Coterminous Former Release Premises to the Net Rentable
Area of the Leased Premises;
(3)        Additional Rent shall be payable with respect to the Coterminous
Former Release Premises on the same basis as the same is payable with respect to
the balance of the Leased Premises, and, accordingly, upon the date that the
Coterminous Former Release Premises is added to the Leased Premises, Tenant’s
Occupancy Percentage shall be adjusted based on the addition of the Net Rentable
Area of the Coterminous Former Release Premises to the Net Rentable Area of the
Leased Premises; and
(4)        subject to the foregoing, and except as otherwise expressly provided
herein, all of the other then executory terms and conditions of this Lease shall
apply to the Coterminous Former Release Premises as fully and completely as the
same apply to the balance of the Leased Premises.
(f)        Any Release Premises that Tenant shall have elected to add to the
Leased Premises on a short-term basis pursuant to this Section 1.7(f)
(“Short-Term Former Release Space”), as herein-above provided, shall be added to
the Leased Premises, effective upon the
 
-30-


________________________________________________________________________________________________________________________


date immediately following the Preliminary Period upon, subject to, and in
accordance with, the following provisions:
(1)        (A) the initial term of this Lease with respect to the Short-Term
Former Release Space shall be a five (5) year period commencing on the date
immediately following the Preliminary Period and ending on the fifth
(5th) anniversary of such date, and (B) from and after such initial term (and
until the end of the Initial Term), Tenant shall have the right(s) to renew the
term of this Lease with respect to the Short-Term Former Release Space for one
or more special renewal periods, as Tenant may elect, each equal to the lesser
of (x) five (5) years or (y) the then remaining balance of the Initial Term,
each such right to be exercisable, by written notice to Landlord, given not less
than nine (9) months prior to the expiration of the then current term of this
Lease with respect to the Short-Term Former Release Space, and (C) the
provisions of Section 1.4 hereof shall apply to the Short-Term Former Release
Space as fully and completely as the same apply to the balance of the Leased
Premises;
(2)        the Annual Basic Rent for the Short-Term Former Release Space, for
the initial term of this Lease with respect to the Short-Term Former Release
Space, and for each of the special renewal periods described in
Section 1.7(f)(l)(B) above, shall be payable based on STAS Basic Rental Factor
equal to the Fair Market Rental Value Per RSF for the Short-Term Former Release
Space; it being agreed that the Fair Market Rental Value Per RSF for the
Short-Term Former Release




--------------------------------------------------------------------------------




Space shall be determined separately for (i) the initial term of this Lease with
respect to the Short-Term Former Release Space, and (ii) each such special
renewal period in accordance with the following:
(A)        within thirty (30) days following the Release Premises Election Date
(in the case of such initial term), or the date of Tenant’s exercise of such
renewal right(s) (in the case of each such special renewal period), Landlord
shall deliver to Tenant, a proposal setting forth Landlord’s determination of
the Fair Market Rental Value Per RSF for such Short-Term Former Release Space
for such initial term or special renewal period, as the case may be;
(B)        thereafter, and until the date that is sixty (60) days following the
Release Premises Election Date (in the case of such initial term), or the date
of Tenant’s exercise of such renewal right(s) (in the case of each such special
renewal period), Landlord and Tenant shall endeavor to reach agreement as to
such Fair Market Rental Value Per RSF; and
(C)        if Landlord and Tenant are unable to reach a definitive agreement as
to such Fair Market Rental Value Per RSF within sixty (60) days following the
Release Premises Election Date (in the case of such initial term), or the date
of Tenant’s exercise of such renewal right(s) (in the case of each such special
renewal period), then either Landlord or Tenant, by written notice thereof to
the other party, may cause such Fair Market Rental Value Per RSF to be submitted
for determination in accordance the provisions of subsections (1) through (5) of
Section 1.4(e) hereof, which subsections shall be applied, mutatis mutandis, to
the determination of such Fair Market Rental Value Per RSF, and the rights and
obligations of the parties in respect thereof;
(3)        Additional Rent shall be payable with respect to the Short-Term
Former Release Space on the same basis as the same is payable with respect to
the balance of the Leased
 
-31-


________________________________________________________________________________________________________________________


Premises, and, accordingly, upon the date that the Short-Term Former Release
Space is added to the Leased Premises, Tenant’s Occupancy Percentage shall be
adjusted based on the addition of the Net Rentable Area of the Short-Term Former
Release Space to the Net Rentable Area of the Leased Premises; and
(4)        subject to the foregoing, and except as otherwise expressly provided
herein, all of the other then executory terms and conditions of this Lease shall
apply to the Short-Term Former Release Space as fully and completely as the same
apply to the balance of the Leased Premises.
ARTICLE II
RENTAL. OPERATING EXPENSES AND REAL ESTATE TAXES
 
2.1
Rental Payments

(a)        Beginning on the Commencement Date, and continuing throughout the
Term of this Lease, Tenant shall pay Annual Basic Rent and Additional Rent with
respect to the Leased Premises, all as applicable and as required by and in
conformity with the provisions of this Lease. Annual Basic Rent shall be due and
payable in equal monthly installments on the first day of each calendar month
during the Term, in advance. Tenant’s Operating Expense Share and Tenant’s Tax
Share shall be due and payable in accordance with Sections 2.2 and 2.3 hereof.
Unless otherwise specified herein, any Additional Rent (other than Tenant’s
Operating Expense Share and Tenant’s Tax Share, but including any Above Standard
Services Rent) shall be payable thirty (30) days following Landlord’s submission
to Tenant of an invoice therefor.
(b)        If the Term commences on a day other than the first day of a calendar
month, or if the Term expires or terminates on other than the last day of a
calendar month, then all installments of Rent that are payable on a monthly
basis shall be prorated for the month in which the Term commences or expires or
terminates, as the case may be, and the installment or installments so prorated
for the month in which such Term commences or expires or terminates, as the case
may be, shall be paid in advance on the first day of such month occurring within
the Term. Said installments for such prorated month or months shall be
calculated by multiplying the full monthly installment by a fraction, the
numerator of which shall be the number of days of such month occurring within
the Term, and the denominator of which shall be the total number of days in such
month. If the Term commences on other than the first day of a calendar year, or
if the Term expires or terminates on other than the last day of a calendar year,
then all Rent payable on a calendar year basis shall be prorated for such
calendar year in which the Term commences or expires or terminates, as
the case may be, by multiplying such Rent by a fraction, the numerator of which
shall be the number of days of such calendar occurring within the Term, and the
denominator of which shall be the total number of days in such calendar year. In
such event, the foregoing calculation shall be made as soon as is reasonably
possible. Landlord




--------------------------------------------------------------------------------




and Tenant hereby agree that the provisions of this Section 2.1(b) shall survive
the expiration or termination of this Lease.
(c)        Tenant agrees to pay all Rent as shall become due from and payable by
Tenant to Landlord under this Lease at the times and in the manner provided in
this Lease, without abatement (except as specifically provided in this Lease),
demand, offset (except as specifically
 
-32-


________________________________________________________________________________________________________________________


provided in this Lease) or counterclaim, at Landlord’s address as provided
herein (or such other address in the continental United States as may be
designated in writing by Landlord from time to time). Tenant shall have the
right, at its option, to pay Rent by means of electronic funds transfer to such
account and depository institution as Landlord shall specify from time to time
upon Tenant’s request.
(d)        All past-due Rent owed by Tenant to Landlord under this Lease shall
bear interest from the due date thereof until payment is received by Landlord at
the Applicable Rate, but only if Tenant’s failure to pay such Rent shall
continue for a period of five (5) Business Days after notice of such failure
from Landlord, which notice shall refer to this Section 2.1(d) and state, in all
capital letters (or other prominent display), that Tenant’s failure to pay such
Rent by such 5th Business Day shall result in interest accruing thereon from the
due date thereof. All past-due sums owed by Landlord to Tenant pursuant to this
Lease shall bear interest from the date due thereof until payment is received by
Tenant at the Applicable Rate, but only if Landlord’s failure to pay such sums
shall continue for a period of five (5) Business Days after notice of such
failure from Tenant, which notice shall refer to this Section 2.1(d) and state,
in all capital letters (or other prominent display), that Landlord’s failure to
pay such sums by such 5th Business Day shall result in interest accruing thereon
from the due date thereof; provided, further, however, that, in any case that
Landlord receives a late charge as provided in Section 2.1(e) below, interest
shall only accrue from and after date that is thirty (30) days after the due
date thereof. Any payments made by Landlord or Tenant to the other hereunder
shall not be deemed a waiver by such party of any rights against the other
party.
(e)        Without limiting any other remedies for non-payment of Rent (other
than as expressly provided in Section 2.1(d) above), (i) in the event any
installment of Annual Basic Rent is not paid by Tenant on or before the fifth
(5th) day of the month for which it is due, and such amount shall remain unpaid
for more than five (5) Business Days after Tenant’s receipt of written notice
from Landlord that such amount is past due, then Tenant shall pay to Landlord a
late charge equal to one percent (1%) of the past due installment of Annual
Basic Rent, and (ii) in the event any payment of Additional Rent is not paid by
Tenant on or before the due date thereof, and such amount shall remain unpaid
for more than five (5) Business Days after Tenant’s receipt of written notice
from Landlord that such amount is past due, then Tenant shall pay to Landlord a
late charge equal to one percent (1%) of the past due amount. Any notice from
Landlord to Tenant of past-due Rent under this Section 2.1(e), to be effective,
must refer to this Section 2.1(e) and state, in all capital letters (or other
prominent display), that Tenant’s failure to remit payment by the appointed date
shall result in the imposition of a late charge. Landlord may not send any such
notice of overdue payment to Tenant prior to the fifth (5th) day following the
date such payment is due, and if any such premature notice is sent, it shall be
deemed to have been sent on the fifth (5th) day following the date such payment
was due. Notwithstanding the foregoing, Tenant shall not be obligated to pay a
late charge on installments of Rent to the extent properly abated or set-off by
Tenant pursuant to an express right to do so as set forth in this Lease or to
the extent that Tenant’s payment is deficient by an amount that is less than or
equal to one (1%) percent of the total amount due (but the foregoing shall not
relieve Tenant of its obligation to promptly remit the amount of any such
deficiency). The late charge described herein is not intended as a penalty, but
is intended as liquidated damages to compensate Landlord for its additional
costs in processing the applicable late payment.
 
-33-


________________________________________________________________________________________________________________________


(f)        If, during any period that multiple items of Rent are past-due,
Landlord shall receive any payments from Tenant that are not expressly
attributed to any particular items of Rent and are not otherwise evidently in
payment of any particular items of Rent, then, and only in such events, such
payments shall be applied by Landlord in the following order (as amongst then
past-due items of Rent): (i) Annual Basic Rent, (ii) Tenant’s Operating Expense
Share, (iii) Tenant’s Tax Share, (iv) Above Standard Services Rent, and (v) to
any remaining items of Additional Rent.
(g)        In those instances for which the right of offset is expressly
provided hereunder, Tenant shall be entitled to offset against Rent next coming
due, any amounts that are owed or payable by Landlord to Tenant under or
pursuant to the terms of this Lease.
 




--------------------------------------------------------------------------------




2.2
Operating Expenses

(a)        For each calendar year occurring during the Term, Tenant shall pay to
Landlord, as Additional Rent, an amount equal to Tenant’s Occupancy Percentage
of the Operating Expenses for such calendar year as hereinafter provided (the
amount so payable by Tenant being herein called “Tenant’s Operating Expense
Share”). However, (i) for the first calendar year occurring within the Term
(i.e., the calendar year commencing on January 1, 2004 and ending on
December 31, 2004), Operating Expenses shall be deemed to consist only of
amounts paid or incurred on, or subsequent to, the Commencement Date, and
(ii) for any calendar year which ends later than the last day of the Term, the
Tenant’s Operating Expense Share shall be prorated to correspond to that portion
of such calendar year occurring within the Term.
(b)        Tenant shall pay Tenant’s Operating Expense Share for each such
calendar year pursuant to the following provisions:
(1)        For each calendar month occurring during any such calendar year,
Tenant, on the first (1st) day of such calendar month, shall make a payment on
account of Tenant’s Operating Expense Share equal to one-twelfth (1/12th) of
Landlord’s good-faith estimate of Tenant’s Operating Expense Share for such
calendar year as shown on the Final Budget for such calendar year (such payments
on account being herein called the “Monthly Estimated OE Payments”). However,
(A) Landlord, by notice to Tenant, may, at any time and from time to time during
any calendar year, reduce the amount of the Monthly Estimated OE Payment for
such calendar year, and (B) for the balance of the first calendar year occurring
within the Term (i.e., the period commencing on the Commencement Date and ending
on December 31, 2004), the Monthly Estimated OE Payments shall be in the amount
set forth on Exhibit C hereto, and shall be payable only on the first (1st) day
of each calendar month occurring after the calendar month in which the
Commencement Date occurs, and (C) for any calendar year which ends later than
the last day of the Term, the Monthly Estimated OE Payments shall be made only
for calendar months during such calendar year occurring within the Term.
(2)        Any overpayment or underpayment of Tenant’s Operating Expense Share
for any calendar year based on the Monthly Estimated OE Payments on account
thereof shall be reconciled after the end of such calendar year as provided
in Section 2.2(f).
 
-34-


________________________________________________________________________________________________________________________


(c)        “Operating Expenses”, for each calendar year, shall be determined in
accordance with the provisions of the following Sections 2.2(c)(1), (2) and
(3) below, sequentially applied:
(1)        Subject to the provisions of Section 2.2(c)(2) and (3) below,
Operating Expenses shall include all expenses and costs of every kind and nature
incurred by, or on behalf of, Landlord in connection with the operation,
management, repair and maintenance of the Property in respect of such calendar
year, consistent with accepted principles of sound management practices
(determined with reference to the operation, management, repair and maintenance
of Comparable Buildings), and which, except as otherwise expressly provided
herein, shall be allocable to such calendar year in accordance with GAAP, on an
accrual basis, including the expenses and costs set forth in items (i) through
(ix) below:
(i)        wages and salaries, including payroll taxes, insurance and fringe
benefits (collectively, “Personnel Costs”), paid to employees of Landlord (or
employees of the Property Manager, employed on Landlord’s behalf) engaged in
operation, management, repair and maintenance of the Property;
(ii)        the costs of acquiring or leasing tools and equipment, and the costs
of purchasing materials and supplies, to the extent used in the operation,
management, repair and maintenance of the Property;
(iii)        the costs of providing utilities and services (including
electricity, water, gas, steam, sewer, cleaning and HVAC services) to the Leased
Premises, other Leasable Areas and the Common Areas;
(iv)        the costs of repairing, replacing and/or maintaining the Base
Building and/or the Common Areas (together with any personal property of
Landlord therein or thereon that constitute part of the Property) whether such
repair, replacement and/or maintenance is structural or non-structural, ordinary
or extraordinary, foreseen or unforeseen;
(v)        the costs of all maintenance and service agreements with respect to
the Base Building and/or the Common Areas, including access control service,
window cleaning, mechanical, electrical and plumbing service contracts,
including elevator maintenance, janitorial service, security, landscaping
maintenance, garbage and waste disposal;




--------------------------------------------------------------------------------




(vi)        insurance premiums under insurance with respect to the Property
(including any personal property included within the definition of Property
hereunder) that is either (a) required to be obtained by Landlord pursuant to
this Lease or (b) customarily obtained by the owners of Comparable Buildings,
including, as applicable, property and liability insurance, insurance against
rental loss following fire, condemnation or other insured occurrences at the
Property;
(vii)        the costs of Remedial Work performed to the Common Areas (other
than Common Areas located on floors not leased in whole or in part by Tenant);
(viii)        the management fees of the Property Manager, but only up to (and
not in excess of) an annual fee equal to two and one-half percent (2.5%) of
Gross Revenues for the Property; provided, however, that, during any Tenant
Management Period, Operating
 
-35-


________________________________________________________________________________________________________________________


Expenses shall include (in addition to the management fees paid to Tenant
pursuant to the Tenant Management Agreement as set forth in Section 3.6(c)(2)
hereof) the amount of the asset management fees that Landlord is entitled to
receive pursuant to the provisions of Section 3.6(c)(4) hereof;
(ix)        if, and only if, the Property Manager utilizes space in the Building
as a management office for the Property, which space would otherwise constitute
part of the Leasable Areas, then Operating Expenses shall be deemed to include
an amount equal to the fair market rental of such management office; provided,
however, that in no event shall Operating Expenses include the fair market
rental of any such office to the extent used for development or leasing purposes
(as opposed to management purposes) (it being agreed if any such office is used,
in part, as a management office, and, in part, for development or leasing
purposes, then such fair market rental shall be allocated on a fair and
equitable basis between such uses); and
(x)        rent payable under an Existing Overlease (exclusive of items of
additional rent which reflect a pass-through of (i) items included in Real
Estate Taxes or (ii) items otherwise included in Operating Expenses hereunder).
(2)        Anything contained in the provisions of Section 2.2(c)(1) above
notwithstanding, Operating Expenses shall not include any of the following:
(A)        any Personnel Costs paid to (i) any persons above the grade of
building or property manager, and/or (ii) any persons engaged in the development
and/or leasing of the Property (it being agreed that Personnel Costs paid to
employees, above the grade of building manager, who are, in part, engaged in the
operation, management, repair and maintenance of the Property, and, in part,
engaged in the development and leasing of the Property, shall be allocated on a
fair and equitable basis between such duties);
(B)        the costs of furnishing any utilities or services to any Leasable
Areas, unless such utility or service is furnished by Landlord to the Leased
Premises pursuant to this Lease as a Building Standard Service and otherwise
without any additional or separate charge to Tenant;
(C)        the costs of repairing and maintaining (as well as any costs of
maintenance and service agreements with respect to) any Leasable Areas, except
as to the components of the Base Building located within such Leasable Areas;
(D)        the costs of performing any other work (including any work needed to
effect compliance with Legal Requirements) in or to any Leasable Areas (or any
Common Areas on floors not leased in whole or in part by Tenant), except as to
the components of the Base Building located within such Leasable Areas (or, as
the case may be, such Common Areas);
(E)        any costs of Remedial Work performed to any Leasable Areas (or any
Common Areas on floors not leased in whole or in part by Tenant), even if
performed to the components of the Base Building located within such Leasable
Areas (or, as the case may be, such Common Areas);
 
-36-


________________________________________________________________________________________________________________________


(F)        any costs (including any costs of repairs or other work) occasioned
by fire, windstorm or




--------------------------------------------------------------------------------




other casualty (except, subject to the other provisions hereof, to the extent of
a commercially reasonable deductible under an insurance policy maintained by
Landlord consistent with the provisions of this Lease);
(G)        any costs (including any costs of repairs or other work) arising out
of any condemnation or proceeding relating thereto;
(H)        marketing, advertising and promotion costs relating to the Property
and/or any other costs relating to the development and/or leasing of the
Property;
(I)        legal fees and disbursements, regardless of the purpose (other than
legal fees and disbursements incurred to ascertain the need for, or scope of,
Remedial Work or other work required to comply with Legal Requirements, but only
if, and to the extent, the costs of such Remedial Work or other work is included
within Operating Expenses hereunder);
(J)        leasing and brokerage commissions, and any costs and expenses
incurred in connection with (i) the negotiation or enforcement of any leases or
prospective leases, and/or (ii) any negotiations or disputes with tenants or
other occupants of the Property or prospective tenants or other occupants of the
Property;
(K)        any costs of any lease concessions or inducements, including
workletters and work allowances, any costs of obtaining any temporary or
permanent certificates of occupancy for any tenant or other occupant(s) and/or
any other costs of renovating or otherwise improving or decorating or
redecorating any part of the Property (including the Base Building and/or the
Common Areas) for any particular tenant(s) or other occupant(s) of the Property;
(L)        amortization (except as set forth in Section 2.2(c)(3)) and
depreciation;
(M)        costs incurred due to the violation by Landlord or any tenant or
other person of the terms and conditions of any lease or other agreement
pertaining to the Property or of any Legal Requirement;
(N)        fines or penalties incurred due to the Property being in violation of
Legal Requirements;
(O)        costs incurred due to acts of any tenant or other occupant causing an
increase in the rate of insurance on the Building or its contents;
(P)        any amounts paid to any Landlord Party or any Affiliate of Landlord
for goods, services or other items, to the extent such amounts exceed the
amounts which would have been paid or incurred for such goods, services or other
items if the same had been furnished by unrelated and unaffiliated third parties
on a arms-length basis;
(Q)        management fees other than those expressly included in Operating
Expenses pursuant Section 2.2(c)(1)(viii) above, as well as (i) any actual or
deemed rental
 
-37-


________________________________________________________________________________________________________________________


payment for a building management office except as expressly included in
Operating Expenses pursuant Section 2.2(c)(l)(ix) above, and (ii) any costs or
expenses for services that are normally performed by a management company,
without separate charge, when retained under a management agreement providing
for a management fee equal to two and one-half percent (2- 1/2%) of gross
revenues for the property;
(R)        principal, points, fees and interest on any Mortgage or other debt;
(S)        rental or other charges under any Overlease (other than rent payable
under an Existing Overlease, exclusive of items of additional rent which reflect
a passthrough of (i) items included in Real Estate Taxes or (ii) items otherwise
included in Operating Expenses hereunder);
(T)        general overhead and administration expenses (including any costs and
expenses relating to the preparation of partnership, corporate or limited
liability company tax or disclosure statements, or other filings relating to the
corporate, partnership or other organization status of Landlord or any Landlord
Party);
(U)        any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;
(V)        any costs or expenses to the extent Landlord is entitled to payment
or reimbursement




--------------------------------------------------------------------------------




thereof from any tenant or other occupant, insurer or other person (other than
from a tenant or other occupant through payment of its proportionate share of
Operating Expenses);
(W)        any costs incurred in installing, operating and maintaining any
specialty facility, including an observatory, broadcasting facilities (other
than the Building’s music system, life support and security system), child-care
facilities, and, to the extent not available to Tenant (or, if available to
Tenant, Tenant nevertheless elects not to, and does not, utilize the same), the
costs of any luncheon club, athletic or recreational club or facility;
(X)        any expenses in connection with Separate Charge Parking Areas, except
to the extent, if any, that such expenses exceed all income in connection with
such Separate Charge Parking Areas;
(Y)        any fines, penalties, legal judgments or settlements or causes of
action by or against Landlord, any Landlord Party or the Property; and
(Z)        Real Estate Taxes (as well as any taxes or charges expressly excluded
from the definition of Real Estate Taxes, as set forth in Section 2.3(b) below),
and any fines, penalties or interest payable in connection therewith;
(AA)     any costs relating to any sale, financing or re-financing relating of,
or involving, the Property or any interest in Landlord or any Landlord Party;
(BB)     costs of any insurance, other than those expressly included in
Operating Expenses pursuant Section 2.2(c)(l)(vii) above;
 
-38-


________________________________________________________________________________________________________________________


(CC)    any costs (i) attributable to Landlord’s violation of one or more
provisions of this Lease (including any failure by Landlord to comply with the
terms of Section 2.2(d) below), (ii) attributable to Landlord’s default under
other lease or other contract relating to the Real Property, or
(ii) attributable to Landlord’s willful misconduct or negligence; and
(DD)    any overhead and profit associated with employees of Landlord (or
employees of the Property Manager, employed on Landlord’s behalf) who are
engaged in the operation, management, repair and maintenance of the Property.
(3)        Anything contained in the provisions of Section 2.2(c)(1) or
Section 2.2(c)(2) above notwithstanding, Operating Expenses shall not include
any costs for alterations, repairs and/or replacements or any other costs that
are considered capital expenditures under GAAP (including capital improvements,
capital repairs, capital equipment and capital tools), except as expressly
permitted under the following provisions of this Section 2.2(c)(3). Operating
Expenses shall include the costs incurred by Landlord for any OE Includable
Capital Item, but only as amortized over the useful life of such OE Includable
Capital Item (determined in accordance with GAAP), together with interest
thereon at the Prime Rate (i.e., there shall be included in Operating Expenses
for each calendar year occurring within the period of the useful life of such OE
Includable Capital Item, an amount equal to the sum of all the principal and
interest payments which would have been payable during such calendar year under
a hypothetical loan (w) in an original principal amount equal to the costs of
such OE Includable Capital Item, (x) which was funded on the first day of such
useful life and has a term equal in length thereto, (y) bearing interest at the
Prime Rate (determined as of the first day of such useful life), and
(z) providing for level monthly payments of principal and interest sufficient to
fully amortize such loan over its term). As used herein, the term “OE Includable
Capital Item” shall mean either of the following:
(A)        any Remedial Work to the Common Areas (excluding Common Areas on
floors not leased in whole or in part by Tenant), but only if (i) Landlord’s
failure to perform the Remedial Work constitutes a violation of Legal
Requirements, (ii) Landlord is required to perform the Remedial Work by any
notice of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority, or (iii) Landlord’s failure to perform the Remedial Work
would endanger the health, safety or welfare of any person on or about the
Property; or
(B)        any other repair or replacement of a capital nature, structural and
non-structural, ordinary and extraordinary, foreseen and unforeseen, made by
Landlord to the Base Building or the Common Areas (excluding Common Areas on
floors not leased in whole or in part by Tenant) to the extent necessary to
operate, repair and maintain the Property in conformity with the requirements of
this Lease and in accordance with the accepted principles of sound property
management (determined with reference to the operation, repair and maintenance
of Comparable Buildings), excluding, however, any such




--------------------------------------------------------------------------------




repair or replacement which (aa) expands the Net Rentable Area of the Property,
(bb) except as otherwise expressly required by this Lease, upgrades or improves
the general character or quality of the Property, or (cc) was not properly
included within the Final Budget (and without a Tenant Budget Objection being
noted
 
-39-


________________________________________________________________________________________________________________________


thereon with respect to the same, other than a Tenant Budget Objection which was
subsequently resolved in favor of Landlord).
(4)        If (i) any particular item of cost incurred by, or on behalf of
Landlord, is only attributable, in part, to the operation, management, repair
and maintenance of the Property, and, in part, to the operation, management,
repair and maintenance of one or more other properties owned or operated by
Landlord or any Affiliates of Landlord, and (ii) such item of cost is otherwise
includable in “Operating Expenses” (based on the foregoing Sections 2.2(c)(1),
(2) and (3), sequentially applied), then item of cost shall be allocated between
the Property and such other property or properties, on a fair and equitable
basis.
(5)        Whenever this Section 2.2(c) requires that a particular item(s) of
cost is to be allocated on a “fair and equitable basis”, the same shall be
deemed to require that such item(s) of cost be allocated reasonably, (i) using
an allocation method based on the comparative measure(s) that best reflect the
appropriate portion of such item(s) of cost that should be included within
“Operating Expenses” (e.g., time, square footage and/or other measure as
appropriate), and that is consistently applied from calendar year to calendar
year, and (ii) otherwise in a manner that does not result in a profit to
Landlord, result in a disproportionate burden to Tenant, or result in a
disproportionate benefit to any other person(s) or propert(ies).
(d)        Landlord shall use its reasonable efforts to make payments on account
of Operating Expenses in a time and manner to obtain the appropriate discounts
or rebates available. Landlord shall operate the Property in an efficient manner
and exercise reasonable efforts to minimize Operating Expenses consistent with
maintaining services at a level consistent with Comparable Buildings.
(e)        If, during any calendar year, the Property is less than ninety five
(95%) occupied, then appropriate adjustments shall be made (on a consistent
basis from calendar year to calendar year) to those components of Operating
Expenses which vary with Building occupancy, so as to calculate Operating
Expenses as though the Building had been ninety five percent (95%) occupied
during such calendar year. The percentage of Building occupancy during any
calendar year shall be determined by adding together the total leased space on
the first day of each month during such year and dividing by twelve (12). The
foregoing notwithstanding, for any calendar year, Landlord shall not recover
from Tenant and other the tenants and occupants of the Property, collectively,
an amount in excess of one hundred percent (100%) of the total Operating
Expenses with respect to the Property.
(f)        Within ninety (90) days after the end of each calendar year during
the Term or as soon thereafter as possible in the exercise of reasonable
diligence (but, in all events, not later than one hundred twenty (120) days
after the end of the calendar year), Landlord shall provide Tenant a statement
(the “Operating Expense Statement”) prepared by Landlord (i) showing Operating
Expenses for such calendar year broken down by component expenses, in reasonable
detail, (ii) calculating Tenant’s Operating Expense Share for such calendar
year, and (iii) reconciling the same with the Monthly Estimated OE Payments for
such calendar year. The Operating Expense Statement shall be accompanied by a
written certification of Landlord’s controller, or other financial officer
knowledgeable of the facts certified to therein, certifying to Tenant that, to
the best of his or her knowledge, the Operating Expense Statement has been
 
-40-


________________________________________________________________________________________________________________________


prepared in accordance with the definitions and provisions pertaining to
Operating Expenses contained in this Lease. If, for any calendar year, the
Operating Expense Statement indicates that Tenant’s Operating Expense Share
exceeds the Monthly Estimated OE Payments theretofore made (any such excess
being herein called an “OE Underpayment”), then Tenant shall pay the amount
thereof to Landlord within thirty (30) days after delivery of the Operating
Expense Statement. If, for any calendar year, the Operating Expense Statement
indicates that the Monthly Estimated OE Payments theretofore made exceed the
Tenant’s Operating Expense Share (any such excess being herein called an “OE
Overpayment”), then Landlord, together with such Operating Expense Statement,
shall pay the amount thereof to Tenant; it being further agreed that if OE
Overpayment exceeds five percent (5%) of Tenant’s Operating Expense Share, then
Landlord, together with its aforesaid payment to Tenant in the amount of the OE
Overpayment, shall also pay to Tenant interest thereon, computed at the Prime
Rate, for the period from July 1st of calendar year to which the Operating
Expense Statement relates to the date that Landlord makes such aforesaid




--------------------------------------------------------------------------------




payment.
(g)        (1)        If, for any calendar year, Landlord shall fail to deliver
an Operating Expense Statement on or prior to the date that is one hundred
twenty (120) days after the end of the calendar year, then (i) Landlord shall
still be obligated to deliver an Operating Expense Statement for such calendar
year, and (ii) Landlord, together with such Operating Expense Statement, shall
refund to Tenant the amount of such OE Overpayment, together with interest on
the amount thereof at the Applicable Rate (rather than at the Prime Rate as
provided in Section 2.2(f) above) for the period from July 1st of calendar year
to which the Operating Expense Statement relates to the date that Landlord makes
such refund.
(2)        After delivery of an Operating Expense Statement for any calendar
year, Landlord shall have the right to amend the same, subject, however, to the
following provisions of this Section 2.2(g)(2). Notwithstanding any other
provision of this Lease, Landlord shall be estopped from amending, and hereby
waives the right to amend, any Operating Expense Statement not amended by
Landlord within two (2) years after the end of the calendar year to which said
Operating Expense Statement applies, nor shall Landlord have the right through
any other procedures or mechanism to collect any Operating Expense not included
on the pertinent Operating Expense Statement after the second (2nd) anniversary
of the last day of the calendar year to which said Operating Expense Statement
applies, unless before said second (2nd) anniversary Landlord has delivered to
Tenant a revised Operating Expense Statement reflecting such revised Operating
Expense (with a reasonably detailed explanation of the reasons for any such
revision) and made a written demand for payment of said Operating Expense.
(h)        Any Operating Expense Statement or other notice from Landlord
pursuant to this Section 2.2 shall be subject to Tenant’s rights of review and
audit set forth in Section 2.5 hereof. Pending the resolution of any dispute,
however, Tenant shall make payments in accordance with said Operating Expense
Statement or other notice.
2.3         Real Estate Taxes
(a)        Tenant shall pay to Landlord, as Additional Rent, an amount equal to
Tenant’s Occupancy Percentage of each component of Real Estate Taxes as same
becomes due and payable from time to time for each fiscal period fixed by any
taxing authority with respect to
 
-41-


________________________________________________________________________________________________________________________


such component of Real Estate Taxes (each a “Fiscal Period”) that occurs during
the Term as hereinafter provided (the amount so payable by Tenant for such
component being herein called “Tenant’s Tax Share”). In respect of any Fiscal
Period that begins prior to the first day of the Term, or ends later than the
last day of the Term, the Tenant’s Tax Share shall be prorated to correspond to
that portion of such Fiscal Period occurring within the Term. Tenant shall pay
Tenant’s Tax Share for each such Fiscal Period pursuant to the following
provisions:
(1)        For the first Fiscal Period occurring during the Term (i.e., the
Fiscal Period within which the Commencement Date occurs), Tenant’s Tax Share
shall be paid on the Commencement Date (and, if applicable, adjusted) pursuant
to the apportionment provisions of the Purchase Agreement.
(2)        For each subsequent Fiscal Period, upon receipt of any invoice or
bill for such component of Real Estate Taxes, Landlord shall deliver to Tenant a
written statement (the “Tax Statement”) which shall (A) set forth (i) the amount
of such Real Estate Tax component (determined consistent with definition of Real
Estate Taxes set forth below and the invoices in respect of such component
theretofore received by Landlord), (ii) Tenant’s Tax Share (consistent
therewith, and assuming the then applicable Tenant’s Occupancy Percentage), and
(iii) the due date of such component of Real Estate Taxes, and (B) include a
copy of such invoice or bill. Tenant, within thirty (30) days after its receipt
such Tax Statement shall pay to Landlord the amount of Tenant’s Tax Share
indicated by the Tax Statement; provided, however, that if such component has a
due date that is more than sixty (60) days after the rendering of such Tax
Statement, then Tenant may defer the payment of Tenant’s Tax Share until the
date that is thirty (30) days prior to the due date of such component of Real
Estate Taxes.
(3)        If, after the delivery of any Tax Statement for any component of Real
Estate Taxes for any Fiscal Period, there shall occur any decrease in such
component of Real Estate Taxes in respect of such Fiscal Period (including a
decrease therein resulting from any net refund of such component of Real Estate
Taxes), then Landlord shall promptly (and, in all events, within thirty
(30) days after such decrease shall become effective) furnish to Tenant a
revised Tax Statement for such component of Real Estate Taxes for such Fiscal
Period. If any revised Tax Statement shall set forth a Tenant’s Tax Share that
is less than that set forth on the previous Tax Statement, then Landlord,
together with its delivery of the revised Tax Statement, shall pay to Tenant the
amount of the difference between the Tenant’s Tax Share set forth on the
previous Tax Statement and the Tenant’s Tax Share set forth on the revised Tax
Statement.




--------------------------------------------------------------------------------




(4)        If, after the delivery of a Tax Statement for any component of Real
Estate Taxes for any Fiscal Period, there shall occur any increase in the Real
Estate Taxes in respect of such Fiscal Period (including any increase therein
resulting from an assessment or rate adjustment), then, and in each such case,
Landlord may furnish to Tenant a revised Tax Statement for such component of
Real Estate Taxes for such Fiscal Period. If any revised Tax Statement shall set
forth a Tenant’s Tax Share that is greater than that set forth on the previous
Tax Statement, then Tenant, within thirty (30) days after the delivery of such
revised Tax Statement, shall pay to Landlord the difference between the Tenant’s
Tax Share set forth on the revised Tax Statement and the Tenant’s Tax Share set
forth on the previous Tax Statement.
 
-42-


________________________________________________________________________________________________________________________


(b)        “Real Estate Taxes” shall mean all real estate taxes, assessments and
other governmental levies and charges, general and special, ordinary or
extraordinary, of any kind and nature (including any interest on such
assessments whenever the same are permitted to be paid in installments) which
may presently or hereafter be imposed, levied or assessed by any lawful taxing
authorities upon or against the whole, or any part, of the Property, including
taxes imposed on (i) the gross rents or gross receipts (but not the net income)
of the Property and (ii) personal property of Landlord which comprises part of
the Property, but only to the extent that the same would be payable if the
Property were the only property of Landlord. If at any time during the Term the
present system of ad valorem taxation of real property is changed or
supplemented so that in lieu of, or in addition to, the ad valorem tax on real
property, there shall be assessed on Landlord or the Property any new tax which,
by its nature, is imposed in substitution for, or in lieu of, the whole or any
part of a tax which would otherwise have constituted a Real Estate Tax, such new
tax shall be included within the term Real Estate Taxes, but only to the extent
that the same would be payable if the Property were the only property of
Landlord. Such new taxes may include, but shall not be limited to, a capital
levy or other tax on the gross rents or gross receipts (but not the net income)
of the Property or similar tax, assessment, levy or charge measured by or based,
in whole or in part, upon any such gross rents or gross receipts.
Notwithstanding anything herein-above contained to the contrary, Real Estate
Taxes shall never include (i) any transfer, sales, excise or similar taxes
(e.g., realty transfer taxes, sales taxes, recording taxes, etc.), (ii) taxes
and assessments imposed, levied or assessed upon or against any personal
property of tenants or other occupants of the Building (or any other personal
property not included within the term Property hereunder), (iii) federal, state
and local taxes on income, (iv) death taxes (including estate and inheritance
taxes), (v) franchise taxes and the like (including unincorporated business
taxes, etc.), (vi) any other taxes imposed or measured on or by the net income
of Landlord or the net income from the operation of the Property, (vii) any
other taxes attributable to the corporate, partnership or other organization
status of Landlord or any Landlord Party (including filing fees, etc.), or
(viii) any other taxes imposed in connection with any (direct or indirect)
change of ownership of the Property. In addition, and notwithstanding anything
herein-above contained to the contrary: (1) Real Estate Taxes shall be deemed
reduced by the amount thereof, if any, that is attributable to the value of
leasehold improvements of any other tenant of the Building hereafter made (or
leasehold improvements already existing and separately charged as an expense to
be paid by such tenant) to the extent the same exceed the value of the other
leasehold improvements generally found in the Building; (2) any Real Estate
Taxes for which a discount is available for early payment shall be deemed
reduced by the greatest possible discount available to Landlord for such early
payment, regardless of when such taxes are actually paid and regardless of
whether Landlord actually obtains a discount for early payment; (3) Real Estate
Taxes, for any Fiscal Period, shall include only the amounts actually due and
payable during such Fiscal Period (determined net of any abatements, credits or
offsets with respect thereto); and (4) in the case of Real Estate Taxes that may
be paid in installments, only the amount of each installment due and payable
during a Fiscal Period shall be included in Real Estate Taxes for such Fiscal
Period.
(c)        The rights and obligations of the parties with respect to the contest
or appeal of the validity or amount of Real Estate Taxes by appropriate
proceedings (any such contest or appeal being herein called a “RE Tax Contest”)
shall be as follows:
 
-43-


________________________________________________________________________________________________________________________


(1)        Landlord, for any Fiscal Period, may, on its own initiative, bring a
RE Tax Contest (any such RE Tax Contest being herein called a “Landlord
Initiated Contest”). For each applicable Fiscal Period, Landlord shall advise
Tenant, in writing, as to whether it will elect to bring a Landlord Initiated
Contest sufficiently in advance of the applicable deadlines for bringing RE Tax
Contests such that Tenant can effectively exercise, or refrain from exercising,
its rights under the following provisions of Section 2.3(c)(2). If Landlord
shall elect to bring a Landlord Initiated Contest, then Landlord shall timely
and diligently bring and prosecute such Landlord Initiated Contest, and keep
Tenant advised of the progress thereof. The costs of any Landlord Initiated
Contest shall, subject to the provisions of Section 2.3(c)(4), be borne by
Landlord.




--------------------------------------------------------------------------------




(2)        If, for any Fiscal Period, (i) Landlord shall elect not to bring a
Landlord Initiated Contest, and (ii) Tenant’s Occupancy Percentage is at least
twenty-five percent (25%), then Tenant may, by notice to Landlord, require that
Landlord bring a RE Tax Contest for such Fiscal Period (any such RE Tax Contest
being herein called a “Tenant Required Contest”). If Tenant shall require
Landlord to bring a Tenant Required Contest, then Landlord shall timely and
diligently bring and prosecute such Tenant Required Contest, and keep Tenant
advised of the progress thereof. The costs of any Tenant Required Contest shall,
subject to the provisions of Section 2.3(c)(4), be borne by Tenant.
(3)        If, for any calendar year, Tenant’s Occupancy Percentage is at least
ninety percent (90%), then Tenant may, by notice to Landlord, require Landlord
to permit Tenant the sole and exclusive right to bring a RE Tax Contest for such
Fiscal Period (any such RE Tax Contest being herein called a “Tenant Controlled
Contest”). For each applicable Fiscal Period, Tenant shall advise Landlord, in
writing, as to whether it will elect to require Landlord to permit Tenant the
sole and exclusive right to bring a RE Tax Contest for such Fiscal Period
sufficiently in advance of the applicable deadlines for bringing RE Tax Contests
such that Landlord can effectively exercise, or refrain from exercising, its
rights under the provisions of Section 2.3(c)(1). If Tenant shall require
Landlord to permit Tenant to bring a Tenant Controlled Contest, then Tenant
shall timely and diligently bring and prosecute such Tenant Controlled Contest,
and keep Landlord advised of the progress thereof. Tenant may bring any Tenant
Controlled Contest in Landlord’s name; and Landlord shall cooperate with Tenant
in bringing and prosecuting such Tenant Controlled Contest. The costs of any
Tenant Controlled Contest shall, subject to the provisions of Section 2.3(c)(4),
be borne by Tenant.
(4)        If, for any Fiscal Period, any RE Tax Contest shall result in a
reduction in Real Estate Taxes for such calendar year, then, after the final
determination of such RE Tax Contest, the aggregate refund monies received
thereon (including any amounts paid in respect of interest thereon) shall
applied as follows: (i) first, the same may be retained by or paid to the party
or parties bearing the costs of such RE Tax Contest, up to (but not in excess
of) the reasonable out-of-pocket costs incurred by such party or parties (and,
as among the parties, if applicable, in the same proportion as they bear such
costs); and (ii) second, the balance thereof, shall be deemed a “net refund” of
Real Estate Taxes for such Fiscal Period. Within thirty (30) days after such
final determination, Landlord shall issue a revised Tax Statement as required
under Section 2.3(a)(4) above reflecting Real Estate Taxes after such net
refund.
(5)        During the pendency of any RE Tax Contest, Tenant shall continue to
make payments of Additional Rent due pursuant to the foregoing provisions of
this Section 2.3.
 
-44-


________________________________________________________________________________________________________________________


(d)        Any Tax Statement or other notice from Landlord pursuant to this
Section 2.3 shall be subject to Tenant’s rights of review and audit set forth in
Section 2.5. Pending the resolution of any dispute, however, Tenant shall make
payments in accordance with said Tax Statement or other notice.
2.4        Budget
(a)        On or before June 1st of each calendar year during the Term, Landlord
shall deliver to Tenant for Tenant’s review and comment, a projected Budget for
the next succeeding calendar year, except that (A) Landlord shall have no
obligation to deliver a projected Budget for balance of the 2004 calendar year
(i.e., the period commencing on the Commencement Date and ending on December 31,
2004), and (B) the projected Budget for calendar year 2005 need only be
delivered by Landlord to Tenant on or before the date that is ninety (90) days
after the Commencement Date. The term “Budget”, for any calendar year (as to
each Budget, the “Budget Year”), shall mean a budget for the Property for such
Budget Year, showing (i) estimates, in reasonable detail, of Operating Expenses,
Tenant’s Operating Expense Share and Real Estate Taxes for such Budget Year and
Tenant’s Tax Share of all components of Real Estate Taxes for all Fiscal Periods
occurring within such Budget Year, (ii) the estimated amount for each major
category of expense that is expected to be included in Operating Expenses for
the Property for such Budget Year, including any items that constitute OE
Includable Capital Items, (iii) without limiting the foregoing, an itemized
estimate for each contemplated repair and/or replacement to any major component
of the Base Building which Landlord believes will constitute an OE Includable
Capital Item (each, a “Contemplated OE Includable Capital Item”) (clearly
distinguishing any such repair and/or replacement item, on the one hand, from
ordinary repairs and maintenance, on the other), together with the resulting
amortized amounts which would be included in Operating Expenses during the Term
under Section 2.2(c)(3) hereof based on such Contemplated OE Includable Capital
Item, assuming the same were made in accordance with such itemized estimate and
properly constituted an OE Includable Capital Item, (iv) the estimated rates to
be charged by Landlord for Above Standard Services (including Required Above
Standard Services and other Above Standard Services then available to Tenant)
for such Budget Year, and (v) the actual amounts for all such items for the
calendar year prior to the Budget Year. It is understood and agreed by Landlord
and Tenant that each Budget shall set forth




--------------------------------------------------------------------------------




amounts for Operating Expenses and Real Estate Taxes that are estimated, on a
reasonable good faith basis, taking into consideration, among other things, the
actual Operating Expenses and Real Estate Taxes for the calendar year prior to
the Budget Year, actual known prospective increases therein and a good faith
estimate of the rate of other increases therein likely to occur prior to, or
during, the Budget Year, and a good faith estimate for contingencies for the
Budget Year, which estimate shall be no more than five (5%) percent of the
amount of the Final Budget.
(b)        Tenant, after its receipt of the proposed Budget, shall have the
right (but not the obligation) to object to any portion of the proposed Budget
which fails to reflect the provisions of this Lease (including the inclusion in
Operating Expenses or Real Estate Taxes of amounts not permitted to be so
included hereunder) (any objection by Tenant pursuant to the provisions of this
sentence being herein called a “Tenant Budget Objection”). If Tenant elects to
raise Tenant Budget Objections, then it shall do so by notice to Landlord, which
notice shall set forth the Tenant Budget Objections, in reasonable detail,
stating the basis for each Tenant
 
-45-


________________________________________________________________________________________________________________________


Budget Objection. Notwithstanding the foregoing, Tenant may raise the following
objections, as Tenant Budget Objections, only if Tenant’s Occupancy Percentage
is greater than twenty-five percent (25%): (1) an objection to Landlord’s
decision to make a Contemplated OE Includable Capital Item with respect to any
major component of the Base Building, as opposed to performing ordinary repairs
and/or maintenance with respect to such major component of the Base Building;
and (2) an objection to Landlord’s decision to perform ordinary repairs and/or
maintenance with respect to such major component of the Base Building, as
opposed to making a Contemplated OE Includable Capital Item with respect to such
major component of the Base Building; provided, however, that clause (1) of this
sentence shall never be deemed to preclude (regardless of Tenant’s Occupancy
Percentage) a Tenant Budget Objection relating to whether a particular
Contemplated OE Includable Capital Item, set forth in Landlord’s proposed
Budget, is in fact an OE Includable Capital Item.
(c)        Landlord and Tenant shall negotiate in good faith to resolve all
Tenant Budget Objections with respect to the proposed Budget. If the parties
shall be unsuccessful in their efforts to resolve all Tenant Budget Objections,
then, subject to the provisions of the next succeeding sentence, all disputes
with respect Tenant Budget Objections shall be resolved in accordance with the
provisions of Article XII of this Lease. Notwithstanding the foregoing, and
without regard to any arbitration result, it is agreed that (i) with respect to
any Tenant Budget Objection described in Section 2.4(b)(l) above, Landlord shall
have the right to make a Contemplated OE Includable Capital Item with respect to
any major component of the Base Building, as opposed to performing ordinary
repairs and/or maintenance with respect to such major component of the Base
Building, if Landlord establishes, by certification of a qualified engineer
reasonably acceptable to Tenant, that such component of the Base Building is
beyond its useful life and that continued repair or maintenance (as opposed to
replacement) is not commercially practicable (it being agreed that in any such
case that Landlord, pursuant to this clause (i), establishes the right to make a
Contemplated OE Includable Capital Item with respect to any major component of
the Base Building, Tenant may still object to the characterization of such item
as an OE Includable Capital Item for purposes of Section 2.2(c)(3) hereof, but
only if the same otherwise fails to meet one or more of the requirements of an
OE Includable Capital Item as delineated in such Section 2.2(c)(3) hereof), and
(ii) with respect to any Tenant Budget Objection described in Section 2.4(b)(2)
above, Tenant shall have the right to require Landlord to make a Contemplated OE
Includable Capital Item with respect to any major component of the Base
Building, as opposed to performing ordinary repairs and/or maintenance with
respect to such major component of the Base Building, if Tenant establishes, by
certification of a qualified engineer reasonably acceptable to Landlord, that
such component of the Base Building is beyond its useful life and that continued
repair or maintenance (as opposed to replacement) is not commercially
practicable (it being agreed that in any such case that if Tenant, pursuant to
this clause (ii), requires Landlord to make a Contemplated OE Includable Capital
Item with respect to any major component of the Base Building, Tenant may not
object to the characterization of such item as an OE Includable Capital Item for
purposes of Section 2.2(c)(3) hereof).
(d)        Within thirty (30) days after the resolution of all Tenant Budget
Objections (by agreement of the parties or otherwise as contemplated by
Section 2.4(c) above), Landlord shall prepare and deliver to Tenant the final
Budget for the Budget Year, which final Budget shall reflect the resolution of
all Tenant Budget Objections (such final Budget, for any Budget Year, being
herein called the “Final Budget”). Notwithstanding the foregoing, even if all of
the Tenant Budget Objections have not theretofore been resolved, Landlord, on or
prior to the date that is
 
-46-


________________________________________________________________________________________________________________________


forty-five (45) days prior to the first (1st) day of the Budget Year, shall
nevertheless issue a Final Budget; it being agreed, in




--------------------------------------------------------------------------------




such event, that all unresolved Tenant Budget Objections shall be duly noted
thereon.
(e)        Notwithstanding anything to the contrary contained in this
Section 2.4, Tenant’s right to receive Budgets under this Section 2.4, and to
elect to raise Tenant Budget Objections with respect thereto, are rights in
addition to (and are not intended in any manner to limit) the rights of Tenant
hereunder; and, without limiting the generality thereof, neither (i) the
issuance of any proposed Budget, (ii) Tenant’s failure to raise (or its election
not to raise) objections (or its election to raise certain objections and not
others) with respect to any proposed Budget, nor (iii) the issuance of a Final
Budget, shall, in any case, be deemed either (x) Tenant’s agreement that any
item set forth in such Budget is either properly includable within “Operating
Expense” or “Real Estate Taxes”, as the case may be, or otherwise an item by
which it is bound, or (y) a waiver by Tenant of any of its rights under any
provisions of this Lease, including the provisions of Section 2.5 hereof;
provided, however, that (I) all Contemplated OE Includable Capital Items that
are included within the Final Budget without a Tenant Budget Objection noted
thereon shall be deemed an OE Includable Capital Item (but in no event shall the
amounts to be included Operating Expenses based thereon, be deemed approved or
accepted), and (II) all resolutions of Tenant Budget Objections (by agreement of
the parties or otherwise as contemplated by Section 2.4(c) above) shall be
binding upon both Landlord and Tenant.
(f)        During any Tenant Management Period, Tenant shall be responsible for
preparing the Budget and Final Budget and the foregoing provisions of this
Section 2.4 shall apply mutatis mutandis, provided that: (i) references therein
to “Landlord” shall be deemed to refer to Tenant, (ii) references therein to
“Tenant” shall be deemed to refer to Landlord, (iii) references therein to
“Tenant Budget Objection” shall be deemed to refer to a “Landlord Budget
Objection”, which term shall mean any objection by Landlord to Budget pursuant
to the provisions of the first sentence of Section 2.4(b), (iv) the last
sentence of Section 2.4(b) shall be deemed deleted, (v) the last parenthetical
in Section 2.4(c) shall be deemed deleted, and (vi) Section 2.4(e) shall be
deemed deleted.
 
2.5
  Audit Rights

(a)        Tenant, at Tenant’s sole cost and expense, shall have the right, to
be exercised by notice given to Landlord (each, an “Audit Notice”) within two
(2) years after receipt of an Operating Expense Statement, Tax Statement or
other invoice, to audit and/or inspect (I) in the case of an Operating Expense
Statement, Landlord’s books and records pertaining to Operating Expenses for the
calendar year for which such Operating Statement is issued (and/or any other
items or matters that impact the amount of Tenant’s Operating Expense Share for
such calendar year), (II) in the case of a Tax Statement, Landlord’s books and
records pertaining to Real Estate Taxes for the calendar year for which such Tax
Statement is issued (and/or any other items or matters that impact the amount of
Tenant’s Tax Share for such calendar year), (III) in the case of any OE
Includable Capital Item(s), copies of all specifications, contracts and invoices
pertaining to the OE Includable Capital Item(s), and (IV) in the case of any
other invoice, Landlord’s books and records pertaining to any and all sums
stated to be due and owing from Tenant pursuant to such invoice (Landlord’s
books and records described in clauses (I), (II), (III) or (IV) of this
sentence, as applicable, are herein called the “Relevant Books and Records”);
provided, that (1)
 
-47-


________________________________________________________________________________________________________________________


such audit and/or inspection (i) commences within ninety (90) days after the
later of (x) the date of the Audit Notice, and (y) the date that Landlord makes
all the Relevant Books and Records available to Tenant consistent with the
provisions of Section 2.5(b) below, and (ii) thereafter proceeds reasonably to
conclusion, (2) Tenant may audit any single calendar year only once in response
to any particular Operating Expense Statement, Tax Statement or other invoice
(it being understood that any amended Operating Expense Statement, revised Tax
Statement or other revised or re-submitted invoice shall be deemed a separate
Operating Expense Statement, Tax Statement or invoice, as the case may be, for
purposes of this Section 2.5). Tenant may conduct any audit or inspection of the
Relevant Books and Records with Tenant’s own employees, or through an accountant
or other agent selected by Tenant, or both in combination. With respect any such
audit or inspection, Tenant agrees to treat, and, if applicable, use all
reasonable efforts to cause its accountant or other agent, to treat, all
information regarding the Relevant Books and Records (other than information
within the public domain) as confidential; provided, however, that nothing in
this sentence shall prevent any disclosure in any dispute regarding the Relevant
Books and Records, or otherwise in any court or arbitration proceeding under
this Lease, or otherwise as required by any court or other Governmental
Authority.
(b)        Landlord shall cause all of its books and records which are (or may
become) Relevant Books and Records to be maintained in a complete manner, and
one which will permit any audit or inspection thereof to proceed reasonably to
conclusion. Without limiting the foregoing in any manner, the Relevant Books and
Records with respect to Operating Expenses, for any calendar year, shall include
all records and other documentation needed to ascertain that any allocation made




--------------------------------------------------------------------------------




by Landlord with respect to the costs described in Section 2.2(c)(5) hereof
conforms to the requirements of Section 2.2(c)(5) hereof (including, as
applicable, records and documentation relating to Operating Expenses for prior
calendar years, and records and documentation relating to other properties owned
or operated by Landlord and/or Affiliates of Landlord).
(c)        Promptly after its receipt of an Audit Notice, and until the
pertinent audit or inspection is completed, Landlord shall make all the Relevant
Books and Records continuously available to Tenant or Tenant’s agents at one
(1) single business location (which business location shall be either (i) the
Property, or (ii) Landlord’s headquarters or main office, which shall be located
in the continental United States) during Building Operating Hours (until such
audit or inspection is completed). Throughout Tenant’s conduct of any such audit
or inspection, Landlord agrees to cooperate in good faith therewith. As part of
its conduct of any such audit or inspection, Tenant or Tenant’s agents may make
and retain copies of the whole or any portion of the Relevant Books and Records.
(d)        If Tenant’s audit or inspection of the Relevant Books and Records
indicates that Landlord’s calculation of Tenant’s Operating Expense Share for
any calendar year, Tenant’s Tax Share for any calendar year, or any other
invoiced component of Additional Rent, was overstated and resulted in Tenant
overpaying the pertinent item of Additional Rent, or Landlord has included costs
in the calculation of Tenant’s Operating Expense Share for any calendar year
that are not documented by Landlord, then (i) Landlord, within thirty (30) days
after the completion of such audit and/or inspection, shall refund to Tenant the
amount of such overpayment, together with interest on the amount thereof at the
Applicable Rate for the period from date Tenant made such payment to the date
that Landlord makes such refund, and (ii) if such overpayment exceeds
 
-48-


________________________________________________________________________________________________________________________


four percent (4%) of the actual amount of the pertinent item of Additional Rent,
then, in addition, Landlord, within thirty (30) days after Tenant’s request,
shall pay to Tenant an amount equal to Tenant’s reasonable out-of-pocket costs
in conducting such audit or inspection.
(e)        In any case, should Landlord disagree with the results of Tenant’s
audit or inspection, Landlord and Tenant shall refer the matter to a mutually
acceptable independent certified public accountant, who shall work in good faith
with Landlord and Tenant to resolve the discrepancy. The fees and costs of such
independent accountant to which such dispute is referred shall be borne by the
unsuccessful party and shall be shared pro rata to the extent each party is
unsuccessful as determined by such independent certified public accountant,
whose decision shall be final and binding.
ARTICLE III
BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT
 
3.1
Building Standard and Above Standard Services

During the Term, Landlord shall furnish the following services to Tenant:
(a)        Building Standard Services. Landlord shall furnish the following
services to Tenant throughout the Term (“Building Standard Services”), all of
which shall comply with and shall be subject to Legal Requirements and, except
as expressly provided to the contrary in this Section 3.1(a), shall be equal to
or exceed services customarily provided for Comparable Buildings:
(i)        At all times, hot (i.e., thermostat set in the range of 105° to 110°
Fahrenheit for comfort and energy conservation purposes but with the capability
to produce hot water for specified purposes at 140° Fahrenheit if requested by
Tenant) and cold domestic water in, and for, (x) all restrooms, drinking
fountains, kitchen and pantry areas (and other areas or facilities requiring
domestic water) within the Leased Premises, and (y) all restrooms, drinking
fountains, kitchen and pantry areas (and other areas or facilities requiring
domestic water) located in Common Areas.
(ii)        During Building Operating Hours, HVAC service to the Leased Premises
and the Common Areas of the Building sufficient to maintain temperatures that
are reasonably required for comfortable use and occupancy thereof, in conformity
with the standards and specification in effect on the Commencement Date (such
HVAC service, as to the Leased Premises, being herein called “Building System
HVAC Service”).
(iii)        Electric lighting service for the Common Areas, including the
Parking Areas, and, as more particularly set forth in subsection (vi) below, the
Leased Premises, all in conformity with the practices for the Property on the




--------------------------------------------------------------------------------




Commencement Date.
(iv)        Janitorial and landscaping service to the Leased Premises and the
Common Areas in conformity with the janitorial and landscaping specifications
for the Property as set forth in Exhibit C hereto; provided, however, that
(A) Tenant, from time to time, shall have the right, upon sixty (60) days
written notice to Landlord, to elect to separately contract for janitorial
services for the Leased Premises, and, if Tenant makes such election, then,
during all
 
-49-


________________________________________________________________________________________________________________________


such periods that such election is in effect, Operating Expenses shall exclude
the cost of providing janitorial services to the Leased Premises and all other
Leasable Areas (and the calculation of the Monthly Estimated OE Payments and
Tenant’s Operating Expense Share shall be adjusted accordingly), and (B) during
any Tenant Management Period, Tenant, in addition, shall, from time to time,
have the right, upon sixty (60) days written notice to Landlord, to take over
responsibility for providing janitorial and landscaping services for the
Property, and, if Tenant makes such election, then, during all such periods for
which such election is in effect, (I) Operating Expenses shall exclude the cost
of providing janitorial and landscaping services to the Property (and the
calculation of the Monthly Estimated OE Payments and Tenant’s Operating Expense
Share shall be adjusted accordingly), and (II) Landlord shall reimburse Tenant
an amount equal to the sum of (aa) the reasonable costs incurred by Tenant in
providing such janitorial and landscaping services to the Leasable Areas outside
the Premises, plus (bb) the excess of (x) the reasonable costs incurred by
Tenant in providing such janitorial and landscaping services to the Common
Areas, over (y) Tenant’s Occupancy Percentage of such reasonable costs.
(v)        Access control services for the Building providing Tenant and its
employees access to the Leased Premises and the Common Areas at all times; it
being understood that Tenant shall have the right, at Tenant’s sole cost and
expense, to install and operate such additional access control systems as it
shall determine desirable for the purpose of limiting access to or within the
Leased Premises, so long as any additional access control systems installed by
Tenant are monitored and maintained by Tenant at Tenant’s sole expense.
(vi)        At all times, electricity to Tenant (for use within the Leased
Premises and in connection with any Tenant Property located outside of the
Leased Premises that consumes electricity), it being agreed that (A) dedicated
electrical capacity shall be available to Tenant therefor, at all times, in an
amount not less than the dedicated electrical capacity available therefor on the
Commencement Date (such dedicated electrical capacity being herein called
“Tenant’s Dedicated Electrical Capacity”) (it being agreed that Tenant’s
Dedicated Electrical Capacity shall not be deemed to include any electrical
capacity available for any Common Areas and/or the operation of any Building
Systems), and (B) such electricity shall be made available to Tenant at, and
transformed to, a panel box(es) located in the core of each floor of the
Building on which the Leased Premises are located (and/or such other panel
box(es) servicing the Leased Premises on the Commencement Date). Without
limiting the foregoing, Landlord shall have the right, but not the obligation,
at Landlord’s sole cost and expense, to install and operate one or more
electrical submeters to separately measure Tenant’s electrical consumption with
respect to the Leased Premises and any Tenant Property located outside of the
Leased Premises, but in no event any electrical consumption attributable to the
Common Areas or the operation of any Building Systems (such submeter(s) being
herein collectively called the “Premises Submeter”), but only if Landlord
likewise installs one or more electrical submeters to separately measure the
electrical consumption of all other tenants or occupants of the Property (which,
in all events, shall include all electrical demand and consumption with respect
to all Leasable Areas, other than the Leased Premises, even if vacant, and with
respect to all property belonging to any such other tenants or occupants located
outside of Leasable Areas) (such submeter(s) being herein called the “Other
Leasable Area Submeters”). If Landlord installs and operates both the Premises
Submeters and the Other Leasable Area Submeters (collectively, the “Leasable
Area Submeters”) pursuant to the preceding sentence, then, during all periods
that all the Leasable
 
-50-


________________________________________________________________________________________________________________________


Area Submeters are operational, (I) Operating Expenses shall not include any
costs of any electricity, the consumption of which is being measured (or which
is required to be measured) by any of the Leasable Area Submeters (and the
calculation of the Monthly Estimated OE Payments and Tenant’s Operating Expense
Share shall be adjusted accordingly), and (II) Tenant, in respect of Tenant’s
electrical usage, shall pay to Landlord, as Additional Rent, for any billing
period, within thirty (30) days following Tenant’s receipt of Landlord’s billing
statement therefor (each, a “Landlord Electrical Invoice”), an amount equal to
(a) the product of (x) Tenant’s consumption of electricity, as measured, in
KWHs, by the Premises Submeter for such billing period, multiplied by
(y) Landlord’s Average Cost Per KWH for such billing period, plus (b) if
applicable, any sales tax or other




--------------------------------------------------------------------------------




charges payable, by law, on the amount described in clause (a) of this sentence.
As used herein, the term “Landlord’s Average Cost Per KWH”, for any billing
period, shall mean an amount equal to the quotient obtained by dividing (1) the
total dollar amount charged to Landlord by the electric utility company serving
the Property (the “Electric Utility Company”) for all electricity furnished to
the Property for such billing period, as shown on the Electric Utility Company’s
bill therefor (excluding, however, the amount of any sales tax or other charges
payable, by law, which may be payable pursuant to such bill), by (2) the total
number of kilowatt hours (“KWHs”) of electricity consumed by or in the Property
during such billing period, as shown on the Electric Utility Company’s bill
therefor. Landlord’s Electrical Invoice, for any billing period, shall (aa)
separately set forth (xx) Tenant’s consumption of electricity, as measured, in
KWHs, by the Premises Submeter for such billing period, (yy) Landlord’s Average
Cost Per KWH for such billing period, and a reasonably detailed computation
thereof, and (zz) the sales tax or other charges payable, by law, that are
payable by Tenant pursuant to such invoice (and Landlord covenants to remit to
the appropriate governmental agency, all such sales tax and other charges paid
by Tenant pursuant to such invoice), and (bb) be accompanied by the Electric
Utility Company’s bill for such billing period. Notwithstanding the foregoing,
during any Tenant Management Period, Tenant shall, from time to time, have the
right, upon sixty (60) days written notice to Landlord, to take over
responsibility for making payments directly to the Electric Utility Company
providing the electric service to the Property, and, if Tenant makes such
election, then, during all such periods for which such election is in effect,
(I) Operating Expenses shall exclude the cost of providing electricity (and the
calculation of the Monthly Estimated OE Payments and Tenant’s Operating Expense
Share shall be adjusted accordingly), and (II) Landlord shall reimburse Tenant
an amount equal to the excess of (x) the reasonable costs incurred by Tenant in
providing electricity, over (y) Tenant’s Occupancy Percentage of such reasonable
costs. In addition, Tenant shall indemnify and hold harmless Landlord from and
against all third party claims (including claims by other tenants or occupants
of the Property) arising out of or relating to any failure or alleged failure to
adequately provide the electricity during such periods for which such election
is in effect.
(vii)        Security for the Property (including the Building, the Leasable
Areas therein and the Common Areas, including the Parking Areas) and/or for the
enforcement and control of Parking Areas, all substantially similar to the
security services existing on the Commencement Date (such security being herein
called the “Property Security”); it being agreed that any additional security
(above the Property Security) required for the Leased Premises in order to
comply with Legal Requirements in effect from time to time pertaining to banking
security systems, devices, services, equipment and procedures, or as otherwise
deemed necessary by Tenant, shall be the sole responsibility of Tenant, and not
part of the Property Security, and
 
-51-


________________________________________________________________________________________________________________________


Landlord shall have no responsibility or liability therefor. Notwithstanding the
foregoing, during any Tenant Management Period, Tenant shall, from time to time,
have the right, upon sixty (60) days written notice to Landlord, to take over
responsibility for providing the Property Security, and, if Tenant makes such
election, then, during all such periods for which such election is in effect,
(I) Operating Expenses shall exclude the cost of providing the Property Security
(and the calculation of the Monthly Estimated OE Payments and Tenant’s Operating
Expense Share shall be adjusted accordingly), and (II) Landlord shall reimburse
Tenant an amount equal to the excess of (x) the reasonable costs incurred by
Tenant in providing the Property Security, over (y) Tenant’s Occupancy
Percentage of such reasonable costs. In addition, Tenant shall indemnify and
hold harmless Landlord from and against all third party claims (including claims
by other tenants or occupants of the Property) arising out of or relating to any
failure or alleged failure to adequately provide the Property Security during
such periods for which such election is in effect.
(viii)      All bulb and ballast replacement in all Common Areas and Building
Standard bulb and ballast replacement in the Leased Premises, it being
understood that replacement of all fluorescent, incandescent, halogen and other
types of bulbs and ballasts in all fixtures existing in the Leased Premises as
of the Commencement Date shall be deemed to be Building Standard and that
Landlord shall not be obligated to replace any bulbs and ballasts in Tenant’s
furniture or furnishings in the Leased Premises.
(ix)        At all times, passenger elevator service to the Leased Premises,
subject, outside of Building Operating Hours, to (x) temporary cessation for
ordinary repair and maintenance (but, as to each floor of the Building on which
the Leased Premises are located, such temporary cessation for ordinary repair
and maintenance shall not occur simultaneously for all passenger elevator cabs
serving such floor) and (y) reasonable security measures consistent with those
generally being employed at Comparable Buildings.
(x)        Maintenance and cleaning of the Property (including the Base Building
and the Common Areas, including (aa) the Common Areas on each floor of the
Building on which any part of the Leased Premises is located, (bb) the Parking
Areas and (cc) all exterior landscaped portions on the Land or immediately
adjacent thereto).




--------------------------------------------------------------------------------




(xi)        During Building Operating Hours, non-exclusive use (in common with
Landlord and other tenants or occupants of the Property) of the Building’s
loading dock(s), freight elevator(s) and related facilities (if and to the
extent that such the same either exist on the Commencement Date or are hereafter
constructed) (collectively, the “Building’s Loading & Delivery Facilities”),
which use shall be without charge, on first-come, first-serve basis, and shall
otherwise be subject to the Building Rules.
(xii)       At all times, sanitary sewer service to the Leased Premises and
Common Areas.
(xiii)      Trash removal from the Property at designated locations; provided,
however, that Tenant, from time to time, shall have the right, upon sixty
(60) days written notice to Landlord, to elect to separately contract for trash
removal services for the Leased Premises, and, if Tenant makes such election,
then, during all such periods that such election is in effect, Operating
Expenses shall exclude the cost of providing trash removal services to the
Leased
 
-52-


________________________________________________________________________________________________________________________


Premises and all other Leasable Areas (and the calculation of the Monthly
Estimated OE Payments and Tenant’s Operating Expense Share shall be adjusted
accordingly).
(xiv)      Snow and ice removal services as required to maintain safe access to
the Property at all times during Building Operating Hours.
(xv)      Appropriate precautionary measures to protect the Property from
windstorm, hurricanes, flooding and other predictable natural disasters as
customarily taken by prudent property owners at Comparable Buildings or as may
be required by the insurance provider for the Property.
(xvi)      Maintenance, service and testing of any electric generation systems
and equipment to the extent such equipment and systems serve the Common Areas,
Leased Premises and Leasable Areas of the Building (and not exclusively the
Leased Premises).
(xvii)      Life safety services (through fire alarm systems, energy management
systems, etc.) as provided as of the Commencement Date, and, thereafter, as
needed to provide such services at level consistent with Comparable Buildings.
(xviii)    Other utilities and services provided to Tenant, the Leased Premises
or the Common Areas, as of the Commencement Date, including, if applicable, gas,
steam, fuel oil, etc.
Landlord and Tenant acknowledge that Tenant owned and operated the Property
prior to the Commencement Date, and Tenant is fully aware of the capabilities
and limitations of the Building Systems as of the Commencement Date. Nothing in
this Section 3.1 (a) shall be deemed to be a covenant or agreement of Landlord,
or a representation or warranty of Landlord, express or implied, that Landlord
shall upgrade the Building Systems so that the same will hereafter be capable of
greater performance then the same are capable of on the Commencement Date, and
if the particular standards or specifications herein-above set forth for any
Building Standard Service can not be furnished without such an upgrade, then,
notwithstanding the foregoing provisions of this Section 3.1(a), Landlord need
only provide such service at the highest level (or the level closest to such
standards or specifications) which can be provided without such an upgrade (but,
in all events, at a level at least equal to that being provided as of the
Commencement Date). With respect to the Building Standard Services referenced in
Section 3.1(a)(i), (ii), (v) and (ix), Landlord shall furnish such services in
such quantities and at such levels that are at least equal to the quantities and
levels being furnished at the Property immediately prior to the Commencement
Date, with Tenant acknowledging and agreeing that Landlord shall not be required
to provide during the Term greater quantities or higher levels of service than
is capable of being provided through the Building Systems as the same exist as
of the Commencement Date, and that Landlord has no obligation to replace or
improve such Building Systems other than in the ordinary course as may be
consistent with sound building management practices or as required by
Section 5.5 hereof.
(b)        (1)        If Tenant requires electricity for use in the Leased
Premises in excess of Tenant’s Dedicated Electrical Capacity, and such required
additional electrical capacity is then available at the Property or can be
obtained for the Property by Landlord from the Electric Utility
 
-53-


________________________________________________________________________________________________________________________


Company, then Landlord shall, upon Tenant’s request and at Tenant’s sole cost
and expense, furnish and install, or cause to be




--------------------------------------------------------------------------------




furnished and installed, the additional equipment (if any) that is reasonably
required to furnish such additional electrical capacity to the Leased Premises
(including, as needed, wires, risers, conduits, feeders, switchboards and
circuit panels), whereupon Tenant’s Dedicated Electrical Capacity shall be
automatically increased by such additional electrical capacity.
(2)        Tenant, from time to time, shall have the right to install within the
Leased Premises (at locations selected by Tenant), or within the Common Areas,
or on the grounds, or roof of the Building, subject to Landlord’s approval not
to be unreasonably withheld or delayed, one or more supplemental HVAC units,
together with the equipment pads, ducts and other equipment needed to
accommodate the equipment and distribute and vent the air generated thereby
(collectively, the “Tenant’s Supplemental HVAC Equipment”) for the purpose of
providing additional HVAC service (i.e., HVAC service in addition to the
Building System HVAC Service) for the Leased Premises or any portion thereof.
(3)        If the Building Systems, as of the date hereof, shall include any
chilled or condenser water system (herein called the “Building’s CW System”),
then Tenant, in connection with the operation of any Tenant’s Supplemental HVAC
Equipment, then Landlord, as a Building Standard Service, shall furnish chilled
or condenser water therefrom to Tenant, at a level equal to the level that is
being furnished to Tenant therefrom on the Commencement Date (such level being
herein called “Tenant’s Allotted CW Capacity”) and at the times that such
Tenant’s Allotted CW Capacity is being furnished, or made available, on the
Commencement Date, without charge to Tenant. If, at any time hereafter, Tenant,
by notice to Landlord, may request an increase in Tenant’s Allotted CW Capacity,
and, in any such case, (i) if, at the time of such request, the Building’s CW
System has sufficient available capacity to permit the requested increase, then
Tenant’s Allotted CW Capacity shall be automatically increased by the requested
increase, or (ii) if, at the time of such request, the Building’s CW System does
not have sufficient available capacity to permit the requested increase, then
Landlord shall so notify Tenant, which notice shall indicate whether or not the
Building’s CW System is susceptible of an upgrade which would create sufficient
available capacity to permit the requested increase. In any case that Landlord’s
notice to Tenant shall indicate that the Building’s CW System is susceptible of
an upgrade, Tenant shall have to authorize such an upgrade be effected, in which
event Landlord, at Tenant’s sole cost and expense, shall cause such upgrade to
be effected with reasonable dispatch, whereupon Tenant’s Allotted CW Capacity
shall be automatically increased by such requested increase.
(c)        (1)        If and to the extent requested by Tenant from time to time
and to the extent the same are reasonably available, Landlord shall provide
Tenant with services in excess of Building Standard Services as described in
Section 3.1(a) and Section 3.1(b)(3) hereof (“Above Standard Services”). All of
the costs incurred by Landlord in connection with providing any special Tenant
services shall be paid by Tenant as Above Standard Services Rent, including
costs that would not have been incurred but for Tenant’s request for Above
Standard Services. Landlord’s charges for Above Standard Services may be
established and revised from time to time by Landlord; provided that at no time
shall Landlord’s charges for Above Standard Services exceed Landlord’s actual
out-of-pocket costs, nor shall Landlord (i) include any overhead or profit in
the calculation of Above Standard Services costs or (ii) charge Tenant at a
higher rate
 
-54-


________________________________________________________________________________________________________________________


for Above Standard Services than Landlord charges any other tenant of a Building
for comparable services.
(2)        Notwithstanding the provisions of Section 8.l(c)(l) above, or
anything else to the contrary contained in this Lease, Landlord shall be
required to furnish the following Above Standard Services (herein called the
“Required Above Standard Services”), upon the following terms and conditions:
(A)        If Tenant shall request that Building System HVAC Service be
furnished to the Leased Premises during times other than during Building
Operating Hours (such service, during such times, being herein called “OT
Building System HVAC Service”), then Landlord shall furnish OT Building System
HVAC Service to Leased Premises during such time or times, consistent with such
request and the foregoing specifications. Tenant shall request OT Building
System HVAC Service no later than 3:00 p.m. on the Business Day for which the
same is requested, or no later than 3:00 p.m. on the last preceding Business
Day, in any case where OT Building System HVAC Service is requested for any day
that is not a Business Day. Tenant, in respect of OT Building System HVAC
Service requested and furnished, shall pay to Landlord an hourly charge
therefor, as Above Standard Services Rent, for each hour that OT Building System
HVAC Service was requested and furnished, which hourly charge, during any
calendar year, shall be at the rate(s) therefor set forth in the Final Budget
for such calendar year, and shall not, in any event, exceed the hourly charge
generally applicable in Comparable Buildings for overtime HVAC service or other
tenants or occupants of the Property.
(B)        If Tenant shall request use of the Building’s Loading & Delivery
Facilities during times other than during Building Operating Hours, then
Landlord shall make the same available to Tenant to use the same during




--------------------------------------------------------------------------------




such times; subject to availability, which shall be on a first-reserved, first
served, basis as amongst the tenants and other occupants of the Property. Tenant
shall make such a request no later than 3:00 p.m. on the Business Day for which
such use is requested, or no later than 3:00 p.m. on the last preceding Business
Day, in any case where such use is requested for any day that is not a Business
Day. Tenant’s use of the Building’s Loading & Delivery Facilities outside of
Building Operating Hours shall be without charge, except that Tenant shall
reimburse Landlord, as Above Standard Services Rent, for the actual, reasonable
out-of-pocket costs to third parties (without allowance for overhead or profit)
to furnish such service to Tenant.
(C)        If Tenant shall request chilled or condenser water from the
Building’s CW System during times other than the times that chilled or condenser
water is furnished, or made available, to Tenant on the Commencement Date, then
Landlord shall furnish same to Tenant during such other times; provided,
however, that if Landlord is not then generally furnishing, or making available,
chilled or condenser water during such other times without an additional charge,
then Tenant shall pay Landlord an hourly charge therefor, as Above Standard
Services Rent, for each hour that chilled or condenser water was requested and
furnished during such other times, which hourly charge, during any calendar
year, shall be at the reasonable rate(s) therefor set forth in the Final Budget
for such calendar year, but shall not, in any event, exceed either (x) the
hourly charge generally applicable in Comparable Buildings for overtime chilled
or condenser water service or (y) Landlord’s hourly charge to other tenants or
occupants of the Property for overtime chilled or condenser water service from
the Building’s CW System.
 
-55-


________________________________________________________________________________________________________________________


(d)        Landlord shall furnish Tenant at least five (5) Business Days prior
written notice of any non-emergency suspension or interruption in the Building
Standard Services scheduled by Landlord for routine repairs or maintenance;
provided, however, that (i) no such non-emergency suspension or interruption
shall be during Building Operating Hours, and (ii) if any such non-emergency
suspension or interruption will render the Common Areas or the Leased Premises
inaccessible, without electric power, without cold domestic water or sanitary
sewer service or otherwise untenantable in the ordinary course, then Landlord
shall provide Tenant with not less than sixty (60) days’ prior notice thereof.
(e)        To the extent the services described in this Section 3.1 require
electricity, water or other utility services supplied by public utilities,
Landlord shall not be deemed to be in breach of Landlord’s covenants hereunder
because of the failure of a public utility to supply the required services so
long as Landlord uses all commercially reasonable efforts to cause the
applicable public utility to furnish the same. Except as expressly provided in
Section 3.1(f) and Section 6.3, the failure by Landlord to furnish the services
described in this Section 3.1 (or any cessation thereof), if caused solely by
reason of Force Majeure Events, shall not render Landlord liable for damages to
Tenant, be construed as an eviction of Tenant, give rise to an abatement of
Rent, or relieve Tenant from fulfillment of any covenant or agreement hereof.
(f)        Notwithstanding the foregoing, if (i) Landlord fails to provide any
of the services Landlord is obligated to provide under this Lease (for any
reason other than the gross negligence or willful misconduct of Tenant or any
Tenant Party), (ii) such failure adversely impacts Tenant’s use or enjoyment of
the Leased Premises or any portion thereof (and Tenant actually ceases to use
the affected area for business operations), and (iii) such failure continues for
more than three (3) consecutive days after notice from Tenant to Landlord (any
such failure, a “Service Failure”), then all Rent due under this Lease for the
affected portion of the Leased Premises shall be abated for the entire duration
of the Service Failure. In addition to Tenant’s foregoing rights, Tenant shall
have the right, but not the obligation, to cure any Services Failure if, and to
the extent, permitted under Section 13.1(b) and, as provided therein, to recover
the reasonable cost thereof from Landlord.
 
3.2
Separate Charge Parking Areas

(a)        If there are any Separate Charge Parking Areas located upon the
Property as of the Commencement Date, Landlord may assess a separate charge(s)
for the use thereof (whether such use is by Tenant, any Tenant Parties and/or
the customers, invitees and guests of Tenant or any Tenant Parties), provided,
that any such separate charge(s) shall be uniformly applied to all users of the
Separate Charge Parking Areas (including other tenants and occupants of the
Property, and their customers, invitees and guests, as well as any others
permitted to use the Separate Charge Parking Areas), and (iii) shall not exceed,
in any event, the separate charge(s) generally applicable with respect to
similar parking areas appurtenant to, or operated by owners or operators of,
Comparable Buildings.
(b)        Except for the Separate Charge Parking Areas (if any), Landlord may
not assess any separate charge for use of any Parking Areas (whether Tenant
Dedicated Parking Areas or Non-Dedicated Parking Areas), or the use of any other
Common Areas.




--------------------------------------------------------------------------------




 
-56-


________________________________________________________________________________________________________________________


3.3
Graphics and Building Directory

(a)        On each floor of the Building on which the Leased Premises are
located, and at each location within the Property where Tenant maintains such
signage as of the Commencement Date, Tenant may install and maintain signage
using Tenant’s name, identity, logos and/or graphics (as Tenant may change its
name, identity, logo and/or graphics from time to time), and/or the similar
signage of any Tenant Party or Affiliate of Tenant occupying the Leased
Premises, and/or any directory signage for the Leased Premises containing the
name of Tenant and/or any Tenant Parties or Affiliates of Tenant occupying the
Leased Premises, suite or room number references and/or businesses or
departments references. Such signage shall be located on or adjacent to
entrances to the Leased Premises (or, as to any such signage maintained as of
the Commencement Date, it may be kept in its current location). If, at any time
after the installation of any such signage on any particular floor of the
Building on which the Leased Premises are located, no portion of the Leased
Premises shall any longer be located on such floor of the Building, then Tenant,
at its cost, shall remove such signage.
(b)        If the lobby of the Building contained a building directory on the
Commencement Date, or if Landlord elects to install or construct a building
directory in the lobby of the Building at any time, then any such building
directory board shall contain the listing of Tenant’s name and such other
information as Tenant shall reasonably require from time to time (including, at
Tenant’s option, the names of all of Tenant’s businesses, Tenant Parties and
Affiliates as Tenant shall designate), and Tenant shall be entitled to Tenant’s
Occupancy Percentage, from time-to- time, of the space contained in such
directory. Any new listings designated by Tenant from time to time shall be
installed by Landlord at Tenant’s expense.
(c)        Nothing contained in this Section 3.3 (or otherwise in this Lease)
shall be deemed to restrict, in any manner, Tenant’s rights to maintain any
signage, directories or other displays, within the Leased Premises or any part
thereof.
 
3.4
Building Signage: Exclusivity

(a)        (1)        For purposes hereof, the following terms shall have the
meanings hereinafter ascribed thereto:
(A)        “Building Signage” shall mean, collectively, (i) exterior building
signage (i.e., signage affixed to the exterior of the Building), (ii) lobby
signage (i.e., signage within the Building’s main or other multi-tenant lobby or
lobbies, but distinguished from any signage described in Section 3.3 hereof),
(iii) monuments which accommodate signage anywhere upon the Property, together
with any signage placed thereon, and (iv) any other signage upon the Property
located outside of the interior of the Building.
(B)        “Building Identification Signage” shall mean Building Signage which,
due to its size, location and other incidents of prominence, has the effect of
naming or identifying the Building, from the standpoint of the public.
(C)        “Tenant’s Building Signage” shall mean any and all Building Signage
(i) installed or maintained by Tenant (or at its instance), and (ii) displaying
the name,
 
-57-


________________________________________________________________________________________________________________________


identity, logo and/or graphics of (x) Tenant (and/or any of its Affiliates) or
(y) any Tenant Party (and/or any of its Affiliates).
(D)        “Other Building Signage” shall mean any and all Building Signage that
is not Tenant’s Building Signage.
(2)        Tenant, throughout the Term, shall have the right to continue to
maintain all Tenant’s Building Signage existing as of the Commencement Date.
(3)        In addition, Tenant, throughout the Term, shall have the right to
(i) erect, install and maintain additional Tenant’s Building Signage, (ii) make
alterations to any then existing Tenant’s Building Signage which change the




--------------------------------------------------------------------------------




name, identity, logo and/or graphics comprising the content thereof (so long as
the same remains Tenant Building Signage as hereinabove defined), and/or
(ii) make any other alterations to any then existing Tenant’s Building Signage
(it being understood that alterations to any then existing Tenant’s Building
Signage may include the removal and replacement thereof, or the mere removal
thereof), but all such additional Tenant’s Building Signage and/or any such
alterations shall be subject to Landlord’s approval (but only as to construction
means and methods, size and location, and not as to content, style, shape, color
or other aesthetics), which approval shall not be unreasonably withheld or
delayed.
(4)        Notwithstanding the foregoing, Tenant may not make any alterations to
any Building Identification Signage which change the name comprising the content
thereof unless the new name is either (i) the name of a Wachovia Party, (ii) the
name of another financial institution (or one of its Affiliates), (iii) the name
of a Fortune 500 company (or one of its Affiliates), or (iv) another name (not
described in clauses (i) through (iii) of this sentence) which Tenant shall
propose, and Landlord shall approve (which approval shall not be unreasonably
withheld or delayed).
(5)        In connection with any initial installation of, or alterations to,
any Tenant’s Building Signage during the Term (as well as any repair or
maintenance of Tenant’s Building Signage during the Term), Tenant, at Tenant’s
sole cost and expense, shall comply with all Legal Requirements. Tenant, in
addition, shall repair any damage to the interior or exterior of the Building
caused by Tenant’s initial installation of, alterations to, any Tenant’s
Building Signage; but the foregoing shall not obligate Tenant to restore any
portions of the Building’s façade that are affected by Tenant’s Building Signage
being affixed thereto (but, in the case of Tenant’s removal thereof, Tenant, at
its expense, shall patch any holes in, and/or cover over, by sign blanks of
similar size, shape and appearance, the affected areas of Building’s façade, to
the extent visible).
(b)        Throughout the Term, Other Building Signage shall be restricted as
follows:
(1)        During any period during the Term that either (i) Tenant’s Occupancy
Percentage shall be at least fifty percent (50%), or (ii) the Leased Premises
shall include a retail bank location (whether or not the same is then being
operated) (any such period being herein called a “Tenant Prominence Period”),
Landlord shall not erect, install or maintain, or permit any person (other than
Tenant) to erect, install or maintain, any Other Building Signage, unless (x)
 
-58-


________________________________________________________________________________________________________________________


there is then existing Tenant’s Building Signage, and (y) such Other Building
Signage is of less prominence than such then existing Tenant’s Building Signage.
(2)        During any period during the Term other than a Tenant Prominence
Period, Landlord shall not erect, install or maintain, or permit any person
(other than Tenant) to erect, install or maintain, any Other Building Signage,
unless (x) there is then existing Tenant’s Building Signage, and (y) such Other
Building Signage is of equal or less prominence than such then existing Tenant’s
Building Signage.
(3)        Without limiting the foregoing in any respect, during any Tenant
Prominence Period, Tenant shall have (i) the sole and exclusive right to name
the Building (or any other part of the Property), and (ii) the sole and
exclusive right to erect (or permit to be erected) any Building Identification
Signage.
(c)        During the Term, for so long as (i) Tenant’s Occupancy Percentage
shall be at least twenty-five percent (25%), or (ii) the Leased Premises shall
include a retail bank location (whether or not the same is then being operated),
Landlord will not allow any portion of the Property (other than the portion of
the Property then leased to Tenant) to be used as a retail financial services
operation, without Tenant’s prior written consent, which consent may be withheld
in Tenant’s sole and absolute discretion. For purposes of this Lease, the term
“retail financial services operation” shall include any retail banking, or other
operation constituting a banking use or purpose, including any operation
involving receiving deposits, making loans (commercial or consumer), sale of
securities or mutual funds or sale of insurance products to the general public,
whether done by a state bank, national bank, savings and loan association, trust
company, credit union, mortgage or securities broker or company, insurance
company, or other entity, whether by walk-up, drive-in teller facility or
otherwise; provided, however, that (x) the term retail financial services
operation shall not include general office use, and (y) in that regard, the
offices of an insurance company engaged primarily in underwriting activities
shall not be deemed a retail financial services operation solely because
insurance policies are sold from such offices on an incidental basis.
(d)        Tenant’s exclusivity rights as described above at Section 3.4(c)
hereof also includes the exclusive right to place ATMs in the Building or
otherwise on the Property, including all exterior areas of the Building and the
Land. Tenant shall have the right, for no additional Rent, to place not more
than five (5) ATMs at locations outside of the Leased Premises in and about the
Common Areas. There is no restriction on the number of ATMs that Tenant can
maintain within the Leased Premises,




--------------------------------------------------------------------------------




including any Drive-Through Banking Facilities. However, except for any ATMs
existing as of the Commencement Date, the plans and specifications, and specific
locations, for any ATMs located outside the Leased Premises are subject to
Landlord’s prior written consent, which consent will not be unreasonably
withheld or delayed. Tenant, at its expense, shall install, maintain, operate
and repair such ATMs in compliance with all Legal Requirements. At the
expiration or earlier termination of this Lease, Tenant, at its expense, shall
remove the ATMs in accordance with Section 5.3 hereof. The restrictions set
forth herein shall not apply to ATMs operated by third parties as of the date of
this Lease.
 
-59-


________________________________________________________________________________________________________________________


(e)        Notwithstanding anything to the contrary contained in this Lease, the
rights granted to Tenant pursuant to this Section 3.4 shall be subject and
subordinate to the rights of any Building tenants whose leases are in effect as
of the Commencement Date (but if, and to the extent, such rights are set forth
in such leases as of the Commencement Date). For example purposes only, and not
as a means of limitation, if an existing tenant’s lease (as in effect on the
Commencement Date) requires such existing tenant’s approval for a change in the
name of the Building, then Tenant may not cause the name of the Building to
change without such existing tenant’s approval. As another example, if an
existing tenant’s lease (as in effect on the Commencement Date) provides for
such existing tenant to place its name on exterior and/or monument signage, then
any exercise of such existing tenant’s rights shall not be deemed to be a
violation of Tenant’s rights under this Lease.
 
3.5
Tenant’s Exterior Equipment

(a)        Tenant, throughout the Term, shall have the right to continue to
maintain and operate all of Tenant’s communications, service and other equipment
(including any satellite dishes, transmitters and/or antennas, Tenant’s
Supplemental HVAC Equipment, fuel tanks, generators, etc., as well as any other
equipment required to operate the foregoing or to connect the same to the Leased
Premises, e.g., conduits and cables) which, as of the Commencement Date, are
located upon the roof of the Building or otherwise in a portion(s) of the
Property located outside of the Leased Premises (collectively, “Tenant’s
Existing Exterior Equipment”).
(b)        In addition to Tenant’s Existing Exterior Equipment, Tenant,
throughout the Term, shall have the right to install (and, after such
installation, maintain and operate) additional communications, service and other
equipment upon the roof of the Building and/or any other portion(s) of the
Property outside of Leasable Areas, subject, however, to obtaining Landlord’s
consent thereto, which consent shall not be unreasonably withheld or delayed,
provided, that (i) such additional communications, service and other equipment
shall not materially compromise the aesthetics or appearance of the Building,
(ii) such additional communications, service and other equipment shall hot
impose any additional expense upon Landlord which Tenant is not willing to pay
or reimburse Landlord for, and (iii) such additional communications, service and
other equipment shall be designed and installed in compliance with all Legal
Requirements, and otherwise in a manner so as not to (1) adversely affect the
Base Building, including the operation of any of then existing Building Systems,
(2) create an unreasonable risk of injury to persons or property, or (3) in the
case of equipment to be located upon the roof of the Building, void or impair
any applicable roof warranty.
(c)        The following provisions shall apply to Tenant’s Existing Exterior
Equipment, as well as any additional communications, service and other equipment
installed by Tenant under Section 3.4(b) above (herein collectively called
“Tenant’s Exterior Equipment”):
(1)        All Tenant’s Exterior Equipment shall be maintained and operated at
Tenant’s sole cost and expense and in accordance with all Legal Requirements.
(2)        Any material changes to any then existing Tenant’s Exterior Equipment
(i.e., changes regarding size, location, etc.) shall first be approved by
Landlord, which approval will not be unreasonably withheld or delayed.
 
-60-


________________________________________________________________________________________________________________________


(3)        At all times, Tenant and the pertinent Tenant Parties shall have
unrestricted access to all the areas of the Property upon, or within, which any
of Tenant’s Exterior Equipment is located for purposes of operating, servicing,
repairing or otherwise maintaining said equipment. In connection therewith,
Tenant shall not unreasonably disturb any other tenants of the Building.




--------------------------------------------------------------------------------




(d)        The following provisions shall apply to Tenant’s Exterior Equipment
located on the roof of the Building (sometimes herein separately called
“Tenant’s Rooftop Equipment”):
(1)        In order to maintain rooftop availability consistent with the needs
of Tenant and other tenants and occupants of the Building, Landlord shall not
install, or permit to be installed, any equipment on the roof of the Building
other than Tenant’s Rooftop Equipment and the Other Qualified Rooftop Equipment.
“Other Qualified Rooftop Equipment” shall mean (i)any rooftop equipment
constituting a component of the Building Systems, (ii) any communications or
other rooftop equipment belonging to any other tenant or occupant of the
Building for use in connection with its business operations in the Building, and
(iii) if sufficient space on the roof of the Building is available therefor
(after taking into account both the current and future needs of Tenant, and
other tenants and occupants of the Building, and after consultation with Tenant
as to its current and future needs), any communications equipment belonging to
an area service provider.
(2)        In the event that Landlord’s performance of any repair or maintenance
to the Common Areas, including the roofs of the Building, require the temporary
relocation of any Tenant’s Rooftop Equipment, then (i) Landlord shall provide
Tenant with sixty (60) days’ notice of the need therefor, (ii) Tenant, as soon
thereafter as is reasonably practicable, shall effect such temporary relocation
of such Tenant’s Rooftop Equipment (it being understood that Tenant shall have
the right to effect such temporary relocation in a manner that will prevent any
interruption in the service provided by Tenant’s Rooftop Equipment),
(iii) Landlord shall complete its repair or maintenance in question as soon as
reasonably practicable, and (iv) Tenant, as soon as reasonably practicable after
Landlord’s completion of such repair or maintenance, shall re-install such
Tenant’s Rooftop Equipment in its prior location; it being agreed that (x) the
temporary relocation and re-installation work to be done by Tenant shall be done
at Tenant’s expense; it being agreed that in no event shall Operating Expenses
ever include any amounts associated with the repair, maintenance or temporary
relocation of any rooftop equipment (other than Other Qualified Rooftop
Equipment constituting a component of the Building Systems, as opposed to any
Other Qualified Rooftop Equipment of any tenant or occupant of the Building or
any other person other than Landlord as to the Building Systems).
(3)        If Landlord shall install, or permit the installation, of any Other
Qualified Rooftop Equipment, then the same shall be located, designed and
operated so as not to interfere with the operation (including, as applicable,
any signals to and from) any of Tenant’s Rooftop Equipment, the installation of
which, in accordance with this Section 3.5, predates the installation of such
Other Qualified Rooftop Equipment. Similarly, any Tenant’s Rooftop Equipment
hereafter installed by Tenant shall be located and designed so as not to
interfere with the operation (including, as applicable, any signals to and from)
any Other Qualified Rooftop Equipment that may have previously been installed.
The party responsible for the equipment which interferes with equipment
previously installed by the other shall be required, at its or their
 
-61-


________________________________________________________________________________________________________________________


expense, to take all measures necessary to eliminate the source of interference
caused by such party’s equipment.
 
3.6
Building Management

(a)        During any period during the Term (each such period, a “Landlord
Management Period”) that is not a Tenant Management Period, Landlord, subject to
and in accordance with the provisions of Section 3.6(b) hereof, shall appoint a
property management company (each, a “Landlord Appointed Property Manager”) to
manage the Property. During any period during the Term that is a Tenant
Management Period, Tenant, subject to and in accordance with the provisions of
Section 3.6(c) hereof, shall itself be the property manager of the Property. The
term “Property Manager” shall mean (i) during any Landlord Management Period,
the Landlord Appointed Property Manager and (ii) during any Tenant Management
Period, Tenant.
(b)        During any Landlord Management Period, Landlord shall appoint the
Landlord Appointed Property Manager (and Landlord shall have the right to change
the Landlord Appointed Property Manager at any time, or from time to time,
during such Landlord Management Period); provided, however, that (i) prior to
appointing a Landlord Appointed Property Manager, Landlord shall notify Tenant
of Landlord’s intention to do so, which notice shall provide the name, address
and profile of the property management company that Landlord intends to appoint
as Landlord Appointed Property Manager, and Landlord shall not appoint a
Landlord Appointed Property Manager as to which Tenant has a reasonable
objection (it being acknowledged by Tenant that, as of the date hereof, it has
no reasonable objection to an Affiliate of Landlord), and (ii) if any Landlord
Appointed Property Manager consistently fails to perform its property management
duties in a timely, complete and professional manner that is consistent with the
highest level of property management services provided at Comparable Buildings,
Tenant, by notice to Landlord, may require Landlord to replace such
non-performing Landlord Appointed Property Manager with a new Landlord Appointed
Property Manager appointed by Landlord, and reasonably approved by Tenant (in




--------------------------------------------------------------------------------




which event, Landlord, promptly after receipt of such notice, shall propose, for
Tenant’s consideration, one or more other property management companies to act
as the new Landlord Appointed Property Manager, and upon Tenant’s approval of
any thereof, Landlord shall appoint such property management company as the new
Landlord Appointed Property Manager).
(c)        Tenant, from time to time during the Term, shall have the right, upon
notice to Landlord (each, a “Management Designation Notice”), (i) to designate
the Property as a “Tenant Managed Property” and (ii) if the Property is then
designated as a Tenant Managed Property, to re-designate the Property as a
“Non-Tenant Managed Property”. If, at any time, Tenant shall designate the
Property as a Tenant Managed Property, then each period that commences on the
date forty-five (45) days after the date on which Tenant gives Landlord a
Management Designation Notice so designating the Property and ending on the date
forty-five (45) days after the date on which Tenant gives Landlord a Management
Designation Notice re-designating the Property as a Non-Tenant Managed Property
is herein referred to as a “Tenant Management Period”. If Tenant shall give
Landlord a Management Designation Notice designating the Property as a Tenant
Managed Property, then the following provisions shall apply:
 
-62-


________________________________________________________________________________________________________________________


(1)        Prior to the first day of the Tenant Management Period in question,
Landlord shall (i) terminate its existing agreement(s) (if any) with the then
current Landlord Appointed Property Manager (and Landlord shall pay, without any
obligation on the part of Tenant to reimburse Landlord by way of Operating
Expenses or otherwise, any premium or penalty associated with such termination),
and (ii) enter into a property management agreement for the Property with Tenant
(as the property manager of the Property), which agreement shall be in form and
substance reasonably satisfactory to Landlord and Tenant, shall be consistent
with the rights afforded Tenant in this Section 3.6(c) and shall set forth,
among other things, the rights and obligations of the parties delineated in
Section 3.6(c)(2) and (3) below. Each such property management agreement for the
Property entered into by Landlord and Tenant is herein called a “Tenant
Management Agreement”; the management services to be furnished by Tenant (as the
property manager) from time to time pursuant to a Tenant Management Agreement
are herein collectively referred to as the “Tenant Management Services”.
(2)        During any Tenant Management Period, Tenant, as reflected in the
Tenant Management Agreement, (i) shall be the Property Manager (and may, from
time to time during such Tenant Management Period, manage the Property using one
or more groups of its own employees or through a Tenant, and/or a Tenant
Sub-Manager appointed pursuant to the provisions of Section 3.6(c)(3) below),
(ii) shall receive an annual management fee equal to two and one-half percent
(2.5%) of Gross Revenues for the Property (and the amount of such management fee
actually paid to Tenant shall be included in Operating Expenses pursuant to
Section 2.2(c)(l)(viii) above), (iii) shall, without the need to obtain
Landlord’s prior approval, direct the day-to-day services, supervision of
contractors and service providers, maintenance and repairs and the performance
of work that is included in the Final Budget (capital or ordinary) for such
calendar year, (iv) shall without the need to obtain Landlord’s prior approval,
have the right to perform (or cause to be performed) work that is required to
address an emergency situation and that costs less than ten percent (10%) of the
Final Budget for such calendar year, (v) shall, with Landlord’s prior approval
(which approval shall not be unreasonably withheld, and with Landlord having the
obligation to respond within twenty-four (24) hours of Tenant’s request), have
the right to perform (or cause to be performed) other work that is required to
address an emergency situation (i.e., work costing ten percent (10%) or more of
the Final Budget for such calendar year), and (vi) shall, during any portion of
the Tenant Management Period during which Tenant’s Occupancy Percentage is
ninety percent (90%) or greater, have the right to elect to have the Tenant
Management Services include rent collection services, bill paying services or
accounting services (collectively, the “Financial Services”).
(3)        During any Tenant Management Period, Tenant, at Tenant’ sole cost and
expense (which shall not be included in Operating Expenses), shall have the
right to retain one or more third party property management companies as
a sub-manager(s) (each, a “Tenant Sub-Manager”) to perform some or all of the
Tenant Management Services (which right shall include the right, at any time and
from time to time during such Tenant Management Period, to change any Tenant
Sub-Manager(s) and to eliminate the use of any or all Tenant Sub-Managers);
provided, however, that (I) prior to appointing a Tenant Sub-Manager, Tenant
shall notify Landlord of Tenant’s intention to
 
-63-


________________________________________________________________________________________________________________________


do so, which notice shall, in the case of qualified third party property
management company, provide the name, address and profile of the property
management company that Tenant intends to appoint as a Tenant Sub-Manager, or,
in the case of a designated group of Tenant’s own employees, the qualifications
of such designated employees, and Tenant shall not




--------------------------------------------------------------------------------




appoint, as a Tenant Sub-Manager, any third party property management company to
which Landlord has a reasonable objection, and (II) if any property management
company then serving as a Tenant Sub-Manager consistently fails to perform its
property management duties in a timely, complete and professional manner that is
consistent with the highest level of property management services provided at
Comparable Buildings, Landlord, by notice to Tenant, may require Tenant to
replace such non-performing Tenant Sub-Manager with a new Tenant Sub-Manager
appointed by Tenant, and reasonably approved by Landlord (in which event,
Tenant, promptly after receipt of such notice, shall propose, for Landlord’s
consideration, one or more other property management companies or group of
Tenant’s own employees to act as the new Tenant Sub-Manager, and upon Landlord’s
approval of any thereof, Tenant shall appoint such property management company
or group of Tenant’s employees as the new Tenant Sub-Manager).
(4)        During any portion of any Tenant Management Period during which the
Tenant Management Services include the Financial Services, there shall be
included in the Operating Expenses (notwithstanding anything to the contrary
contained in Section 2.2(c) above), and Landlord shall be entitled to receive,
an asset management fee equal to one-half percent (0.5%) of the Gross Revenues
for the Property attributable to such portion of Tenant Management Period.
During any portion of any Tenant Management Period that the Tenant Management
Services do not include the Financial Services, there shall be included in the
Operating Expenses (notwithstanding anything to the contrary contained in
Section 2.2(c) above), and Landlord shall be entitled to receive, an asset
management fee equal to one percent (1.0%) of the Gross Revenues for the
Property attributable to such portion of Tenant Management Period.
(d)        Any disputes between Landlord and Tenant with respect to any matters
arising under this Section 3.6 shall be subject to resolution as provided in
Article XII.
ARTICLE IV
CARE OF PREMISES; LAWS, RULES AND REGULATIONS
 
4.1
Surrender of Leased Premises

Upon the expiration or any earlier termination of this Lease, Tenant shall
surrender the Leased Premises to Landlord subject to the provisions of
Section 5.3 hereof, and otherwise in good condition and repair, reasonable wear
and tear excepted (subject, however, in addition, to such damage or destruction
that Tenant, as of such expiration or earlier termination, is not, pursuant to
the express provisions hereof, obligated to repair or restore). Upon such
expiration or termination of this Lease, Landlord shall have the right to
re-enter and resume possession of the Leased Premises immediately.
 
-64-


________________________________________________________________________________________________________________________


4.2
Access of Landlord to Leased Premises

(a)        Subject to the provisions of this Section 4.2, Landlord (through its
authorized contractors, agents or representatives) may enter into and upon any
part of the Leased Premises during reasonable hours and upon reasonable notice
(which shall mean (x) except cases of emergency, at least 24 hours prior notice
to Tenant, and (y) in cases of emergency, such prior notice, if any, or
contemporaneous notice, as shall be reasonable under the circumstances), for the
following purposes: (i) to make such alterations or repairs to the Property as
Landlord is required, or expressly authorized, to make pursuant to this Lease;
(ii) to otherwise perform Landlord’s obligations under this Lease; (iii) for the
purpose of showing the same to existing or prospective purchasers or lenders;
(iv) at any time during the last twelve (12) months of the Term (assuming no
further Renewal Option is then available to Tenant), to show the Leased Premises
to prospective tenants; and (v) with respect to any portion of the Leased
Premises which then constitutes Surrender Space, at any time after Landlord’s
receipt of the notice from Tenant rendering the same Surrender Space, to show
the same to prospective tenants. Notwithstanding the foregoing, for so long as
Landlord shall be providing routine janitorial services to the Leased Premises
pursuant to Section 3.1(a)(iv) hereof, Landlord, through it cleaning contractor,
shall have access, without any requirement of notice, to perform such routine
janitorial service.
(b)        With respect to any of the aforementioned authorized entries by
Landlord into and upon any part of the Leased Premises (other than for routine
janitorial service), Tenant shall be entitled to have its representative
accompany Landlord.
(c)        Tenant shall not be entitled to any abatement or reduction of Rent by
reason of any of the aforementioned




--------------------------------------------------------------------------------




authorized entries by Landlord, so long as Landlord shall comply with its
obligations hereunder (including those set forth in Section 4.2(d) below).
(d)        Landlord shall not interfere with the operation of Tenant’s business
during any of the aforementioned authorized entries. Without limiting the
generality of the foregoing, Landlord shall make any routine repairs requiring
access to the Leased Premises after Building Operating Hours.
(e)        Notwithstanding any of the foregoing, unless otherwise instructed by
Tenant in writing, Landlord shall not enter areas designated by Tenant as high
security areas (the “Security Areas”) unless an emergency situation exists. All
access by Landlord shall be subject to applicable federal banking regulations.
(f)        If the demarcation point of services for the Building, including but
not necessarily limited to telecommunications, electricity, water, fire
suppression, etc. (the “Service Entrance”) is located within the Leased
Premises, then Landlord may, at Landlord’s option, at Landlord’s sole expense,
relocate such Service Entrance to a location outside of the Leased Premises, and
make all necessary modifications to maintain Tenant’s then existing services to
the Leased Premises. If the Service Entrance for the Building is located within
the Leased Premises and if such location of the Service Entrance for the
Building at any time in the future is deemed by Tenant to interfere with
Tenant’s desired reconfiguration of its use of or improvements in the Leased
Premises, then Landlord shall, at Landlord’s sole expense, relocate such Service
Entrance to a location outside of the Leased Premises, and make all necessary
modifications to maintain
 
-65-


________________________________________________________________________________________________________________________


Tenant’s then existing services to the Leased Premises, within a reasonable time
after Tenant’s written request. If the Service Entrance for the Building is
located within the Leased Premises, then until Landlord relocates such Service
Entrance to a location outside of the Leased Premises, Tenant shall allow
Landlord and other tenants of the Building reasonable access to the Service
Entrance as required to connect services thereto, but each and any such access
shall be subject to reasonable advance notice (not less than one (1) full
Business Day, except in the case of emergencies), and shall be supervised by
security or technical personnel designated by Tenant (which may be Tenant’s own
employees), Landlord shall be solely responsible for the cost of such security
or technical personnel, and Landlord shall reimburse Tenant, upon demand,
therefor, and for any and all additional costs incurred by Tenant because of
such access. In no event shall Landlord or any tenant of the Building other than
Tenant be entitled to connect to, extend from, modify, alter, interrupt or
otherwise use, or in any way affect the operation of Tenant’s services.
 
4.3
Nuisance

Tenant shall conduct its business, and use reasonable efforts to cause all
Tenant Parties to conduct their activities upon the Leased Premises, in such a
manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably annoy or disturb, any other tenant or occupant of the Property in
its occupancy of the Leasable Areas demised to it or Landlord in its operation
of the Property. Landlord shall operate the Property, and use reasonable efforts
to cause all Landlord Parties to conduct their activities upon the Property, in
such a manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably disturb Tenant or any Tenant Party in its occupancy of the Leased
Premises. Landlord shall use reasonable efforts to cause all other tenants and
occupants of the Property to conduct their businesses, and use reasonable
efforts to cause their employees, agents and contractors to conduct their
activities upon the Property, in such a manner as not to create any nuisance, or
unreasonably interfere with, or unreasonably disturb Tenant or any Tenant Party
in its occupancy of the Leased Premises.
 
4.4
Legal Compliance

(a)        Tenant shall comply with all Legal Requirements requiring compliance
(including compliance requiring the performance of any alterations or repairs)
in, to or upon, or with respect to, the Leased Premises (inclusive of the
Leasehold Improvements therein); provided, however, that Tenant shall not be
required to perform any alterations or repairs to the Base Building in order to
comply with Legal Requirements, except to extent that the need for such
compliance arises by reason of Tenant’s particular manner of use of the
Premises.
(b)        Landlord shall not enforce Tenant’s obligations to comply with Legal
Requirements as set forth in Section 4.4(a) above unless (i) Landlord’s failure
to do so constitutes a violation of Legal Requirements by Landlord or makes
Landlord liable for Tenant’s continuing violation, (ii) Landlord is required to
do so by any notice of violation, order, decree, permit, rule or regulation
issued by any Governmental Authority or (iii) Landlord’s failure to do so would
endanger the health, safety or




--------------------------------------------------------------------------------




welfare of any person on or about the Leased Premises or the Property.
 
-66-


________________________________________________________________________________________________________________________


(c)        Landlord shall comply with all Legal Requirements requiring
compliance (including compliance requiring the performance of any alterations or
repairs) in, to or upon, or with respect to, the Base Building (except to the
extent that Tenant, pursuant to the express provisions contained in the proviso
to Section 4.4(a) above, is required to comply therewith) and/or the Common
Areas.
 
4.5
Rules of Building

Tenant shall comply with, and use its reasonable efforts to cause all Tenant
Parties to comply with, the existing rules and regulations of the Building,
which are set forth in Exhibit C hereto, and such reasonable changes therein as
Landlord at any time or times may hereafter make, and communicate in writing to
Tenant, for the safety, protection, care and cleanliness of the Leased Premises,
the Building and the Property, the operation thereof, the preservation of good
order therein and the comfort of the tenants of the Building and their agents,
employees and invitees, consistent with Comparable Buildings, which reasonable
changes shall be binding upon Tenant upon Tenant’s receipt of notice thereof
(such existing rules and regulations, as the same may be changed consistent
herewith, being herein called the “Building Rules”). In the event of a conflict
between the provisions of this Lease and the Building Rules, the provisions of
this Lease shall control. In no event shall the Building Rules impose any
monetary obligations upon Tenant. Landlord shall use its reasonable efforts to
cause all tenants of the Building to comply with the Building Rules to the
extent that failure to so comply will materially affect Tenant’s use or
enjoyment of the Leased Premises. Landlord shall not enforce the Building Rules
with respect to Tenant in a manner that is more restrictive than Landlord’s
enforcement of the Building Rules as to any other tenants of the Building.
 
4.6
Use and Violations of Insurance Coverage

(a)        Tenant shall not occupy or use the Leased Premises, or permit any
portion of the Leased Premises to be occupied or used, for any business or
purpose that (i) is unlawful, (ii) creates noxious or offensive odors emanating
from the Leased Premises into other Leasable Areas or the Common Areas, or
(iii) increases the rate of fire insurance coverage on the Property or its
contents unless Tenant pays for the cost of such increased insurance premium.
Tenant shall have the right to amend any then existing certificate of occupancy
relating to the Leased Premises, or pursue any separate license or permit, to
permit additional lawful uses consistent with the provisions of Section 1.5
hereof; and Landlord shall reasonably cooperate with Tenant’s efforts in that
regard, including promptly executing (and providing any information known by
Landlord for) any applications or similar documents with respect thereto.
(b)        Tenant shall not cause or permit any Hazardous Materials to be used,
generated, treated, installed, stored or disposed of in, on, under or about the
Leased Premises, except for such quantities of the same which are included
within items used by Tenant (or any Tenant Party) in connection with its
business at the Leased Premises; provided, that (i) the use of such Hazardous
Materials is consistent with the customary and reasonable business practice of
entities conducting similar business to that being conducted at the Leased
Premises, and (ii) Tenant complies with all Legal Requirements applicable to
such Hazardous Materials. It is hereby agreed that possession and use of copy
machines and machines used to electronically accept or produce written data
which utilize small amounts of chemicals which may be included in the
 
-67-


________________________________________________________________________________________________________________________


definition of Hazardous Materials shall be considered a “customary and
reasonable business practice” within the meaning of the previous sentence.
 
4.7
Environmental Laws

(a)        Tenant has conveyed the Property to Landlord, and Landlord has
accepted and acquired ownership of the Property, pursuant to the Purchase
Agreement. As used herein, the term “Environmental Information” shall mean all
environmental reports and studies delivered to Landlord by Tenant or obtained by
Landlord in connection with the acquisition




--------------------------------------------------------------------------------




of the Property, which reports and studies are listed on Exhibit C hereto. The
term “Environmental Matters” shall mean any matters reported in the
Environmental Information.
(b)        Landlord shall be solely responsible for and shall undertake all
Remedial Work required by any Governmental Authority, or as necessary to comply
with, and not violate, Legal Requirements, arising from: (1) Hazardous Materials
on or in the Property as of the Commencement Date (including the Environmental
Matters to the extent thereon or therein), excluding, however, Hazardous
Materials on or in the Leased Premises (inclusive of the components of the Base
Building located within the Leased Premises) as of the Commencement Date
(including the Environmental Matters to the extent thereon or therein); or
(2) Hazardous Materials introduced on, in or under the Property solely by
Landlord or any Landlord Party after the Commencement Date.
(c)        Landlord hereby agrees to and does indemnify, defend, and hold
harmless, Tenant and any Tenant Party from and against any and all claims,
demands, causes of action, fines, penalties, costs, expenses (including
attorneys’ fees and court costs), liens, or liabilities, if, and to the extent,
caused by, or arising out of Landlord’s failure to comply with its obligations
under Section 4.7(b) above.
(d)        Tenant shall be solely responsible for and shall undertake all
Remedial Work required by any Governmental Authority, or as necessary to comply
with, and not violate, Legal Requirements, arising from: (1) Hazardous Materials
on or in the Leased Premises (inclusive of the components of the Base Building
located within the Leased Premises) as of the Commencement Date (including the
Environmental Matters to the extent thereon or therein); or (2) Hazardous
Materials introduced on, in or under the Property solely by Tenant or any Tenant
Party after the Commencement Date. Landlord shall not enforce Tenant’s
performance of Remedial Work unless (i) Landlord’s failure to do so constitutes
a violation of Legal Requirements by Landlord or makes Landlord liable for
Tenant’s continuing violation, (ii) Landlord is required to do so by any notice
of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority or (iii) Landlord’s failure to do so would endanger the
health, safety or welfare of any person on or about the Leased Premises or the
Property.
(e)        Tenant hereby agrees to and does indemnify, defend, and hold
harmless, Landlord and all Landlord Parties from and against any and all claims,
demands, causes of action, fines, penalties, costs, expenses (including
attorneys fees and court costs), liens, or liabilities, if, and to the extent,
caused by, or arising out of Tenant’s failure to comply with its obligations
under Section 4.7(d) above.
 
-68-


________________________________________________________________________________________________________________________


4.8
Prohibited Uses

(a)        Throughout the Term, Landlord shall not further develop the Property,
other than consistent with the provisions of this Lease, and, without limiting
the generality thereof, no such further development shall be permitted if
(1) the same would cause a violation of the provisions of Section 4.8(b) hereof
or Section 14.20 hereof, or (2) the same would otherwise result in (i) an
increase in the amount of any Additional Rent payable by Tenant hereunder,
(ii) any other cost or expense being imposed upon Tenant or any Tenant Party,
(iii) any reduction in the value of the Leased Premises to Tenant or any Tenant
Party, (iv) parking or traffic flow on the Property being adversely affected
from the perspective of Tenant or any Tenant Party, (v) any reduction in the
function or utility of the Common Areas (or any portion thereof) from the
perspective of Tenant or any Tenant Party.
(b)        Throughout the Term, Landlord shall not use, or permit the use of,
the Property (or any part thereof) for any Prohibited Uses. The term “Prohibited
Uses” shall mean (i) any use that emits an obnoxious odor, noise or sound that
can be heard or smelled outside of the premises; (ii) any use in violation of
zoning regulations or any other governmental restrictions applicable to the
Property; (iii) any use that, by its nature, (even if such use is legally
permissible) would result in parking or traffic flow on the Property being
materially adversely affected from the perspective of Tenant or any Tenant
Party; (iv) any operation primarily used as a warehouse or storage facility,
assembling or manufacturing, distilling, refining, rendering, processing,
smelting, agricultural or mining operations; (v) any mobile home park or sales,
trailer court, labor camp, junk yard or stockyard; (vi) any central laundry, dry
cleaning plant or laundromat; provided, however, this prohibition shall not be
applicable to on-site services oriented only to pickup and delivery by
consumers; (vii) any automobile, truck, trailer or recreational vehicle sales,
leasing, display, repair or body shop; (viii) any living quarters, sleeping
apartments, hotel or lodging rooms; (xi) veterinary hospitals, animal raising or
breeding facilities, animal boarding facilities or pet shops; (x) mortuaries or
funeral homes; (xi) any establishment that sells, rents or exhibits pornographic
materials; (xii) massage parlors or any form of sexually oriented business
(including novelty merchandise sales); (xiii) bars, taverns or brew pubs;
(xiv) flea markets,




--------------------------------------------------------------------------------




amusement or video arcades, computer game rooms, pool or billiard halls, bingo
halls, dance halls, discos or night clubs; (xv) sales of paraphernalia for use
with illicit drugs; (xvi) carnivals, amusement parks or circuses; (xvii) pawn
shops, auction houses, second hand stores, consignment shops, army/navy surplus
stores or gun shops; (xviii) gambling facilities or sports betting parlor;
(xix) churches, synagogues or other places of worship; (xx) assembly halls or
meeting facilities; (xxi) technical or vocational schools or any other operation
primarily engaged in education or training activities; (xxii) medical clinics,
abortion clinics, medical laboratories or screening facilities; (xxiii) any
agency (public or private) providing health, welfare, social or human services,
or (xxiv) tattoo parlors, fortune telling or spiritual readings;
(xxv) facilities that collect donated goods and products; (xxvi) bowling alleys,
skating rinks, archery or gun ranges, (xxvii) postal facilities, tax collectors,
tag agencies, jails or detention centers, courthouses or any other form of
agency dealing with civil authority. Notwithstanding the foregoing, the term
“Prohibited Uses” shall not include any use which is permitted under a third
party tenant lease of space in the Building which is in effect as of the
Commencement Date.
 
-69-


________________________________________________________________________________________________________________________


ARTICLE V
LEASEHOLD IMPROVEMENTS AND REPAIRS
 
5.1
Leasehold Improvements

Subject to the provisions of this Lease, Tenant hereby accepts the Leased
Premises, including any and all existing Leasehold Improvements, in their
“AS-IS” condition, and acknowledges that Landlord has no obligation to construct
additional Leasehold Improvements or to provide any money, work, labor,
material, fixture, decoration or equipment toward the construction of any
Leasehold Improvements.
 
5.2
Alterations

(a)        Except as provided below (as to Non-Consent Alterations), and as
provided in Section 3.6 hereof as to Tenant Managed Properties, Tenant shall not
make or allow to be made any alterations in or to the Leased Premises
(collectively, “Alterations”), without first obtaining the written consent of
Landlord to the plans and specifications and contractors therefor, which consent
shall not be unreasonably withheld or delayed.
(b)        All Alterations shall be made in compliance with Legal Requirements.
(c)        Notwithstanding the foregoing, Tenant shall have the right to make
Non-Consent Alterations without Landlord’s consent. The term “Non-Consent
Alterations” shall mean any Alterations that (i) either (x) cost less than
Threshold Alteration Amount, or (y) regardless of cost, are of such a nature as
not to require a building permit, and (ii) do not materially, adversely affect
the Base Building. The term “Threshold Alteration Amount” shall mean (1) during
any Tenant Management Period or any period that Tenant’s Occupancy Percentage is
greater than seventy-five percent (75%), an amount equal to One Million Five
Hundred Thousand Dollars ($1,500,000.00), and (2) during any other period during
the Term, Seven Hundred Fifty Thousand Dollars ($750,000.00).
(d)        Prior to commencing any Alterations (other than Non-Consent
Alterations for which no building permit is required), Tenant shall (i) notify
Landlord thereof, (ii) furnish Landlord with plans and specifications therefor
(unless, consistent with Legal Requirements, no such plans and specifications
were prepared), and (iii) inform Landlord of the names of the contractors then
retained with respect thereto (all of which shall be of Tenant’s own choosing).
(e)        Upon the completion of any Alterations, Tenant shall provide Landlord
with “as-built” plans related thereto.
(f)        If any Alterations involve work to be performed in, or which
otherwise impacts operations in, areas of the Property located outside the
Leased Premises, then Tenant shall coordinate such work with the Property
Manager.
(g)        Landlord shall reasonably cooperate with Tenant’s efforts to obtain
any building permit, or governmental approval, sign-off or certificate, in
connection with the performance or completion of any Alterations, including
promptly executing (and providing any information known by Landlord for) any
applications or similar documents with respect thereto.
 
-70-






--------------------------------------------------------------------------------




________________________________________________________________________________________________________________________


(h)        In no event shall Tenant be obligated to pay any charge to Landlord
or any Landlord Party for (i) the supervision of any Alterations, (ii) obtaining
Landlord’s consent to any plans and specifications setting forth any Alterations
(in cases where such consent is required hereunder), (iii) Landlord’s
cooperation pursuant to Section 5.2(g) above, or (iv) Landlord’s review of plans
or specifications setting forth proposed Alterations (other than the actual,
out-of- pocket costs reasonably incurred by Landlord to have Tenant’s plans and
specifications reviewed to (x) confirm that same do not materially, adversely
affect the Base Building, and/or (y) determine whether its consent thereto is
required, and/or, if required, whether to grant or reasonably withhold the
same).
 
5.3
Leasehold Improvements: Tenant Property

(a)        Upon the expiration or any earlier termination of this Lease, Tenant
shall surrender the Leased Premises together with the then existing Leasehold
Improvements.
(b)        Upon, or prior to, the expiration or earlier termination of this
Lease, Tenant shall remove all Tenant Property from the Leased Premises;
provided that Tenant shall not be required to remove any cabling or wiring
installed within the walls, ceilings, ducts or chases of the Building (the
“Tenant’s Cabling”). Tenant shall repair any damage to the Property (including
the Leased Premises) resulting from any such removal of Tenant Property. Any
items of Tenant Property other than Tenant’s Cabling which shall remain in the
Premises after the expiration or earlier termination of this Lease, may, at the
option of Landlord, be deemed to have been abandoned, and in such case such
items may be retained by Landlord, as its property, or disposed of by Landlord
(at Tenant’s expense) in such manner as Landlord shall reasonably determine. Any
Tenant’s Cabling which shall remain in the Premises after the expiration or
earlier termination of the Lease shall, upon the date this Lease expires or
earlier terminates, become the property of Landlord.
 
5.4
Mechanics Liens

(a)        Tenant shall have no authority or power, express or implied, to
create or cause to be created any mechanic’s, materialmen’s or other lien,
charge or encumbrance of any kind against any Leased Premises.
(b)        If any mechanic’s, materialmen’s or other lien, charge or encumbrance
of any kind be filed against the Leased Premises by reason of Tenant’s acts or
because of a claim against Tenant (each, a “Tenant Created Lien”), then Tenant
shall cause the same to be cancelled or discharged of record by bond or
otherwise within the Tenant Lien Cure Period as to such Tenant Created Lien. The
“Tenant Lien Cure Period”, with respect to any Tenant Created Lien, shall mean
the period of sixty (60) days after Landlord shall have given notice to Tenant
of such Tenant Created Lien; provided, however, that Tenant, after notice
thereof to Landlord, shall have the right to contest, by appropriate proceedings
prosecuted diligently and in good faith, the validity or applicability of any
Tenant Created Lien, in which event the Tenant Lien Cure Period shall be
extended during the pendency of such contest, provided that (x) the Leased
Premises shall not thereby be placed in danger of being forfeited or lost, and
(y) Landlord would not thereby be subject to any criminal or civil penalty or
fine. If Tenant shall fail to cancel or discharge any Tenant Created Lien within
the Tenant Lien Cure Period, Landlord may, at its sole
 
-71-


________________________________________________________________________________________________________________________


option, cancel or discharge the same, and upon Landlord’s demand, Tenant shall
promptly reimburse Landlord for all reasonable costs incurred in canceling or
discharging such liens. Except to the extent that such costs are caused by
Landlord’s actions.
(c)        Tenant shall indemnify and hold Landlord harmless from and against
all costs (including reasonable attorneys’ fees and costs of suit), losses,
liabilities, or causes of action if, and to the extent, arising out of the
performance of any Alterations, including any Tenant Created Lien asserted in
connection therewith.
(d)        Landlord and Tenant expressly agree and acknowledge that no interest
of Landlord in the Leased Premises or the Property shall be subject to any lien
for improvements made by Tenant in or for the Leased Premises, and that Landlord
shall not be liable for any lien for any improvements made by Tenant, such
liability being expressly prohibited by the terms of this Lease. Landlord may
file in the public records of the county in which the Building is located, a
public notice containing a




--------------------------------------------------------------------------------




true and correct copy of this paragraph.
 
5.5
Repairs by Landlord

(a)        Landlord shall keep and maintain, and make all needed repairs to, the
Base Building and the Common Areas in good condition and repair in accordance
with the standards generally applicable with respect to Comparable Buildings
(any such maintenance and/or repairs for which Landlord is responsible being
herein collectively called “Landlord Repairs”).
(b)        If, and to the extent that, the need for any Landlord Repair arises
out of any negligent or wrongful act or omission by Tenant or any Tenant Party,
then Tenant, within thirty (30) days after written demand, shall pay or
reimburse Landlord for all the reasonable out-of-pocket costs incurred by
Landlord in performing such repair (together with interest thereon, at the
Applicable Rate, from the date incurred to the date so paid or reimbursed).
(c)        Landlord shall promptly make all Landlord Repairs (considering the
nature and urgency of the repair), and perform the same in a good and
workmanlike manner. Access to the Leased Premises in connection with the making
of any such repairs shall be governed by the provisions of Section 4.2 above.
(d)        If Landlord should fail to make any Landlord Repair with reasonable
promptness after written notice from Tenant, then Tenant’s cure rights under
Section 13.1 (b) hereof shall be applicable to the extent provided therein, and,
as provided therein, Tenant may (except to the extent that the provisions of
Section 5.5(b) hereof are applicable) recover the reasonable cost thereof from
Landlord.
 
5.6
Repairs by Tenant

(a)        Tenant, at its expense, shall keep and maintain, take good care of,
and make all needed repairs to, (i) the Leased Premises (inclusive of the
Leasehold Improvements), excluding, however, the components of the Base Building
located within the Leased Premises, and (ii) any Tenant Property located outside
of the Leased Premises (any such maintenance and/or repairs for which Tenant is
responsible being herein collectively called “Tenant Repairs”).
 
-72-


________________________________________________________________________________________________________________________


(b)        If, and to the extent that, the need for any Tenant Repair arises out
of any negligent or wrongful act or omission by Landlord or any Landlord Party,
then Landlord, within thirty (30) days after written demand, shall pay or
reimburse Tenant for all the reasonable out-of- pocket costs incurred by Tenant
in performing such repair (together with interest thereon, at the Applicable
Rate, from the date incurred to the date so paid or reimbursed).
(c)        Tenant shall promptly make all Tenant Repairs (considering the nature
and urgency of the repair), and perform the same in a good and workmanlike
manner.
(d)        If Tenant should fail to make any Tenant Repair with reasonable
promptness after written notice from Landlord, then Landlord’s cure rights under
Section 7.1(f) hereof shall be applicable to the extent provided therein, and,
as provided therein, Landlord may (except to the extent that the provisions of
Section 5.6(b) hereof are applicable) recover the reasonable cost thereof from
Tenant.
(e)        Notwithstanding the foregoing, if, and to the extent that, Tenant
shall request that Landlord perform any Tenant Repairs, then Landlord agrees to
perform the same, as Above Standard Services. In any such event, Tenant shall
notify Landlord of the need for any such Tenant Repair and its request that
Landlord perform the same, and Landlord shall endeavor to respond timely to each
such request.
 
5.7
Demising Work

(a)        For purposes of this Agreement, the following terms shall have the
following meanings:
(1)        “Demising Work”, with respect to any Surrender Release Space (that is
not then in Separately Leasable Condition) or Vacate Space (that is not then in
Separately Leasable Condition), shall mean all the work in and to the Building
(including in and to such space) that is required to cause such space to be put
in a Separately Leasable Condition;




--------------------------------------------------------------------------------




provided, however, that in no event shall the term “Demising Work” ever be
deemed to include (i) any work which internally sub-divides such space, or any
other work designed to permit such space to be occupied by multiple tenants or
occupants (as opposed to a single tenant or occupant), or (ii) the construction
of any leasehold improvements within such space.
(2)        “Primary Demising Work”, with respect to any Surrender Release Space
(that is not then in Separately Leasable Condition) or Vacate Space (that is not
then in Separately Leasable Condition), shall mean the following portions of the
Demising Work with respect to such space (if, and to the extent, the same are
part of such Demising Work): (i) the construction of demising walls, and
independent entrances, for such Leasable Area; (ii) the construction of
corridors and other passageways required to provide an independent means of
access (i.e., independent of any other Leasable Area) for such space to, and
from, the outside of the Building and the Common Areas, and (iii) in the event
access to existing Common Areas of the Building is impractical or unachievable,
the construction of additional Common Areas which will serve such space.
(3)        “Other Demising Work”, with respect to any Surrender Release Space
(that is not then in Separately Leasable Condition) or Vacate Space (that is not
then in Separately
 
-73-


________________________________________________________________________________________________________________________


Leasable Condition), shall mean all the portions of the Demising Work with
respect to such space (if any) that are not Primary Demising Work, but may be
required to any pre-existing component of the Base Building and/or Common Areas
in order to obtain a building permit or other governmental approval with respect
to the Primary Demising Work.
(4)        “Demising Work Costs” shall mean all the costs of designing and
prosecuting the Demising Work (including architectural, space planning and
engineering expenses, building permit and other governmental fees and all
construction costs.
(5)        “Primary Demising Work Costs” shall mean the portion of the Demising
Work Costs attributable to the Primary Demising Work.
(6)        “Other Demising Work Costs” shall mean the portion of the Demising
Work Costs attributable to the Other Demising Work.
(b)        Any Demising Work required to be performed by Landlord (i) under
Section 1.7(d)(4) hereof with respect to any Surrender Release Space or
(ii) under Section 11.2(b)(3) hereof with respect to any Vacate Space, shall, in
each instance, be performed as follows:
(1)        Landlord shall retain a licensed architect, space planner or
engineer, reasonably acceptable to Tenant, to develop a space plan (the “SLC
Space Plan”) in connection with the Demising Work. The SLC Space Plan shall be
subject to the reasonable approval of both Landlord and Tenant, and Landlord
shall cause the same to be revised until the same has been approved by both
parties (the SLC Space Plan, as finally approved by both Landlord and Tenant,
being herein called the “Final SLC Space Plan”). Any disputes with respect to
either party’s approval of the SLC Space Plan shall be resolved in accordance
with Article XII hereof. The SLC Space Plan shall (i) detail the functional
layout of the affected areas (including (x) the Surrender Release Space or the
Vacate Space, as the case may be, and (y) the balance of the Leased Premises),
(ii) identify the need, if any, to establish additional Common Areas,
(iii) separately identify, and sufficiently describe the scope of, each of the
Primary Demising Work and the Other Demising Work, (iv) provide measurements of
the affected areas in accordance with the Measurement Standard, and (v) include
an estimate of each of the Demising Work Costs, the Primary Demising Work Costs
and the Other Demising Work Costs.
(2)        After both parties have approved the SLC Space Plan, Landlord shall
cause design professionals reasonably acceptable to Tenant to prepare plans and
specifications setting forth the Demising Work (including, as applicable,
architectural, mechanical, electrical, lighting and plumbing plans), based on
the Final SLC Space Plan, and detailing all of the proposed improvements shown
on the SLC Space Plan (such plans and specifications being herein called the
“SLC Plans & Specifications”). The SLC Plan & Specifications shall be subject to
the reasonable approval of both Landlord and Tenant, and Landlord shall cause
the same to be revised until the same has been approved by both parties (the SLC
Plan & Specifications, as finally approved by both Landlord and Tenant, being
herein called the “Final SLC Plans & Specifications”). Any disputes with respect
to either party’s approval of the SLC Plans & Specifications shall be resolved
in accordance with Article XII hereof. The SLC Plans &
 
-74-






--------------------------------------------------------------------------------




________________________________________________________________________________________________________________________


Specifications shall reflect improvements of a type and quality consistent with
Building Standards.
(3)        After both parties have approved the SLC Plans & Specifications,
Landlord will (i) apply for, and obtain, all necessary governmental approvals
and permits in connection with the Demising Work as shown on the Final SLC
Plans & Specifications, and (ii) cause the Demising Work to be performed in
substantial accordance with the Final SLC Plans & Specifications, utilizing one
or more contractors reasonably approved by Tenant; it being agreed, in that
regard, that Landlord shall solicit bids from no less than three (3) contractors
for the Demising Work and review the same with Tenant prior to proposing a
contractor for Tenant’s reasonable acceptance. Landlord shall cause all
contractors to allocate their price and/or costs between the Primary Demising
Work and the Other Demising Work. Landlord and Tenant shall cooperate with each
other, in good faith, to coordinate the scheduling of the Demising Work in an
effort to complete the same in as timely a manner as practicable, consistent
with (x) the requirements of Section 1.7(d)(4) or Section 11.2(b)(3) hereof, as
the case may be, and (y) in all events, Tenant’s continued use and occupancy of
any adjoining portions of the Leased Premises.
(4)        All Demising Work Costs shall be paid by Landlord; provided, however,
that Tenant, as hereinafter provided, shall be obligated to pay to Landlord, as
Additional Rent, an amount (“Tenant’s Reimbursement Amount”) equal to the sum of
(i) 100% of the portion of the Primary Demising Work Costs, plus (ii) Tenant’s
share of the Other Demising Work Costs, determined by multiplying the Other
Demising Work Costs by the Tenant’s Occupancy Percentage (determined immediately
following the surrender of such Surrender Release Space or Vacate Space, as the
case may be). Within thirty (30) days after completion of the Demising Work (and
finalization, between the parties, of the Primary Demising Work Costs and the
Other Demising Work Costs), Tenant shall either (i) pay Tenant’s Reimbursement
Amount to Landlord in a lump-sum payment, or (ii) elect to pay the same to
Landlord on an amortized basis over the balance of the Initial Term, with an
interest factor using a rate equal to the Prime Rate (in effect as of the
completion of the Demising Work), in which event, Tenant shall pay such amount,
as so amortized, through equal monthly Additional Rent payments payable on the
first day of each month then remaining in Initial Term; provided, however, that
if, for any reason (other than any act of, or default by, Landlord), the Initial
Term shall end prior to the Expiration Date, then any unamortized portion of
such amount shall be paid by Tenant to Landlord within thirty (30) days after
the end of the Term. Notwithstanding the foregoing, during the Integration
Period, Tenant shall have the right to finance Tenant’s Reimbursement Amount
pursuant to Section 10 of the Master Agreement.
(5)        Landlord and Tenant hereby acknowledge that, pursuant to the Purchase
Agreement, Tenant, as seller, agreed to a reduce the purchase price for certain
Portfolio Properties (i.e., those defined in the Purchase Agreement as “Demising
Work Properties”) by an amount defined in the Purchase Agreement as the
“Estimated Tenant Reimbursement Amount” with respect to such Portfolio Property.
Notwithstanding the foregoing provisions of this Section 5.7, if the Property
constitutes one of such Demising Work Properties under the Purchase Agreement,
then, in consideration of such reduction in such purchase price, the following
provisions shall apply: (A) Tenant shall not be obligated to pay any Tenant
Reimbursement Amounts that accrue hereunder prior to the last day of the third
Lease Year, except for the reconciliation payment that may be required of Tenant
under Section 5.7(b)(5)(C)(I) hereof; (B)
 
-75-


________________________________________________________________________________________________________________________


within thirty (30) days after the last day of the third Lease Year, Landlord and
Tenant shall reconcile (i) all Tenant Reimbursement Amounts that shall have
accrued hereunder prior to the last day of the third Lease Year (collectively,
the “ Accrued TRA”), with (ii) the Estimated Tenant Reimbursement Amount which
constituted a reduction in the purchase price for the Property under the
Purchase Agreement; and (C) within thirty (30) days after such reconciliation
shall become final between the parties, (I) Tenant shall pay to Landlord the
amount (if any) by which the Accrued TRA shall exceed such Estimated Tenant
Reimbursement Amount, which payment shall be in full satisfaction of all Tenant
Reimbursement Amounts that shall have accrued prior to the last day of the third
Lease Year, or (II) Landlord shall pay to Tenant the amount (if any) by which
such Estimated Tenant Reimbursement Amount shall exceed the Accrued TRA.
 
5.8
Payment of Refund Amount Per Section 26 of Purchase Agreement

Section 26 of the Purchase Agreement provides that, under certain circumstances
set forth in the Purchase Agreement, Landlord, as purchaser, may, have the
obligation to pay to Tenant, as seller, with respect to the Property, a certain
amount that is defined therein as the “Refund Amount”. Landlord and Tenant
hereby agree that any such obligation to pay Tenant the Refund Amount with
respect to the Property is hereby incorporated into this Lease as an obligation
of Landlord (as Landlord




--------------------------------------------------------------------------------




hereunder), and, accordingly, in the event that Landlord shall fail to pay to
such amount as and when due, then Tenant shall have all its rights and remedies
hereunder on account thereof (including, as applicable, its rights and remedies
under Section 13.2 hereof).
ARTICLE VI
CONDEMNATION, CASUALTY AND INSURANCE
 
6.1
Condemnation

(a)        If all or a portion of the Property as would render the continuance
of Tenant’s business from the Leased Premises impracticable (as reasonably
determined by Tenant) is permanently taken or condemned for any public purpose,
then Tenant shall have the option of terminating this Lease upon the giving of
notice to Landlord within twenty (20) days from the date of such condemnation or
taking.
(b)        If all or substantially all of the Property, or so much thereof as to
cause the remainder not to be economically feasible to operate, as reasonably
determined by Landlord, is permanently taken or condemned for any public
purpose, and Landlord theretofore (or therewith) terminates all similarly
affected leases in the Building, then Landlord shall have the option of
terminating this Lease upon the giving of notice to Tenant within twenty
(20) days from the date of such condemnation or taking.
(c)        If this Lease is terminated as provided in Sections 6.1(a) or
(b) above, then this Lease shall cease and expire as to such Leased Premises as
of the date of transfer of possession of the Leased Premises, the Property, or
the applicable portion thereof, as if such date was the expiration date of this
Lease.
(d)        If, upon any condemnation or taking of a portion of the Leased
Premises, this Lease is not terminated by either Landlord or Tenant as
aforesaid, then Tenant shall pay all Rent
 
-76-


________________________________________________________________________________________________________________________


up to the date of transfer of possession of such portion of the Leased Premises
so taken or condemned and this Lease shall thereupon cease and terminate with
respect to such portion of the Leased Premises so taken or condemned as if the
date of transfer of possession of the Leased Premises was the expiration date of
the Term relating to such portion of the Leased Premises. Thereafter, the Annual
Basic Rent, and Tenant’s Operating Expense Share and Tenant’s Tax Share shall be
calculated based on the Net Rentable Area of the Leased Premises not so taken or
condemned. If any such condemnation or taking of all or any part of the Property
occurs and this Lease is not so terminated, then Landlord shall, within sixty
(60) days after the date of such condemnation or taking, commence such
restoration work to the remaining portions Property (including the Building, the
Common Areas, the Leased Premises and the other Leasable Areas, but not
including, in any event, any Tenant Property or the trade fixtures or personal
property of other tenants or occupants) as shall be needed so that such
remaining portion of the Property shall constitute a complete architectural
unit, reasonably fit for Tenant’s occupancy and business as reasonably
determined by Tenant and Landlord. If Landlord fails to cause such restoration
work to be substantially completed within twelve (12) months after the date of
such condemnation or taking, for any reason other than a delay caused by an act
or omission of Tenant, and such failure materially interferes with Tenant’s use
and occupancy of the Property, then Tenant shall have the right to terminate
this Lease by notifying Landlord in writing of such termination within thirty
(30) days after the expiration of such 12-month period. The 12-month period
described in the preceding sentence shall be automatically extended for each day
of delays caused by Force Majeure Events; but such extensions, in the aggregate,
shall not exceed a total of sixty (60) days.
(e)        In the event of any condemnation or taking of all or a portion of the
Leased Premises, and in the event of any condemnation or taking of all or a
portion of the Parking Areas or other Common Areas of the Property which
materially adversely affects the value of or Tenant’s use or enjoyment of the
Leased Premises, Tenant, at Tenant’s expense may, jointly appear with Landlord
in proceedings relative to such taking, and Tenant may claim, prove and recover,
in such proceedings, (i) the value of any Tenant Property taken, (ii) the loss
of Tenant’s business as the result of such condemnation or taking, and (iii) any
relocation and moving expenses.
(f)        If (i) any taking or condemnation for any public purpose is of a
portion (but less than all) of the Leased Premises or any portion thereof,
(ii) the same occurs for only a period of three (3) months or less, and
(iii) during such period, the portions of the Leased Premises not so taken,
together with the portions of the Common Areas not so taken, are in Tenant’s
reasonable judgment sufficient to allow the conduct of Tenant’s business in the
portion of the Leased Premises not so taken to




--------------------------------------------------------------------------------




substantially the same extent and quantity as before the taking (and Tenant, in
fact, ceases its use, for business purposes, only in the portions of the Leased
Premises so taken, but continues to operate in the portions of the Leased
Premises not so taken), then such taking or condemnation shall be deemed a
temporary taking and this Lease shall continue in full force and effect, except
that, throughout the period of such temporary taking, Annual Basic Rent,
Tenant’s Operating Expense Share and Tenant’s Tax Share shall be calculated
based on the Net Rentable Area of the Leased Premises not so taken.
 
-77-


________________________________________________________________________________________________________________________


6.2
Damages from Certain Causes

Except as provided in Section 3.1, Section 6.3 and/or Section 6.6, and subject
to Landlord’s obligations to restore, repair and maintain as specifically
provided in this Lease, Landlord shall not be liable or responsible to Tenant
for any loss or damage to any property or person if, and to the extent,
occasioned by one or more Force Majeure Events.
 
6.3
Casualty Clause

(a)        If, at any time during the Term, the Property (including the
Building, the Common Areas, the Leased Premises, inclusive of the Leasehold
Improvements, and the other Leasable Areas and the leasehold improvements
therein) or any part thereof (collectively, the “Damaged Property”) is damaged
by fire, earthquake, flood or by any other casualty of any kind or nature (a
“Casualty”) then, unless this Lease is terminated as hereinafter provided in
this Section 6.3(a) or Section 6.3(b) below, Landlord shall proceed to rebuild
or restore the Damaged Property at Landlord’s sole cost and expense; provided,
that, in no event shall Damaged Property include, nor shall Landlord or Tenant
have any obligation to rebuild or restore, any of Tenant’s Property or the trade
fixtures or personal property of other tenants or occupants. Such rebuilding and
restoration work required of Landlord is herein collectively called “Landlord’s
Restoration Work”. If any Casualty shall render the Leased Premises completely
or partially untenantable for any period (regardless of whether the Damaged
Property includes any part of the Leased Premises), then all Rent shall be
abated in the proportion that the untenantable area of the Leased Premises bears
to the total area of the Leased Premises for the period of such untenantability.
The term “untenantable”, when used with respect to the Leased Premises, or any
portion thereof, shall mean that the Leased Premises, or such portion thereof,
is not reasonably capable of being used (and, in fact, is not used) by Tenant or
any Tenant Party theretofore occupying the same for the purposes demised
hereunder. Within thirty (30) days following any Casualty, Landlord shall cause
to be prepared and delivered to Tenant an estimate of the date by which the
Landlord’s Restoration Work necessitated by Casualty shall be completed (which
estimate shall be prepared by an independent reputable contractor, registered
architect or licensed professional engineer designated by Landlord, and
reasonably approved by Tenant) (such estimate being herein called the “LRW
Estimate”). If the LRW Estimate is a date later than the date that is eighteen
(18) months after the date of the Casualty, then Tenant may terminate this Lease
by giving Landlord notice to such effect within thirty (30) days after the LRW
Estimate is delivered to Tenant (and in the event of such termination, the Rent
shall be prorated and adjusted as of the date of such termination, subject to
the abatement provisions herein-above set forth).
(b)        In the case of a Casualty resulting in Qualified Damage, Landlord may
elect to terminate this Lease on account thereof by delivering written notice to
Tenant within forty-five (45) days after the date of the Casualty; provided,
that Landlord theretofore (or therewith) also terminates all other similarly
affected leases in the Building. As used herein, a “Qualified Damage” shall mean
any one or more of the following:
(i)        Damage to the Building to an extent greater than fifty percent
(50%) of the replacement cost of the Building, above the foundation, and such
damage or destruction shall be caused by a risk covered by insurance maintained
or required to be
 
-78-


________________________________________________________________________________________________________________________


maintained (whether or not actually maintained) by Landlord pursuant to this
Lease (i.e., an “insurable risk”).
(ii)        Damage to the Building, resulting from a risk other than an
insurable risk, to an extent greater than twenty-five percent (25%) of the
replacement cost of the Building, above the foundation.




--------------------------------------------------------------------------------




(c)        Notwithstanding any language herein to the contrary, if at the time
of any substantial damage to the Leased Premises from a Casualty, less than one
(1) year remains in the Term (and Tenant has no further outstanding Renewal
Options), then (i) Landlord shall have the right, in its sole option, to elect
not to rebuild or restore the Damaged Property, such right to be exercised, if
at all, by written notice to Tenant within thirty (30) days after the date of
such Casualty, and (ii) Tenant shall have the right, in its sole option, to
terminate this Lease, such right to be exercised, if at all, within thirty
(30) days after the date of such Casualty or within thirty (30) days after
Tenant’s receipt of Landlord’s notice pursuant to Section 6.3(c)(i) above.
(d)        If Landlord is herein required to perform any Landlord’s Restoration
Work (i.e., a Casualty shall occur and this Lease shall not be terminated as
herein-above provided), then the following provisions shall apply:
(1)        Landlord shall commence Landlord’s Restoration Work as expeditiously
as possible but not later than sixty (60) days following the Casualty, and shall
thereafter diligently prosecute the same to completion. Landlord shall notify
Tenant of the date on which it commences Landlord’s Restoration Work, which
notice shall be accompanied by the written statement of Landlord’s architect
supervising such work certifying to such date.
(2)        Notwithstanding anything herein contained to the contrary, if
Landlord fails to substantially complete Landlord’s Restoration Work (it being
understood that in no event shall Landlord’s Restoration Work be deemed
substantially completed unless and until the Leased Premises are tenantable and
the Common Areas functional for all purposes hereunder) on or prior to the
Outside Completion Date, then Tenant may terminate this Lease by delivering
written notice to Landlord within thirty (30) days after the Outside Completion
Date, but before Landlord’s Restoration Work shall have been substantially
completed. If Tenant fails to deliver such notice within such thirty (30) day
period, then Tenant shall have waived its right to terminate this Lease under
this Section 6.3(d)(2) for a period of six (6) months; after which 6- month
period, such right shall again be available for a period of thirty (30) days, on
the same terms, if the Landlord’s Restoration Work is still not substantially
completed. The provisions of the two immediately preceding sentences shall
implemented repeatedly until the Landlord’s Restoration Work is substantially
completed or this Lease is terminated as therein provided. The “Outside
Completion Date” shall mean the date of the LRW Estimate; provided, however,
that the Outside Completion Date shall be automatically extended one day for
each day by which Landlord is delayed in substantially completing Landlord’s
Restoration Work by reason of Force Majeure Events (but in no event shall the
Outside Completion Date be extended, in the aggregate, for more than sixty
(60) days by Force Majeure Events).
 
-79-


________________________________________________________________________________________________________________________


6.4
Property Insurance

Landlord shall maintain standard fire and extended coverage insurance covering
the Property (including the Building, the Common Areas, the Leased Premises,
inclusive of the Leasehold Improvements, and the other Leasable Areas and the
leasehold improvements therein, but excluding Tenant Property and the personal
property and trade fixtures of other tenants and occupants of the Property)
against loss or damage by reason of fire and/or other risks and perils included
within a standard “all risk” insurance policy (or its equivalent, e.g., a
“special causes of loss” policy), containing a so-called “extended coverage
endorsement” (or its equivalent), and/or, to the extent not otherwise included
therein, by reason of acts of terrorism, in an amount not less than one hundred
percent (100%) of the full replacement cost thereof above the foundation. The
policy of such insurance shall include a waiver of the insurer’s right of
subrogation against Tenant consistent with release and waiver provisions of
Section 6.7 below. Upon the request of Tenant, a copy of a duly executed
certificate of insurance reflecting Landlord’s maintenance of the insurance
required under this Section 6.4 (including the aforementioned waiver of
subrogation) shall be delivered to Tenant. Said insurance shall be maintained
with a reputable insurance company selected by Landlord and qualified and
licensed to do business in the State and having a current Best’s Rating of A or
better (provided, that, during any period that the required insurance coverage
is not available on commercially reasonable terms from insurers with such a
rating, then Landlord may utilize a company with a lower rating, so long as such
company has a rating equal to the highest rating as among the insurers then
making available the required insurance coverage on commercially reasonable
terms). All payments for losses thereunder shall be made solely to Landlord.
 
6.5
Liability Insurance

Landlord and Tenant shall each maintain a policy or policies of commercial
general liability insurance, with the premiums thereon fully paid on or before
the due dates, issued by and binding upon a reputable insurance company
qualified and licensed to do business in the State, with a current Best’s Rating
of A or better (provided, that during any period that the




--------------------------------------------------------------------------------




required insurance coverage is not available on commercially reasonable terms
from insurers with such a rating, then Landlord or Tenant may utilize a company
with a lower rating, so long as such company has a rating equal to the highest
rating as among the insurers then making available the required insurance
coverage on commercially reasonable terms). Such insurance shall be written on
occurrence basis, and shall afford minimum coverage (which may be effected by
primary and/or excess coverage) of not less than Five Million Dollars
($5,000,000.00) for bodily injury, death or property damage in any one
(1) accident or occurrence. Notwithstanding anything to the contrary contained
herein, so long as Tenant satisfies the Self-Insurance Net Worth Test, Tenant
may elect to self-insure in lieu of meeting Tenant’s liability insurance
requirements under this Section 6.5. If, and to the extent, Tenant does not, in
whole or in part, carry insurance that complies with the requirements of this
Section 6.5, then Tenant shall be deemed to have elected to self-insure to such
extent. Either Landlord or Tenant may, from time to time, request the consent of
the other party to increase the aforementioned level of minimum coverage, and
such other party shall not unreasonably withhold its consent thereto, so long as
the requested increased level of minimum coverage is not in excess of the limits
then generally maintained by similarly situated parties in Comparable Buildings.
Notwithstanding the foregoing provisions of this Section 6.5, if, and for so
long as, Tenant hereunder is a Wachovia Party,
 
-80-


________________________________________________________________________________________________________________________


Tenant may elect to maintain the liability insurance required of Tenant under
this Section 6.5 though policies issued by a captive insurance company that is
wholly owned by Wachovia Corporation (whether or not such insurance company is
licensed or rated as herein-above otherwise required). The policy shall
maintained by each party under this Section 6.5 hereof, (i) shall name the other
party as an additional insured as its interest may appear, and (ii) shall
provide that no less than thirty (30) days prior written notice of cancellation
or non-renewal shall be given to the other party. Each party shall furnish the
other with a certificate of such insurance evidencing the foregoing insurance
required of it under this Section 6.5 prior to (or upon execution of) this Lease
(which certificate shall indicate the amounts of such insurance, and the
requirements of the preceding sentence).
 
6.6
Hold Harmless

(a)        Landlord shall not be liable to Tenant, or to any Tenant Party, for
any damage to person or property to the extent caused by any negligent act or
omission of Tenant or any Tenant Party; and Tenant agrees to and does hereby
indemnify, defend and hold harmless, Landlord and all Landlord Parties from and
against any and all claims, demands, causes of action, fines, penalties, costs,
expenses (including reasonable attorneys’ fees and court costs), liens or
liabilities to the extent caused by any willful misconduct, or negligent act or
omission, of Tenant or any Tenant Party.
(b)        Tenant shall not be liable to Landlord, or to any Landlord Party, for
any damage to person or property to the extent caused by any negligent act or
omission of Landlord or any Landlord Party; and Landlord agrees to and does
indemnify, defend and hold harmless Tenant and all Tenant Parties from and
against any and all claims, demands, causes or action, fines, penalties, costs,
expenses (including reasonable attorneys fees and costs), liens or liabilities
to the extent caused by any willful misconduct, or negligent act or omission, of
Landlord or any Landlord Party.
 
6.7
WAIVER OF RECOVERY

ANYTHING IN THIS LEASE TO THE CONTRARY NOTWITHSTANDING, LANDLORD AND TENANT EACH
HEREBY WAIVES ANY AND ALL RIGHTS OF RECOVERY, CLAIM, ACTION OR CAUSE OF ACTION,
AGAINST THE OTHER, AND ITS AGENTS, SERVANTS, PARTNERS, SHAREHOLDERS, DIRECTORS,
OFFICERS OR EMPLOYEES, FOR ANY LOSS OR DAMAGE THAT MAY OCCUR TO THE LEASED
PREMISES, THE PROPERTY OR ANY IMPROVEMENTS THERETO OR THEREON, OR ANY PROPERTY
OF SUCH PARTY THEREIN OR THEREON, BY REASON OF FIRE, THE ELEMENTS, OR ANY OTHER
CAUSE THAT IS INSURED AGAINST (OR IS INSURABLE, WHETHER OR NOT ACTUALLY INSURED)
UNDER THE TERMS OF STANDARD FIRE AND EXTENDED COVERAGE INSURANCE POLICIES IN THE
STATE, REGARDLESS OF THE AMOUNT OF THE PROCEEDS, IF ANY, PAYABLE UNDER SUCH
INSURANCE POLICIES AND THE CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF THE OTHER
PARTY HERETO, OR ITS AGENTS, OFFICERS, PARTNERS, SHAREHOLDERS, SERVANTS OR
EMPLOYEES, AND COVENANTS THAT NO INSURER SHALL HOLD ANY RIGHT OF SUBROGATION
AGAINST SUCH OTHER PARTY ON ACCOUNT THEREOF.
 
-81-


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------






ARTICLE VII
DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION
 
7.1
Default and Remedies

(a)        The occurrence of any of the following events shall constitute an
event of default (“Event of Default”) under this Lease on the part of Tenant:
(i)        Tenant shall default in the payment of any Rent when due (including
Annual Basic Rent, Tenant’s Operating Expense Share, Tenant’s Tax Share and
Above Standard Services Rent), and such default shall continue for a period of
ten (10) Business Days after written notice thereof from Landlord to Tenant; or
(ii)        At any time that Tenant does not satisfy the Self-Insurance Net
Worth Test, Tenant shall default in its obligation to maintain any policy of
insurance that Tenant is required to maintain under Section 6.5 hereof, and such
default shall continue for a period of ten (10) Business Days after written
notice from Landlord to Tenant of such default, which notice shall
(A) specifically refer to Section 6.5 hereof, and the insurance policy which
Tenant has failed to maintain, and (B) state, in all capital letters and in a
prominent place, that the continuance of such failure to maintain insurance for
ten (10) Business Days after Tenant’s receipt of such written notice will
constitute an Event of Default under this Section 7.1(a)(ii); or
(iii)        Tenant shall default under any of its other obligations under this
Lease (other than any default described in Section 7.1(a)(i) and (ii) above),
and such default shall continue for a period of thirty (30) days after written
notice from Landlord to Tenant thereof (or, if such default is curable but
reasonably cannot be cured within such thirty (30) day period, then Tenant shall
not commence the cure thereof within such thirty (30) day period or thereafter
shall not diligently pursue such cure until the same is accomplished).
(b)        Upon the occurrence of an Event of Default, subject to Section 7.l(e)
below, Landlord, in addition to all other remedies available to it at law or in
equity, shall have the right to terminate this Lease, or terminate Tenant’s
right to possession hereunder, by written notice to Tenant, whereupon the
following provisions shall apply:
(i)        Tenant shall immediately vacate the Leased Premises pursuant to
Section 4.1 hereof, whereupon Landlord shall have the right to re-enter and take
possession of the Leased Premises.
(ii)        Landlord may immediately or at any time thereafter re-enter the
Leased Premises, and (x) repair any condition which shall constitute a default
on Tenant’s part hereunder, and (y) remove any Tenant Property then located
within the Leased Premises consistent with the provisions of Section 5.3 hereof.
(iii)        Landlord may immediately or at anytime thereafter relet the Leased
Premises or any part thereof, for such time or times, at such rental or rentals
and upon such other terms and conditions as Landlord deems reasonable, and
Landlord may make any alterations or repairs to the Leased Premises that are
necessary or proper to facilitate such reletting as office space. Landlord
hereby agrees to use its commercially reasonable efforts to
 
-82-


________________________________________________________________________________________________________________________


relet the Leased Premises to mitigate or otherwise reduce the damages for which
Tenant may be liable hereunder; provided that in no event shall Landlord’s
leasing or attempted leasing of other space in the Building instead of the
Leased Premises, in and of itself, violate the provisions of this sentence. Any
such reletting may be for such rent, for such time, and upon such terms as the
Landlord, in the Landlord’s good faith discretion, shall determine, provided,
that the same shall, in all events, be commercially reasonable. Landlord shall
be deemed to have exercised commercially reasonable efforts to relet the Leased
Premises so long as Landlord or Landlord’s agents employ marketing methods and
procedures substantially similar to marketing methods and procedures used by
Landlord or Landlord’s agents to market and lease other vacant space in the
Building or other buildings, which are similar in nature and quality to the
Building, owned by Landlord or an Affiliate of Landlord.
(iv)        Landlord shall have the right to recover from Tenant, as damages,
the sum of (1) the full amount of all unpaid Annual Basic Rent and Additional
Rent payable up to the time of such termination of this Lease (or termination of
Tenant’s right to possession, as the case may be) (including, if applicable, any
unpaid interest payable by Tenant




--------------------------------------------------------------------------------




under Section 2.1(d) hereof), plus (2) all reasonable costs incurred by Landlord
in connection with (x) evicting Tenant from the Leased Premises, and (y) any
repairs or removals made pursuant to Section 7.1(b)(ii) above, plus (3) damages
pursuant to either “(A)” or “(B)” below, as Landlord shall elect:
(A)        damages, payable monthly throughout the period (the “Damages Period”)
commencing on the day after the date of such termination and ending on the last
day of the Term (determined without regard to any theretofore unexercised
Renewal Options), in a monthly sum equal to the excess (if any) of (i) the
monthly Rent which would have been payable by Tenant under this Lease for such
month had this Lease remained in effect, over (ii) the monthly sums payable to
Landlord for such month under any lease(s) of the Leased Premises then in effect
(net of the reasonable costs incurred by Landlord to re-let the Leased Premises
pursuant to such lease(s)) (it being agreed that Tenant shall not be entitled to
receive any excess of the sums described in clause (ii) of this sentence over
the sums described in clause (i) of this sentence); or
(B)        damages, payable in a one-time lump-sum, equal to the excess, if any,
of (i) the present value (discounted at the Prime Rate) of the total amount of
all Rent which would have been payable by Tenant under this Lease for the entire
Damages Period had this Lease remained in effect, over (ii) the present value
(discounted at the same rate) of the fair market rental value of the Leased
Premises for the entire Damages Period.
(c)        If Landlord re-enters the Leased Premises after terminating this
Lease pursuant to Section 7.1(b) above, Tenant hereby waives all claims for
damages that may be caused by such re-entry by Landlord, other than claims based
on Landlord’s willful misconduct or negligence.
(d)        The exercise by Landlord of any one or more of the rights and
remedies provided in this Lease shall not prevent the subsequent exercise by
Landlord of any one or more of the other rights and remedies herein provided or
otherwise permitted at law or in equity. Except as otherwise provided in this
Lease, remedies provided for in this Lease are cumulative and may, at
 
-83-


________________________________________________________________________________________________________________________


the election of Landlord, be exercised alternatively, successively, or in any
other manner and are in addition to any other rights provided for or allowed by
law or in equity.
(e)        Notwithstanding the provisions set forth in Section 7.1 (b), Landlord
may not terminate this Lease pursuant thereto unless Tenant shall have failed to
pay, without the contractual right to abate or offset as herein otherwise
provided, Rent in an amount equal to or greater than the Threshold Default
Amount, and such failure to pay continues, beyond the point of becoming an Event
of Default, for an additional period of ten (10) Business Days following
Tenant’s receipt of second written notice thereof from Landlord, which notice
shall refer to this Section 7.1(e), and state in all capital letters (or other
prominent display) that this Lease may be terminated if Tenant fails to promptly
pay all overdue Rent. The “Threshold Default Amount” shall mean an amount equal
to two (2) months’ Annual Basic Rent hereunder.
(f)        If (i) Tenant shall default in the performance of any of Tenant’s
obligations under this Lease, and (ii) such default shall thereafter become an
Event of Default hereunder (or, in cases of emergency only, such default shall
continue for 24 hours after notice thereof from Landlord to Tenant), then
Landlord, without thereby waiving such default (and without limiting any other
right or remedy it might have on account thereof, in law or in equity), may (but
shall not be obligated to) perform such obligation for the account, and at the
expense, of Tenant. In any such event, Tenant, within thirty (30) days after
Landlord’s delivery of an invoice therefor (together with reasonable supporting
documentation), shall reimburse Landlord for any reasonable out-of-pocket
expenses incurred by Landlord (including reasonable attorneys’ fees) in
connection with Landlord’s performance of any such obligation for the account of
Tenant pursuant to this Section 7.1(f), together with interest thereon, at the
Applicable Rate, from the date that such expenses were incurred by Landlord to
the date that the same are reimbursed to Landlord by Tenant.
 
7.2
Insolvency or Bankruptcy

The appointment of a receiver to take possession of all or substantially all of
the assets of Tenant, or any general assignment by Tenant for the benefit of
creditors, or any action taken by Tenant under any insolvency, bankruptcy, or
reorganization act, or an involuntary proceeding against Tenant that is not
dismissed or bonded against within one hundred twenty (120) days after the
filing thereof, shall at Landlord’s option, constitute an Event of Default
hereunder (and the provisions of Section 7.1 hereof shall apply in respect
thereof). In no event shall this Lease be assigned or assignable by




--------------------------------------------------------------------------------




voluntary or involuntary bankruptcy or a proceeding in lieu thereof, other than
in accordance with Article VIII hereof.
 
7.3
Negation of Lien for Rent

(a)        Landlord hereby expressly waives and negates any and all contractual
liens and security interests, statutory liens and security interests or
constitutional liens and security interests arising by operation of law
(collectively, “Landlord’s Liens”) to which Landlord might now or hereafter be
entitled on all property of Tenant (whether owned or Leased by Tenant) now or
hereafter placed in or upon the Leased Premises, except for judgment liens, if
any.
 
-84-


________________________________________________________________________________________________________________________


(b)        To the extent that the aforesaid waiver and negation is not effective
or unenforceable, Landlord hereby subordinates all of Landlord Liens to any and
all liens placed on the property of Tenant (whether owned or leased by Tenant),
including all liens created as a result of any security interest granted in or
chattel mortgage placed upon such property of Tenant.
(c)        Landlord shall from time to time, upon request of Tenant, confirm the
aforedescribed waiver and negation or subordination, as applicable, in writing.
If (x) Landlord shall fail to execute (and if requested by Tenant, acknowledge)
such confirmation within twelve (12) Business Days after Tenant’s request and
(y) such failure shall continue for five (5) Business Days after delivery of a
notice from Tenant indicating such failure, which notice shall refer to this
Section 7.3(c) and recite, in all capital letters (or other prominent display),
the provisions of Section 7.3(c), then Tenant shall be appointed Landlord’s true
and lawful attorney- in-fact, coupled with an interest, for the purpose of
executing and delivering such confirmation.
 
7.4
Attorney’s Fees

If either party shall bring any legal action or proceeding in any court of
competent jurisdiction to enforce its rights or the other party’s obligations
under this Lease, or if the parties hereto shall otherwise become adverse
parties in any such action or proceeding, then the prevailing party in such
action or proceeding shall be entitled to be reimbursed by the non-prevailing
party for all reasonable attorneys’ fees and disbursements actually incurred by
the prevailing party (without regard to any statutory presumption) in connection
with such action or proceeding (at all levels, before, during and after trial,
and on appeal).
 
7.5
No Waiver of Rights

No failure or delay of Landlord or Tenant in any one instance to exercise any
remedy or power given it herein or to insist upon strict compliance by Tenant or
Landlord of any obligation imposed on it herein in any other instance and no
custom or practice of either party hereto at variance with any term hereof shall
constitute a waiver or a modification of the terms hereof by such party in any
one instance or any right it has herein to demand strict compliance with the
terms hereof by the other party in any other instance. No express waiver shall
affect any condition, covenant, rule, or regulation other than the one specified
in such waiver and then only for the time and in the manner specified in such
waiver. No person has or shall have any authority to waive any provision of this
Lease unless such waiver is expressly made in writing and signed by an
authorized officer of Landlord or Tenant. No endorsement or statement on any
check or letter accompanying any check or payment as Rent be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease.
 
7.6
Holding Over

(a)        Except as provided in Section 7.6(b). in the event of holding over by
Tenant after expiration or termination of this Lease without the written consent
of Landlord, Tenant shall pay throughout the entire holdover period (i.e., the
period commencing on such expiration or termination and continuing until Tenant
shall no longer be holdover in the Leased Premises), as
 
-85-


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------






liquidated damages, rent (or a charge in respect of use and occupancy) at a per
diem rate, (A) equal, for each day of the first one hundred twenty (120) days of
such holdover period, to one hundred twenty-five (125%) percent of the average
per diem rate of Rent payable by Tenant during the last month of the Term, and
(B) equal, for each day of the holdover period thereafter, to one hundred fifty
(150%) percent of the average per diem rate of Rent payable by Tenant during the
last month of the Term. Nothing in this Section 7.6(a) shall be construed as
granting Tenant a right to retain possession of the Leased Premises, or as
limiting Landlord’s right to recover possession of the Leased Premises, after
the expiration or termination of this Lease.
(b)        Notwithstanding the provisions of Section 7.6(a), Tenant shall be
permitted to holdover in the Leased Premises, or a portion thereof, for a period
of time not to exceed sixty (60) days after the expiration of the Term (whether
the Initial Term or the Term as renewed) if and only if: (1) Landlord has not
already leased the portion of the Leased Premises in which Tenant is holding
over; and (2) Tenant gives Landlord written notice of such intent to holdover
within thirty (30) days prior to the expiration of the Term; such written notice
shall specify the length of time Tenant intends to holdover and the portion of
the Leased Premises in which Tenant intends to holdover. If Tenant elects to
holdover pursuant to the preceding sentence, such holdover will be on an AS-IS
basis except that the Annual Basic Rent shall be one-hundred ten percent
(110%) of the Annual Basic Rent applicable to such Leased Premises immediately
prior to such holdover.
 
7.7
Subordination

(a)        Landlord represents to Tenant that, as of the date of this Lease,
(i) except for the Existing Mortgages (if any) identified in Section 15.1
hereof, there are no Mortgages affecting the Property, and (ii) except for the
Existing Overleases (if any) identified in Section 15.2 hereof, there are no
Overleases affecting the Property.
(b)        This Lease shall be and remain superior to any and all Mortgages
which may hereafter take effect, unless and until, in the case of any such
Mortgage, the Mortgagee thereunder and Tenant shall execute, acknowledge and
deliver a Mortgage SNDA (in which event this Lease shall be subordinated to such
Mortgage pursuant to such Mortgage SNDA). If, in the case of any Mortgage that
hereafter takes effect, (i) Landlord shall deliver to Tenant a form of Mortgage
SNDA (i.e., an agreement meeting the definition thereof herein-above set forth)
executed and acknowledged by the Mortgagee thereunder, together with Landlord’s
written request that Tenant counter-execute, acknowledge and deliver the same,
and (ii) such Mortgagee shall be an institutional lender that is not an
Affiliate of Landlord, then Tenant shall counter-execute, acknowledge and
deliver such Mortgage SNDA within the period of twelve (12) Business Days
thereafter. Furthemore, if (x) Tenant shall fail to counter-execute, acknowledge
and deliver such Mortgage SNDA within such twelve (12) Business Day period, and
(y) such failure shall continue for a period of five (5) Business Days after
delivery of a notice from Landlord indicating such failure, which notice shall
refer to this Section 7.7(b) and recite, in all capital letters (or other
prominent display), the provisions of this Section 7.7(b), then Tenant shall be
deemed to have counter-executed, acknowledged and delivered such Mortgage SNDA.
(c)        This Lease shall be and remain superior to any and all Overleases
which may hereafter take effect, unless and until, in the case of any such
Overlease, the Overlessor
 
-86-


________________________________________________________________________________________________________________________


thereunder and Tenant shall execute, acknowledge and deliver an Overlease SNDA
(in which event this Lease shall be subordinated to such Overlease pursuant to
such Overlease SNDA). If, in the case of any Overlease hereafter entered into as
part of a Sale-Leaseback Transaction, (i) Landlord shall deliver to Tenant a
form of Overlease SNDA (i.e., an agreement meeting the definition thereof
herein-above set forth) executed and acknowledged by the Overlessor thereunder,
together with Landlord’s written request that Tenant counter-execute,
acknowledge and deliver the same, and (ii) such Overlessor shall be an
institutional lender that is not an Affiliate of Landlord, then Tenant shall
counter-execute, acknowledge and deliver such Overlease SNDA within the period
of twelve (12) Business Days thereafter. Furthermore, if (x) Tenant shall fail
to counter-execute, acknowledge and deliver such Overlease SNDA within such
twelve (12) Business Day period, and (y) such failure shall continue for a
period of five (5) Business Days after delivery of a notice from Landlord
indicating such failure, which notice shall refer to this Section 7.7(c) and
recite, in all capital letters (or other prominent display), the provisions of
this Section 7.7(c), then Tenant shall be deemed to have counter-executed,
acknowledged and delivered such Overlease SNDA.
 
7.8
Estoppel Certificate

At the request of either Landlord or Tenant, the other party will execute within
twelve (12) Business Days from the




--------------------------------------------------------------------------------




date of receipt of the request, from time to time, an estoppel certificate
substantially in the form attached as Exhibit E hereto, or in such other form as
may be reasonably requested by the requesting party (so long as such other form
contains only those statements set forth on the form attached as Exhibit E
hereto, and other statements confirmatory of reasonably ascertainable matters
regarding the express provisions of this Lease); provided that any request
submitted by Landlord requesting an estoppel certificate by Tenant shall be
accompanied by an estoppel certificate executed by Landlord indicating whether
or not there are any then existing defaults by Tenant under this Lease, and if
so, describing said defaults. Tenant and any third party certifying, to the best
of such party’s knowledge and belief, to the facts (if true) described in such
certificate.
 
7.9
Subsequent Documents

Any provision in this Lease expressly requiring that Tenant or Landlord execute
any estoppel certificate, SNDA or other document, is subject to the requirements
that, except as provided in this Lease or otherwise agreed to, no such estoppel
certificate, SNDA or other document shall (i) effect (or purport to effect)
either (x) any diminution of Tenant’s or Landlord’s rights provided for in this
Lease, or (y) any increase in Tenant’s or Landlord’s obligations provided for in
this Lease, or (ii) impose any additional liability or costs upon Tenant or
Landlord beyond that contemplated by this Lease; and any statements contained in
any estoppel certificate regarding Lease defaults or breaches shall be limited
to the actual knowledge of the signing representative.
 
7.10
Interest Holder Privileges

If, as and when Tenant shall give any Landlord Default Notice hereunder, Tenant
shall give a copy of such notice to any Interest Holder whose address shall have
been furnished to Tenant, such copy to be delivered to said Interest Holder at
the same time such notice is
 
-87-


________________________________________________________________________________________________________________________


delivered to Landlord. Without limitation of the requirements of any SNDA
between Tenant and any such Interest Holder, Tenant hereby agrees to accept a
cure of any such default by Landlord hereunder from any such Interest Holder
(with the same force and effect as though cured by Landlord), but only during
the same period that Landlord is entitled to effect such cure. Nothing contained
herein shall require Tenant to forbear in the exercise of any of its rights
under Article XIII hereof for any period after it becomes entitled to exercise
its rights thereunder. The term “Landlord Default Notice” shall mean (x) any
notice sent by Tenant to Landlord pursuant to any of clauses (i), (ii) or
(iii) of Section 13.1(a) hereof indicating a default by Landlord hereunder, and
(y) any 24-hour notice sent by Tenant to Landlord pursuant to the parenthetical
under Section 13.1(b)(ii) hereof.
ARTICLE VIII
ASSIGNMENT AND SUBLETTING
 
8.1
General

8.1.1    For purposes of this Lease, the following terms shall have the
following meanings:
(a)        “Assignment” shall mean any assignment or other transfer of Tenant’s
interest in this Lease (whether voluntarily, by operation of law or otherwise);
it being agreed that a Change of Control Transaction with respect to Tenant
shall also be deemed an “Assignment” (and shall be deemed entered into by
Tenant), but only if a principal purpose or effect of such Change in Control
Transaction is the transfer of Tenant’s interest in this Lease.
(b)        “Change in Control Transaction.” with respect to a person, shall mean
any transaction or related series of transactions (including any transfer(s) of
stock or partnership, membership or other equity interests) which results,
directly or indirectly, in a change in the control of such person (except, that,
as used in this definition, the term “transaction” shall not include sales or
issuances of stock over a recognized stock exchange or “over-the-counter” market
or otherwise as part of a public offering).
(c)        “Retail Conversion Transaction” shall mean either (1) an Assignment
which (i) becomes effective at a time when the Leased Premises include a portion
of the Leased Premises theretofore used as a retail bank branch, (ii) the Net




--------------------------------------------------------------------------------




Rentable Area of such portion of the Leased Premises used as a retail bank
branch comprises more than fifty percent (50%) of the total Net Rentable Area of
the Leased Premises, and (iii) permits the assignee thereunder to use the same
for a retail purpose other than a retail bank branch, or (2) a Sublease which
(x) demises a portion of the Leased Premises theretofore used as a retail bank
branch, (y) the Net Rentable Area of such portion of the Leased Premises used as
a retail bank branch comprises more than fifty percent (50%) of the total Net
Rentable Area demised by such Sublease, and (z) permits the Subtenant thereunder
to use the same for a retail purpose other than a retail bank branch.
8.1.2    Except for Section 8.5 Transactions and Retail Conversion Transactions,
Tenant shall not enter into an Assignment or a Sublease, other than subject to,
and in accordance with, the provisions of Section 8.2 hereof. Except for
Section 8.5 Transactions, Tenant shall not enter
 
-88-


________________________________________________________________________________________________________________________


into a Retail Conversion Transaction, other than subject to, and in accordance
with, the provisions of Section 8.3 hereof.
 
8.2
Landlord’s General Offer Rights

The following provisions shall apply with respect to (i) any Assignment, other
than an Assignment that is a Section 8.5 Transaction or a Retail Conversion
Transaction, or (ii) any Sublease, other than a Sublease that is either a
Section 8.5 Transaction or a Retail Conversion Transaction:
8.2.1    Tenant, prior to entering into such an Assignment or Sublease, shall
give Landlord notice of its desire or intention to do so under this Section 8.2
(herein called “Tenant’s Offer Notice”), which notice shall indicate whether
Tenant contemplates an Assignment, a Sublease or either an Assignment or
Sublease, and, as applicable, shall set forth (i) the earliest possible
effective date of such contemplated Assignment, and/or the earliest possible
commencement date under the contemplated Sublease, and (ii) in the case of a
contemplated Sublease demising less than the entire Leased Premises, set forth a
description of the portion(s) of the Leased Premises to be demised thereunder
(the “Contemplated Sublease Area”).
8.2.2    Each Tenant’s Offer Notice shall be deemed an offer from Tenant to
Landlord, whereby Landlord, at any time within the period of thirty (30) days
after the delivery of such Tenant’s Offer Notice (which period is herein called
“Landlord’s Recapture Period”), may, at Landlord’s option (such option of
Landlord, as described in either clause (i) or clause (ii) of this sentence, as
applicable, being herein called “Landlord’s Recapture Option”), either (i) in
the case of any Tenant’s Offer Notice that sets forth either (x) a contemplated
Assignment or (y) a contemplated Sublease of the entire Leased Premises,
terminate this Lease (in its entirety), or (ii) in the case of any other
Tenant’s Offer Notice, terminate this Lease as to the Contemplated Sublease
Area. Landlord’s Recapture Option may be exercised only by notice to Tenant
(“Landlord’s Recapture Notice”) given within Landlord’s Recapture Period.
8.2.3    If, in any instance that Tenant shall deliver a Tenant’s Offer Notice
to Landlord, Landlord shall exercise Landlord’s Recapture Option, then the
following provisions shall apply:
(a)        Effective as of the date that is sixty (60) days after the last day
of Landlord’s Recapture Period (or, if later, the date that Tenant included in
Tenant’s Offer Notice as either the earliest possible effective date of the
contemplated Assignment set forth therein, or the earliest possible commencement
date of the contemplated Sublease set forth therein) (such date being herein
called the “Recapture Effective Date”), this Lease (i) in the case of any
Tenant’s Offer Notice that sets forth either (x) a contemplated Assignment or
(y) a contemplated Sublease of the entire Leased Premises, shall automatically
terminate (in its entirety), or (ii) in the case of any other Tenant’s Offer
Notice, shall automatically terminate as to the Contemplated Sublease Area.
(b)        In any case described in Section 8.2.3(a)(ii) that this Lease shall
automatically terminate as to the Contemplated Sublease Area (as opposed to the
entirety of the Leased Premises), Landlord, at its expense, shall perform all
the work (if any) required to cause all portions of the Contemplated Sublease
Area to be put in a Separately Leasable Condition.
 
-89-


________________________________________________________________________________________________________________________


(c)        If there is an NPV Profit Amount with respect to the Leased Premises
(in any case that this Lease shall




--------------------------------------------------------------------------------




terminate in its entirety) or the Contemplated Sublease Area (in any case that
this Lease shall terminate as to the Contemplated Sublease Area), then Landlord,
within thirty (30) days after the Recapture Effective Date (or, if later, within
thirty (30) days after the final determination of the applicable Fair Market
Rental Value Per RSF as between Landlord and Tenant), shall pay to Tenant an
amount equal to fifty percent (50%) of such NPV Profit Amount. In that regard:
(1)        The term “NPV Profit Amount” shall mean, with respect to the Leased
Premises or any portion thereof, an amount, determined as of the Recapture
Effective Date, equal to the excess (if any) of (1) the net present value of all
fixed rent that would have been payable to Tenant by a Subtenant under a
hypothetical Sublease that (i) demises the Leased Premises (or the applicable
portion thereof) for a hypothetical term commencing on the Recapture Effective
Date and ending on the last day of the Term (determined without regard to any
unexercised Renewal Options), (ii) provides for fixed rent to be payable at a
rate equal to the Fair Market Rental Value Per RSF of the Leased Premises (or
the applicable portion thereof) multiplied by the Net Rentable Area thereof, and
(iii) is otherwise consistent with the assumptions and criteria set forth in the
definition of Fair Market Rental Value Per RSF hereunder (i.e., the same, inter
alia, (x) provides for additional rent to paid by the Subtenant upon all the
same terms and conditions of this Lease, i.e., a direct pass-through of all
additional rent payable hereunder with respect to the space demised by such
hypothetical Sublease, and (y) does not provide for any workletter, improvement
or other allowance or contribution, or period of free rent or rent abatement)
(which net present value shall be determined using a discount rate equal the
Prime Rate, and discounting the same from the dates that such fixed rent amounts
would be payable to Tenant by such Subtenant under such hypothetical Sublease to
the Recapture Effective Date), over (2) the sum of (A) the net present value of
all Annual Basic Rent which shall would have accrued under this Lease with
respect to the Leased Premises (or the applicable portion thereof) during such
hypothetical term (which net present value shall be determined using a discount
rate equal the Prime Rate, and discounting the same from the dates that such
Annual Basic Rent amounts would be payable by Tenant hereunder to the Recapture
Effective Date) plus (B) the estimated cost, if any, that Tenant would have
incurred in connection with such hypothetical Sublease to perform the work
required to cause all portions of the Contemplated Sublease Area to be put in
Separately Leasable Condition (which estimate shall be determined by agreement
of the parties, acting reasonably, and, failing such an agreement, by an
arbitration pursuant to the provisions of Article XII hereof).
(2)        For a period of thirty (30) days after the delivery of Landlord’s
Recapture Notice, Landlord and Tenant shall endeavor to reach agreement as to
such Fair Market Rental Value Per RSF for the Leased Premises (in any case that
this Lease shall terminate in its entirety) or the Contemplated Sublease Area
(in any case that this Lease shall terminate as to the Contemplated Sublease
Area). If Landlord and Tenant are unable to reach a definitive agreement as to
such Fair Market Rental Value Per RSF within such 30-day period, then either
Landlord or Tenant, by written notice thereof to the other party, may cause such
Fair Market Rental Value Per RSF to be submitted for determination in accordance
the provisions of subsections (1) through (3) of Section 1.4(e) hereof, which
subsections shall be applied, mutatis mutandis, to the determination of such
Fair Market Rental Value Per RSF, and the rights and obligations of the parties
in respect thereof.
 
-90-


________________________________________________________________________________________________________________________


8.2.4    If, in any instance that Tenant shall deliver a Tenant’s Offer Notice
to Landlord, Landlord shall not exercise Landlord’s Recapture Option, then
Tenant, within the period of two hundred seventy (270) days after the expiration
of Landlord’s Recapture Period (which period is herein called the “Tenant’s
Transfer Period”), shall have the right (without any need to obtain Landlord’s
consent) to enter into any Assignment or one or more Subleases of the Leased
Premises (or any portion thereof), or, if applicable, the Contemplated Sublease
Area (or any portion thereof), provided, that, in each case, at least ten
(10) Business Days prior to the effective date of any such Assignment, or the
commencement date of any such Sublease, Tenant shall deliver to Landlord a
notice (each, a “Tenant’s Transfer Notice”) describing the same, which notice
shall (i) in case of an Assignment, set forth the identity of the prospective
assignee, and be accompanied by a true and complete copy of the instrument of
Assignment (which instrument shall be fully executed and delivered between
Tenant and the assignee), and (ii) in case of a Sublease, set forth the identity
of the prospective Subtenant, and be accompanied by a true and complete copy of
the Sublease (which Sublease shall be fully executed and delivered between
Tenant and the Subtenant). Notwithstanding anything to the contrary in this
Section 8.2.4, Tenant shall not have the right to enter into a Retail Conversion
Transaction without first complying with Section 8.3 hereof.
8.2.5    Upon the expiration of the Tenant’s Transfer Period with respect to a
particular Tenant’s Offer Notice, Tenant shall no longer have the right to enter
into any Assignment or one or more Subleases of the Leased Premises (or any
portion thereof), or, if applicable, the Contemplated Sublease Area (or any
portion thereof) as herein-above provided in this Section 8.2, unless and until
(i) Tenant shall deliver another Tenant’s Offer Notice, and (ii) another
Tenant’s Transfer Period shall thereafter become applicable as herein-above
provided in this Section 8.2.
 




--------------------------------------------------------------------------------




8.3
Landlord’s Offer Rights For Retail Conversion Transactions

The following provisions shall apply with respect to any Retail Conversion
Transaction, other than a Section 8.5 Transaction:
8.3.1    Tenant shall not enter into a prospective Retail Conversion Transaction
unless Tenant, at least thirty (30) days prior to the proposed effective date or
commencement date thereof, gives Landlord a notice under this Section 8.3
describing the prospective Retail Conversion Transaction (herein called
“Tenant’s RCT Notice”), which notice shall (i) state that the proposed
transaction would be a Retail Conversion Transaction under this Article VIII,
(ii) set forth the identity of the prospective assignee or Subtenant, and
(iii) be accompanied by either (A) a true and complete copy of the instrument of
Assignment or the Sublease in question (fully executed and delivered between
Tenant and the assignee or Subtenant, as the case may be, but expressly
providing that it shall not become effective or commence unless and until
Landlord’s RCT Termination Option shall have lapsed as herein-below described),
or (B) a letter of intent (fully executed and delivered between Tenant and the
assignee or Subtenant, as the case may be) setting forth the material terms and
conditions of the prospective Retail Conversion Transaction, including (x) the
earliest possible effective date of such prospective Assignment, and/or the
earliest possible commencement date under such prospective Sublease, and (y) in
the case of a contemplated Sublease demising less than the entire Leased
Premises, set forth a description of the portion(s) of the Leased Premises to be
demised thereunder.
 
-91-


________________________________________________________________________________________________________________________


8.3.2    Each Tenant’s RCT Notice shall be deemed an offer from Tenant to
Landlord, whereby Landlord, at any time within the period of thirty (30) days
after the delivery of such Tenant’s RCT Notice (which period is herein called
“Landlord’s RCT Period”), may, at Landlord’s option (such option of Landlord
being herein called “Landlord’s RCT Termination Option”), either (i) in the case
of a prospective Assignment, or a prospective Sublease of the entire Leased
Premises, terminate this Lease (in its entirety), or (ii) in the case of a
prospective Sublease of less than the entire Leased Premises, terminate this
Lease as to the portion of the Leased Premises to be demised thereby. Landlord’s
RCT Termination Option may be exercised only by notice to Tenant (“Landlord’s
RCT Termination Notice”) given within Landlord’s RCT Period.
8.3.3    If, in any instance that Tenant shall deliver a Tenant’s RCT Notice to
Landlord, Landlord shall exercise Landlord’s RCT Termination Option, then the
following provisions shall apply:
(a)        Effective as of the last day of the Landlord’s RCT Period (or, if
later, the date that Tenant included in Tenant’s RCT Notice as either the
earliest possible effective date of the prospective Assignment set forth
therein, or the earliest possible commencement date of the prospective Sublease
set forth therein) (herein called the “RCT Termination Date”), this Lease shall
(i) in the case of a prospective Assignment or a prospective Sublease of the
entire Leased Premises, automatically terminate (in its entirety), or (ii) in
the case of a prospective Sublease of less than the entire Leased Premises,
automatically terminate as to the portion of the Leased Premises to be demised
thereby.
(b)        In the case of a prospective Sublease of less than the entire Leased
Premises, Landlord, at its expense, shall perform all the work (if any) required
to cause such area(s) to be put in a Separately Leasable Condition.
(c)        If there is an NPV Profit Amount with respect to the Leased Premises
(in any case that this Lease shall terminate in its entirety) or the portion the
Leased Premises as to which this Lease is terminated (in any case that this
Lease shall terminate as to less than the entire Leased Premises), then
Landlord, within thirty (30) days after the RCT Termination Date (or, if later,
within thirty (30) days after the final determination of the applicable Fair
Market Rental Value Per RSF as between Landlord and Tenant), shall pay to Tenant
an amount equal to fifty percent (50%) of such NPV Profit Amount. In that
regard:
(1)        The definition of NPV Profit Amount shall be applied using the RCT
Termination Date (as opposed to the Recapture Effective Date).
(2)        For a period of thirty (30) days after the delivery of Landlord’s RCT
Termination Notice, Landlord and Tenant shall endeavor to reach agreement as to
such Fair Market Rental Value Per RSF for the Leased Premises (in any case that
this Lease shall terminate in its entirety) or the portion the Leased Premises
as to which this Lease is terminated (in any case that this Lease shall
terminate as to less than the entire Leased Premises). If Landlord and Tenant
are unable to reach a definitive agreement as to such Fair Market Rental Value
Per RSF within such 30-day period, then either Landlord or Tenant,




--------------------------------------------------------------------------------




by written notice thereof to the other party, may cause such Fair Market Rental
Value Per RSF to be submitted for
 
-92-


________________________________________________________________________________________________________________________


determination in accordance the provisions of subsections (1) through (3) of
Section 1.4(e) hereof, which subsections shall be applied, mutatis mutandis, to
the determination of such Fair Market Rental Value Per RSF, and the rights and
obligations of the parties in respect thereof.
8.3.4    In any instance that Tenant shall deliver a Tenant’s RCT Notice to
Landlord, if Landlord shall not exercise Landlord’s RCT Termination Option, then
(i) in any case that an instrument of Assignment or Sublease accompanied such
Tenant’s RCT Notice, the same may become effective or commence in accordance
with its terms (without any need to obtain Landlord’s consent thereto), or
(ii) in any case that a letter of intent describing a Retail Conversion
Transaction accompanied such Tenant’s RCT Notice, Tenant (without any need to
obtain Landlord’s consent thereto) shall have the right, for a period of two
hundred seventy (270) days after the expiration of Landlord’s RCT Period, to
enter into the Retail Conversion Transaction so described, substantially upon
all the terms and conditions set forth in such letter of intent (and with no
change in the permitted use set forth in such letter of intent), whereupon
Tenant shall deliver to Landlord a true and compete copy of the instrument of
Assignment or Sublease in question. In the latter case, if the instrument of
Assignment or Sublease is not fully entered into within such 270-day period,
then Tenant shall no longer have the right to enter into the same unless and
until it again complies with the foregoing provisions of this Section 8.3.
 
8.4
Profit Payments Re: Certain Assignments and Subleases

With respect to any Assignment or Sublease entered into pursuant to Section 8.2
or 8.3 hereof, the following shall apply:
8.4.1    In the case of an Assignment, Tenant, within thirty (30) days after it
shall receive any consideration from the assignee for such Assignment, shall pay
to Landlord an amount equal to fifty percent (50%) of the amount thereof, but
only to if, and to the extent that, such consideration exceeds the sum of
(i) any inducements provided or paid by Tenant to the assignee in respect of
such Assignment, plus (ii) the cost of any other work performed by Tenant in
respect of such Assignment, plus (iii) any and all out-of-pocket advertising
expenses, brokerage commissions and legal expenses paid or incurred by Tenant in
connection with such Assignment.
8.4.2    In the case of a Sublease, Tenant, within thirty (30) days after the
close of each calendar year during the Term in which such Sublease shall be in
effect, shall pay to Landlord an amount equal to fifty percent (50%) of the Net
Sublease Consideration with respect to such Sublease for such calendar year, but
only to if, and to the extent that, such Net Sublease Consideration exceeds the
sum of (i) any inducements provided or paid by Tenant to the Subtenant pursuant
to such Sublease, plus (ii) the cost of any other work performed by Tenant in
respect of such Sublease (including demising work), plus (iii) any and all
out-of-pocket advertising expenses, brokerage commissions and legal expenses
paid or incurred by Tenant in connection with such Sublease. The term “Net
Sublease Consideration”, with respect to any Sublease, shall, for any calendar
year, mean the positive excess (if any) of (x) all rents, additional charges or
other consideration paid to Tenant by the Subtenant under such Sublease during
such calendar year, over (y) the Annual Basic Rent and Additional Rent accruing
under this Lease with respect to the space demised by such Sublease (determined
on a pro-rated rentable square foot basis) during such calendar year (or the
portion thereof for which such Sublease was in effect).
 
-93-


________________________________________________________________________________________________________________________


8.5
Transactions Exempt From Section 8.2, 8.3 and 8.4

8.5.1     Notwithstanding anything to the contrary contained herein, Tenant,
from time to time, and at any time, during the Term, shall have the absolute
right (without any need to obtain Landlord’s consent, and without any need to
comply with the provisions of Sections 8.2, 8.3 or 8.4 hereof, but subject, as
applicable, to the provisions of Sections 8.5.2 and 8.6 hereof) to




--------------------------------------------------------------------------------




enter into one or more of the following transactions (each, a “Section 8.5
Transaction”):
(a)        An Assignment to any person with which, or into which, Tenant is
merged or consolidated, or to which all or substantially all of Tenant’s assets
are transferred, so long as the transfer of Tenant’s interest in this Lease is
not a principal purpose or effect of such merger, consolidation or asset
transfer.
(b)        An Assignment or Sublease that constitutes a part of, or is incident
to, a Bank Divestiture Transaction. The term “Bank Divestiture Transaction”
shall mean a transaction whereby Tenant sells, conveys or otherwise divests
itself of certain loans and/or deposits derived from any retail banking
operations located within the Leased Premises the terms of which include the
transfer of all or any portion of the Leased Premises from which the respective
loans and/or deposits originate.
(c)        An Assignment or Sublease to any person that acquires any separate
division of, or operational group within, Tenant (each, a “Tenant Business
Group”), but only if, immediately prior to such acquisition, (i) in the case of
an Assignment, such Tenant Business Group occupied a part of the Leased
Premises, or (ii) in the case of a Sublease, such Tenant Business Group occupied
a part of the portion(s) of the Leased Premises demised by such Sublease.
(d)        An Assignment or Sublease to any Affiliate of Tenant.
(e)        A Sublease to any person if the term of such Sublease (assuming all
options to extend or renew the term thereof are exercised) is equal to, or less
than, five (5) years.
8.5.2    Within ten (10) days after entering into any Section 8.5 Transaction,
Tenant shall notify Landlord thereof, and furnish Landlord with a duplicate
original of either (i) the instrument effecting the Assignment, which shall be
duly executed by assignor and assignee, or (ii) the Sublease, which shall be
duly executed by Tenant and the Subtenant.
8.5.3    Notwithstanding anything contained in this Article VIII, Tenant shall
have the absolute right, from time to time, and at any time, during the Term, to
permit its Affiliates to utilize any portion(s) of the Leased Premises without
the necessity of a Sublease (in which event, the provisions of this Article
VIII, including the provisions of Section 8.5.2 above, shall not apply).
 
8.6
Miscellaneous

8.6.1    No termination of this Lease pursuant to either Section 8.2.3(a) or
Section 8.3.3(a) shall release Landlord or Tenant from any obligations accruing
under the Lease prior to the date of such termination unless (and to the extent)
agreed by the parties hereto in writing.
 
-94-


________________________________________________________________________________________________________________________


8.6.2    Subject to the (i) that certain Master Purchase, Sale and Lease
Transfer Agreement, dated September 12, 2002, between Tenant, as seller, and
FSG, as buyer, and (ii) that certain letter agreement, dated May 10, 2004
between Tenant and FSG regarding the same, no Assignment or Sublease (whether a
Section 8.5 Transaction or effected pursuant to Section 8.2 or 8.3 hereof) shall
have the effect of releasing Tenant from any of its obligations under this Lease
(including its obligation to pay Rent).
8.6.3    All Subleases shall be subject and subordinate to this Lease and the
terms and conditions hereof; and each Sublease shall expressly so provide. No
Sublease shall be for a term ending later than one (1) day prior to the then
expiration date of this Lease.
8.6.4    If an Event of Default shall occur, then Landlord, thereafter, at its
option, and without waiving the same, may collect from any then existing
Subtenant, the rent and additional rent due under its Sublease (in which event,
Landlord shall apply the same against the Rent).
8.6.5    Tenant shall not have the right to enter into an Assignment or Sublease
to any person enjoying sovereign or diplomatic immunity. In addition, no
Assignment or Sublease shall permit the Leased Premises, or any portion thereof,
to be used (i) for any Prohibited Uses, or (ii) for any other use not permitted
under Section 1.5 hereof. No Assignment or Sublease shall be effective to
enlarge Landlord’s obligations under this Lease, which shall remain solely as
set forth herein.
8.6.6    No Subtenant shall assign its interest under its Sublease, or
sub-sublease the whole or any part of the space demised by its Sublease, without
first obtaining the consent of Landlord thereto (which consent shall not be
unreasonably




--------------------------------------------------------------------------------




withheld); provided, however, that Landlord’s consent shall not be required to
any such assignment or sub-sublease if the same would have constituted a
Section 8.5 Transaction (other than a transaction described in Section 8.5(e))
if entered into by Tenant hereunder (as opposed to such Subtenant).
 
8.7
Sublease SNDAs

8.7.1    Landlord hereby agrees to enter into a Sublease SNDA with each
Subtenant under an Eligible Sublease, subject to, and in accordance with, the
provisions of this Section 8.7. As used herein, the term “Eligible Sublease”
shall mean a Sublease entered into by and between Tenant and a Subtenant
consistent with the terms of this Article VIII, and which (i) demises a
portion(s) of the Leased Premises containing either (x) a full floor of the
Building (i.e., all the Leasable Area on a floor of the Building), or (y) not
less than 5,000 RSF of Net Rentable Area (in the aggregate), and (ii) has a term
of at least five (5) years.
8.7.2    If, in the case of any Eligible Sublease, Tenant shall deliver to
Landlord a form of Sublease SNDA (i.e., an agreement meeting the definition
thereof herein-above set forth) executed and acknowledged by the Subtenant
thereunder, together with Tenant’s written request that Landlord
counter-execute, acknowledge and deliver the same, then Landlord shall
counter-execute, acknowledge and deliver such Sublease SNDA within the period of
twelve (12) Business Days thereafter. Furthermore, if (x) Landlord shall fail to
counter-execute, acknowledge and deliver such Sublease SNDA within such twelve
(12) Business Day period, and (y) such failure shall continue for a period of
five (5) Business Days after delivery of a
 
-95-


________________________________________________________________________________________________________________________


notice from Tenant indicating such failure, which notice shall refer to this
Section 8.7.2 and recite, in all capital letters (or other prominent display),
the provisions of this Section 8.7.2, then Landlord shall be deemed to have
counter-executed, acknowledged and delivered such Sublease SNDA.
ARTICLE IX
TRANSFERS OF LANDLORD’S ESTATE
 
9.1
General

9.1.1    For purposes of this Lease, the following terms shall have the
following meanings:
(a)        “LL Transfer” shall mean any sale, conveyance or other transfer of
Landlord’s Estate (whether voluntarily, by operation of law or otherwise); it
being agreed that a Change of Control Transaction with respect to Landlord shall
also be deemed a “LL Transfer” (and shall be deemed effected by Landlord).
(b)        “Exempt LL Transfer” shall mean (i) a LL Transfer to an Affiliate of
Landlord, (ii) a LL Transfer, effected in a foreclosure action, to a Mortgagee,
its designee or other purchaser at foreclosure, or effected by a deed in-lieu of
foreclosure, to Mortgagee or its designee subsequent to enforcement action under
the pertinent Mortgage (a person becoming Landlord hereunder pursuant to a LL
Transfer described in this clause (ii) being herein called a “Foreclosure
Landlord”), (iii) a LL Transfer by a Foreclosure Landlord, or (iv) any LL
Transfer that is a part of a Sale-Leaseback Transaction effected after the
Preliminary Period. In addition, an “Exempt LL Transfer” shall also include
(A) a Change in Control Transaction with respect to Landlord, that (xx) is
effected pursuant to, or subsequent to, the Designated Mezzanine Lender’s
exercise of its enforcement rights under its Mezzanine Loan, and (yy) results in
Master Landlord being a Wholly-Owned Subsidiary of the Designated Mezzanine
Lender, its DML Nominee or any DML Transferee (the terms “Mezzanine Loan”,
“Designated Mezzanine Lender”, “Master Landlord”, “Wholly-Owned Subsidiary”,
“DML Nominee” and “DML Transferee” shall have the meanings ascribed thereto in
the Master Agreement), or (B) a Change in Control Transaction with respect to
Landlord, that constitutes a transfer or other conveyance of all or a portion of
the membership interests in Master Landlord (or in any person having a direct or
indirect ownership in such Master Landlord) effected pursuant to a court
proceeding (pursuant to federal bankruptcy law, or any similar federal or state
law) involving the bankruptcy, insolvency or reorganization of FSG.
(c)        “Sale-Leaseback Transaction” shall mean a financing transaction
between Landlord and an institutional lender, whereby, as part of an integrated
step transaction, (i) Landlord conveys fee title to the Property to the
institutional lender, and (ii) the institutional lender, as lessor, and
Landlord, as lessee, enter into an Overlease demising the entire Property to
Landlord.
(d)        “RFR Period” shall mean the entirety of the Term occurring after the
Preliminary Period.




--------------------------------------------------------------------------------




 
-96-


________________________________________________________________________________________________________________________


(e)        “Contract of Sale”, with respect to any LL Transfer, shall mean a
sale-purchase agreement (or similar agreement) between Landlord, as seller (or
transferor), and a third party purchaser (or other transferee) relating to such
LL Transfer, which agreement shall set forth all the terms and conditions of
such LL Transfer (including the purchase price, title matters, etc.).
(f)        “Single Property Contract of Sale” shall mean a Contract of Sale with
respect to a LL Transfer that involves only such LL Transfer, and shall not
(x) involve a transfer of any property other than the Property (or any interest
in any property other than the Property), or (y) set forth contingencies based
on any agreement involving any property other than the Property (or any interest
in any property other than the Property).
9.1.2    During the Preliminary Period, Landlord shall not effect any LL
Transfer, except for an Exempt LL Transfer.
9.1.3    During the RFR Period, Landlord shall not effect any LL Transfer,
except for (i) an Exempt LL Transfer, or (ii) a LL Transfer effected subject to,
and in accordance with, the provisions of Section 9.2 hereof.
9.1.4    Upon entering into any Exempt LL Transfer, Landlord shall give Tenant
notice thereof, which notice shall (i) describe the LL Transfer in question, and
(ii) be accompanied by evidence, reasonably satisfactory to Tenant, that such LL
Transfer is, in fact, an Exempt LL Transfer.
9.1.5    Throughout the Term, Landlord shall not enter into any Overlease,
except as part of a Sale-Leaseback Transaction; provided, further, however, that
nothing in this Section 9.1.3 shall affect Landlord’s rights and obligations to
effect renewals, extensions and/or modifications of any Existing Overlease(s) as
set forth in Section 15.2 hereof. Upon entering into any Sale- Leaseback
Transaction, Landlord shall give Tenant notice thereof, which notice shall
(i) describe the transaction in question, and (ii) be accompanied by evidence,
reasonably satisfactory to Tenant, that such LL Transfer is, in fact, a
Sale-Leaseback Transaction.
9.1.6    Throughout the Term, Landlord shall not enter into any transaction
which effects a sale or other transfer of less than the entirety of Landlord’s
Estate, or which otherwise has the effect of bifurcating Landlord’s Estate.
9.1.7    In addition to, and not in limitation of, any of the other rights and
obligations of Landlord and Tenant under this Article IX, Landlord shall not
structure a LL Transfer in a manner designed to defeat or frustrate Tenant’s
rights, or avoid Landlord’s obligations, under this Article IX.
9.1.8    Without limiting any other provisions of this Lease (including the
provisions of Article XIII hereof), if Landlord shall default in any of its
obligations under this Article IX, then Tenant shall have all rights permitted
at law or in equity on account thereof (including damages and, as applicable,
the equitable rights of injunction and/or specific performance).
 
-97-


________________________________________________________________________________________________________________________


9.2
Tenant’s Right of First Refusal

During the RFR Period, Landlord shall not effect any LL Transfer (except for an
Exempt LL Transfer) other than (i) pursuant to a Single Property Contract of
Sale with respect thereto which, by its express terms, shall be subject to
Tenant’s rights under this Section 9.2, and (ii) otherwise subject, in all
events, to the following:
9.2.1    Prior to marketing Landlord’s Estate for any such LL Transfer, and, in
all events, at least thirty (30) days prior to entering into any Contract of
Sale with respect to any such LL Transfer, Landlord shall deliver to Tenant a
notice under this Section 9.2 of its desire to effect such a LL Transfer (herein
called “Landlord’s Preliminary Notice”).
9.2.2    From and after the delivery of Landlord’s Preliminary Notice, Landlord
covenants to reasonably cooperate with all due diligence activities that Tenant
wishes perform with respect to the Property, including (i) providing Tenant with
such access to the Property as Tenant shall reasonably request in connection
therewith, at reasonable times and after reasonable




--------------------------------------------------------------------------------




notice, (ii) providing Tenant, promptly after Tenant’s request, with (x) true
and complete copies of all leases then affecting the Property (other than this
Lease), and any unrecorded instruments that constitute or define the scope of
any matters which constitute exceptions to Landlord’s title to Landlord’s
Estate, and (y) any and all other documentation in Landlord’s possession or
control regarding the Property, as Tenant shall reasonably request in connection
therewith, and (iii) requesting, upon Tenant’s request, estoppel certificates
from the tenants under leases then affecting the Property (other than this
Lease). The provisions of Section 6.5 and Section 6.6 hereof shall apply to
Tenant’s due diligence activities as fully as the same apply to Tenant’s other
activities with respect to the Property. Tenant agrees to treat all materials
and information provided to it by Landlord in connection with its due diligence
activities (other than any such materials or information which is within the
public domain) as confidential; provided, however, that nothing in this sentence
shall prevent any disclosure thereof either (x) in any dispute relating to this
Article IX or otherwise under this Lease, or (y) otherwise in any court or
arbitration proceeding under this Lease, or otherwise as required by any court
or other Governmental Authority.
9.2.3    Promptly after Landlord shall enter into such a Contract of Sale with
respect to any such LL Transfer, Landlord shall deliver to Tenant a notice
thereof under this Section 9.2 (herein called “Landlord’s RFR Notice”), which
notice (i) shall be accompanied by a true and complete copy of such Contract of
Sale, and (ii) shall identify the purchaser thereunder, and describe the
ownership thereof, in reasonable detail.
9.2.4    Any Landlord’s RFR Notice shall be deemed an offer from Landlord to
Tenant, whereby Tenant, at any time within the RFR Exercise Period with respect
to such RFR Notice, may, at Tenant’s option (such option being herein called
“Tenant’s RFR Option”), elect to purchase Landlord’s Estate upon the terms and
conditions set forth in Section 9.2.5 hereof. Tenant’s RFR Option may be
exercised only by notice to Landlord (“Tenant’s RFR Exercise Notice”) given
within the RFR Exercise Period. The “RFR Exercise Period”, with respect to any
Landlord’s RFR Notice, shall mean the period (i) commencing on the date of the
delivery of such Landlord’s RFR Notice, and (ii) ending on the later of (x) the
date that is ten (10) Business Days after the date of the delivery of such
Landlord’s RFR Notice, and (y) the date that is ten
 
-98-


________________________________________________________________________________________________________________________


(10) Business Days after the thirtieth (30th) day after the date of the delivery
of Landlord’s Preliminary Notice; it being agreed that the RFR Exercise Period
shall be extended day-for-day for any delays in Tenant’s conduct of its due
diligence activities with respect to the Property that are occasioned by either
(x) Landlord failing to grant Tenant access to one or more portions of the
Property consistent with the provisions of Section 9.2.2(i) hereof, or
(y) Landlord failing to deliver to Tenant, promptly after Tenant’s request
therefor, the documentation described in Section 9.2.2(ii)(x) hereof, but only,
in either such case, if, promptly after such failure, Tenant shall deliver a
notice thereof to Landlord, which notice shall state, in all capital letters (or
other prominent display) that Landlord’s failure has resulted in, and/or may
thereafter result in, one or more extensions of the RFR Exercise Period.
9.2.5    In any instance that Landlord shall deliver a Landlord’s RFR Notice to
Tenant, if Tenant shall exercise Tenant’s RFR Option, then (a) the Contract of
Sale accompanying Landlord’s RFR Notice shall be rendered null and void in
accordance with its terms, (b) Landlord, as seller, and Tenant, as purchaser,
shall promptly enter into a sale-purchase agreement of sale for Landlord’s
Estate (herein called the “RFR Contract”), which agreement shall be upon all the
same terms and conditions as such Contract of Sale, except, that (i) the
scheduled closing date under the RFR Contract shall be later to occur of (x) the
date then set forth in such Contract of Sale as the scheduled closing date, and
(y) the date that is forty-five (45) days after the end of the RFR Exercise
Period, and (ii) the RFR Contract shall not include any provisions of such
Contract of Sale which, by their nature, related solely to Landlord and the
third party purchaser (or other transferee) thereunder, but if the absence
thereof has a materially adverse economic impact on Landlord or Tenant, then the
RFR Contract shall make appropriate adjustment on account thereof, and
(c) Landlord and Tenant shall thereafter effectuate the closing of such sale and
purchase pursuant to the RFR Contract.
9.2.6    In any instance that Landlord shall deliver a Landlord’s RFR Notice to
Tenant, if Tenant shall fail to exercise Tenant’s RFR Option, then Landlord may
effect the LL Transfer which is the subject of such Contract of Sale, subject,
however, in each case, to the following:
(a)        Landlord may effect such LL Transfer only in accordance with the
precise terms of such Contract of Sale (as the same accompanied Landlord’s RFR
Notice), i.e., without any modification of such terms (from the time of
Landlord’s RFR Notice until the closing of such LL Transfer), except for
modifications to the Contract of Sale which do not, in the aggregate, either (i)
result in any reduction of the purchase price thereunder (and/or any reduction
of any of the other economic benefits to Landlord as seller or transferor
thereunder) in amount greater than 1. 5% of the purchase price as set forth in
the Contract of Sale (as the same accompanied Landlord’s RFR Notice), and
(ii) otherwise result in a material modification of the terms of the




--------------------------------------------------------------------------------




Contract of Sale (as the same accompanied Landlord’s RFR Notice).
(b)        At least ten (10) Business Days prior to the closing date of such LL
Transfer, Landlord shall deliver to Tenant a notice (each, a “Landlord’s
Transfer Notice”) indicating such pending closing, which notice shall be
accompanied by a true and complete copy of all amendments or other modifications
to such Contract of Sale (and such Contract of Sale, as so amended or modified,
shall satisfy the foregoing requirements of Section 9.2.6(a) hereof). Tenant,
within the period of ten (10) Business Days after receiving a Landlord’s
Transfer Notice, shall, by notice to Landlord, either confirm or refute that the
LL Transfer described therein
 
-99-


________________________________________________________________________________________________________________________


satisfies the foregoing requirements of Section 9.2.6(a) hereof; it being agreed
that if, in any case, Tenant shall not refute that such LL Transfer satisfies
such requirements in a notice to Landlord within such ten (10) Business Day
period, then Tenant shall be deemed to have confirmed the same.
9.2.7    Tenant’s rights under this Section 9.2 shall be deemed recurring
rights, and, as such, shall survive any LL Transfer effectuated during the Term.
ARTICLE X
EXPANSION RIGHTS
 
10.1
Tenant Expansion Notices

If Tenant desires to Lease additional Leasable Areas hereunder, Tenant shall
have the right, from time to time during the Term (but not more frequently than
one time every six (6) months), to request that Landlord advise Tenant (any such
request, a “Tenant Expansion Notice”) of all the Leasable Areas that are then
available for leasing or which are scheduled to become available for leasing
within the next eighteen (18) months (all such Leasable Areas, at any time,
being herein called “Available Leasable Areas”).
 
10.2
Landlord Expansion Response

Landlord shall, within fifteen (15) days following Landlord’s receipt of a
Tenant Expansion Notice, respond to Tenant’s inquiry (any such response, a
“Landlord Expansion Response”) by advising Tenant of (a) all the Available
Leasable Areas, including the approximate Net Rentable Area, location and
configuration thereof, (b) the date(s) by which Landlord anticipates that the
Available Leasable Areas will become available for leasing (such date with
respect to any Available Leasable Area being herein called the “Availability
Date”), and (c) Landlord’s opinion of the Fair Market Rental Value Per RSF of
the Available Leasable Areas. If there are then no Available Leasable Areas,
then Landlord Expansion Response shall so state.
 
10.3
Expansion Space Leases

Tenant, from and after its receipt of any Landlord Expansion Response, shall
have the right (each, an “Expansion Right”) to lease hereunder all, or one or
more portions, of the Available Leasable Areas identified in such Landlord
Expansion Response (the portions of the Available Leasable Areas as to which
Tenant exercises its Expansion Right being herein called “Expansion Space”),
either, at Tenant’s election, (A) on a coterminous basis as herein-after
provided (any such Expansion Space being herein called “Coterminous Expansion
Space”) (provided, that Tenant may not elect to lease Expansion Space on
coterminous basis under this clause (A) after the expiration of the fifteenth
(15th) Lease Year), or (B) on a short term basis as herein-after provided (any
such Expansion Space being herein called “Short-Term Expansion Space”). Tenant
shall exercise an Expansion Right by written reply to a Landlord Expansion
Response (each, an “Expansion Space Acceptance”), which shall specify, with
particularity, (i) the Expansion Space, including the location, approximate Net
Rentable Area and configuration of the same, (ii) whether Tenant is electing to
lease such Expansion Space as Coterminous Expansion Space or Short-Term
Expansion Space, and (iii) in any case that Tenant elects to lease
 




--------------------------------------------------------------------------------




-100-


________________________________________________________________________________________________________________________


such Expansion Space as Short-Term Expansion Space, whether or not Tenant agrees
with Landlord’s opinion of the Fair Market Value Per RSF of such Expansion
Space. Tenant’s right to specify Expansion Space comprising less than all of the
Available Leasable Areas identified in the Landlord Expansion Response shall be
qualified by the requirement that Tenant may only specify Expansion Space
comprised of less than all the Available Leasable Areas on a particular floor of
the Building if the portion of the Available Leasable Areas on such floor that
is not so specified is of a size and configuration that makes it separately
leasable to third party tenants.
For a period of seven (7) Business Days after its receipt of the Landlord
Expansion Response (“Tenant’s Exclusive Period”), Tenant’s Expansion Right shall
be an exclusive right or option (i.e., not subject to any Third Party Leasing
Rights, except as provided in Section 10.4(a) hereof); after Tenant’s Exclusive
Period, Tenant’s Expansion Right shall be a non-exclusive right or option (i.e.,
subject to any Third Party Leasing Rights granted after the end of Tenant’s
Exclusive Period and prior to the delivery of the Expansion Acceptance).
All Expansion Space shall be added to the Leased Premises, upon, subject to, and
in accordance with, the provisions:
(a)        Landlord shall deliver to Tenant, and Tenant shall accept, the
Expansion Space in its “AS - IS” condition (as of the date of the Expansion
Space Acceptance), except that Landlord, at its expense, shall cause the same to
be placed in Separately Leasable Condition. Tenant shall be solely responsible
for all the costs of Tenant’s moving into and making the Expansion Space ready
for Tenant’s initial use and occupancy, including the making of any Alterations,
which shall be performed by Tenant in conformity with the provisions of
Section 5.2 hereof.
(b)        Landlord shall deliver exclusive vacant possession of the Expansion
Space to Tenant (in such required condition) on, or prior to, the date (the
“Scheduled Delivery Date”) that is later of (i) the Availability Date with
respect to such Expansion Space, and (ii) the date that is thirty (30) days
after Tenant’s delivery of the Expansion Space Acceptance (the term “Actual
Delivery Date” shall mean the date, if any, that Landlord actually delivers
exclusive vacant possession of the Expansion Space to Tenant (in the required
condition)). If, by reason of one or more Force Majeure Events, Landlord is
unable to cause the Actual Delivery Date to occur on or prior to the Scheduled
Delivery Date, then Landlord shall use all commercially reasonable efforts to
cause the Actual Delivery Date to occur as soon as possible thereafter (such
obligation to use reasonable efforts to include, in cases of the holdover of a
prior tenant or occupant, the institution and prosecution of holdover or other
appropriate proceedings against such prior tenant or occupant). If, for any
reason, the Actual Delivery Date does not occur on or prior to the date that is
sixty (60) days after the Scheduled Delivery Date, then, at any time thereafter
until the Actual Delivery Date shall occur, Tenant shall have the right (at its
option) to rescind its delivery of the Expansion Space Acceptance with respect
to such Expansion Space (it being agreed that such rescission right shall be
Tenant’s sole remedy if Landlord’s inability to cause the Actual Delivery Date
to occur on or prior to the Scheduled Delivery Date was the result of Force
Majeure Events and Landlord complied with its aforesaid obligation to use
reasonable efforts).
(c)        The Expansion Space shall be added to the Leased Premises effective
as of the later to occur of (i) the Scheduled Delivery Date, and (ii) the Actual
Delivery Date.
 
-101-


________________________________________________________________________________________________________________________


(d)        In the case of Coterminous Expansion Space:
(1)        (i) the initial term of this Lease with respect to Coterminous
Expansion Space shall be the balance of the Initial Term (i.e., the period
commencing on the date such Coterminous Expansion Space is added to the Leased
Premises and ending on the Expiration Date), and (ii) the provisions of
Section 1.4 hereof shall apply to such Coterminous Expansion Space with respect
to all Renewal Options and/or Renewal Terms, as fully and completely as the same
apply to the balance of the Leased Premises; and
(2)        except as provided in Section 10.3(g) below, the Annual Basic Rent
for the Coterminous Expansion Space shall be payable at the same rate as that
applicable to the balance of the Base Leased Premises (i.e., at a rate, per RSF,
equal to the Annual Basic Rent Factor from time to time in effect), and,
accordingly, upon the date that the Coterminous Expansion Space is added to the
Leased Premises, the Annual Basic Rent hereunder shall be adjusted based on the
addition of the Net Rentable Area of the Coterminous Expansion Space to the Net
Rentable Area of the Leased Premises.




--------------------------------------------------------------------------------




(e)        In the case of Short-Term Expansion Space:
(1)        (i) with respect to Short-Term Expansion Space added during the
Initial Term, (A) the initial term of this Lease with respect to the Short-Term
Expansion Space shall be a period equal to the shorter of (x) five (5) years
(i.e., the period commencing on the date such Short-Term Expansion Space is
added to the Leased Premises and ending on the day immediately prior to the
fifth (5th) anniversary of such date) or (y) the then remaining balance of the
Initial Term (i.e., the period commencing on the date such Short-Term Expansion
Space is added to the Leased Premises and ending on the Expiration Date), and
(B) from and after such initial term (and until the end of the Initial Term),
Tenant shall have the right(s) to renew the term of this Lease with respect to
such Short-Term Expansion Space for one or more special renewal periods, as
Tenant may elect, each equal to the lesser of (x) five (5) years or (y) the then
remaining balance of the Initial Term, each such right to be exercisable, by
written notice to Landlord, given not less than nine (9) months prior to the
expiration of the then current term of this Lease with respect to the Short-Term
Expansion Space, (ii) with respect to Short-Term Expansion Space added during a
Renewal Term, the initial term of this Lease with respect to the Short-Term
Expansion Space shall be a period equal to the balance of such Renewal Term
(i.e., the period commencing on the date such Short-Term Expansion Space is
added to the Leased Premises and ending on the last day of such Renewal Term),
and (iii) in either case, the provisions of Section 1.4 hereof shall apply to
Short-Term Expansion Space with respect to all outstanding Renewal Options
and/or Renewal Terms (as of the date such Short-Term Expansion Space is added to
the Leased Premises), as fully and completely as the same apply to the balance
of the Leased Premises; and
(2)        except as provided in Section 10.3(g) below, the Annual Basic Rent
for such Short-Term Expansion Space, for the initial term of this Lease with
respect to such Short-Term Expansion Space, and, if applicable, for each of the
special renewal periods described in Section 10.3(e)(l)(i)(B) above, shall be
payable based on a STAS Basic Rental Factor equal to the Fair Market Rental
Value Per RSF for such Short-Term Expansion Space; it being agreed that the Fair
Market Rental Value Per RSF for such Short-Term Expansion Space shall be
 
-102-


________________________________________________________________________________________________________________________


determined separately for each of the initial term of this Lease and each of
such special renewal periods in accordance with the following:
(A)        in the case of such initial term, until the date that is sixty
(60) days following the delivery of the Expansion Space Acceptance, Landlord and
Tenant shall endeavor to reach agreement as to such Fair Market Rental Value Per
RSF;
(B)        in the case of each such special renewal period, within thirty
(30) days following the date of Tenant’s exercise of such renewal right(s),
Landlord shall deliver to Tenant, a proposal setting forth Landlord’s
determination of the Fair Market Rental Value Per RSF for such Short-Term
Expansion Space for such special renewal period, and, thereafter, and until the
date that is sixty (60) days following the date of Tenant’s exercise of such
renewal right(s), Landlord and Tenant shall endeavor to reach agreement as to
such Fair Market Rental Value Per RSF; and
(C)        in either case, if Landlord and Tenant are unable to reach a
definitive agreement as to such Fair Market Rental Value Per RSF within sixty
(60) days following the delivery of the Expansion Space Acceptance (in the case
of such initial term), or the date of Tenant’s exercise of such renewal right(s)
(in the case of each such special renewal period), then either Landlord or
Tenant, by written notice thereof to the other party, may cause such Fair Market
Rental Value Per RSF to be submitted for determination in accordance the
provisions of subsections (1) through (5) of Section 1.4(e) hereof, which
subsections shall be applied, mutatis mutandis, to the determination of such
Fair Market Rental Value Per RSF, and the rights and obligations of the parties
in respect thereof.
(f)        Except as provided in Section 10.3(g) below, Additional Rent shall be
payable with respect to any Expansion Space on the same basis as the same is
payable with respect to the balance of the Leased Premises, and, accordingly,
upon the date that the Expansion Space is added to the Leased Premises, Tenant’s
Occupancy Percentage shall be adjusted based on the addition of the Net Rentable
Area of the Expansion Space to the Net Rentable Area of the Leased Premises.
(g)        Notwithstanding the foregoing provisions of this Section 10.3, all
Rent (including all Annual Basic Rent and Additional Rent) otherwise payable
with respect to any Expansion Space shall be fully abated until the earlier of
(i) the date Tenant commences its normal business operation in such Expansion
Space, and (ii) the date that is ninety (90) days following the date that such
Expansion Space is added to the Leased Premises pursuant to Section 10.3(c)
above.
(h)        Subject to the foregoing provisions of this Section 10.3, and except
as otherwise expressly provided herein, all




--------------------------------------------------------------------------------




the other then executory terms and conditions of this Lease shall apply to any
Expansion Space as fully and completely as the same apply to the balance of the
Leased Premises.
 
10.4
Subordination of Expansion Space Rights

(a)        Anything herein contained to the contrary notwithstanding, Tenant’s
Expansion Rights as provided in this Article X with respect to any Leasable Area
are and shall be subordinate to any Third Party Leasing Rights with respect to
such Leasable Area that are
 
-103-


________________________________________________________________________________________________________________________


outstanding as of the date of Tenant’s Expansion Notice. The term “Third Party
Leasing Rights”, with respect to any Leasable Area, shall mean any rights
granted to any third party to lease such Leasable Area (including any such
rights granted to other tenants of the Property pursuant to their leases, and
any rights granted to other third parties pursuant to a letter of intent
executed by Landlord).
(b)        For purposes of this Article X, no Leasable Areas shall be considered
“available for leasing” if, and for so long as, any Third Party Leasing Rights
with respect to such Leasable Area are then outstanding. Nevertheless, if
Tenant, in any Tenant Expansion Notice, shall so request, then Landlord, in its
Landlord Expansion Notice, shall (i) identify any Leasable Areas that would then
constitute Available Leasable Areas, but for the existence of outstanding Third
Party Leasing Rights with respect thereto, and (ii) briefly describe such Third
Party Leasing Rights.
(c)        Following the delivery of any Tenant’s Expansion Notice, Landlord,
during the period commencing on the date of such Tenant’s Expansion Notice and
ending on the last day of Tenant’s Exclusive Period, shall not (i) lease any
Leasable Area which was available for leasing on the date of Tenant’s Expansion
Notice, or (ii) grant any Third Party Leasing Rights.
(d)        Nothing contained in this Article X is intended, nor may anything
herein be relied upon by Tenant, as a representation by Landlord or any other
person as to the nature and extent of the Available Leasable Areas that may
exist from time to time. Without limiting the foregoing, Landlord, subject to
the provisions of Section 14.20 hereof, may convert any Leasable Area to offices
for marketing or property management purposes, without notifying or offering
such space to Tenant, or otherwise implicating Tenant’s Expansion Rights.
 
10.5
Duration

Tenant’s Expansion Rights under this Article X shall continue until there are
fewer than twelve (12) months then remaining in the Term, and Tenant shall no
longer have any outstanding Renewal Options.
 
10.6
Disputes

Landlord and Tenant shall endeavor to resolve, in good faith, any disagreement
arising as a result of Tenant’s exercise of Expansion Rights under this Article
X, failing which such disagreement shall be resolved in accordance with Article
XII; provided that no disagreement between Landlord and Tenant regarding the
contents of any Expansion Space Acceptance shall render any otherwise effective
Expansion Space Acceptance ineffective.
ARTICLE XI
TERMINATION RIGHTS
 
11.1
Wachovia’s Termination Right

(a)        Subject to the terms and conditions of this Article XI, during the
Initial Term of this Lease (but not during any Renewal Term), Wachovia shall
have the right (herein called “Wachovia’s Termination Right”), exercisable from
time to time, to terminate this Lease with
 




--------------------------------------------------------------------------------




-104-


________________________________________________________________________________________________________________________


respect to all or any portion(s) of the then Leased Premises (other than the
whole or any portion(s) of any Short-Term Additional Space then constituting a
part of the Leased Premises). Wachovia may exercise Wachovia’s Termination Right
only by written notice to Landlord (each, a “Termination Rights Exercise
Notice”), which shall (i) indicate whether Wachovia is exercising Wachovia’s
Termination Right with respect to the entirety of the then Leased Premises
(which may be done only if no Short-Term Additional Space then constitutes a
part of the Leased Premises), or less than the entirety of the then Leased
Premises, (ii) in any case that Wachovia is exercising Wachovia’s Termination
Right with respect to less than the entirety of the then Leased Premises,
specify, with particularity, the portion(s) of the Leased Premises with respect
to which Wachovia’s Termination Right is being exercised (such portion(s) of the
Leased Premises being herein separately referred to as the “Vacate Space”), and
be accompanied by a floor plan showing the location and configuration of the
Vacate Space, (iii) the date upon which Wachovia is electing to terminate this
Lease with respect to the entirety of the Leased Premises or the Vacate Space,
as the case may be, which date shall not be earlier than the date that is nine
(9) months after the date of Wachovia’s Termination Rights Exercise Notice (such
date being herein called the “Early Termination Date”). Notwithstanding the
foregoing, Wachovia’s right to specify Vacate Space comprising less than all of
the then Base Leased Premises located on any floor of the Building, shall be
contingent upon such Vacate Space being of a size and configuration that makes
it separately leasable to third party tenants.
(b)        Notwithstanding the provisions of Section 11.1(a) above, during the
Integration Period, Wachovia’s Termination Right shall be limited by the
provisions of Section 3.3 of the Master Agreement.
(c)        Notwithstanding anything to contrary contained herein, it is
understood and agreed that Wachovia’s Termination Right shall belong solely to
Wachovia, and, notwithstanding any Assignment, shall survive as a right
belonging solely to Wachovia for the balance of the Initial Term. Accordingly,
Wachovia’s Termination Right may be exercised, at anytime during the Initial
Term, by, and only by, Wachovia (whether or not Wachovia is then the Tenant
hereunder). Upon request of Wachovia made, from time to time, during any period
that Wachovia is not the Tenant hereunder, Landlord shall acknowledge the
foregoing in writing.
 
11.2
Effect of Termination

(a)        If Wachovia, consistent with the provisions of Section 11.1 above,
shall have exercised Wachovia’s Termination Right with respect to the entirety
of the then Leased Premises, then, as of the Early Termination Date, this Lease
shall terminate and end as fully and completely as if the Early Termination Date
was the Expiration Date.
(b)        If, and in each case that, Wachovia, consistent with the provisions
of Section 11.1 above, shall have exercised Wachovia’s Termination Right with
respect to less than the entirety of the then Leased Premises (i.e., with
respect to Vacate Space), then the following provisions shall apply:
(1)        As of the Early Termination Date, this Lease shall terminate with
respect to the Vacate Space only.
 
-105-


________________________________________________________________________________________________________________________


(2)        Tenant shall surrender the Vacate Space on or prior to the Early
Termination Date, which surrender shall be consistent with the provisions of
Section 4.1 hereof (as applied to Vacate Space), subject, however, to the
following provisions of this Section 11.2(b)(3) below. If Tenant shall fail to
surrender the Vacate Space on or prior to the Early Termination Date, then, for
the period commencing on the date immediately following the Early Termination
Date and ending on the date that the Vacate Space shall be surrendered, Tenant
shall continue to pay Annual Basic Rent and Additional Rent with respect to the
Vacate Space on the same basis as prior to the Early Termination Date.
Notwithstanding the foregoing, either Landlord or Wachovia may terminate
Tenant’s right to possess and occupy the Vacate Space at any time following the
Early Termination Date upon thirty (30) days’ prior written notice to the other
party.
(3)        If the Vacate Space is not (as of the date of the applicable
Termination Rights Exercise Notice) in a Separately Leasable Condition, then,
and only in such events, Landlord, promptly following the date of such
Termination Rights Exercise Notice, shall proceed to cause the Demising Work
with respect to such Vacate Space to be performed in accordance with the
provisions of Section 5.7 hereof; provided, however, that any Demising Work
performed by Landlord prior to the Early Termination Date shall be performed
subject to, and in a manner that is consistent with, Tenant’s continued use and




--------------------------------------------------------------------------------




occupancy of the Vacate Space until the Early Termination Date.
ARTICLE XII
DISPUTE RESOLUTION
 
12.1
Approvals and Consents

(a)        Whenever, pursuant to any express provision of this Lease, one party
hereto is required to obtain the consent or approval of the other party (either
as a condition to the exercise of a right hereunder or otherwise), then the
party from whom such consent or approval is required shall not unreasonably
withhold, condition or delay such consent or approval, unless, pursuant to such
express provision of this Lease, such party is granted the right to withhold
such consent or approval in its sole or absolute discretion (in which event such
party may withhold the same in its sole or absolute discretion). Nothing in this
Section 12.1(a) shall be deemed to limit or extend any time period expressly set
forth in this Lease for a party to respond to a request for its consent or
approval.
(b)        With respect any such express provision of this Lease that requires
one party hereto to obtain the consent or approval of the other party, if the
party from whom such consent or approval is required, pursuant to the provisions
of this Lease (including Section 12.1(a) above), not to unreasonably withhold,
condition or delay such consent or approval, then such consent or approval shall
be requested, and granted or denied, in accordance with the following
provisions:
(i)        The party requesting the approval or consent (the “Requesting Party”)
shall submit to the other party (the “Responding Party”) a written request for
approval or consent, together with (x) such information and supporting
documentation specifically required under in the pertinent provision of this
Lease or (y) if the pertinent provision of this Lease does
 
-106-


________________________________________________________________________________________________________________________


not specifically require any information or supporting documentation, then such
information and supporting documentation (if any) as is reasonably required to
evaluate the request.
(ii)        Unless a specific time period for the Responding Party’s response is
provided for in the pertinent provision of this Lease (in which case, such
specific time period shall control), the Responding Party shall have ten
(10) Business Days to (A) approve in writing the request, (B) deny in writing
the request, or (C) if, and to the extent, the Requesting Party failed to
submit, with its request, the information and/or documentation required to be
submitted under Section 12.1(i)(x) or (y) above, as applicable, then, and only
in such event, respond with a written demand for such information and/or
documentation. If (x) the Responding Party fails to properly provide any of the
above responses, and (y) such failure shall continue for a period of five
(5) Business Days after delivery of a notice from the Requesting Party
indicating such failure, which notice shall refer to this Section 12.1(b)(ii)
and recite, in all capital letters (or other prominent display), the provisions
of this Section 12.1(b)(ii), then the requested approval or consent shall be
deemed granted.
(iii)        If the Responding Party properly requests information and/or
documentation pursuant to Section 12.1(b)(ii)(C) above, then within five
(5) Business Days after the Requesting Party delivers same to the Responding
Party, the Responding Party shall, in all events, respond as set forth in
Section 12.1(b)(ii)(A) above or Section 12.1(b)(ii)(B) above. If (x) the
Responding Party fails to timely so respond, and (y) such failure shall continue
for a period of three (3) Business Days after delivery of a notice from the
Requesting Party indicating such failure, which notice shall refer to this
Section 12.1(b)(iii) and recite, in all capital letters (or other prominent
display), the provisions of this Section 12.1(b)(iii), then the requested
approval or consent shall be deemed granted.
(iv)        All approvals, denials, and requests for additional documentation or
information, when given, shall be in writing.
 
12.2
Dispute Resolution

Whenever, pursuant to any express provision of this Lease, a dispute is to be
resolved pursuant to this Article XII, the following provisions shall apply:
(a)        Any dispute to be resolved pursuant to this Article XII, shall be
resolved by arbitration conducted under the




--------------------------------------------------------------------------------




auspices of JAMS or its successor in the State and in the county where the
Property is located. Either party may initiate such arbitration by sending
notice (an “Arbitration Notice”) of a demand to arbitrate to the other party and
to JAMS. The Arbitration Notice shall contain a description of the subject
matter of the arbitration, the dispute with respect thereto, the amount
involved, if any, and the remedy or determination sought.
(b)        JAMS shall provide a list of three (3) available arbitrators from
which each party may strike one. The remaining arbitrator shall serve as the
arbitrator for the dispute. JAMS shall select arbitrators based on the nature of
the dispute, which arbitrators shall be independent third parties who have not
acted for or been employed by either party (or its Affiliate) within the five
(5) years preceding initiation of the arbitration with appropriate skills,
background and
 
-107-


________________________________________________________________________________________________________________________


experience (and such persons shall have at least ten (10) years of applicable
experience) to be able to effectively and professionally resolve the particular
dispute.
(c)        The arbitrator, so selected, shall schedule the arbitration within
thirty (30) days after its appointment, and shall render its decision within
thirty (30) days after the arbitration is concluded. The parties agree to
arbitrate pursuant to JAMS’ Streamlined Arbitration Rules as amended from time
to time, and as modified to the extent practicable to give effect to the
agreement of the parties as set forth in this Section 12.2 or in Section 12.3
below. Arbitration shall not be conducted in person unless either Landlord or
Tenant shall request an in-person arbitration. The decision of the arbitrator
shall be final and shall be binding upon the parties, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.
(d)        Landlord and Tenant agree to sign all documents and to take all other
actions necessary to submit such dispute to arbitration and hereby waive any or
all rights that it may at any time have to revoke the agreement to submit such
disputes to arbitration and to abide by the decision rendered thereunder.
(e)        This Article XII shall not apply to any disputes, except to the
extent expressly provided herein.
 
12.3
Conduct of the Arbitration

Arbitration proceedings hereunder shall be subject to the following additional
provisions:
(a)        The hearing shall be conducted on a confidential basis without
continuance or adjournment.
(b)        Any offer made or the details of any negotiation of the dispute
subject to arbitration prior to arbitration shall not be admissible.
(c)        Each party shall be entitled to all rights and privileges granted by
the arbitrator to the other party.
(d)        The arbitrators shall have the power to impose on any party such
terms, conditions, consequences, liabilities, sanctions and penalties as they
deem necessary or appropriate (which shall be conclusive, final and enforceable
as the award on the merits) to compel or induce compliance with discovery and
the appearance of, or production of documents in the custody or, any officer,
director, agent or employee of a party any Affiliate of such party.
(e)        Arbitrators may not award indirect, consequential or punitive damages
or issue injunctive relief.
(f)        Arbitrators shall be bound by the provisions of this Lease and shall
not have the power to add to, subtract from, or otherwise deviate from such
provisions.
(g)        Landlord or Tenant’s failure to perform any obligation hereunder
shall not constitute a default under this Lease if such party’s duty to perform
such obligation is the subject
 
-108-


________________________________________________________________________________________________________________________


of any arbitration or any dispute that would be submitted to arbitration if
unresolved during such arbitration or until such dispute is otherwise resolved.




--------------------------------------------------------------------------------




 
12.4
Alternative Means of Arbitration with AAA.

In the event that JAMS or any successor shall no longer exist or if JAMS or any
successor fails to refuses to, or is legally precluded from, accepting
submission of such dispute, then the dispute shall be resolved by binding
arbitration before the AAA under the AAA’s commercial arbitration rules then in
effect.
ARTICLE XIII
TENANT REMEDIES
 
13.1
Generally

(a)        The term “Landlord Event of Default” shall mean any one of the
following events: (i) Landlord shall default in the payment of any monetary sum
to Tenant when due, and such default shall continue for a period of ten
(10) Business Days after written notice thereof from Tenant to Landlord; or
(ii) Landlord shall default in its obligation to maintain any policy of
insurance that Landlord is required to maintain under Section 6.4 or 6.5 hereof,
and such default shall continue for a period of ten (10) Business Days after
written notice from Tenant to Landlord of such default, which notice shall
(x) specifically refer to Section 6.4 or 6.5 hereof, as applicable, and the
insurance policy which Landlord has failed to maintain, and (y) state, in all
capital letters and in a prominent place, that the continuance of such failure
to maintain insurance for ten (10) Business Days after Landlord’s receipt of
such written notice will constitute a Landlord Event of Default under this
Section 13.1(a)(ii); or (iii) Landlord shall default under any of its other
obligations under this Lease (other than any default described in
Section 13.1(a)(i) and (ii) above), and such default shall continue for a period
of thirty (30) days after written notice from Tenant to Landlord thereof (or, if
such default is curable but reasonably cannot be cured within such thirty
(30) day period, then Landlord shall not commence the cure thereof within such
thirty (30) day period or thereafter shall not diligently pursue such cure until
the same is accomplished).
(b)        If (i) Landlord shall default in the performance of any of Landlord’s
obligations under this Lease, and (ii) such default shall thereafter become a
Landlord Event of Default hereunder (or, in cases of emergency only, such
default shall continue for 24 hours after notice thereof from Tenant to
Landlord), then Tenant, without thereby waiving such default (and without
limiting any other right or remedy it might have on account thereof, in law or
in equity), may (but shall not be obligated to) perform such obligation for the
account, and at the expense, of Landlord. In any such event, Landlord, within
thirty (30) days after Tenant’s delivery of an invoice therefor (together with
reasonable supporting documentation), shall reimburse Tenant for any reasonable
out-of-pocket expenses incurred by Tenant (including reasonable attorneys’ fees)
in connection with Tenant’s performance of any such obligation for the account
of Landlord pursuant to this Section 13.1(b), together with interest thereon, at
the Applicable Rate, from the date that such expenses were incurred by Tenant to
the date that the same are reimbursed to Tenant by Landlord.
 
-109-


________________________________________________________________________________________________________________________


(c)        The exercise by Tenant of any one or more of the rights and remedies
provided in this Lease shall not prevent the subsequent exercise by Tenant of
any one or more of the other rights and remedies herein provided or otherwise
permitted at law or in equity. Except as otherwise provided in this Lease,
remedies provided for in this Lease are cumulative and may, at the election of
Tenant, be exercised alternatively, successively, or in any other manner, and
are in addition to any other rights provided for or allowed by law or in equity,
including the right to claim that Tenant has been constructively evicted.
 
13.2
Offset Rights

If (i) Landlord shall default in the payment of any monetary sum to Tenant when
due (including any sums due and owing to Tenant pursuant to the provisions of
Section 13.1(b) hereof), and (ii) such default shall thereafter become a
Landlord Event of Default hereunder, then Tenant, without thereby waiving such
default (and without limiting any other right or remedy it might have on account
thereof, in law or in equity), may, at any time thereafter (if, and to the
extent that, such sums remain unpaid), set-off the amount of such sums against
any installments of Rent thereafter becoming due and payable to Landlord
pursuant to the provisions of this Lease.
ARTICLE XIV




--------------------------------------------------------------------------------




MISCELLANEOUS
 
14.1
Notices

Any notice or other communications required or permitted to be given under this
Lease (each, a “notice”) must be in writing and shall be sent to all Notice
Parties (i.e., notices sent by Landlord shall be sent to all Tenant’s Notice
Parties, and notices sent by Tenant shall be sent to all Landlord’s Notice
Parties), and sent (i) by certified United States Mail, return receipt
requested, or (ii) by Federal Express or other nationally recognized overnight
courier service. Any notice shall be deemed given upon receipt or refusal
thereof. Either party shall have the right to change its Notice Parties (by
addition and/or subtraction), and/or the addresses thereof, and/or the party to
whose attention a notice thereto shall be directed, by giving the other party
notice thereof in accordance with the provisions of this Section 14.1; provided
that (x) such notice of any such change shall become effective only upon the
other party’s receipt or refusal thereof, and (y) neither Landlord or Tenant may
designate more than five (5) Notice Parties, in total, as its Notice Parties.
Additionally, Tenant agrees that copies of all notices of a Landlord Default
Notices hereunder shall also be sent to each Interest Holder that notifies
Tenant in writing of the address to which copies of such notices are to be sent.
Any notice sent by either party pursuant to this Section 14.1 shall set forth
the address of the Property.
 
14.2
Brokers

(a)        Tenant represents that it has not engaged any broker, agent or
similar party with respect to the transactions contemplated by this Lease, nor
has it dealt with any broker, agent or similar party with respect to the
transactions contemplated by this Lease. Tenant agrees to indemnify and hold
harmless Landlord from and with respect to any claims for a brokerage fee,
 
-110-


________________________________________________________________________________________________________________________


finder’s fee or similar payment with respect to this Lease which is made by any
broker, agent or similar party with which Tenant has dealt and Landlord has not
dealt.
(b)        Landlord represents that it has not engaged any broker, agent or
similar party with respect to the transactions contemplated by this Lease, nor
has it dealt with any broker, agent or similar party with respect to the
transactions contemplated by this Lease. Landlord agrees to indemnify and hold
harmless Tenant from and with respect to any claims for a brokerage fee,
finder’s fee or similar payment with respect to this Lease which is made by any
broker, agent or similar party with which Landlord has dealt and Tenant has not
dealt.
 
14.3
Binding on Successors

This Lease shall be binding upon and inure to the benefit of Landlord and its
permitted successors and assigns, and shall be binding upon and inure to the
benefit of Tenant and its permitted successors and assigns. Where appropriate
the pronouns of any gender shall include the other gender, and either the
singular or the plural shall include the other.
 
14.4
Rights and Remedies Cumulative

Except as otherwise provided herein, all rights and remedies of Landlord and
Tenant under this Lease shall be cumulative and none shall exclude any other
rights or remedies allowed by law.
 
14.5
Governing Law

This Lease shall in all respects be governed by, and construed in accordance
with, the laws of the State, including all matters of construction, validity and
performance, except laws governing conflicts of law; provided that to the extent
the law of the jurisdiction where the Property is located requires that the laws
of such jurisdiction apply to any aspect of this Lease, then, to that extent,
such laws of such jurisdiction will also apply to the Property.
 




--------------------------------------------------------------------------------




14.6
Rules of Construction

The terms and provisions of this Lease shall not be construed against or in
favor of a party hereto merely because such party is the “Landlord” or the
“Tenant” hereunder or such party or its counsel is the draftsman of this Lease.
 
14.7
Authority and Qualification

Tenant warrants that all consents or approvals required of third parties
(including its Board of Directors) for the execution, delivery and performance
of this Lease have been obtained and that Tenant has the right and authority to
enter into and perform its covenants contained in this Lease. Landlord warrants
that all consent or approvals required of third parties (including its Board of
Trustees) for the execution, delivery and performance of this Lease have been
obtained and that Landlord has the right and authority to enter into and perform
its covenants contained in this Lease. Landlord and Tenant each also represents
and warrants that it is lawfully doing business in the State.
 
-111-


________________________________________________________________________________________________________________________


14.8
Severability

If any term or provision of this Lease, or the application thereof to any person
or circumstance, shall to any extent be invalid or unenforceable, the remainder
of this Lease, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision of this Lease shall be valid and shall be
enforceable to the extent permitted by law.
 
14.9
Quiet Enjoyment

Landlord covenants that Tenant shall and may peacefully and quietly have, hold
and enjoy the Leased Premises, subject to the other terms hereof; provided that
no Event of Default shall then be outstanding.
 
14.10
Limitation of Personal Liability

Tenant specifically agrees to look solely to Landlord’s interest in the Property
and, during the Integration Period, Landlord’s interest in the other Integrated
Properties (which interest, in either case, shall be deemed to include the rent
and other income or proceeds derived from such Property and/or, if applicable,
the other Integrated Properties) for the recovery of any monetary judgment
against Landlord, it being agreed that neither Landlord nor any Landlord Party
shall ever be personally liable for any such judgment or for any other liability
or obligation of Landlord under this Lease beyond such interest in the Property
(and, if applicable, the other Integrated Properties). The provision contained
in the foregoing sentence is not intended to, and shall not, limit any right
that Tenant might otherwise have (i) to obtain injunctive relief (or other
equitable relief) against Landlord or any other person, (ii) to offset sums due
and owing to Tenant against the Rent hereunder, or (iii) to prosecute any suit
or action in connection with enforcement of Tenant’s rights hereunder or
Landlord’s obligations hereunder.
 
14.11
Memorandum of Lease

Upon the written request of Tenant, Landlord and Tenant shall enter into a short
form of this Lease for the purpose of recording the same, and Tenant shall, at
Tenant’s expense, have the right to record the same.
 
14.12
Master Agreement

The Master Agreement has been executed and delivered by the parties thereto
contemporaneous with the execution and delivery of this Lease. Throughout the
Integration Period, (i) the Master Agreement shall be deemed integrated into,
and shall form a material part of, this Lease, and (ii) this Lease shall be
deemed integrated into, and shall form a material part of, the Master Agreement.
Throughout the Integration Period, to the extent any provisions of this Master
Agreement are expressly




--------------------------------------------------------------------------------




referenced in one or more provisions of this Lease, such referenced provisions
of this Master Agreement shall be deemed incorporated into such provisions of
this Lease, as fully as if expressly set forth herein, and shall be controlling
in the case of any conflicts.
 
-112-


________________________________________________________________________________________________________________________


14.13
Amendments

This Lease may not be altered, changed or amended, except by an instrument in
writing signed by Landlord and Tenant.
 
14.14
Entirety

This Lease, together with the Master Agreement, embodies the entire agreement
between Landlord and Tenant relative to the subject matter of this Lease and all
summaries, proposals, letters and agreements with respect to the subject matter
of this Lease that were entered into prior to the date of this Lease shall be of
no further force and effect after the date hereof.
 
14.15
References

All references in this Lease to days shall refer to calendar days unless
specifically provided to the contrary.
 
14.16
Counterpart Execution

This Lease may be executed in any number of counterparts, each of which shall be
an original, but such counterparts together shall constitute one and the same
instrument.
 
14.17
No Partnership

Nothing in this Lease creates any relationship between the parties other than
that of lessor and lessee and nothing in this Lease, whether the computation of
rentals or otherwise, constitutes the Landlord a partner of the Tenant or a
joint venturer or member of a common enterprise with the Tenant.
 
14.18
Captions

The captions and headings used in this Lease are for convenience and reference
only and in no way add to or detract from the interpretation of the provisions
of this Lease.
 
14.19
Required Radon Notice

RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN
A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT A HEALTH RISK TO PERSONS WHO
ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND STATE
GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN THE STATE. ADDITIONAL INFORMATION
REGARDING RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH UNIT.
 
14.20
Changes by Landlord

(a)        Landlord shall have the right at any time, without the same
constituting an actual or constructive eviction and without incurring liability
to Tenant therefor, to make reasonable alterations to the Common Areas
(including the arrangement or location of entrances or
 




--------------------------------------------------------------------------------




-113-


________________________________________________________________________________________________________________________


passageways, doors and doorways, corridors, elevators, stairs, and bathrooms in
the Common Areas), so long as:
(1)        (x) the number of parking spaces located within the Parking Areas
shall not be reduced, and (y) access to and from the Parking Areas (i.e., the
ingress and egress between Parking Areas and the street, and ingress and egress
between the Parking Areas and the Leased Premises) shall remain equivalent to,
or become better than, the access to and from the Parking Areas available on the
Commencement Date;
(2)        access to and from the Leased Premises (i.e., the ingress and egress
between the Leased Premises and the street) shall remain equivalent to, or
become better than, the access to and from the Leased Premises available on the
Commencement Date, and
(3)        neither (i) the visibility of the ground floor portion(s) of the
Leased Premises, nor (ii) the visibility or prominence of any Tenant’s Building
Signage shall be adversely affected.
(b)        Landlord shall have the right to close, from time to time, portions
of the Common Areas for such temporary periods as Landlord reasonably deems
legally necessary and sufficient to evidence Landlord’s ownership and control
thereof so as to prevent any claim of adverse possession by, or any implied or
actual dedication to, the public or any party other than Landlord, so long as a
reasonable means of ingress and egress to and from the Leased Premises is
maintained at all times.
(c)        Landlord may make alterations to the Leasable Areas other than the
Leased Premises; provided, however, that no reduction made to the aggregate
amount of Leasable Areas shall reduce the denominator used in computing Tenant’s
Occupancy Percentage.
 
14.21
Waiver of Jury Trial

LANDLORD AND TENANT EACH HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY ISSUE OR
CONTROVERSY ARISING UNDER THIS LEASE.
 
14.22
Termination of Lease

If, as of any date occurring after the Commencement Date and prior to the
Expiration Date, no space is demised under this Lease (i.e., (i) no Leased
Premises shall be demised hereunder, and (ii) no Release Premises shall be
demised hereunder), then, effective as of such date, this Lease (if, for any
reason, not already terminated) shall automatically terminate and be of no
further force or effect, and, accordingly, neither Landlord nor Tenant shall
have any further rights or obligations hereunder (or under the Master Agreement
with respect to this Lease).
 
-114-


________________________________________________________________________________________________________________________


ARTICLE XV
ADDITIONAL PROVISIONS
 
15.1
Existing Mortgage(s)

15.1.1   The term “Existing Mortgage(s)” shall mean the following Mortgage(s)
existing as of the date hereof: that certain Mortgage, Deed of Trust, Deed to
Secure Debt or similar security instrument, Security Agreement, Assignment of
Leases and Rents and Fixture Filing dated as of September 22, 2004, from First
States Investors 3300, LLC, a Delaware limited liability company, to or for the
benefit of Lehman Brothers Holdings Inc.
15.1.2   Simultaneous herewith, Tenant, Landlord and the Mortgagee under each
Existing Mortgage shall execute, acknowledge and deliver a Mortgage SNDA with
respect to such Existing Mortgage.
 
15.2
Existing Overlease(s)





--------------------------------------------------------------------------------




15.2.1   The term “Existing Overlease(s)” shall mean the following Overlease(s)
existing as of the date hereof: none
 
15.3
Agreements Benefiting the Property

Landlord covenants and agrees that: (i) throughout the Term, it shall not amend,
modify or supplement any easement or other agreement benefiting the Property
(each a “Beneficial Agreement”), if any, in any manner that would shorten the
term thereof (unless the term as shortened shall expire after the Outside
Expiration Date), increase Tenant’s obligations or otherwise adversely affect
Tenant’s rights hereunder; and (ii) it shall not terminate or cancel and/or take
any action or fail to take any action that would result in the termination of
any Beneficial Agreement prior to the Outside Expiration Date or such earlier
date as this Lease shall expire or terminate.
 
-115-


________________________________________________________________________________________________________________________


IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
aforesaid.
LANDLORD:
 
 
 
 
 
 
 
 
 
 
Witness:
  
 
  
FIRST STATES INVESTORS 3300,
LLC, a Delaware limited liability company

 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Esther Hoffman
  
 
  
By:
  
/s/ Sonya A. Huffman
Name: Esther Hoffman
  
 
  
Name:
  
Sonya A. Huffman
 
  
 
  
 
  
Title:
  
Vice President
TENANT:
  
 
  
 
  
 
 
 
 
Witness:
  
 
  
WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association
 
 
 
 
/s/ Esther Hoffman
  
 
  
By:
  
/s/ Tom Market
Name: Esther Hoffman
  
 
  
Name:
  
Tom Market
 
  
 
  
 
  
Title:
  
Vice President



________________________________________________________________________________________________________________________


WBBD 3365
PID#: 506014
Winston Salem Linden Center
Forsyth County, NC
Exhibit “A”
Legal Description
TRACT I:
Lying and being in Winston Township, Forsyth County, State of North Carolina,
and BEGINNING at a monument, said monument being the southwest intersection of
Fifth Street (State Road 1508) and Maple Street; running thence along the
western right of way line of Maple Street South 03° 15’ 30” West 370.63 feet to
a monument, said monument being the northwest intersection of Fourth Street
(State Road 3257) and Maple Street; thence along the northern right of way line
of Fourth Street South 82° 41’ 13” West 243.49 feet to a P. K. nail; thence
along a curve to the right, a chord course and distance




--------------------------------------------------------------------------------




of North 45° 02’ 40” West 15.19 feet to an iron stake in the eastern right of
way line of Linden Street; thence along the eastern right of way line of Linden
Street North 03° 18’ 46” West 380.50 feet to an iron stake; thence along a curve
to the right, a chord course and distance of North 46° 06’ 50” East 20.93 feet
to an iron stake in the southern right of way line of Fifth Street; thence along
the southern right of way line of Fifth Street South 89° 09’ 55” East 280.26
feet to the point and place of BEGINNING, same being known as Tax Lot 202, Tax
Block 467 as presently set out upon the tax maps in the Office of the Forsyth
County Tax Supervisor, and being that same property surveyed and platted by
Randall C. Kale, R.L.S., on the 12th day of August, 1997.
TRACT II:
Lying and being in Winston Township, Forsyth County, State of North Carolina,
and beginning at an iron stake in the southern right of way line of Fourth
Street (State Road 3257) at its point of curvature into the western right of way
line of Maple Street; and running thence from said beginning iron stake, along a
curve to the right, a chord course and distance of South 48° 00’ 21” East 50.60
feet to an iron stake in the western right of way line of Maple Street; thence
along the western right of way line of Maple Street South 01°25’35” East 131.74
feet to an iron stake; thence along a curve to the right, a chord course and
distance of South 40°32’51” West 40.13 feet to an iron stake in the northern
right of way line of Third Street; thence along the northern right of way line
of Third Street South 82°32’35” West 188.27 feet to an iron stake; thence along
a curve to the right, a chord course and distance of North 50°21’58” West 48.32
feet to an iron stake in the eastern right of way line of Linden Street; thence
along the eastern right of way line of Linden Street North 03°17’21” West 137.83
feet to an iron stake; thence along a curve to the right, a chord course and
distance of North 41°55’53” East 36.37 feet to an iron stake in the southern
right of way line of Fourth Street; thence along the southern right of way line
of Fourth Street North 82°36’37” East 194.31 feet to the point and place of
beginning, same being Tax Lot Nos. 1 through 7, 101 A, 102 and 103A, Tax Block
37 as set out upon the tax maps in the Office of the Forsyth County Tax
Supervisor as said maps are presently constituted, and being that same property
surveyed and platted by Randall G. Kale, R.L.S., on the 12th day of August,
1997.


________________________________________________________________________________________________________________________


WBBD 3365
PID#: 506279
Winston Salem Linden Center Parking Lot
Forsyth, NC
Exhibit “A”
Legal Description
Tract I
BEGINNING at a point in the northwest corner of the intersection of Linden and
East third streets and running thence, along the Northern right—of—way line of
East Third Street, South 82°17’09”W 46 feet to an iron, a new corner; thence,
along a new line, N 12°32’41” W 107.10 feet to an iron, another new corner,
thence along another new line, S 86°12’19” W 83.87 feet to an iron, another new
corner, thence, along another new line, N 02°34’21” W 85.04 feet to an iron in
the Southern right—of—way line of Fourth Street, another new corner; thence,
along the southern right-of-way line of Fourth Street, N 82°25’09” E 143.62 feet
to a point; thence, with the street right-of-way line, along a clockwise arc,
radius 15 feet, arc 24.66 feet, to a point in the western right-of-way line of
Linden Street; thence, along the western right-of—way line of Linden Street
South 03°23’21” E 167.25 feet to a point; thence, with the street right—of-way
line, along a clockwise arc, radius 15 feet, arc 22.43 feet, to the BEGINNING,
according to a plat of survey prepared 26th December, 1973. by United, Ltd.
Being an eastern part of Parcel 165, NC R-18, conveyed to H. A. Lane et ux. et
al. by the Redevelopment Commission of Winston-Salem, by deed dated
15th November, 1965, and recorded 24th November, 1965, in Deed Book 914, page
369, Forsyth County Registry.
Being an eastern part of lots 106 and 107, Block 40, in the tax records for
Winston Township as the same are now constituted.
This conveyance is subject to all easements, restrictions and covenants of
public record.
This conveyance is further subject to all covenants, restrictions and conditions
recorded in Deed Book 880, Page 101, Office of the Register of Deeds of Forsyth
County, North Carolina.
This conveyance is also subject to the restrictions recorded in Deed Book 914,
page 369, Office of the Register of Deeds of Forsyth County, North Carolina.


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------






EXHIBIT A-1
Site Plan
Exhibit A-1 - Page 1


________________________________________________________________________________________________________________________
[riq42011ex1016pg1.jpg]
________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




[riq42011ex1016pg2.jpg]
________________________________________________________________________________________________________________________


EXHIBIT A-1
(continued)
Site Plan
(Parking Areas)
Key to attached site plan:
“Tenant Dedicated Parking Areas” = (i) Spaces, if any, designated “W”; (ii) all
parking spaces if noted that Wachovia will lease, need, retain or have the right
to use all parking (or other words of similar import); and/or (iii) the areas
designated on the site plan as “for Wachovia parking” (or other words of similar
import).
“Separate Charge Parking Areas” = Spaces, if any, designated “S”. Separate
Charge Parking Areas do not include any Tenant Dedicated Parking Areas,
regardless of whether Wachovia charges its employees for use of same.
“Non-Dedicated Parking Areas” = (i) Spaces, if any, designated “AF” or otherwise
indicated “AFRG Parking” or to be turned over or surrendered to AFRT and
(ii) all parking areas that are not Tenant Dedicated Parking Areas or Separate
Charge Parking Areas.
 
1


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




[riq42011ex1016pg3.jpg]




--------------------------------------------------------------------------------




 


________________________________________________________________________________________________________________________
 [riq42011ex1016pg4.jpg]


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




[riq42011ex1016pg5.jpg]
 


________________________________________________________________________________________________________________________


EXHIBIT B
Leased Premises
 
Exhibit B - Page 1


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




[riq42011ex1016pg6.jpg]


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




[riq42011ex1016pg7.jpg]


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




[riq42011ex1016pg8.jpg]


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




[riq42011ex1016pg9.jpg]


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




[riq42011ex1016pg10.jpg]


________________________________________________________________________________________________________________________


EXHIBIT B-1
Release Premises
 
Exhibit B-1- Page 1


________________________________________________________________________________________________________________________


None


________________________________________________________________________________________________________________________


EXHIBIT C
Property Specific Information
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the lease to which this Exhibit C is annexed.
 
1
Property Addresses:

Winston Salem Linden Center
401 Linden Street
Winston Salem, NC
Winston Salem Linden Center Parking Lot
4th & Linden Street N.E. Parking
Winston Salem, NC




--------------------------------------------------------------------------------




 
2
Net Rentable Area of the Leased Premises: 187,743

 
3
Net Rentable Areas of the Release Premises: -0-

 
4
Net Rentable Areas of the Building: 187,743

 
5
Monthly Estimated OE Payment: 72,269

 
6
Building Operating Hours:

a.        Winston Salem Linden Center and Linden Center Parking Lot: 24/7
 
7
Market Area shall mean: Metro: Greensboro/Winston, Submarket: West/Northwest
Forsyth

 
8
Landscaping and Janitorial Specifications: Annexed hereto as Schedule 1

 
9
Rules and Regulations of the Building: Annexed hereto as Schedule 2

 
10
List of Reports and Studies Containing Environmental Information: Annexed hereto
as Schedule 3

 
Exhibit C - Page 1


________________________________________________________________________________________________________________________


Exhibit C
Schedule 1
Landscaping and Janitorial Specifications
 
Exhibit C Schedule 1 - Page 1


________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------






Landscaping Specifications
 
1
LAWN MAINTENANCE:

 
(a)
Mowing - Mowing will be accomplished as needed during the growing season. Except
when weather conditions dictate, the minimum mowing frequency shall not exceed
seven (7) davs. Mowing during all other periods of time will be performed if
necessary based on turf growth.

(b)
Edging - The landscaping contractor (the “Supplier”) shall edge plants,
walkways, roadway edges, space between planter beds and lawn areas and all
asphalt and hard surfaces by mechanical means each visit, not to exceed 7 days.
Clippings shall be either vacuumed or blown off all surfaces, and removed from
premises at the time edging is completed.

(c)
Trimming - Supplier shall use a string trimmer around trees, fences, fire
hydrants, buildings, signs, walkways, roadway edges, driveways, curbs, etc. on a
weekly basis. Clippings shall be either vacuumed or blown off all hard surfaces,
and removed from premises when completed.

(d)
Fertilization - Turf fertilization shall be preformed a minimum of 4 times
annnally. The fertilization of shrubs, trees, ground cover, perennials etc.
shall be preformed bi-annually. When necessary, soil testing shall be done.

(e)
Insects - The Supplier shall be responsible for treatment of all grass damaging
insects on a preventive basis.

(f)
Disease - Turf damage by disease shall be chemically treated to maintain all
turf in a healthy and attractive condition.

(g)
Weed Control - The Supplier shall apply a minimum of 3 times annually and
according to environmental and seasonal conditions, chemicals to control weeds
in turf. Turf damage due to excessive weed conditions or improper application of
chemicals shall be the responsibility of the Supplier. Annually the Supplier
shall apply a pre emergence weed control.

2
PLANT, SHRUB AND PRUNING:

 
(a)
Plants and shrubs shall be pruned by the Supplier at the best time for flower
bud development, foliage growth, and as the health of the plant may require.

(b)
Formal shrubs will be pruned/sheared as required maintaining their shape year
round.

(c)
Informal shrubs will be pruned to remove older wood to maintain a healthy and
natural appearance year round.

(d)
Removal of dead, diseased and or dying plant material will be preformed as
necessary.

Exhibit C Schedule 1 - Page 2


________________________________________________________________________________________________________________________


Landscaping Specifications
 
(e)
Perennial and ornamental shrubs will be pruned as required and cutback at the
appropriate time of the growing season.

(f)
Shrubs shall not be clipped into a ball or box form unless such is required by
the design.

(g)
Shrubs and plants adjacent to building entrance, night depositories and ATM’s
must be kept small in order to maintain Tenant’s safety.

(h)
Shrubs located at parking lot ingress and egress must be pruned to ensure safe
visibility for cars entering and exiting. Shrubs are to be kept trimmed low to a
maximum height of 36 inches and 12 inches away from the building in all cases.

3
GROUND COVER MAINTENANCE:

 
(a)
Ground cover will be pruned as required to contain them within the confines of
their beds and clear of shrubs year round.

(b)
Supplier shall remove non-hedge growth from hedges and shrubs; such as but not
limited to Spanish moss, vines, and grasses.

(c)
Landscape areas must not create a place where a person can hide.

4
BED MAINTENANCE:

 
(a)
Insects and Disease - The Supplier is responsible for treatment of insects and
disease. Any plant, which contracts root fungi, will be drenched with the
appropriate treatment upon first observation.

(b)
Weeds - Weeds and grass growth will be removed and kept clear from all planters,
beds, curbs and hard surface cracks





--------------------------------------------------------------------------------




and expansion joint areas using a chemical and mechanical means weekly.
(c)
Mulching - Supplier is to maintain all mulched beds at a consistent two-
(2) inch depth year round. Mulched areas will be turned over starting in March
and quarterly thereafter; depending on type of material used, to provide a
fresh, neat and well- groomed appearance.

5
TREE MAINTENANCE:

 
(a)
Pruning - Pruning of trees will only be done to a height no greater than twelve
(12) feet. The Supplier will be responsible for thinning trees for light
penetration and air circulation and dead wood removal of dead, dying, diseased
and/or dying branches, sucker, etc. Branches and suckers are to be removed to a
height of ten (10) feet. All palm trees, regardless of size, shall be trimmed
bi-annually. removing husks and palm fronds.

(b)
Insects and Disease - The Supplier is responsible for treatment of insects and
diseases. The Supplier shall notify the Property Manager representative of any
insect or fungus infestation and the control recommended prior to treatment.

Exhibit C Schedule 1 - Page 3


________________________________________________________________________________________________________________________


Landscaping Specificafions
 
6
LITTER REMOVAL:

 
(a)
Supplier shall pick up all bottles, trash, leafs, sand, cans, fallen limbs, palm
fronds, cigarettes and pieces of paper from the premises on a weekly basis year
round.

(b)
Clippings shall be removed from the planter beds, turf, sidewalks, curbs/gutters
and paved areas, subsequent to mowing, to the extent readily noticeable and/or
if Property Manager specifies their removal.

(c)
Debris caused by normal seasonal wind and thunderstorms will be removed from
site.

(d)
The Supplier shall arrange for an appropriate, suitable area, not on Tenant’s
property, in which normal litter (clippings, hedge trimmings and weeds) can be
deposited. Litter and debris shall be removed from all turf and ground areas
prior to mowing.

7
IRRIGATION MAINTENANCE:

 
(a)
The Supplier will be responsible for proper water management and that such
systems are functioning properly. All systems should end their cycles as early
in the morning as possible.

(b)
Supplier will be responsible for normal maintenance, including winterization,
spring start-up, head replacement where necessary and time and day settings of
controllers.

(c)
The Supplier shall maintain the irrigation system and pump station(s) for normal
operation. All heads will be maintained for proper adjustment. Heads will be
cleaned to provide proper arc and trajectory.

(d)
The Supplier is responsible to eliminate any and all over spray on buildings,
signs, walkways and parking lots, etc.

(e)
The entire system, including, time clocks and controllers, shall to be checked
completely weekly.

(f)
On systems with pumps, these items are to be checked every 3 months during
season: Motor bearing, packing box and Motor grease cups.

8
GENERAL PROCEDURES:

 
(a)
In the event that time is lost due to heavy rains, the Supplier shall reschedule
his crews and divide their times accordingly to visit each account during the
time remaining. The Supplier shall work on Saturdays/Sundays if needed to make
up rain days.

(b)
Any turf, tree, shrub ground cover damaged or destroyed due to the Supplier’s
operations, negligence, and misuse of chemicals or improper fertilization shall
be replaced by Supplier.

(c)
Ants shall be exterminated with “Andro”, or equal, applied adjacent to the mound
weekly or as necessary. Inactive mounds shall be knocked down and blended with
the

Exhibit C Schedule 1 - Page 4


________________________________________________________________________________________________________________________


Landscaping Specificafions
 




--------------------------------------------------------------------------------




natural grade. Treatment includes, but is not limited to lawn, planter beds,
trees, walkways and parking lots.
RESPONSE TIME PRIORITY CODES
Supplier shall comply with the following prioritization of established
procedures in the performance of the services described herein. Property
Manager’s requirements hereunder for the specific occurrences set forth below
shall in no way be construed to limit Supplier’s obligations under this
Agreement. Supplier is expected to act with prudence, exercising reasonable
judgment.
 
 
 
 
 
 
 
 
Priority Type
Number
 
Priority Type Name
 
Priority Type
Example
 
Remarks
1


 
EMERGENCY
 
—     Major irrigation
          problem(water
          flowing, cannot be
          shut off)
—     Broken glass in
          parking lot.
 
2 Hours or less
response time
2


 
Same Day Response
 
—     Damaged or
          broken heads.
 
Type 2 calls cannot be
given after 2 PM; calls
have to be l’s or 3’s.
3


 
24 Hour Response
 
—     Plant/turf dying.
—     Irrigation system
          running, check
          timing.
—     Storm damage
          clean-up
—     No Show.
—     Need trash picked
          up in parking lot.
 
Next Day Response
4


 
One Week Response
 
—     Quoted work.
 
Perform quoted work
after approval’s been
received.

 
Exhibit C Schedule 1 - Page 5


________________________________________________________________________________________________________________________


Janitorial Specifications
 
Typical Schedule of Services (“Janitorial Services”)
 




--------------------------------------------------------------------------------




 
 
 
 
 
 
  
Service
  
Minimum Frequency**
Basic Services:
  
 
  
 
 
  
Space Cleaning:
  
 
 
  
Emptying Waste Containers:
  
Nightly
 
  
Low Dusting:
  
 
 
  
Dusting:    Teller Counters, Waiting Areas, Lobby:
  
Nightly
 
  
Dusting: Other:
  
Weekly
 
  
General Cleaning:
  
Nightly
 
  
High Dusting/Cleaning:
  
Quarterly
 
  
Glass Cleaning:
  
 
 
  
Main Entrance Doors: (Interior/Exterior)
  
Nightly
 
  
Other:
  
Weekly
 
  
Cleaning Walk-Off Mats:
  
Nightly
 
  
Elevator Cleaning:
  
Weekly
 
  
ATM/Night Depository Cleaning:
  
 
 
  
Financial Center ATM/ND
  
Nightly
 
  
ATM’s within the Site Plan annexed to the Lease as Exhibit A-l
  
Nightly
 
  
Financial Center Exterior Cleaning:
  
 
 
  
Drive-up Windows:
  
Nightly
 
  
Night Depositories:
  
Nightly
 
  
Visual Automatic Teller Units:
  
Nightly
 
  
Damage Reporting:
  
Nightly
 
  
Vault/Coupon Booth Cleaning:
  
Weekly
 
  
Cleaning Blinds/Window Coverings:
  
Annually
 
  
Exterior Window Cleaning:
  
Annually
 
 
 
 
  
Floor Care:
  
 
 
 
 
 
  
Vacuuming Carpets and Rugs:
  
 
 
  
Entrance Mats, Lobby, Teller Line:
  
Nightly
 
  
Other Carpeted Areas:
  
Weekly
 
  
Sweeping/Dust Mopping:
  
Nightly
 
  
Damp Mopping:
  
Nightly
 
  
Stripping and Re-Waxing Floors:
  
Quarterly
 
  
Ceramic Tile/Marble Floor Cleaning:
  
Quarterly
 
  
Shampooing Carpets and Rugs:
  
Annually
 
 
 
 
  
Restroom Services:
  
 
 
 
 
 
  
Cleaning:
  
Nightly
 
  
Servicing:
  
Nightly
 
 
 
 
  
Other Services:
  
 
 
 
 
 
  
Policing Grounds:
  
Nightly
 
  
Day Porters and Day Maids:
  
Provided Where Required

**Additional service frequency may be required occasionally due to exceptional
circumstances.
 
Exhibit C Schedule 1 - Page 6


________________________________________________________________________________________________________________________


Janitorial Specifications
 




--------------------------------------------------------------------------------




A.
GENERAL REQUIREMENTS: The janitorial contractor (the “Supplier”) shall furnish
all labor, management, supervision, tools, equipment, materials, supplies, and
transportation necessary to provide Janitorial Services. Designated spaces
include, but are not limited to, halls, restrooms, offices, conference rooms,
kitchens, cafeterias, work areas, entranceways, lobbies, storage areas,
elevators, vaults, ATM’s within the Site Plan annexed to the Lease as Exhibit
A-l, stairways, and other areas classified as Tenant property.

 
B.
Quality:

 
 
a.
Cleanliness quality means an entirely “like new” appearance or:

 
1
The absence of litter or undesirable debris, which can be eliminated.

2
The absence of un-bonded dust build-up on any surface of any items subject to
appropriate dusting techniques.

3
The complete, comprehensive and detailed cleaning of any item subject to
cleaning, including: comers, inside, outside, top, bottom, under and over all
surfaces.





--------------------------------------------------------------------------------




4
The absence of any surface marks, spills or other undesirable bonded surface
residue, which can be eliminated by appropriate damp or wet cleaning techniques.

5
The absence of any soil, wax, or other undesirable bonded build-up, which can be
eliminated by appropriate heavy duty, cycle or project cleaning techniques.

6
The presence of appropriate surface gloss, protection, or reflective capacity in
line with “like new” or designated gloss levels.

7
The absence of minor spots, finger marks, or other limited surface soil, which
can be eliminated by appropriate spot cleaning techniques.

8
The absence of dust, lint and other in-fiber accumulation in fabric and carpeted
areas, which can be eliminated by appropriate vacuum cleaning techniques.

9
The issuance of maintenance and other work requests to eliminate or correct
problems with damaged, non-functioning, repair or replacement oriented items
which cannot be corrected through appropriate cleaning techniques (does not
affect cleanliness measurements).

10
The presence of appropriate levels of paper products, soap, and personal hygiene
products in all restrooms and other dispensers to prevent any un-stocked
situation.





--------------------------------------------------------------------------------




C.
SUPPLIER FURNISHED ITEMS: The Supplier shall provide all facilities, equipment,
materials, labor, transportation, and supplies to perform the Janitorial
Services. Equipment, materials, and supplies furnished shall conform to the
applicable specifications listed below.

 
Exhibit C Schedule 1 - Page 7


________________________________________________________________________________________________________________________


Janitorial Specifications
 
Supplier may make substitutions if of equal quality. Items not listed shall be
of acceptable commercial grade and quality.
 
1
Multi-fold Towels - Scott #180 (or equal)

 
2
Toilet Tissue - Georgia Pacific Savory-TM6120 (or equal)

 
3
Small Liners - Medium weight. Clear bags only.

 
4
Large Liners - Institutional brand (or equal), Clear bags only.

 
5
Anti-bacterial Lotionized Hand Soap

 
6
Tampax Tampons and Stay Free Sanitary Napkins: Supplier shall supply these items
only where vending machines exist and proceeds shall go to Supplier. Property
Manager shall control price where applicable.

 
7
Ladies sanitary bags & seat covers where dispensers for same exists.





--------------------------------------------------------------------------------




 
8
Trash Bag Identification Tags – (Must be PreApproved by Property Manager)

 
D.
MANAGEMENT:

 
 
a.
Allowable Work Hours:

 
1
All work shall be performed during “Cleaning Hours” as indicated below. If the
Supplier desires to carry on work on Saturday, Sunday, Bank Holidays, or outside
regular “cleaning hours”, the written approval of Tenant must be obtained.

 
1
Financial Centers (Bank Branches): (including financial centers located within
an office building) – Financial Center Cleaning shall NOT start before the close
of the vault, and all Services shall be completed, and Supplier Personnel out of
the branch, by 11:00 PM, Monday through Friday, and by 6:00 PM for Branches open
on Saturdays, unless otherwise specified on a location-by-location basis and
communicated by the Tenant Corporate Real Estate Property Manager or designated
Tenant Representative. Exception: Vault vacuuming and cleaning of other areas
that Tenant designates as “Secure” or “Restricted” must be performed during
regular banking hours and must not interfere with normal operations.

 




--------------------------------------------------------------------------------




E.
JANITORIAL SERVICES REQUIREMENTS:

a.        Basic Services: Basic services shall be performed at the locations and
frequencies shown and shall consist of the services listed for the spaces
indicated. Furniture and other items moved while performing basic services shall
be returned to its original position. Performance requirements for these
services include the following:
 
Exhibit C Schedule 1 - Page 8


________________________________________________________________________________________________________________________


Janitorial Specifications
 
1
Space Cleaning: Space cleaning shall consist of the following services performed
at the frequencies indicated in the Schedule of Services.

 
1
Emptying Waste Containers: All waste containers including those in ATM
Vestibules shall be emptied as necessary and contents handled in accordance with
the Confidential Data Destruction Program (described in paragraph E(13) below)
and plastic liners replaced. Any plastic liner with food wastes or that is
soiled or leaking shall be replaced with a new plastic liner. Waste containers
shall be washed as needed inside and outside using a disinfectant and shall be
free of odors. After washing, containers shall be wiped dry and new plastic
liners installed. Boxes, cans, bottles, and other items placed adjacent to waste
containers and marked “TRASH” shall also be removed and disposed of.

 




--------------------------------------------------------------------------------




2
Low Dusting: All furniture, counters, partitions, radiators, equipment, hand
railings in stairways, grills, window blinds, horizontal ledges, and sills shall
be dusted.

 
3
General Cleaning: Walls, doors, and partitions shall be wiped clean (including
glass in partitions and doors) to a height of 9’-0” above floor level. If
present, break room counters, appliances, chalkboards, chalk trays, and erasers
shall be cleaned. Corridor, lobby, and entrance walls and doors shall be
cleaned. Miscellaneous hardware and bright metal work shall be wiped clean.
Drinking fountains shall be cleaned and disinfected; all surfaces shall be free
of stains, smudges, and scale. Litter to be picked up in lobbies, office areas,
break areas, elevators, and stairwells.

 
4
High Dusting/Cleaning: All dust, lint, litter, and soil shall be removed from
vertical and horizontal surfaces above 9’-0” from floor level, including
overhead piping and ceiling areas. Walls shall be free of dirt, smudges, and
marks. Ceilings shall be free of cobwebs and loose dirt.

 




--------------------------------------------------------------------------------




5
Glass Cleaning: Interior glass surfaces shall be maintained free of streaks,
film, deposits, stains and handprints. Specific areas include, but are not
limited to, glass table tops, partitions, doors and windows up to a height of
8’-0”. Adjacent surfaces, such as window ledges, shall be kept clean as well.
Care must be taken to not damage tinting or lettering.

 
6
Cleaning Walk-off Mats: Each time floors are swept/dust mopped or vacuumed;
walk-off mats in that area shall be cleaned. Soil and moisture underneath mats
shall be removed and the floor cleaned as appropriate along with the rest of the
floor. Mats shall be returned to their original locations afterward. The
Supplier shall notify the Property Manager Representative in writing when
walk-off mats are no longer effective because they are worn out.

 
Exhibit C Schedule 1 - Page 9


________________________________________________________________________________________________________________________


Janitorial Specifications
 
7
Elevator Cleaning: Where present, all elevator doorjambs and sensors shall be
maintained free of dirt, dust, debris, and foreign objects. Elevator tracks will
also be maintained in the same manor to include a high gloss shine. Elevator
floor indicator lights and call buttons shall be maintained free of dust, finger
prints, and smudges.

 




--------------------------------------------------------------------------------




8
ATM/Night Depository Cleaning (To Include ATM’s Within the Site Plan Annexed to
the Lease as Exhibit A-1): ATM’s, Night Depositories, and ATM
Cabinets/Vestibules shall be maintained free of dirt, dust, grime, smudge marks,
handprints, gum, and any foreign material, such as advertisements and tape. This
includes the monitor screen, keypad, envelope bins, light cover, and surrounding
fascia. Remove all gum, spills, and debris from concrete in from of ATM. No
chemicals shall ever be used on the ATM. A clean, lint-free cloth shall be used
to wipe the ATM face, screen, and the ATM surround. Windex or any product
containing ammonia on the ATM or the ATM surround must never be used. To remove
spilled liquids, a mild soap mixed with water must be used. Accessible trash
containers shall be maintained emptied and clean. Noticeable damage or graffiti
shall be reported to the designated Property Manager Representative.

 
9
Financial Center Exterior Cleaning:

 
 
a.
Drive-up Windows: Drive-up teller windows and frames shall be maintained free of
dirt, pollen, streaks, smudge marks, tape and any other foreign material.

 
 
b.
Night Depositories: Night depositories shall be maintained free of all deposits,
tarnish, film, handprints, and cobwebs.





--------------------------------------------------------------------------------




 
 
c.
Visual Automatic Teller Units: VAT’s shall be maintained free of dirt, dust,
stains, advertisements, tape, or any other foreign matter.

 
 
d.
Damage: Noticeable damage or graffiti to any of Tenant’s property shall be
reported to the designated Property Manager representative.

 
10
Vault/Coupon Booth Cleaning: Vault and Coupon Booth Floors shall be maintained
free of all dirt, debris, dust, marks, and spots. Vault door thresholds shall be
maintained accordingly. Where applicable, day gates shall be maintained free of
handprints, and smudges. Cleaning of the vault doors is not part of this
Agreement and should not be performed by the Supplier. Vault vacuuming must be
performed during regular banking hours and must not interfere with normal
operations and must be arranged with the Customer Service Representative at the
Financial Center.

 
Exhibit C Schedule 1 - Page 10


________________________________________________________________________________________________________________________


Janitorial Specifications
 




--------------------------------------------------------------------------------




11
Cleaning Blinds/Window Coverings: Venetian blinds, window draperies, including
mini-blinds, shall be removed and cleaned free of all dust and embedded dirt,
and re-hung in working order. Once removed for cleaning, the blinds shall be
re-hung by the Supplier within 5 working days.

 
12
Exterior Window Cleaning: Clean exterior windows by removing dirt and impurities
from inside and outside of windows and doors and all glass frame-work, using a
non-residue cleaner.

 
13
Confidential Data Destruction: Any dry trash shall be collected by Supplier in a
designated receptacle. Tenant’s data destruction firm shall remove such dry
trash from the Leased Premises.

 
2
Floor Care: Floor care shall consist of the following services.

 




--------------------------------------------------------------------------------




1
Vacuuming: Carpeted areas (to include Elevators and ATM Vestibules) and Rugs
shall be maintained free of dirt, debris, dust and spots. Light furniture, such
as chairs and stands, shall occasionally be moved, vacuumed under, and replaced
to original position. Special care must be given, while vacuuming, so as not to
nick or otherwise damage furniture legs and bases, walls and doors, or other
furnishings. Spot cleaning shall be performed as required to keep carpet free of
gum, tar, stains, and deposits.

 
2
Sweeping/Dust Mopping: Concrete/quarry tile, terrazzo, wood, and resilient
flooring (to include ATM vestibules) shall be swept or dust mopped to remove all
loose dirt, dust, and debris.

 
3
Damp Mopping: Prior to damp mopping, floors shall be swept/dust mopped. Floors
shall be damp mopped with an approved cleaning solution to remove dirt, streaks,
smears, and stains. Spot Clean as needed.

 




--------------------------------------------------------------------------------




4
Stripping and Re-Waxing Floors: Resilient flooring shall be swept/dust mopped
and stripped to remove all built-up wax and imbedded dirt prior to re-waxing.
After application of wax, areas shall be buffed (if required) sufficiently for
maximum gloss and uniform sheen from wall to wall, including corners. The
re-waxed floor shall present a clean appearance free from scuffmarks or dirt
smears. Furniture or other equipment moved during floor stripping and re-waxing
shall be returned to their original positions.

 
5
Cleaning of Ceramic Tile/Marble Floors: Ceramic Tile/Marble flooring to be
machine scrubbed and cleaned to include grout.

 
6
Shampooing Carpets and Rugs: Prior to shampooing by the steam or hot-water
extraction method, carpets and rugs shall be vacuumed free of all loose soil and
debris. Carpets and rugs shall be shampooed free

 
Exhibit C Schedule 1 - Page 11


________________________________________________________________________________________________________________________


Janitorial Specifications
 




--------------------------------------------------------------------------------




 
of streaks, spots, and stains, and have a bright, uniform color. Remove
furniture from rooms before cleaning, or if impractical, place plastic film
under and around the legs of chairs, tables and other furniture to prevent rust
or furniture stains from developing on the carpet. After drying, furniture or
other equipment moved for shampooing shall be returned to their original
positions. Steam or Hot Water Cleaning Method does not apply for areas
containing raised flooring.

 
3
Restroom Services: The following work requirements shall be performed each time
restroom services are performed.

 




--------------------------------------------------------------------------------




1
Cleaning: Restroom fixtures, including water closets, urinals, lavatories, and
sinks shall be washed inside and outside using a disinfectant, and shall be free
of stains and odors. Brushes, sponges, and cloths that have been used to clean
any other part of the restroom (including water closets, urinals, walls, floors,
and partitions) shall not be used to clean lavatories or sinks. Floors shall be
swept/dust mopped free of dirt, then mopped with a disinfectant. Floor drains
shall be cleaned and flushed with a disinfectant. Wainscoting, partitions,
walls, and doors shall be cleaned free of dirt, stains, and graffiti. Mirrors
shall be cleaned and polished. All metal fixtures and hardware shall be cleaned.
Waste containers shall be emptied, disinfected, and plastic liners replaced. If
present, shower stall rooms and locker/dressing rooms shall be considered part
of the restrooms, and cleaned accordingly.

 
2
Servicing: Servicing restrooms shall include inspecting, cleaning, and
replenishing all supply dispensers. Restroom supplies include, but are not
limited to, paper towels, toilet tissue, sanitary napkins, and soap. The
Supplier shall stock restrooms with sufficient supplies to insure they will last
until the next scheduled service. If dispensers become empty before the next
scheduled servicing, the Supplier shall replenish them.

 
4
Other Services:





--------------------------------------------------------------------------------




 
1
Policing Grounds: Cigarette butts, paper, bottles, cans, and other trash and
refuse shall be removed from all grounds, sidewalks, and interior courts within
twenty (20) feet of the buildings. Entrance doors and side glass (including
frames) shall be clean and free of dirt and handprints. Exterior Ashtrays and
receptacles to be cleaned. Remove gum, tar, etc. from surfaces.

 
Exhibit C Schedule 1 - Page 12


________________________________________________________________________________________________________________________


Exhibit C
Schedule 2
Rules and Regulations
 
1
OBSTRUCTION OF PASSAGEWAYS:    The sidewalks, entrances, passages, courts,
elevators, vestibules, stairways, corridors and public parts of the Property and
the Building shall not be obstructed or encumbered by Tenant or used for any
purpose other than ingress and egress.

 




--------------------------------------------------------------------------------




2
PROJECTIONS FROM BUILDING:    Except as expressly permitted under the Lease, no
equipment or other fixtures shall be attached to any part of the outside walls
or the window sills of the Building or otherwise affixed so as to project from
the Building, without the prior written consent of Landlord, which consent shall
not be unreasonably withheld or delayed. Landlord consents to all projections
from the Building on the Commencement Date.

 
3
SIGNS:    Except as expressly permitted under the Lease, no sign, advertisement
or lettering shall be permanently affixed by Tenant to any part of the outside
of the Leased Premises, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed. Landlord consents to all
signs, advertisements and lettering permanently affixed to the outside of the
Leased Premises on the Commencement Date.

 




--------------------------------------------------------------------------------




4
WINDOWS:    No bottles, parcels or other articles shall be placed on the window
sills, in the halls or in any other part of the Building. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with
any window or door of the Leased Premises, nor shall the same be visible from
the exterior of the Building without the prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed. Such curtains,
blinds and shades must be of a quality, type, design and color, and attached in
a manner approved by Landlord. Notwithstanding the preceding two sentences,
Landlord’s consent shall not be required with respect to curtains, blinds shades
or screens existing on the Commencement Date and or reasonably similar
replacements thereof. All blinds shall be shut at the end of Building Operating
Hours or as may otherwise be required to comply with local laws, ordinances,
resolutions and regulations dealing with lighting.

 
5
ENTRANCE DOORS:    Building entrance doors shall be kept closed at all times
except for ingress and egress.

 




--------------------------------------------------------------------------------




6
INTERFERENCE WITH OCCUPANTS:    Tenants, their employees or others shall not
make or commit any unreasonable noises or disturbances of any kind in the
Building, nor smoke in the elevators, mark or defile the elevators, water
closets, toilet rooms or the walls, windows, doors or any other part of the
Property. Tenant and their employees will comply with the State’s law regarding
smoking in public places and will only smoke in designated areas. Tenant shall
not permit to be played any musical instrument in the Leased Premises; permit to
be played any radio, television, recorded or wired music in such unreasonably
loud manner as to disturb or annoy other tenants of the Building; or permit any
unusual odors to be emitted from upon the Leased Premises.

 
Exhibit C Schedule 2 - Page 1


________________________________________________________________________________________________________________________


Canvassing, soliciting and peddling in the Building are prohibited, and Tenant
shall cooperate to prevent the same.
 
7
MOVEMENT OF FURNITURE, FREIGHT OR BULKY MATTER:    The following rules pertain
to moving furniture, equipment and supplies in and out of the Building. Any
movers selected by Tenant that do not adhere to the following rules will not be
allowed to enter the Leased Premises or will be required to discontinue the
move. The delivery of materials and other supplies to Tenants in the Building
will be permitted only under the reasonable supervision of Landlord.





--------------------------------------------------------------------------------




 
 
a)
Clean masonite sections will be used as runners on all finished floor areas
where heavy furniture or equipment is being moved with wheel or skid type
dollies. The masonite must be at least one fourth inch thick, 4’ x 8’ wide
sheets in elevator lobbies and corridors and 32” wide sheets through doors in
the Building. All sections of masonite must be taped to prohibit sliding.

 
 
b)
Tenant must cause its mover to provide and install protective coverings on all
walls, door facings, elevator cabs and other areas along the route to be
followed during the move. These areas will be inspected for damage after the
move.

 
 
c)
The moving company will be required to remove all boxes, trash, etc. when
leaving the Building.

 
 
d)
There shall not be used in the Leased Premises or in the Building either by
Tenant or by others in the delivery or receipt of merchandise, supplies or
equipment, any hand trucks except those equipped with rubber tires and side
guards.

 




--------------------------------------------------------------------------------




8
SAFES AND OTHER HEAVY EQUIPMENT:    Landlord reserves the right to reasonably
prescribe the weight and position of all safes and other heavy equipment so as
to distribute properly the weight thereof and to prevent any unsafe condition
from arising. Business machines and other equipment shall be placed and
maintained by Tenant at Tenant’s reasonable expense in settings sufficient in
Landlord’s reasonable judgment to absorb and prevent unreasonable vibration,
noise and annoyance. Notwithstanding the preceding two sentences, Tenant shall
not be required to move or remove any safes, business machines or other
equipment existing in the Leased Premises or the Building on the Commencement
Date.

 
9
NON-OBSERVANCE OR VIOLATION OF RULES BY OTHER TENANTS:    Landlord shall not be
responsible to Tenant for the non-observance or violation of any of these Rules
and Regulations by any other tenants; provided, however, that Landlord shall
enforce all rules in a uniform and non-discriminatory manner with respect to
Tenant.

 
10
AFTER-HOUR USE:    Landlord reserves the right to exclude during other than
Building Operating Hours all persons who are not authorized in advance by Tenant
to enter the Building on their behalf. Landlord shall in no case be liable in
any manner for the admission or exclusion of any person from the Building.





--------------------------------------------------------------------------------




 
11
PLUMBING FACILITIES USE:    Tenant shall not use the Building’s toilet rooms,
water closets, sinks and other water and plumbing facilities for any purpose
other than that for

 
Exhibit C Schedule 2 - Page 2


________________________________________________________________________________________________________________________


 
which they were constructed and will not permit any foreign substance of any
kind to be thrown therein.

 
12
VEHICLES:    No bicycles, mopeds, motorcycles or other vehicles of any kind
shall be brought into or kept in, on or about the Leased Premises, or Building,
except in those locations specifically designated by Landlord for same. No
automobiles, trucks or service vehicles or person working, or making deliveries
or pickups in the Building shall park in any manner that encroaches on Building
sidewalks or in any way obstructs Building entrances or fire lanes.

 
13
ANIMALS, SLEEPING AND COOKING:  No animal of any kind (other than for seeing eye
dogs used by the visually impaired) shall be brought into, kept in, on or about
the Leased Premises. The Leased Premises shall not be used for lodging or
sleeping purposes, and cooking therein is prohibited, except for in the kitchen
and/or cafeteria areas. Microwave cooking within the Leased Premises is
acceptable.





--------------------------------------------------------------------------------




 
14
HEATING AND COOLING:    Storage or placement of furniture in front of base board
radiators is prohibited. Tenant shall not inhibit the flow of air by taping
diffusers.

 
15
CONFLICT WITH LEASE:    If these Rules and Regulations shall conflict or
otherwise be inconsistent with the terms and conditions of the lease to which
they are attached, the terms and conditions of the lease shall control.

 
Exhibit C Schedule 2 - Page 3


________________________________________________________________________________________________________________________


Wachovia BBD 3365A, 3365B & 3365C
PID #506014, 506279 & 506278
Exhibit C
Schedule 3
1.        Entrix, Inc., Phase I Environmental Site Assessment (June 2004).
2.        Entrix, Inc., Letter Proposal for Phase II Environmental Site
Assessment (July 15, 2004).
3.        GeoScience & Technology, P.A., Report of Phase II Environmental Site
Assessment (July 1997).
4.        GeoScience & Technology, P.A., Letter to Wachovia Bank Re: Phase II
Environmental Site Assessment (July 17, 1997).
5.        TEI Environmental, Inc., Survey for Asbestos-Containing Materials and
Lead-Based Paint (June 1997).
6.        GeoScience & Technology, P.A., Phase I Environmental Site Assessment
(June 1995).
7.        GeoScience & Technology, P.A., Letter to Wachovia Bank Re: Phase II
Environmental Site Assessment Proposal (June 6, 1997).
8.        GeoScience & Technology, P.A., Letter to Wachovia Bank Re: Phase II
Environmental Site Assessment Proposal (June 2, 1997).
Popular Name: Winston Salem Linden Center, Parking Lot
Address: 401 Linden St, 4th & Linden St. N.E. Winston Salem, NC


________________________________________________________________________________________________________________________


EXHIBIT D-1
Form Of Mortgage
Subordination, Non-Disturbance And Attornment Agreement
RECORD AND RETURN TO:




--------------------------------------------------------------------------------




[Insert Name and Address of Tenant’s Attorneys]
MORTGAGE SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
This Mortgage Subordination, Non-Disturbance Agreement and Attornment
(“Agreement”) made this      day of             ,          by and among
                        , having an address of                     ,
                    , Attention:             (“Mortgagee”)                 ,
                , having an office at         ,                         ,
        ,                 , Attention:                              (“Tenant”)
and                         , having an office at                     ,
                    ,                     ,                     , Attention:
                             (“Landlord”).
W I T N E S S E T H:
WHEREAS, Landlord is the owner in fee simple of that certain parcel or tract of
land lying and being in the County of             , City of                  and
State of, more particularly described in Schedule 1 annexed hereto (the “Land”;
and together with the buildings and other improvements erected thereon, the
“Mortgaged Property”); and
[OR]
[WHEREAS, Landlord is the sole owner of the lessee’s interest under that certain
[             (Insert Name of Agreement of Overlease)], dated as of
                    , between and Landlord, (as the same heretofore has been or
may hereafter be amended the “Mortgaged Property”); and
WHEREAS, Mortgagee is the owner and holder of that certain mortgage dated as of
            , 20     and made by Landlord that encumbers the Mortgaged Property
(which mortgage, together with all increases, renewals, supplements,
consolidations, reinstatements, amendments, modifications, substitutions and
extensions thereof, all advances and re-advances made thereunder and all sums
secured thereby now or hereafter made are hereinafter referred to as the
“Mortgage”); and
 
Exhibit D-1- Page 1


________________________________________________________________________________________________________________________


WHEREAS, Tenant has entered into a lease with Landlord, dated             ,
20     (such lease, as amended, modified or supplemented prior to the date
hereof, the “Property Lease”) for all or a portion of the Mortgaged Property
(“Leased Premises”), and a true, correct and complete copy of the Lease has been
delivered by Landlord to Mortgagee; [which Property Lease is currently
integrated with, and subject to, that certain Master Agreement as defined in the
Lease (such agreement, as amended, modified or supplemented prior to the date
hereof, the “Master Agreement”), and a true correct and complete copy of the
Master Agreement has been delivered by Landlord to Mortgagee (the term “Lease”,
as used herein, shall mean (i) the Property Lease together with the Master
Agreement, for so long as the Property Lease and the Master Agreement shall
remain integrated, and (ii) merely the Property Lease, from and after the point,
if any, that the Property Lease and the Master Agreement are no longer
integrated, except that, at all times references herein to particular Articles
or Sections of the Lease, shall refer only to the particular Articles or
Sections of the Property Lease, with references to Sections of the Master
Agreement expressly so indicating)]1/ ; and
WHEREAS, subject to the provisions hereof, Mortgagee has agreed to recognize the
status of Tenant in the event Mortgagee shall acquire the Mortgaged Property and
Tenant has agreed to attorn to Mortgagee in any such event.
NOW, THEREFORE, in consideration of ten dollars and other good, valuable,
sufficient and received consideration and intending to be legally bound hereby,
Mortgagee and Tenant covenant and agree as follows:
1.        Subject to the provisions hereof, the Lease and Tenant’s interest
thereunder is, and shall at all times continue to be, subject and subordinate in
each and every respect to the lien of the Mortgage. The provisions of this
Paragraph 1 shall be self-operative and no further instrument shall be required;
however, Tenant, upon request, shall execute and deliver any certificate or
other instrument which the Mortgagee may reasonably request to confirm said
subordination by Tenant.
2.        As long as no default then exists under the Lease that has theretofore
continued beyond the expiration of any applicable notice and/or grace period,
and would then permit Landlord to terminate the Lease pursuant to its terms,
(i) Tenant shall not be named or joined in any action or proceeding to
foreclosure or otherwise enforce the Mortgage (unless Tenant is a necessary
party thereto under applicable law, in which event such naming or joinder of
Tenant shall be subject to the




--------------------------------------------------------------------------------




provisions of this Agreement, including, without limitation, the provisions of
clauses (ii) and (iii) of this sentence), (ii) the Lease shall not be terminated
nor shall any of the rights of Tenant under the Lease be diminished or
interfered with by Mortgagee (or by anyone claiming by, through or under
Mortgagee), and (iii) Tenant’s occupancy of the Leased Premises shall not be
disturbed by
 
1/ 
Include parenthetical if the lease is then integrated with the Master Agreement;
otherwise, lease should merely be defined as the Lease (as opposed to the
Property Lease, and any references to the Property Lease should be conformed).

 
Exhibit D-1- Page 2


________________________________________________________________________________________________________________________


Mortgagee (or by anyone claiming by, through or under Mortgagee). Upon (I) the
transfer of the Landlord’s interest in the Mortgaged Property, through a
foreclosure or other enforcement of the Mortgage , to Mortgagee (or its designee
or nominee) or to another purchaser at foreclosure, or (II) the transfer of the
Landlord’s interest in the Mortgaged Property, through the delivery of deed in
lieu of foreclosure to Mortgagee (or its designee or nominee) (any such transfer
described in either of clauses (I) or (II) of this sentence being herein called
a “Foreclosure Transfer”, and any such transferee being herein called “Successor
Landlord”), the Lease shall continue as a direct lease between Successor
Landlord or any subsequent successor as landlord under the Lease (a “Subsequent
Successor Landlord”), as landlord, and Tenant, as tenant; provided, however,
that neither Successor Landlord, nor any Subsequent Successor Landlord, shall
be:
 
(a)
liable for any act or omission of the landlord under the Lease that occurred
prior to the Foreclosure Transfer (or subject to any claim or counterclaim which
Tenant may have against any such landlord based thereon); provided, however,
that:

(b)
Successor Landlord or any Subsequent Successor Landlord shall be obligated to
cure any continuing default by the landlord under the Lease (other than a
non-curable default, e.g., a breach of representation) that continues after the
Foreclosure Transfer beyond a reasonable cure period; it being agreed that, for
this purpose, a “reasonable cure period”, with respect to any such default,
shall mean a period equal in length to the period provided under the Lease for
the landlord under the Lease to cure such a default, but commencing on the later
to occur of (x) the date of the Foreclosure Transfer and (y) the first date that
Successor Landlord shall have received notice of such default; and

(c)
Successor Landlord and any Subsequent Successor Landlord shall be subject to any
rent abatements or offsets to which Tenant is entitled under the Lease based on
an act or omission of the landlord under the Lease prior to such Foreclosure
Transfer; or

(d)
bound by any payments of rent which Tenant may have made prior to the
Foreclosure Transfer, if the same were made more than thirty (30) days in
advance of the due date therefor under the Lease (the parties hereto
acknowledging that operating expense payments and tax payments made in the
manner provided in Article 2 of the Lease shall not, for this purpose, be deemed
payments of rent made in advance of their due date); or

(e)
required to account for any security deposit other than any security deposit
actually delivered to Successor Landlord; or

(f)
bound by any modification of the Lease (other than a modification of the Lease
which does not affect, to more than a de minimis extent, the economic terms and
conditions of the Lease) which is made after the date hereof

Exhibit D-1- Page 3


________________________________________________________________________________________________________________________


 
without Mortgagee’s written consent (which consent, Mortgagee agrees shall not
be unreasonably withheld or delayed).





--------------------------------------------------------------------------------




A notice or confirmation delivered pursuant to an express provision of the Lease
shall not be deemed to be a modification of the Lease to the extent such notice
or confirmation does not modify the contractual rights or obligations of
Landlord or Tenant under the Lease.
3.        Effective upon any Foreclosure Transfer, (i) Tenant shall be bound to
Successor Landlord, and Successor Landlord shall be bound to Tenant, under all
of the then executory terms, covenants and conditions of the Lease, except as
provided elsewhere in this Agreement, (ii) Tenant does hereby attorn to and
recognize Successor Landlord as the landlord under the Lease upon such terms,
covenants and conditions, and (iii) Successor Landlord does hereby accept such
attornment and recognize Tenant as the tenant under the Lease upon such terms,
covenants and conditions. The foregoing attornment and recognition shall be
effective and self-operative upon any Foreclosure Transfer without the execution
of any further instruments, provided, however, that Tenant shall not be
obligated to pay any rent to Successor Landlord until Tenant has received notice
from Successor Landlord of such Foreclosure Transfer. Each party hereto shall
execute and deliver any certificate or other instrument which the other party
hereto may reasonably request to confirm such attornment and recognition.
4.        If any default by Landlord would give Tenant the right, immediately or
after lapse of a period of time, to cancel or terminate the Lease, Tenant shall
not exercise such right until (a) Tenant shall have given Mortgagee written
notice of such default, and (b) a reasonable period of time (but in no event
less than thirty (30) days) shall have elapsed after the giving of such notice
to Mortgagee without such default having been cured. For this purpose, a
“reasonable period of time”, with respect to any such default, shall mean a
period equal in length to the period provided under the Lease for Landlord to
cure such default; provided, however, (i) such period shall commence after the
expiration of all cure periods available to the landlord under the Lease with
respect to such default and (ii) if such default is of a type which cannot
reasonably be cured by Mortgagee without it first obtaining possession of the
Mortgaged Property (whether by the appointment of a receiver or otherwise), then
such “reasonable period of time” shall be extended for such additional time as
may be reasonably necessary for Mortgagee to obtain such possession, but only if
(1) Mortgagee, within thirty (30) days after Tenant’s notice to it of the
default in question, shall have deliver to Tenant a notice indicating that
Mortgagee intends to diligently proceed to obtain possession of the Mortgaged
Property and thereafter to diligently proceed to cure such default, and
(2) Mortgagee shall (A) from and after such notice, diligently proceed to obtain
possession of the Mortgaged Property, and (B) from and after obtaining such
possession, diligently proceed to cure such default. Nothing in this Paragraph 4
shall obligate Mortgagee to cure any default by Landlord under the Lease. The
notice and cure rights of Mortgagee set forth in this Paragraph 4 shall not
apply to either (i) the termination rights of Tenant set forth in Article VI of
the Lease, or (ii) the termination rights of Wachovia Bank, National Association
(whether or not it is then the Tenant under the Lease) set forth in Article XI
of the Lease.
5.        Landlord represents to Tenant that, as additional security for the
loan made by Mortgagee to Landlord and secured by the Mortgage, Landlord has
assigned to Mortgagee the Lease and all rent payable thereunder, subject to a
license to Landlord from Mortgagee to collect same unless and until such license
is revoked by Mortgagee. If Tenant hereafter receives a notice (a
 
Exhibit D-1- Page 4


________________________________________________________________________________________________________________________


“Mortgagee Payment Notice”) from Mortgagee that such license has been revoked
and directing Tenant to pay to Mortgagee all rent payable after the date that is
twenty (20) days after the date of such notice, then, subject to the last
sentence of this Paragraph 5, Tenant shall thereafter pay same to Mortgagee,
subject to any rights of set-off or any counterclaim or other defense that
Tenant may have against Landlord under the Lease or otherwise, until Tenant
receives a notice (a “Mortgagee Payment Revocation Notice”) from Mortgagee
directing Tenant to resume payments to Landlord. Landlord agrees that:
(i) Tenant shall have the right to rely on any Mortgagee Payment Notice and make
payments of rent in accordance therewith; and (ii) any payments made to
Mortgagee after the date of a Mortgagee Payment Notice (and, if Tenant
thereafter receives a Mortgagee Payment Revocation Notice, prior to the date
that is twenty (20) days after Tenant shall receive such notice) shall be deemed
received by Landlord. Landlord hereby agrees that (I) Landlord shall indemnify,
defend, and hold harmless, Tenant from and against any and all claims, demands,
causes of action, fines, penalties, costs, expenses (including attorneys’ fees
and court costs), liens, or liabilities, if, and to the extent, caused by, or
arising out of Tenant’s payment of any rent under the Lease to Mortgagee from
and after Tenant’s receipt of a Mortgagee Payment Notice.
6.        To the extent that the Lease shall entitle Tenant to notice of the
existence of any mortgage and the identity of any mortgagee, this Agreement
shall constitute such notice to Tenant with respect to the Mortgage and
Mortgagee.
7.        This Agreement may not be modified except by an agreement in writing
signed by Tenant, Mortgagee and Landlord.




--------------------------------------------------------------------------------




8.        Tenant acknowledges that Mortgagee is an “Interest Holder” (as such
term is defined in the Lease) and that Mortgagee shall be entitled to all rights
and privileges of an Interest Holder, as set forth in Section 7.10 of the Lease.
9.        All notices, demands, consents, approvals, advices, waivers or other
communications (each, a “notice”) which may or are required to be given by
either party to the other under this Agreement shall be in Writing and, unless
otherwise required by law, shall be sent (a) by hand, (b) by United States Mail,
certified or registered, postage prepaid, return receipt requested or (a) by a
nationally-recognized overnight carrier, in each case addressed to the party to
be notified at the address for such party specified below, or to such other
place in the continental United States as the party to be notified may from time
to time designate by at least ten (10) days’ notice to the notifying party. Each
notice shall be deemed to have been given on the date such notice is actually
received as evidenced by a written receipt therefor, and in the event of failure
to deliver by reason of changed address of which no notice was given or refusal
to accept delivery, as of the date of such failure. The addresses of the parties
are as follows:
 
Exhibit D-1- Page 5


________________________________________________________________________________________________________________________


 
 
 
 
 
 
 
 
 
 
 
Mortgagee’s notice address(es):
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
with a copy to:
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
Tenant’s notice address(es):
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
with a copy to:
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
Landlord’s notice address(es):
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
with a copy to:
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 

10.        Anything herein or in the Lease to the contrary notwithstanding, from
and after the occurrence of any Foreclosure Transfer, the provisions of
Section 14.10 of the Lease shall apply to Successor Landlord and any Subsequent
Successor Landlord.
11.        THE PARTIES HERETO EACH HEREBY WAIVE ITS RIGHT TO A JURY TRIAL OF ANY
ISSUE OR COURTESY ARISING UNDER THIS AGREEMENT.
12.        This Agreement shall be governed by the laws of the state in which
the Mortgaged Property is located.
13.        This Agreement shall bind, and inure to the benefit of, the parties
hereto and their respective successors and assigns, which (i) in the case of
Mortgagee, shall include any successor to it as the holder the Mortgage, (ii) in
the case of Tenant, shall include any successor to it as tenant under the Lease,
and (iii) in the case of Landlord, shall include any




--------------------------------------------------------------------------------




successor to it as landlord under the Lease.
14.        If any term of this Agreement or the application thereof to any
person or circumstances shall to any extent be invalid or unenforceable, the
remainder of this Agreement or the application of such term to any person or
circumstances other than those as to which it is invalid or unenforceable shall
not be affected thereby, and each term of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.
 
Exhibit D-1- Page 6


________________________________________________________________________________________________________________________


15.         This Agreement may be executed in any number of counterparts, each
of which when executed and delivered will be deemed to be an original and all of
which taken together, will deemed to be one and the same instrument.
16.        (a)         Tenant specifically agrees to look solely to Mortgagee’s,
any Successor Landlord’s, or any Subsequent Successor Landlord’s interest in the
Mortgaged Property, including its interest in any loan secured by the Mortgaged
Property, for the recovery of any monetary judgment against Mortgagee, any
Successor Landlord, or any Subsequent Successor Landlord, it being agreed that
Mortgagee, any Successor Landlord, and any Subsequent Successor Landlord shall
never be personally liable for any such judgment or for any other liability or
obligation of Landlord under this Agreement beyond such interest in the
Mortgaged Property. The provision contained in the foregoing sentence is not
intended to, and shall not, limit any right that Tenant might otherwise have
(i) to obtain injunctive relief (or other equitable relief) against Mortgagee,
any Successor Landlord, any Subsequent Successor Landlord, or any other person,
(ii) to offset sums due and owing to Tenant against the Rent to the extent
permitted hereunder, or (iii) to prosecute any suit or action in connection with
enforcement of Tenant’s rights hereunder or Mortgagee’s, Successor Landlord’s,
or Subsequent Successor Landlord’s obligations hereunder.
(b)        Notwithstanding the foregoing, from and after a Foreclosure Transfer,
the provisions of Section 16(a) above shall (in the case of Successor Landlord
or any Subsequent Successor Landlord) be subject to the provisions of
Section 14.10 of the Lease and Section 21 of the Master Agreement (which shall
control in the event of a conflict).
 
Exhibit D-1- Page 7


________________________________________________________________________________________________________________________


IN WITNESS WHEREOF, the parties hereto have executed this agreement as the day
and year first written above.
 
 
 
 
 
 
 
 
 
 
 
 
 
MORTGAGEE:
 
 
 
TENANT:
 
 
 
 
 
By:
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
Name:
 
 
Its:
 
 
 
 
 
Its:
 
 
 
 
LANDLORD:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 

[Add Acknowledgments]
 
Exhibit D-1- Page 8






--------------------------------------------------------------------------------




________________________________________________________________________________________________________________________


Exhibit D-1
Schedule 1
Description of the Mortgaged Property
 
Exhibit D-1 Schedule 1 - Page 1


________________________________________________________________________________________________________________________


EXHIBIT D-2
Form Of Overlease
Subordination, Non-Disturbance And Attornment Agreement
RECORD AND RETURN TO:
[Insert Name and Address of Tenant’s Attorneys]
OVERLEASE SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
This Overlease Non-Disturbance Agreement (“Agreement”) made this      day of
            ,          by and among                         , having an address
of                     ,                     , Attention:             
(“Overlessor”),                         ,                         , having an
office at         ,                             ,             ,
                    , Attention:                              (“Landlord”), and
                ,                 , having an office at         ,
                            ,         ,             , Attention:
                             (“Tenant”).
W I T N E S S E T H :
WHEREAS, Overlessor is the sole owner in fee simple of (x) that certain piece,
parcel or tract of land that is lying and being in the County of             ,
City of                  and State of                 , and that is more
particularly described in Schedule 1 annexed hereto (the “Land” and together
with the buildings and other improvements erected thereon, the “Property”); and
WHEREAS, Overlessor, as lessor Landlord, as tenant, are parties to a lease
dated                 ,          (said lease, as the same may hereafter be
amended and/or restated from time to time, is hereinafter referred to as the
“Overlease”), pursuant to which, Overlessor has leased to Landlord the Property;
WHEREAS, Tenant has entered into a lease (“Lease”) with Landlord, dated as of
            , 20     for [a portion or portions of] the Property (the “Leased
Premises”), and a true, correct and complete copy of the Lease, as executed, has
been delivered by Landlord to Overlessor; and
WHEREAS, subject to the provisions hereof Overlessor has agreed to recognize the
status of Tenant in the event of a termination of the Overlease and Tenant has
agreed to attorn to Overlessor in any such event.
 
Exhibit D-2 - Page 1


________________________________________________________________________________________________________________________


NOW, THEREFORE, in consideration of ten dollars and other good, valuable,
sufficient and received consideration and intending to be legally bound hereby,
Overlessor and Tenant covenant and agree as follows:
1.        Subject to the provisions hereof, the Lease and Tenant’s interest
thereunder is, and shall at all times continue to be, subject and subordinate in
each and every respect to the Overlease. The provisions of this Paragraph 1
shall be self-operative and no further instrument shall be required; however,
Tenant, upon request, shall execute and deliver any certificate or other
instrument which the Overlessor may reasonably request to confirm said
subordination by Tenant.
2.        As long as no default then exists under the Lease that has theretofore
continued beyond the expiration of any applicable notice and/or grace period,
and that would then permit Landlord to terminate the Lease pursuant to its
terms, (i) Tenant shall not be named or joined in any action or proceeding
brought by Overlessor (or by anyone claiming by, through




--------------------------------------------------------------------------------




or under Overlessor) to terminate the Overlease (unless Tenant is a necessary
party thereto under applicable law, in which event such naming or joinder of
Tenant shall be subject to the provisions of this Agreement, including, without
limitation, the provisions of clauses (ii) and (iii) of this sentence), (ii) the
Lease shall not be terminated nor shall any of the rights of Tenant under the
Lease be diminished or interfered with by Overlessor (or by anyone claiming by,
through or under Overlessor), and (iii) Tenant’s occupancy of the Leased
Premises shall not be disturbed by Overlessor (or by anyone claiming by, through
or under Overlessor). Upon any termination of the Overlease in any such action
or proceeding brought by Overlessor (or by anyone claiming by, through or under
Overlessor), or any other termination of the Overlease (any such termination
being herein called an “Overlease Termination”, and Overlessor, as the party
succeeding to the interest of the landlord under the Lease upon such Overlease
Termination, being herein called “Successor Landlord”), the Lease shall continue
as a direct lease between Successor Landlord, as landlord, and Tenant, as
tenant; provided, however, that Successor Landlord (and any of its successors as
landlord under the Lease) shall not be:
 
(a)
liable for any act or omission of the landlord under the Lease that occurred
prior to the Overlease Termination (or subject to any claim or counterclaim
which Tenant may have against any such landlord based thereon); provided,
however, that:

(b)
Successor Landlord (and its successors as landlord under the Lease) shall be
liable for any such act or omission (and subject to any such claim or
counterclaim) if, and to the extent that, (i) such act or omission constitutes a
default by the landlord under the Lease (other than a non-curable default, e.g.,
a breach of representation), and (ii) such default continues after the Overlease
Termination beyond a reasonable cure period; it being agreed that, for this
purpose, a “reasonable cure period”, with respect to any such default, shall
mean a period equal in length to the period

Exhibit D-2 - Page 2


________________________________________________________________________________________________________________________


 
provided under the Lease for Landlord to cure such a default, but commencing on
the later to occur of (x) the date of the Overlease Termination and (y) the
first date that Successor Landlord shall have received notice of such default;
and

 
(2)
in all events, Successor Landlord (and its successors as landlord under the
Lease) shall be subject to any abatements, offsets or rent credits which shall
have accrued to Tenant as of the time of such Overlease Termination, or shall
thereafter accrue to Tenant, based on any such act or omission pursuant to one
or more provisions of the Lease; or

(3)
bound by any payments of rent which Tenant may have made prior to the Overlease
Termination, if the same were made more than thirty (30) days in advance of the
due date therefor under the Lease (the parties hereto acknowledging that
operating expense payments and tax payments made in the manner provided in
Article 2 of the Lease shall not, for this purpose, be deemed payments of rent
made in advance of their due date); or

(4)
required to account for any security deposit other than any security deposit
actually delivered to Successor Landlord; or

(5)
bound by any modification of the Lease (other than a modification of the Lease
which does not affect, to more than a de minimis extent, the economic terms and
conditions of the Lease) which is made after the date hereof without
Overlessor’s written consent (which consent, Overlessor agrees shall not be
unreasonably withheld or delayed), provided, however, that in no event shall any
written instrument executed and/or delivered by either or both of Landlord
and/or Tenant under the Lease ever be deemed a modification of the Lease
(regardless of the impact on the rights and obligations of Landlord and Tenant)
if, and to the extent that, such instrument is required, permitted or
contemplated to be executed and/or delivered by such party pursuant to such
provisions of the Lease (or such instrument otherwise confirms any then existing
provisions of the Lease, and/or any sets forth any determinations of either or
both of Landlord and/or Tenant with respect thereto).

3.        Effective upon any Overlease Termination, (i) Tenant shall be bound to
Successor Landlord, and Successor Landlord shall be bound to Tenant, under all
of the then executory terms, covenants and conditions of the Lease, except as
provided elsewhere in this Agreement, (ii) Tenant does hereby attorn to and
recognize Successor Landlord as the landlord under the Lease upon such terms,
covenants and conditions, and (iii) Successor Landlord does hereby accept such




--------------------------------------------------------------------------------




attornment and recognize Tenant as the tenant under the Lease upon such terms,
covenants and conditions. The foregoing attornment and recognition shall be
effective and self-operative upon any Overlease Termination without the
execution of any further
 
Exhibit D-2 - Page 3


________________________________________________________________________________________________________________________


instruments, provided, however, that Tenant shall not be obligated to pay any
rent to Successor Landlord until Tenant has received notice from Successor
Landlord of such Overlease Termination. Each party hereto shall execute and
deliver any certificate or other instrument which the other party hereto may
reasonably request to confirm such attornment and recognition.
4.        If any default by Landlord would give Tenant the right, immediately or
after lapse of a period of time, to cancel or terminate the Lease, Tenant shall
not exercise such right until (a) Tenant shall have given Overlessor written
notice of such default, and (b) a reasonable period of time shall have elapsed
after the giving of such notice to Overlessor without such default having been
cured. For this purpose, a “reasonable period of time”, with respect to any such
default, shall mean a period equal in length to the period provided under the
Lease for Landlord to cure such default; provided, however, if such default is
of a type which cannot reasonably be cured by Overlessor without it first
obtaining possession of the Property, then such “reasonable period of time”
shall be extended for such additional time as may be reasonably necessary for
Overlessor to obtain such possession, but only if (1) Overlessor, within thirty
(30) days after Tenant’s notice to it of the default in question, shall have
deliver to Tenant a notice indicating that Overlessor intends to diligently
proceed to obtain possession of the Property and thereafter to diligently
proceed to cure such default, and (2) Overlessor shall (A) from and after such
notice, diligently proceed to obtain possession of the Property, and (B) from
and after obtaining such possession, diligently proceed to cure such default.
Nothing in this Paragraph 4 shall obligate Overlessor to cure any default by
Landlord under the Lease; provided, however, that if Overlessor shall elect to
deliver the notice referred to in clause (1) of this Paragraph 4, then
Overlessor shall act in accordance with its intentions set forth in such notice
unless and until Overlessor shall elect to retract such notice by another notice
to Tenant, it being agreed that Overlessor may so retract such notice at any
time, whereupon, however, the “reasonable period of time” shall automatically be
deemed to have elapsed. The notice and cure rights of Overlessor set forth in
this Paragraph 4 shall not apply to any rights of Tenant (or Wachovia Bank,
National Association) to cancel or terminate the Lease (or surrender all or any
portion of the Leased Premises) that are expressly set forth in one or more
provisions of the Lease (including, without limitation, the termination rights
of Wachovia Bank, National Association, that are expressly set forth in Article
XI of the Lease).
5.        To the extent that the Lease shall entitle Tenant to notice of the
existence of any overlease and/or the identity of any overlessor, this Agreement
shall constitute such notice to Tenant with respect to the Overlease and
Overlessor.
6.        This Agreement may not be modified except by an agreement in writing
signed by Tenant and Overlessor.
7.        Tenant acknowledges that Overlessor is an “Interest Holder” (as such
term is defined in the Lease) and that Overlessor shall be entitled to all
rights and privileges of an Interest Holder, as set forth in Section 7.10 of the
Lease.
8.        All notices, demands, consents, approvals, advices, waivers or other
communications (each, a “notice”) which may or are required to be given by
either party to the
 
Exhibit D-2 - Page 4


________________________________________________________________________________________________________________________


other under this Agreement shall be in writing and, unless otherwise required by
law, shall be sent (a) by hand, (b) by United States Mail, certified or
registered, postage prepaid, return receipt requested or (c) by a
nationally-recognized overnight carrier, in each case addressed to the party to
be notified at the address for such party specified in the first paragraph of
this Agreement, or to such other place in the continental United States as the
party to be notified may from time to time designate by at least ten (10) days’
notice to the notifying party. Each notice shall be deemed to have been given on
the date such notice is actually received as evidenced by a written receipt
therefor, and in the event of failure to deliver by reason of changed address of
which no notice was given or refusal to accept delivery, as of the date of such
failure.
9.        Anything herein or in the Lease to the contrary notwithstanding, from
and after the occurrence of any Overlease Termination, the provisions of
Section 14.10 of the Lease shall apply to Successor Landlord.
10.        TENANT AND OVERLESSOR EACH HEREBY WAIVE ITS RIGHT TO A JURY TRIAL OF




--------------------------------------------------------------------------------




ANY ISSUE OR CONTROVERSY ARISING UNDER THIS AGREEMENT.
11.        This Agreement shall be governed by the laws of the state in which
the Property is located.
12.        This Agreement shall bind, and inure to the benefit of, the parties
hereto and their respective successors and assigns, which (i) in the case of
Overlessor, shall include any successor to it as the holder the lessor’s
interest in the Overlease, and (ii) in the case of Tenant, shall include any
successor to it as tenant under the Lease.
13.        If any provisions of this Agreement or the application thereof to any
party hereto or circumstances shall, to any extent be invalid or unenforceable,
the remainder of this Agreement or the application of such provisions to any
other party hereto or circumstances other than those as to which it is invalid
or unenforceable shall not be affected thereby, and all the provisions of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.
14.        This Agreement may be executed in any number of counterparts, each of
which when executed and delivered will be deemed to be an original and all of
which taken together, will deemed to be one and the same instrument.
 
Exhibit D-2 - Page 5


________________________________________________________________________________________________________________________


IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
day and year first written above.
 
 
 
 
 
 
 
 
 
 
OVERLESSOR:
 
 
  
TENANT:
 
 
 
 
 
By:
 
 
 
 
  
By:
  
 
 
 
Name:
 
 
  
 
  
Name:
 
 
Its:
 
 
  
 
  
Its:

[Add Acknowledgments]
 
Exhibit D-2 - Page 6


________________________________________________________________________________________________________________________


Exhibit D-2
Schedule 1
Description of the Property
 
Exhibit D-2 Schedulel 1 - Page 1


________________________________________________________________________________________________________________________


EXHIBIT D-3
Form Of Subtenant
Subordination, Non-Disturbance And Attornment Agreement
RECORD AND RETURN TO:
[Insert Name and Address of Subtenant’s Attorneys]
SUBTENANT SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT




--------------------------------------------------------------------------------




This Subtenant Non-Disturbance and Attornment Agreement (“Agreement”) made this
     day of             ,          by and between                             ,
having an address of                         ,                         ,
Attention:              (“Landlord”) and                             ,
            , having an office at         ,                         ,         ,
            , Attention:                              (“Subtenant”).
W I T N E S S E T H:
WHEREAS, Landlord is the landlord under that certain Lease, dated
                    , made by Landlord and                             , as
tenant (“Tenant”) (said lease, as the same may hereafter be renewed, amended,
modified, supplemented, extended, replaced and/or restated from time to time, is
hereinafter referred to as the “Lease”), which Lease covers certain space (the
“Premises”) in the building located at                                  (the
“Property”) and more particularly described on Schedule 1 annexed hereto; and
WHEREAS, Tenant, as sublandlord and Subtenant have entered into a certain
agreement of sublease, dated as of                     , as amended by
                 (none if left blank) (the “Sublease”) initially covering [a
portion of] the Premises (the “Subleased Premises”).
NOW, THEREFORE, in consideration of ten dollars and other good, valuable,
sufficient and received consideration and intending to be legally bound hereby,
Landlord and Subtenant covenant and agree as follows:
1.        Subject to the provisions hereof, the Sublease and Subtenant’s
interest thereunder is, and shall at all times continue to be, subject and
subordinate to the Lease in each and every respect to the terms, covenants,
provisions and conditions of the Lease. The provisions of this Paragraph 1 shall
be self-operative and no further instrument shall be required; however,
Subtenant, upon request, shall execute and deliver any certificate or other
instrument which the Landlord may reasonably request to confirm said
subordination by Subtenant.
2.        As long as no default then exists under the Sublease that has
theretofore continued beyond the expiration of any applicable notice and/or
grace period, and that would then permit
 
Exhibit D-3 - Page 1


________________________________________________________________________________________________________________________


Tenant to terminate the Sublease pursuant to its terms, (i) Subtenant shall not
be named or joined in any action or proceeding brought by Landlord (or by anyone
claiming by, through or under Landlord) to terminate the Lease (unless Subtenant
is a necessary party thereto under applicable law, in which event such naming or
joinder of Subtenant shall be subject to the provisions of this Agreement,
including, without limitation, the provisions of clauses (ii) and (iii) of this
sentence), (ii) the Sublease shall not be terminated nor shall any of the rights
of Subtenant under the Sublease be diminished or interfered with by Landlord (or
by anyone claiming by, through or under Landlord), and (iii) Subtenant’s
occupancy of the Subleased Premises shall not be disturbed by Landlord (or by
anyone claiming by, through or under Landlord); provided, however, that the
foregoing provisions of this sentence are not intended to apply in the event of
(x) any termination of the Lease by Tenant (or Wachovia Bank, National
Association) pursuant to an express right granted to it under the Lease, (y) any
termination of the Lease by Landlord pursuant to an express right granted to it
under the Lease (other than any right of termination granted to Landlord under
Article 7 of the Lease or otherwise based upon a default by Tenant under the
Lease), or (z) any automatic termination of the Lease occurring pursuant to an
express provision of the Lease providing therefor (other than any automatic
termination of the Lease provided for under any provision contained in Article 7
of the Lease or otherwise triggered by a default by Tenant under the Lease),
(any termination described in any of clauses (x), (y) or (z) being herein called
a “Non-Recognition Lease Termination”). Upon any termination of the Lease (other
than a Non-Recognition Lease Termination), the Sublease shall continue as a
direct lease between Landlord, as landlord (Landlord, as the party succeeding to
the interest of Tenant, as landlord under the Sublease, being herein called
“Successor Landlord”) and Subtenant, as tenant; provided, however, that
Successor Landlord (and its successors as landlord under the Sublease) shall not
be:
 
(a)
liable for any act or omission of the landlord under the Sublease that occurred
prior to the termination of the Lease (or subject to any claim or counterclaim
which Subtenant may have against any such landlord based thereon); provided,
however, that Successor Landlord (and its successors as landlord under the
Sublease) shall be liable for any such act or omission (and subject to any such
claim or counterclaim) if, and to the extent that, (i) such act or omission
constitutes a default by the landlord under the Sublease (other than a
non-curable default, e.g., a breach of representation), and (ii) such default
continues after the termination of the Lease beyond a reasonable cure period; it
being agreed that, for this purpose, a “reasonable cure period”, with respect to
any such default, shall mean a period equal in length to the period provided
under the Lease for Landlord to cure a similar such default, but commencing on
the later to occur of (x) the date of the termination of the Lease and (y) the
first date that Successor Landlord shall have received notice of





--------------------------------------------------------------------------------




such default; or
(b)
bound by any payments of rent which Subtenant may have made prior to the
termination of the Lease, if the same were made more than thirty (30) days in
advance of the due date therefor under the Sublease (the parties hereto
acknowledging that operating expense payments and tax payments made in the
manner provided in the Sublease shall not, for this purpose, be deemed payments
of rent made in advance of their due date); or

Exhibit D-3 - Page 2


________________________________________________________________________________________________________________________


(c)
required to account for any security deposit other than any security deposit
actually delivered to Successor Landlord; or

(ci)
bound by any modification of the Sublease (other than a modification of the
Lease which does not affect, to more than a de minimis extent, the economic
terms and conditions of the Sublease) which is made after the date hereof
without Landlord’s written consent (which consent, Landlord agrees shall not be
unreasonably withheld or delayed).

3.          Effective upon any termination of the Lease (other than a
Non-Recognition Lease Termination), (i) Subtenant shall be bound to Successor
Landlord, and Successor Landlord shall be bound to Subtenant, under all of the
then executory terms, covenants and conditions of the Lease, except as provided
elsewhere in this Agreement, (ii) Subtenant does hereby attorn to and recognize
Successor Landlord as the landlord under the Lease upon such terms, covenants
and conditions, and (iii) Successor Landlord does hereby accept such attornment
and recognize Subtenant as the tenant under the Lease upon such terms, covenants
and conditions. The foregoing attornment and recognition shall be effective and
self-operative upon any termination of the Lease (other than a Non-Recognition
Termination) without the execution of any further instruments, provided,
however, that Subtenant shall not be obligated to pay any rent to Successor
Landlord until Subtenant has received notice from Successor Landlord of such
termination of the Lease and Landlord’s acceptance of Subtenant’s attornment
hereunder. Each party hereto shall execute and deliver any certificate or other
instrument which the other party hereto may reasonably request to confirm such
attornment and recognition.
4.          If any default by Tenant, as sublandlord, would give Subtenant the
right, immediately or after lapse of a period of time, to cancel or terminate
the Sublease, Subtenant shall not exercise such right until (a) Subtenant shall
have given Landlord written notice of such default, and (b) a reasonable period
of time shall have elapsed after the giving of such notice to Landlord without
such default having been cured. For this purpose, a “reasonable period of time”,
with respect to any such default, shall mean a period equal in length to the
period provided under the Lease for Landlord to cure a similar such default;
provided, however, if such default is of a type which cannot reasonably be cured
by Landlord without it first obtaining possession of the Premises, then such
“reasonable period of time” shall be extended for such additional time as may be
reasonably necessary for Landlord to obtain such possession, but only if
(1) Landlord, within thirty (30) days after Subtenant’s notice to it of the
default in question, shall have deliver to Subtenant a notice indicating that
Landlord intends to diligently proceed to obtain possession of the Premises and
thereafter to diligently proceed to cure such default, and (2) Landlord shall
(A) from and after such notice, diligently proceed to obtain possession of the
Premises, and (B) from and after obtaining such possession, diligently proceed
to cure such default. Nothing in this Paragraph 4 shall obligate Landlord to
cure any default by Tenant, as sublandlord, under the Sublease; provided,
however, that if Landlord shall elect to deliver the notice referred to in
clause (1) of this Paragraph 4, then Landlord shall act in accordance with its
intentions set forth in such notice unless and until Landlord shall elect to
retract such notice by another notice to Subtenant, it being agreed that
Landlord may so retract such notice at any time, whereupon, however, the
“reasonable period of time” shall automatically be deemed to have elapsed. The
notice and cure rights of Landlord set forth in this Paragraph 4 shall not apply
to any rights of Subtenant to cancel or terminate the Sublease (or surrender all
or any portion of the Subleased Premises) that are expressly set forth in one or
more provisions of the Sublease.
 
Exhibit D-3 - Page 3


________________________________________________________________________________________________________________________


5.          (a)        As used herein, the following terms shall have the
following meanings:
 
(i)
“Sublease Rent”, for any period, shall mean all rent, additional rent (but
excluding all additional rent attributable to overtime or premium services
furnished to Subtenant upon request) and other consideration to be paid by the
Subtenant to Sublandlord under the Sublease for such period.

(ii)
“Underlying Lease Rent”, for any period, shall mean all Annual Basic Rent and
Additional Rent (but excluding all additional rent attributable to overtime or
premium services furnished to Sublandlord upon request) which shall accrue under
the Lease (or that would have accrued under the Lease but for the termination
thereof) with respect to the space demised by the Sublease during such period.





--------------------------------------------------------------------------------




(b)        Anything in this Agreement contained to the contrary notwithstanding
if, in any case that Landlord shall succeed to the interest of Tenant, as
sublandlord, under the Sublease, (i) the net present value of the Underlying
Lease Rent for the period from the date of such succession (the “Succession
Date”) until the end of the term of such Sublease (determined without regard to
any extension or renewal terms), exceeds (ii) the net present value of the
Sublease Rent for the period from the Succession Date until the end of the term
of such Sublease (determined without regard to any extension or renewal terms),
then Subtenant, in lieu of paying the Sublease Rent as and when due under the
Sublease for such period, shall pay to Landlord the Underlying Lease Rent for
such period. Similarly, if the additional rent payable under the Sublease with
respect to overtime or premium services furnished to Subtenant upon request is
less than the corresponding rates under the Lease, then the Lease rates for such
services shall apply. Upon the Succession Date, the Sublease shall automatically
and without further act of either of the parties hereto be deemed amended to
accomplish the foregoing provisions of this Paragraph 5, any contrary provisions
in this Agreement notwithstanding.
(c)        For purposes of determining: (i) the net present value of the
Sublease Rent and Underlying Lease Rent, the applicable discount rate shall
equal the Prime Rate (as defined in the Lease) and all amounts shall be
discounted from the dates that such amounts are to be paid to the Succession
Date; and (ii) any portion of the Sublease Rent and Underlying Lease Rent
attributable to operating expenses or real estate taxes on any date, the parties
hereto shall assume that real estate taxes and operating expenses will continue
to escalate, from and after such date, at the average annual percentage rate
that same escalated for the three (3) years immediately preceding such date.
(d)        If Subtenant exercises any extension or renewal option contained in
the Sublease (as in effect on the Lease Termination Date), then the provisions
of Paragraph 5(b) hereof shall apply separately to such extension or renewal
term mutatis mutandis, and thus, Subtenant shall pay the greater of the Sublease
Rent and the Underlying Lease Rent for such extension or renewal term.
6.        This Agreement may not be modified except by an agreement in writing
signed by Landlord and Subtenant.
 
Exhibit D-3 - Page 4


________________________________________________________________________________________________________________________


7.           All notices, demands, consents, approvals, advices, waivers or
other communications (each, a “notice”) which may or are required to be given by
either party to the other under this Agreement shall be in writing and, unless
otherwise required by law, shall be sent (a) by hand, (b) by United States Mail,
certified or registered, postage prepaid, return receipt requested or (c) by a
nationally-recognized overnight carrier, in each case addressed to the party to
be notified at the address for such party specified in the opening paragraph of
this Agreement, or to such other place in the continental United States as the
party to be notified may from time to time designate by at least ten (10) days’
notice to the notifying party. Each notice shall be deemed to have been given on
the date such notice is actually received as evidenced by a written receipt
therefor, and in the event of failure to deliver by reason of changed address of
which no notice was given or refusal to accept delivery, as of the date of such
failure.
8.           Anything herein or in the Sublease to the contrary notwithstanding,
from and after the Succession Date, the provisions of Section 14.10 of the Lease
shall be deemed incorporated into the Sublease and shall apply to Successor
Landlord.
9.           LANDLORD AND SUBTENANT EACH HEREBY WAIVE ITS RIGHT TO A JURY TRIAL
OF ANY ISSUE OR CONTROVERSY ARISING UNDER THIS AGREEMENT.
10.         This Agreement shall be governed by the laws of the state in which
the Property is located.
11.         This Agreement shall bind, and inure to the benefit of, the parties
hereto and their respective successors and assigns, which (i) in the case of
Landlord, shall include any successor to it as the holder the lessor’s interest
in the Lease, and (ii) in the case of Subtenant, shall include any successor to
it as subtenant under the Sublease.
12.         If any provisions of this Agreement or the application thereof to
any party hereto or circumstances shall, to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such
provisions to any other party hereto or circumstances other than those as to
which it is invalid or unenforceable shall not be affected thereby, and all the
provisions of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.
13.         This Agreement may be executed in any number of counterparts, each
of which when executed and delivered will be deemed to be an original and all of
which taken together, will deemed to be one and the same instrument.




--------------------------------------------------------------------------------




 
Exhibit D-3 - Page 5


________________________________________________________________________________________________________________________


IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
day and year first written above.
 
 
 
 
 
 
 
 
 
 
LANDLORD:
 
 
  
SUBTENANT:
 
 
 
 
 
By:
 
 
 
 
  
By:
  
 
 
 
Name:
 
 
  
 
  
Name:
 
 
Its:
 
 
  
 
  
Its:

[Add Acknowledgments]
 
Exhibit D-3 - Page 6


________________________________________________________________________________________________________________________


Exhibit D-3
Schedule 1
Description of the Property
 
Exhibit D-3 Schedule 1- Page 1


________________________________________________________________________________________________________________________


EXHIBIT E-1
Form Of Estoppel (Tenant)
 
 
 
 
 
  
 
and its successors and/or assigns
  
 
 
  
 
 
  
 
Attention:                                              
  
 

Re: Premises at                                                  
Ladies and Gentlemen:
The undersigned (“Tenant”) is the tenant under that certain lease (the “Original
Lease”) dated as of                 , 2004 between First States Investors
[            ], LLC, as landlord, and Wachovia Bank, National Association, as
tenant. Tenant hereby certifies to you that, to the best knowledge and belief of
the individual executing this certificate on behalf of Tenant, as of the date
hereof:
 




--------------------------------------------------------------------------------




1
The Original Lease has not been modified or amended except as follows (none if
left blank):                                          
                                         
                                         
                                              (the Original Lease, as so amended
and modified, the “Lease”). The Lease is in full force and effect and
constitutes a complete statement of the agreements, covenants, terms and
conditions of the landlord under the Lease (“Landlord”) and Tenant with respect
to the letting of the premises leased thereunder (the “Leased Premises”).

 
2
The Commencement Date occurred on:                                  and the
Expiration Date is currently scheduled to occur on                     .

 
3
Tenant’s current monthly payments on account of Annual Basic Rent and the
Monthly Estimated OE Payment and the dates through which each have been paid,
are described below.

Annual Basic Rent (monthly amount):              ; Date paid through:
                
Monthly Estimated OE Payment:             ; Date paid through:                 
 
4
Except as set forth in the Lease, Tenant is entitled to no allowances, rent
abatements, or other concessions.

 




--------------------------------------------------------------------------------




5
Tenant has [        ] unexercised options to renew the Lease for up to
         successive periods of          years each. Except as expressly set
forth in the Lease, Tenant does not have any right to lease additional space,
reduce the size of the Leased Premises, extend the term of the Lease, terminate
the Lease, purchase the Leased Premises or any other rights or options with
respect to the Leased Premises.

 
6
Tenant has not received any notice of any default by Tenant under the Lease that
has not been cured other than (none, if left blank):             
                    .

 
Exhibit E-1- Page 1


________________________________________________________________________________________________________________________


7
Tenant has not delivered any notice of any default by Landlord under the Lease
that has not been cured other than (none, if left blank):
                                        .

 
8
Tenant has no actual knowledge of any event which, with the giving of notice,
the passage of time or both, would constitute a material default by Landlord
under the Lease other than (none, if left blank):
                                        .

 
9
To Tenant’s actual knowledge, Tenant has no existing defenses or offsets against
the enforcement of the Lease other than (none, if left blank):                 .





--------------------------------------------------------------------------------




 
10
Tenant has not sublet, transferred or hypothecated its interest under the Lease
except as follows:                              (none if left blank).

 
11
Tenant has not deposited any monies or instruments to secure any of its
agreements and obligations under the Lease and has not paid any Rent more than
thirty (30) days in advance of the due date, other than (none, if left blank):
                            .

 
12
The party executing this certificate on behalf of Tenant is fully authorized and
empowered to do so, and no consent, vote or approval is required which has not
been given or taken.

 
13
This certificate may not be changed, waived or discharged orally, but only by an
instrument in writing.

 
14
This certificate shall not have the effect of modifying any provision of the
Lease.

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Lease. The certifications herein made shall be binding
upon Tenant, and shall inure to your benefit. Tenant acknowledges that you may
rely on this certificate in conjunction with your purchase and/or loan and
thereafter ownership and operation of the Property and/or your extension of one
or more loans secured by the Property.
Dated: this      day of             , 20    .
Tenant Name:                                     
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
Its:
 
 





--------------------------------------------------------------------------------




 
Exhibit E-1- Page 2


________________________________________________________________________________________________________________________


EXHIBIT E-2
Form Of Estoppel (Landlord)
 
 
 
 
 
  
 
and its successors and/or assigns
  
 
 
  
 
 
  
 
Attention:                                              
  
 

Re: Premises at                                                  
Ladies and Gentlemen:
The undersigned (“Landlord”) is the landlord under that certain lease (the
“Original Lease”) dated as of             , 2004 between First States Investors
[            ], LLC, as landlord, and Wachovia Bank, National Association, as
tenant. Landlord hereby certifies to you that, to the best knowledge and belief
of the individual executing this certificate on behalf of Landlord, as of the
date hereof:
 
1
The Original Lease has not been modified or amended except as follows (none if
left blank):                                          
                                         
                                         
                                               (the Original Lease, as so
amended and modified, the “Lease”). The Lease is in full force and effect and
constitutes a complete statement of the agreements, covenants, terms and
conditions of the Landlord and the tenant under the Lease (the “Tenant”) with
respect to the letting of the premises leased thereunder (the “Leased
Premises”).

 
2
The Commencement Date occurred on:                                  and the
Expiration Date is currently scheduled to occur on                     .

 




--------------------------------------------------------------------------------




3
Tenant’s current monthly payments on account of Annual Basic Rent and the
Monthly Estimated OE Payment and the dates through which each have been paid,
are described below.

Annual Basic Rent (monthly amount):              ; Date paid through:
                
Monthly Estimated OE Payment:             ; Date paid through:                 
 
4
Tenant has [        ] unexercised options to renew the Lease for up to
         successive periods of              years each.

 
5
Landlord has not delivered any notice of any default by Tenant that has not been
cured other than (none, if left blank):                                 .

 
6
Landlord has not received any notice of any default by Landlord under the Lease
that has not been cured other than (none, if left blank):
                                .

 
7
Landlord has no actual knowledge of any event which, with the giving of notice,
the passage of time or both, would constitute a material default by Tenant under
the Lease other than (none, if left blank):                                 .

 
Exhibit E-2 - Page 1


________________________________________________________________________________________________________________________


8
Tenant has not deposited any monies or instruments to secure any of its
agreements and obligations under the Lease, other than (none, if left blank):
                                .





--------------------------------------------------------------------------------




 
9
The party executing this certificate on behalf of Landlord is fully authorized
and empowered to do so, and no consent, vote or approval is required which has
not been given or taken.

 
10
This certificate may not be changed, waived or discharged orally, but only by an
instrument in writing.

 
11
This certificate shall not have the effect of modifying any provision of the
Lease.

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Lease. The certifications herein made shall be binding
upon Landlord, and shall inure to your benefit.
Dated: this      day of             , 20    .
Landlord Name:                                     
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
Its:
 
 

 
Exhibit E-2 - Page 2




--------------------------------------------------------------------------------






Schedule 1
WBBD Office Property Leases
 
 
 
 
 
 
 
 
Unit No.
Property Name
State
Tenant Name
Lease Start Date
Lease End Date (as extended)
Leased Square Feet
 Annual Rent
110R


3319-Downtown Lakeland
FL
Wells Fargo Bank, N.A.
9/22/2004
9/30/2006
7,254


$
—


100


3401-Plaza
PA
Wells Fargo Bank, N.A,
9/22/2004
9/30/2024
469,793


$
2,837,197.44


100


3316-Deland Main
FL
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
7,622


$
46,031.16


100


3319-Downtown Lakeland
FL
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
14,225


$
85,908.24


100


3333-Okeechob Turnpike
FL
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
8,731


$
52,728.72


100


3339-South Fort Myers
FL
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
19,266


$
116,353.68


110R


3345-Columbus Main
GA
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
1,339


$
8,086.56


100


3345-Columbus Main
GA
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
27,773


$
167,728.20


100


3346-Dalton Main
GA
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
14,740


$
89,018.52


100


3348-Pikesville Branch
MD
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
11,743


$
70,918.92


100


3349-Asheville Main
NC
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
55,790


$
336,929.76


100


3351-Burlington
NC
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
16,956


$
102,401.52


100


3353-Goldsboro
NC
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
8,184


$
49,425.24


100


3354-Greenville Sals
NC
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
111,898


$
675,780.00


A100


3357-Mortgage Center
NC
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
450,393


$
2,720,035.92


100


3362-West End Center
NC
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
343,336


$
2,073,492.00


100


3368-Haddon Township
NJ
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
75,937


$
458,602.56


100


3370-Main Street Office
NJ
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
35,660


$
215,359.56


100


3371-Morristown Office
NJ
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
29,537


$
178,381.32


100


3376-Red Bank Main Office
NJ
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
23,856


$
144,072.36


100


3391-Lancaster Square
PA
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
56,935


$
343,844.64


100


3408-York Square
PA
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
19,674


$
118,816.20


100


3413-Charleston 16 Brd
SC
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
38,984


$
235,434.12


A100


3415-Columbia Greystone
SC
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
240,976


$
1,455,314.16


100


3430-North Washington Branch
VA
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
7,901


$
47,716.08


100


3433-Virginia Beach Pembroke
VA
Wells Fargo Bank, N.A.
9/22/2004
9/30/2024
22,403


$
135,297.36


 
 
 
 
 
 
 
 





